


Exhibit 10.1

 

10-Q Filing

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Execution Version

 

OFFSHORE DRILLING CONTRACT

 

BETWEEN

 

COBALT INTERNATIONAL ENERGY, L.P.

 

(“OPERATOR”)

 

AND

 

ROWAN RELIANCE LIMITED

 

(“CONTRACTOR”)

 

FOR

 

ROWAN RELIANCE

 

NEW-BUILD DRILLSHIP

 

(THE “RIG”)

 

DATED

 

August 5, 2013

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

INDEX

 

ARTICLE I

 

DEFINITIONS

 

2

 

 

 

 

 

ARTICLE II

 

THE RIG

 

10

 

 

 

 

 

ARTICLE III

 

COMPENSATION

 

19

 

 

 

 

 

ARTICLE IV

 

INVOICES

 

23

 

 

 

 

 

ARTICLE V

 

EQUIPMENT, SERVICES, AND PERSONNEL

 

25

 

 

 

 

 

ARTICLE VI

 

PERFORMANCE OF THE WORK

 

31

 

 

 

 

 

ARTICLE VII

 

REPORTS TO BE FURNISHED BY CONTRACTOR

 

37

 

 

 

 

 

ARTICLE VIII

 

LIABILITY AND INDEMNIFICATION

 

37

 

 

 

 

 

ARTICLE IX

 

INSURANCE

 

51

 

 

 

 

 

ARTICLE X

 

INDEPENDENT CONTRACTOR

 

53

 

 

 

 

 

ARTICLE XI

 

GOVERNING LAW AND DISPUTE RESOLUTION

 

53

 

 

 

 

 

ARTICLE XII

 

FORCE MAJEURE

 

55

 

 

 

 

 

ARTICLE XIII

 

TERMINATION

 

55

 

 

 

 

 

ARTICLE XIV

 

UNSATISFACTORY PERFORMANCE

 

59

 

 

 

 

 

ARTICLE XV

 

NOTICES

 

60

 

 

 

 

 

ARTICLE XVI

 

SUCCESSOR AND ASSIGNS / ASSIGNMENT

 

61

 

 

 

 

 

ARTICLE XVII

 

CONFIDENTIALITY

 

62

 

 

 

 

 

ARTICLE XVIII

 

GENERAL

 

63

 

i

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDICES

 

 

 

 

 

APPENDIX A

 

RIG ACCEPTANCE AND PERFORMANCE CRITERIA

 

 

 

APPENDIX B

 

CONTRACTOR’S PERSONNEL

 

 

 

APPENDIX C

 

CONTRACTOR’S RIG AND EQUIPMENT

 

 

 

APPENDIX D

 

EQUIPMENT, SERVICES AND FACILITIES FURNISHED

 

 

 

APPENDIX E

 

INSURANCE

 

 

 

APPENDIX F

 

INTENTIONALLY OMITTED

 

 

 

APPENDIX G

 

DEED OF NOVATION

 

 

 

APPENDIX H

 

DEED OF GUARANTEE

 

 

 

APPENDIX I

 

REMUNERATION

 

ii

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

OFFSHORE DRILLING CONTRACT

 

THIS OFFSHORE DRILLING CONTRACT (this “Drilling Contract”) is made and entered
into as of this 5th day of August, 2013 (the “Effective Date”), by and between
COBALT INTERNATIONAL ENERGY, L.P., a Delaware limited partnership (“Operator”),
and ROWAN RELIANCE LIMITED, a company formed under the laws of Gibraltar
(“Contractor”).  Operator and Contractor may hereinafter be referred to
individually as a “Party” or collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Operator operates oil and gas leases in federal waters on the Outer
Continental Shelf in the U.S. Gulf of Mexico (the “Area of Operations”) (and
other areas as may be mutually agreed upon by the Parties by amendment hereto),
for which Operator desires to contract an ultra-deepwater drillship for the
purpose of drilling oil and gas exploration, appraisal and/or development wells;

 

WHEREAS, Contractor’s Affiliate, Rowan Deepwater Drilling (Gibraltar) Limited, a
company formed under the laws of Gibraltar (“Rowan Gibraltar”), has under
construction at Hyundai Heavy Industries, South Korea, a new-build,
dynamically-positioned (“DP”) ultra-deepwater drillship of the GustoMSC P10000
design, to be known as ROWAN RELIANCE (as further described in Appendices
hereto) and to be registered in the Republic of the Marshall Islands (the “Flag
State”), with drilling and other equipment and personnel to drill wells for
Operator as provided herein;

 

WHEREAS, the new-build, DP drillship ROWAN RELIANCE and associated equipment
appurtenant thereto as set forth in Appendix C (collectively, the “Rig”), shall
be capable of operating in the Area of Operations in conformity with all
applicable laws and any requirements of Governmental Authorities, in water
depths up to 12,000 feet and of drilling to a measured depth of 40,000 feet and
shall be certified “DPS-3” “A1E” by the American Bureau of Shipping (“ABS”);

 

WHEREAS, no later than seven (7) days after the Effective Date, Operator,
Contractor and Contractor’s novatee (as set forth in the Deed of Novation)
(“Novatee”) shall execute and deliver an agreement substantially in the form of
Appendix G, to be effective as of the date of the Rig’s arrival in the Area of
Operations (the “Deed of Novation”), assigning and transferring specified
Contractor’s rights, obligations and liabilities under this Drilling Contract in
respect of the Work to be performed in the Area of Operations to Novatee;

 

WHEREAS, Operator has agreed to utilize the Rig for a term as specified herein;

 

WHEREAS, Contractor is agreeable to conduct drilling for Operator in accordance
with the terms and conditions of this Drilling Contract; and

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

WHEREAS, to induce Operator to enter into this Drilling Contract,
contemporaneously with the execution of this Drilling Contract, Contractor shall
cause its parent entity, Rowan Companies plc, a company incorporated under the
laws of England, to execute and deliver to Operator a deed of guarantee, in the
form of Appendix H and effective as of the Effective Date (the “Deed of
Guarantee”), guaranteeing all present and future obligations and liabilities of
Contractor due, owing or incurred under this Drilling Contract or in connection
with the transactions contemplated hereby.

 

NOW, THEREFORE, Operator and Contractor, for and in consideration of the mutual
obligations, undertakings, premises and covenants herein contained, do hereby
agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               Defined Terms

 

Capitalized terms used herein shall have the meanings set forth in this
Section 1.1, unless the context requires otherwise.

 

(a)                                 “ABS” has the meaning given in the recitals
to this Drilling Contract.

 

(b)                                 “Act” has the meaning given in
Section 18.12(a).

 

(c)                                  “Affiliate” means any Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with, another Person.  The term “control” and its
derivatives with respect to any Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

(d)                                 “API” means the American Petroleum
Institute.

 

(e)                                  “Area of Operations” has the meaning given
in the recitals to this Drilling Contract.

 

(f)                                   “BOP” or “BOPs” means any or both of the
Rig’s blowout preventers manufactured by Cameron Drilling Systems.

 

(g)                                  “BOP Unavailability” has the meaning given
in Appendix I, Section B(3)(A).

 

(h)                                 “Builder” means Hyundai Heavy Industries,
South Korea.

 

(i)                                     “Claim” or “Claims” has the meaning
given in Section 8.1(a).

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(j)                                    “Compliant” means, with respect to a BOP,
that a Third Party engaged by Operator has issued a written verification that
such BOP is fit for service in all respects.

 

(k)                                 “Consequential Damages” has the meaning
given in Section 8.13.

 

(l)                                     “Contractor” has the meaning given in
the preamble to this Drilling Contract.

 

(m)                             “Contractor Group” means (i) Contractor and its
Affiliates, and its and their respective contractors and subcontractors,
(ii) [***], and (iii) the directors, officers, employees, representatives,
invitees, and agents of any entities described in parts (i) and (ii) of this
definition (excluding any member of Operator Group).

 

(n)                                 “Contractor’s Items” means with respect to
the provision of the Work, the Rig, equipment, spare parts, materials,
expendables and other supplies and facilities related thereto owned, leased or
hired by Contractor or to be provided by Contractor, as specified in Appendix C
and Appendix D (except those items which are Operator’s Items).

 

(o)                                 “Contractor’s Personnel” has the meaning
given in Section 5.2(a).

 

(p)                                 “contractors” and “subcontractors” of a
Party mean, respectively, such Party’s own contractors or subcontractors of any
tier; provided that the terms “contractor” or “subcontractor” shall not, insofar
only as used in relation to Operator, include Contractor or any of Contractor’s
subcontractors or contractors.

 

(q)                                 “Critical Item” means an item from
Contractor’s Items that, without repair or remediation, prevents the safe
performance of the Work.

 

(r)                                    “Deed of Guarantee” has the meaning given
in the recitals to this Drilling Contract.

 

(s)                                   “Deed of Novation” has the meaning given
in the recitals to this Drilling Contract.

 

(t)                                    “Delay Damages” has the meaning given in
Section 2.2(e)(i).

 

(u)                                 “Demobilization Fee” has the meaning given
in Appendix I, Section A(1)(B).

 

(v)                                 “Demobilization Point” means a location
within the Area of Operations that is one (1) nautical mile from the location of
the last Designated Well.

 

(w)                               “Designated Well” means any well designated by
Operator to be drilled, tested, completed or, as necessary, plugged and
abandoned by Contractor in accordance with the terms and conditions of this
Drilling Contract, including any sidetrack or re-drill or re-completion thereof.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(x)                                 “drill” or “drilling” or “drilled” means
drilling, running casing, geological or mechanical sidetracking, completing,
working-over, intervention, deepening, testing, pre-drilling surface holes, a
relief well, batch setting casing strings, installation of sub-sea equipment, or
plugging, abandonment and related activities, as appropriate, unless specified
otherwise.

 

(y)                                 “DP” has the meaning given in the recitals
to this Drilling Contract.

 

(z)                                  “Drilling Contract” has the meaning given
in the preamble to this Drilling Contract.

 

(aa)                          “dual activity” has the meaning given in
Section 8.15(b).

 

(bb)                          “Early Termination Fee” has the meaning given in
Section 13.3(a).

 

(cc)                            “Effective Date” has the meaning given in the
preamble to this Drilling Contract.

 

(dd)                          “Earliest Acceptance Date” has the meaning given
in Section 2.2(b).

 

(ee)                            “Extension Term” has the meaning given in
Section 2.6.

 

(ff)                              “First Extension Term” has the meaning given
in Section 2.6.

 

(gg)                            “Flag State” has the meaning given in the
recitals to this Drilling Contract.

 

(hh)                          “Force Majeure” means any event that: (1) renders
a Party unable to comply with its obligations under this Drilling Contract,
and/or renders Operator unable to drill a Designated Well; (2) is beyond the
reasonable control of the affected Party; (3) does not result from the fault,
negligence or intentional act of the affected Party or such Party’s failure to
comply with applicable law or Good Industry Practices; and (4) could not have
been avoided by the affected Party through the exercise of proper diligence
including the expenditure of reasonable monies and/or taking reasonable
precautionary measures, including (to the extent that such events satisfy the
foregoing criteria), the following:

 

(i)                                     acts of God or the public enemy;

 

(ii)                                  war, terrorism, hostilities, rebellion,
sabotage, riot, civil commotion, or insurrection;

 

(iii)                               earthquakes, floods, hurricanes, tornados,
microbursts or other natural catastrophes and/or other natural physical
disasters;

 

(iv)                              fires or explosions (other than fires or
explosions on the Rig, except to the extent caused by an event that would
otherwise constitute a Force Majeure);

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(v)                                 actions or inaction of Governmental
Authorities that render(s) illegal performance required in connection with the
Work;

 

(vi)                              strikes at a national or regional level or
industrial disputes at a national or regional level, or strikes or industrial
disputes by labor not employed by the affected Party, including any
subcontractor or suppliers and which affect a substantial or essential portion
of the Work;

 

(vii)                           actions or inactions of Governmental Authorities
that cause the inability to obtain, maintain, renew, or Work under any permit,
license, consent, authorization, or approval, and such inability is also
experienced by other parties in the Area of Operations similarly situated to the
affected Party; and

 

(viii)                        confiscation or expropriation on orders of any
Governmental Authorities;

 

provided, however, that Force Majeure shall not include:

 

(A)                               lack of finances;

 

(B)                               strikes or labor disturbances of any employer
performing any of the Work, unless, as a result of any such strike or labor
disturbance, there is no other Person capable and reasonably available to
Contractor to perform such Work;

 

(C)                               shortages or price fluctuations with respect
to Contractor’s Items;

 

(D)                               late delivery of Contractor’s Items, except to
the extent caused by an event that would otherwise constitute a Force Majeure;

 

(E)                                economic hardship;

 

(F)                                 shortages of manpower, except to the extent
caused by an event that would otherwise constitute a Force Majeure;

 

(G)                               delay or failure to perform of a
subcontractor, except to the extent caused by an event that would otherwise
constitute a Force Majeure;

 

(H)                              machinery or equipment breakdown, or damage to
Contractor’s Items, except to the extent caused by an event that would otherwise
constitute a Force Majeure; or

 

(I)                                   unavailability at any Work site of
necessary water and other utilities, except to the extent caused by an event
that would otherwise constitute a Force Majeure.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(ii)                                  “Force Majeure Rate” has the meaning given
in Appendix I, Section A(2)(E).

 

(jj)                                “Good Industry Practices” means, in respect
of the Work:  (a) the exercise of that degree of skill, diligence, prudence and
foresight that reasonably would be expected from a reputable and prudent
deepwater offshore drilling contractor in performing the Work or providing
services similar to the Work and under conditions comparable to those applicable
during performance of the Work in accordance with good deepwater oilfield
practice; and (b) acting in accordance and compliance with all applicable laws
and regulations.

 

(kk)                          “Governmental Authority” means any government and
any political, judicial, administrative, executive or legislative subdivision
thereof, including (a) any national, federal, state, provincial, county,
municipal, local or other governmental body, authority or agency, and (b) any
governmental, regulatory, administrative, executive and judicial departments,
courts, commissions, boards, bureaus, ministries, agencies or other
instrumentalities exercising any administrative, regulatory, executive,
judicial, legislative, police, arbitral or taxing authority or power having
authority over any Party, any subcontractor or any officer or other official
representative of any of the foregoing Persons.

 

(ll)                                  “Gross Negligence” means any act or
failure to act (whether sole, joint or concurrent) by any Person which was in
reckless disregard of or wanton indifference to, harmful consequences such act
or failure would have on the safety or property (excluding intangible property)
of another Person or on the environment.

 

(mm)                  “Group” means Operator Group or Contractor Group, as
applicable.

 

(nn)                          “HSSE Bridging Agreement” has the meaning given in
Section 6.5(b).

 

(oo)                          “Key Personnel” means those personnel designated
with a double-asterisk in Appendix B.

 

(pp)                          “Latest Delivery Date” has the meaning given in
Section 2.2(b).

 

(qq)                          “LCIA” has the meaning given in Section 11.2(c).

 

(rr)                                “Load-Out Period” has the meaning given in
Section 2.2(c).

 

(ss)                              “Management System” means the Rowan Management
System.

 

(tt)                                “Mobilization Fee” has the meaning given in
Appendix I, Section A(1)(A).

 

(uu)                          “NOI” has the meaning given in Section 8.8(d).

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(vv)                          “Non-critical Item” means an item from
Contractor’s Items relating to the performance of the Work other than Critical
Items.

 

(ww)                      “Novatee” has the meaning given in the recitals to
this Drilling Contract.

 

(xx)                          “Offshore Installation Manager” has the meaning
given under 46 CFR 10.107.

 

(yy)                          “Operating Rate” has the meaning given in Appendix
I, Section A(2)(A).

 

(zz)                            “Operator” has the meaning given in the preamble
to this Drilling Contract.

 

(aaa)                   “Operator Group” means (i) Operator and its Affiliates,
and its and their respective contractors and subcontractors, (ii) Operator’s
co-lessees, co-license holders, joint venturers and any of their respective
Affiliates, and (iii) the directors, officers, employees, representatives,
invitees, and agents of any entities described in parts (i) and (ii) of this
definition (excluding any member of Contractor Group).

 

(bbb)                   “Operator’s Items” means the equipment, material and
services owned, leased or hired by Operator or to be provided by Operator, as
specified in Appendix D (except those items which are Contractor’s Items).

 

(ccc)                      “Party” and “Parties” has the meaning given in the
preamble to this Drilling Contract.

 

(ddd)                   “Person” means any individual, firm, corporation,
partnership, limited liability company, joint venture, association, trust,
unincorporated organization, Governmental Authority or any other entity.

 

(eee)                      “Primary Term” has the meaning given in
Section 2.5(c).

 

(fff)                         “regardless of fault” has the meaning given in
Section 8.1(b).

 

(ggg)                      “Repair Rate” has the meaning given in Appendix I,
Section A(2)(C).

 

(hhh)                   “Rig” has the meaning given in the recitals to this
Drilling Contract.

 

(iii)                               “Rig Acceptance Criteria” means the criteria
set forth on Appendix A.

 

(jjj)                            “Rig Acceptance Period” has the meaning given
in Section 2.2(d).

 

(kkk)                   “Rig Acceptance Testing” means those procedures,
maneuvers, tests and other actions Contractor shall perform at Operator’s
direction to evidence the Rig’s satisfaction of the Rig Acceptance Criteria.

 

(lll)                               “Rig Modification Cost” has the meaning
given in Appendix I, Section B(4).

 

7

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(mmm)       “Rig Ready Condition” means that the Rig is fully equipped and
outfitted, in all material respects pursuant to the requirements of Appendix C
and the requirements of Contractor specified in Appendix D, and satisfies and is
in full conformity with the requirements of Sections 2.4(a)(iii) and
2.4(a)(vii) and Sections 2.5(b)(vi) and 2.5(b)(vii) (provided that Operator has
accommodated Contractor’s first crew change after the Rig’s arrival at the
Operator’s designated location in the Area of Operations, has provided
transportation services for Contractor’s Items as specified in Appendix D,
Part B(12) and has fueled the Rig in accordance with Appendix D, Part D(3)), and
Contractor has satisfied and is in full conformity with the requirements of
Sections 2.5(b)(iv) and 2.5(b)(v).

 

(nnn)                   “Rig Release” means that time when Operator provides
notice to Contractor that all of the Work on the last Designated Well is ended
and Operator’s Items have been offloaded from the Rig, and the Rig is underway
at least one (1) nautical mile from the location of the last Designated Well.

 

(ooo)                   “Rowan Gibraltar” has the meaning given in the recitals
to this Drilling Contract.

 

(ppp)                   “Second Extension Term” has the meaning given in
Section 2.6.

 

(qqq)                   “Senior Supervisory Personnel” means, with respect to
Contractor, any director or officer of Contractor or one of its Affiliates, and
any individual who functions for Contractor or one of its Affiliates at a
management level equivalent or superior to any individual functioning as
Contractor’s Offshore Installation Manager (as required by applicable law), but
excluding all individuals functioning at a level below such Offshore
Installation Manager.

 

(rrr)                            “Specifications” means the specifications set
forth on Appendix C.

 

(sss)                         “Standby Rate” has the meaning given in Appendix
I, Section A(2)(B).

 

(ttt)                            “subsea equipment” means Contractor Group’s
subsea equipment listed in Appendix C (including the riser with relevant
components, slip joint, gimbal, spider, riser gas handling equipment, upper flex
joint, choke and kill lines, flexible hoses and guidelines, lower marine riser
package, shackles, blow out preventers and related components).

 

(uuu)                   “Term Commencement Date” has the meaning given in
Section 2.5(b).

 

(vvv)                   “Third Party” means a Person other than any member of
Operator Group and Contractor Group.

 

(www)             “Transocean’s dual-activity patents” has the meaning given in
Section 8.15(b).

 

(xxx)                   “Weather Rate” has the meaning given in Appendix I,
Section A(2)(F).

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(yyy)                   “well” has the meaning given in Section 2.5(c)(ii).

 

(zzz)                      “Well-Control Bridging Agreement” has the meaning
given in Section 6.5(c).

 

(aaaa)            “Well Control Costs” has the meaning given in Section 8.6.

 

(bbbb)            “Willful Misconduct” means any act or failure to act (whether
sole, joint or concurrent) by any Person which was intended to harm or cause
damage to the safety or property (excluding intangible property) of any other
Person or on the environment, but shall not include any act or failure to act
made in the exercise of good faith of any function, authority or discretion
vested in or exercisable by such Person.

 

(cccc)                “Work” means the drilling and all other services,
material, equipment, supplies, and personnel required to be performed, provided
or furnished by Contractor pursuant to this Drilling Contract.

 

(dddd)            “Zero Rate” has the meaning given in Appendix I,
Section A(2)(D).

 

1.2                               References and Rules of Construction

 

(a)                                 All references in this Drilling Contract to
Appendices, Articles, Sections, subsections and other subdivisions refer to the
corresponding Appendices, Articles, Sections, subsections and other subdivisions
of or to this Drilling Contract unless expressly provided otherwise.  The
Appendices referred to herein are attached hereto and by this reference
incorporated herein for all purposes.

 

(b)                                 Headings and titles appearing at the
beginning of any Articles, Sections, subsections and other subdivisions of this
Drilling Contract are for convenience only, do not constitute any part of this
Drilling Contract, and shall be disregarded in construing the language hereof.

 

(c)                                  The words “this Drilling Contract,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Drilling Contract as a whole and not to any particular Article, Section,
subsection or other subdivision unless expressly so limited.

 

(d)                                 Wherever the words “include,” “includes” or
“including” are used in this Drilling Contract, they shall be deemed to be
followed by the words “without limiting the foregoing in any respect.”

 

(e)                                  All references to “$” or “dollars” shall be
deemed references to United States dollars.

 

(f)                                   Pronouns in masculine, feminine or neuter
genders shall be construed to state and include any other gender, and words,
terms and titles (including terms defined

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

herein) in the singular form shall be construed to include the plural and vice
versa, unless the context otherwise requires.

 

ARTICLE II
THE RIG

 

2.1                               Rig Construction

 

(a)                                 Contractor warrants that the Rig shall be
constructed and delivered by Builder in accordance with the Specifications.

 

(b)                                 If, after the Effective Date, ABS or a
Governmental Authority makes any revisions or additions to its requirements
applicable to the Rig, compliance with which is required to preserve the Rig in
the class certification of “DPS-3” “Maltese Cross A1E” or for the continued
efficient use of the Rig under this Drilling Contract, Contractor undertakes to
notify Operator of (i) the nature and extent of such change, (ii) the latest
date (taking into account, with respect to Governmental Authority or
classification society requirements, any extension available to Contractor) by
which such compliance with such change will be necessary, and (iii) the
estimated time which will be required for carrying out such change.

 

(c)                                  Contractor shall notify Operator of any
request by Builder, Rowan Gibraltar or Contractor to make any material change in
Specifications for the Rig.  Contractor shall prepare a request which describes
(i) the nature and extent of such change, (ii) the estimated time which will be
required for carrying out such change, and (iii) the impact such change is
reasonably likely to have on the Earliest Acceptance Date and/or the Latest
Delivery Date.  Such changes shall be carried out only with the consent of
Operator (such consent not to be unreasonably withheld, conditioned or delayed)
and shall not reduce or modify any of Contractor’s obligations hereunder with
respect to delivery or performance of the Rig unless otherwise agreed upon by
Operator.

 

(d)                                 During the construction period (including
during all sea trials and DP trials), Operator’s representatives shall be
entitled to access the Rig, at Operator’s risk, cost and expense, except to the
extent prohibited by the contract governing the construction and delivery of the
Rig by Builder, including attendance at all tests and trials of the Rig, her
equipment, appurtenances, and components.  Contractor shall promptly notify
Operator of all such tests and trials and cause Builder and Rowan Gibraltar to
provide Operator’s representatives with access to attend.  Operator’s
representatives shall not interfere with such tests or trials.  All
communications between Operator and Builder shall be through Contractor or Rowan
Gibraltar.  Contractor shall also provide Operator’s representatives with access
to the worksites and representatives of the BOP manufacturer at Operator’s risk,
cost and expense.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(e)                                  Contractor shall provide Operator with
periodic progress reports advising of progress on the planning and construction
of the Rig and the BOPs.  The first such report shall be provided within three
(3) months after the Effective Date.  Thereafter, Contractor shall provide
Operator with progress reports at least once every month until Contractor
accepts delivery, respectively, of the Rig from Builder and the owner-furnished
BOP from the BOP manufacturer.  Each progress report shall be in writing in a
form from time to time proposed by Contractor and approved by Operator and shall
include statements of any events or circumstances which may cause the Earliest
Acceptance Date and/or the Latest Delivery Date to be delayed and the estimated
period of such delay.  Contractor shall also deliver to Operator from time to
time copies of construction progress certificates (i) of Builder (which
certificates shall include percentages of completion of the Rig and other major
components) as and when issued by Builder and (ii) of the BOP manufacturer
(which certificates shall include percentages of completion of the
Builder-furnished BOP and the owner-furnished BOP) as and when issued by the BOP
manufacturer.

 

(f)                                   Not later than the Earliest Acceptance
Date, Contractor will provide to Operator, at no cost to Operator, a Builder’s
model (with a scale of no less than 1:200) of the Rig.

 

(g)                                  As and when requested in writing by
Operator, Contractor shall meet with Operator at Contractor’s facilities or at
Builder’s shipyard (or such other place mutually acceptable to the Parties) for
the purpose of evaluating the progress of the Rig’s construction.  Contractor
shall cause Builder and Rowan Gibraltar to permit Operator and a reasonable
number of Operator’s representatives to be present at Builder’s shipyard for
such purposes at Operator’s risk, cost and expense; provided that any such
meetings at Builder’s shipyard shall occur during ordinary working hours and
shall not obstruct the normal or orderly construction of the Rig.

 

(h)                                 Notwithstanding anything to the contrary in
this Drilling Contract (but subject always to Section 17.3), the rig
construction contract for the Rig, or the procurement contracts for the BOPs,
neither the exercise nor the non-exercise (nor anything done or not done in the
exercise or non-exercise) by Operator of any respective right to monitor the Rig
or her construction, or the BOPs or their construction, or any right of
inspection or attendance or otherwise (including the receipt and review of any
plans, drawings or instruction manuals relating to the Rig or any parts thereof,
including the BOPs) in relation thereto shall (i) create or impose any
obligation or liability whatsoever on any member of Operator Group with respect
to the Rig or her construction, or the BOPs or their construction, (ii) in any
way affect or alter Operator’s obligations or liabilities under this Drilling
Contract, or (iii) in any way affect Contractor’s responsibility and liability
under this Drilling Contract; provided, however, that Operator agrees to keep
any such plans, drawings and manuals confidential in accordance with
Section 17.3.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

2.2                               Arrival of Rig on Location

 

(a)                                 Rowan Gibraltar intends to take delivery of
the Rig ex-Builder’s yard in South Korea on or about October 31, 2014. 
Contractor shall then cause the mobilization of the Rig to the Area of
Operations.  No later than seven (7) days after the Effective Date, Contractor,
Novatee and Operator shall execute and deliver the Deed of Novation, to be
effective as of the date of the Rig’s arrival in the Area of Operations,
assigning and transferring specified Contractor’s rights, obligations and
liabilities under this Drilling Contract in respect of the Work to be performed
in the Area of Operations to Novatee.  Contractor shall obtain and maintain, and
cause Novatee to obtain and maintain, any permits, approvals and authorizations
from Governmental Authorities necessary or desirable to import the Rig into, and
export the Rig out of, the Area of Operations and to move and operate the Rig
within the Area of Operations which are to be obtained by Contractor in its name
and by Novatee in its name under applicable laws, rules and regulations.

 

(b)                                 Contractor shall provide the Rig to
Operator, at the Operator’s designated location in the Area of Operations, in
Rig Ready Condition, and ready to commence the Rig load-out on or after
December 1, 2014 (the “Earliest Acceptance Date”), but on or before August 1,
2015 (the “Latest Delivery Date”), unless otherwise mutually agreed by the
Parties in writing.  The Latest Delivery Date shall be extended for documented
periods of Force Majeure, delays caused solely by Operator Group, and changes to
the Rig requested by Operator.

 

(c)                                  After the Rig has arrived in the Area of
Operations and is presented in Rig Ready Condition, Contractor shall conduct the
Rig load-out (the “Load-Out Period”) at a suitable location within the Area of
Operations determined by Operator in its sole discretion.  The Load-Out Period
shall be no longer than [***] days, unless extended by Operator in its sole
discretion.  Contractor shall be paid the Standby Rate for each day during the
Load-Out Period; provided that Contractor does not cause any interruption to or
suspension of the Rig load-out, in which case the Zero Rate shall apply during
any such interruption or suspension.

 

(d)                                 After the Load-Out Period is complete,
Operator shall have [***] days (the “Rig Acceptance Period”) to perform the Rig
Acceptance Testing.  The Rig Acceptance Testing will be conducted at a suitable
location within the Area of Operations determined by Operator in its sole
discretion.  Contractor shall provide Operator’s representatives with all access
rights to the Rig and her equipment necessary for Operator to conduct the Rig
Acceptance Testing.  Contractor shall be paid the Zero Rate for each day of the
Rig Acceptance Period.  If Operator fails to complete the Rig Acceptance Testing
during the Rig Acceptance Period, Contractor shall be paid the Standby Rate for
such additional time Operator requires to complete the Rig Acceptance Testing;
provided that if (i) Operator has not received sufficient access to the Rig or
her equipment to conduct the Rig Acceptance Testing, or (ii) Contractor fails to
assist Operator as necessary to

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

complete the Rig Acceptance Testing, or otherwise causes any undue delay or
hindrance to the Rig Acceptance Testing, then Contractor shall receive the Zero
Rate during the period that the Rig Acceptance Testing has been delayed due to
any such delay or hindrance.  Operator shall notify Contractor as soon as
reasonably practical of each Critical Item and Non-critical Item that requires
repair or remediation by Contractor.  All repairs and remediation for Critical
Items shall be at Contractor’s cost.  Prior to the Term Commencement Date,
Contractor shall repair or remediate all Critical Items to the Specifications
and prepare a plan to repair or remediate all Non-critical Items to the
Specifications.  For the avoidance of doubt, prior to the Term Commencement
Date, Contractor shall be paid the Standby Rate only during (x) the Load-Out
Period, in accordance with Section 2.2(c), and (y) any such time in excess of
the Rig Acceptance Period if Operator fails to complete the Rig Acceptance
Testing during the Rig Acceptance Period for reasons other than those stated in
Section 2.2(d)(i) and (ii) above.  Subject to the foregoing and without
prejudice to payment of the Mobilization Fee pursuant to Section 2.7(a),
Contractor shall be paid the Zero Rate at all other times prior to the Term
Commencement Date, including the time required to repair or remediate Critical
Items to the Specifications and prepare a plan to repair or remediate
Non-critical Items to the Specifications.  To the extent practicable, Operator
agrees to conduct certain aspects of the Rig Acceptance Testing during the
trials and testing to be carried out by Builder and Rowan Gibraltar in
conjunction with Rowan Gibraltar’s acceptance of the Rig from Builder.

 

(e)                                  Delay in Arrival

 

(i)                                     Should the Rig not arrive and be in Rig
Ready Condition at the Operator’s designated location in the Area of Operations
on or before the Latest Delivery Date, Operator will have the right to terminate
this Drilling Contract in accordance with Section 13.2(c) at any time
thereafter; provided, however, that Operator’s right to terminate pursuant to
this Section 2.2(e)(i) shall expire (if not previously exercised) upon the Rig’s
arrival and presentment in Rig Ready Condition at the Operator’s designated
location in the Area of Operations.  If the Rig has not arrived and been
presented in Rig Ready Condition at the Operator’s designated location in the
Area of Operations on or before May 1, 2015 (which date shall be extended for
documented periods of Force Majeure, delays caused solely by Operator Group, and
changes to the Rig requested by Operator), then for each period of seven
(7) days thereafter until the Term Commencement Date, Contractor shall grant
Operator one (1) free Rig day when the Operating Rate would otherwise apply
following the Term Commencement Date (any such free Rig days, collectively, the
“Delay Damages”).  The Parties agree that Delay Damages are not a penalty and
shall apply as a limitation on Contractor’s liability for failure of the Rig to

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

arrive and be in Rig Ready Condition at the Operator’s designated location in
the Area of Operations on or before May 1, 2015 (as may be extended pursuant to
this Section 2.2(e)(i)), regardless of fault.  The Parties hereby acknowledge
and agree that the amounts fixed pursuant to this Section 2.2(e)(i) are a
genuine and reasonable estimation of the losses and damages that Operator will
incur in the event of Contractor’s failure to procure the Rig’s arrival and
presentment in Rig Ready Condition at the Operator’s designated location in the
Area of Operations on or before May 1, 2015 (as may be extended pursuant to this
Section 2.2(e)(i)) in accordance with this Drilling Contract.  If such
provisions (or any part thereof) in this Section 2.2(e)(i) are found for any
reason to be void, invalid or otherwise inoperative, such provisions (or any
part thereof) shall be deleted from this Drilling Contract and the balance of
this Drilling Contract shall remain in full force and effect.  Without prejudice
to the foregoing, in such an event Contractor shall be liable for damages at law
for any failure to comply with its obligations to procure the Rig’s arrival and
presentment in Rig Ready Condition at the Operator’s designated location in the
Area of Operations on or before May 1, 2015 (as may be extended pursuant to this
Section 2.2(e)(i)) in accordance with this Drilling Contract; provided that such
damages shall, regardless of fault, be limited to the amount which would have
been payable had these provisions (or part thereof) in this Section not been
void, invalid or otherwise inoperative.

 

(ii)                                  Should Operator terminate this Drilling
Contract pursuant to Section 2.2(e)(i), then such termination shall be the sole
and exclusive remedy of Operator under this Drilling Contract for such delay in
delivery.

 

(iii)                               Contractor’s delivery and provision of the
Rig to Operator in accordance with Section 2.2(b) is a condition of this
Drilling Contract and a fundamental obligation of Contractor and, except as
expressly provided in this Drilling Contract, Contractor shall not be excused
from performance of its obligations in Section 2.2(b) for any reason whatsoever.

 

2.3                               Drill Site Access and Bottom Survey

 

(a)                                 Operator shall provide Contractor with
sufficient rights of ingress to and egress from the Designated Well locations,
subject to reasonable procedures and any requirements of Governmental
Authorities.  In the event of any restrictions or limitations on Operator which
inhibit or impair such rights, Operator shall promptly advise Contractor in
writing of the same.

 

(b)                                 All drilling sites shall be subject to the
approval of underwriters’ surveyors and within the specifications of the Rig. 
Operator shall be responsible for (i) selecting, (ii) surveying and marking the
drill sites and routes of ingress and

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

egress, if required, in a timely manner in accordance with Contractor’s
underwriters’ requirements and (iii) clearing drilling locations.  Operator
shall also provide Contractor with soil analysis (if required by Contractor or
surveyors), sea/Metocean conditions and bathymetry charts specified by
Contractor or its underwriters for Contractor’s riser analysis.  Contractor
shall be solely responsible for determining that the bottom or seabed conditions
at the drill site are satisfactory to properly position the Rig for operations
under this Drilling Contract.  Operator shall furnish Contractor any relevant
information relating to seabed, soil or subsurface conditions (including
pipelines, cables, subsea wells, and umbilicals) which may be an impediment to
positioning or drilling that Operator possesses or which may be reasonably
requested by Contractor.  It shall be Contractor’s obligation to determine
whether soil and sea bottom condition surveys and subsurface boring surveys are
necessary to assure proper placement of the Rig for operations under this
Drilling Contract, and, if so, Operator shall employ a competent marine surveyor
to perform the surveys.  Contractor shall arrange for performance of a riser
analysis at each location by a company with expertise.  Operator shall pay all
costs incurred by Contractor in connection with each riser analysis.

 

2.4                               Contractor’s Rig

 

(a)                                 The Rig shall be capable of operating in the
Area of Operations in an efficient and safe manner, and in conformity with all
applicable laws and the requirements of all relevant Governmental Authorities,
in water depths of up to 12,000 feet and of drilling to a measured depth of
40,000 feet.  At the Term Commencement Date, and throughout the term of this
Drilling Contract, Contractor warrants that the Rig shall:

 

(i)                                     comply with the Specifications;

 

(ii)                                  be registered under the flag of the Flag
State and in the ownership of Contractor or any of its Affiliates;

 

(iii)                               be classed by ABS and certified “DPS-3”
“A1E” without any recommendations or conditions affecting her class;

 

(iv)                              be maintained by Contractor with original
equipment manufacturer parts or other spare parts as approved by Contractor’s
engineering department;

 

(v)                                 be tight, staunch, and strong; and be in
thoroughly efficient order and condition, and in every way fit, equipped and
supplied for deepwater drilling operations and the uses and services
contemplated in this Drilling Contract, with her machinery, pumps, and
navigational equipment fully functional and in good working order and condition;

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(vi)                              have a full complement of marine crew and
drilling personnel for a rig of her type and capabilities, in the number
required by the laws of all applicable Governmental Authorities, and who shall
have the knowledge, skills and abilities and who shall all be trained to operate
the Rig and her equipment competently and safely and in accordance with Good
Industry Practices; and

 

(vii)                           shall have on board all certificates, documents,
approvals, permits, permissions and equipment required by ABS and any
Governmental Authority as may be necessary to enable her to carry out all
required operations under this Drilling Contract without delay or hindrance.

 

(b)                                 In performing the Work, Contractor shall
utilize the Rig and the Rig shall be furnished in good condition for performance
of the Work in accordance with the Management System at the time of commencement
of operations hereunder and throughout the term of this Drilling Contract.  If
Contractor fails to provide the Rig in compliance with the requirements of this
Drilling Contract, Contractor will be in default of this Drilling Contract, and
Operator may exercise all contractual remedies pursuant to Article XIII.

 

(c)                                  Contractor hereby acknowledges and agrees
that, during and throughout the Primary Term and any Extension Term, for so long
as no default by Operator has occurred and is continuing hereunder, neither
Operator nor any permitted assign shall be disturbed or interfered with by
Contractor or any of its Affiliates in Operator’s or such permitted assign’s
quiet and peaceful use and enjoyment of the Rig (including, without limitation,
Operator’s ability to use the Rig in deepwater offshore drilling operations)
other than as required by Governmental Authorities and inspections and trials
required by ABS or the Flag State.  Contractor and/or Contractor’s Affiliates
shall be permitted by Operator to mortgage or otherwise encumber the Rig with
third-party financing arrangements, whereby secured lenders, arrangers, or other
financiers shall have a first security interest in the Rig; provided always that
(i) Contractor causes any such Affiliates to agree to the provisions set forth
in this Section 2.4(c) respecting Operator’s (or its assign’s, as applicable)
quiet and peaceful use and enjoyment of the Rig, and (ii) the relevant secured
lenders, arrangers, or other financiers provide to Operator a letter of quiet
enjoyment in a form reasonably acceptable to Operator in accordance with
industry practice.

 

2.5                               Effective Date, Acceptance and Commencement of
Operations

 

(a)                                 Effective Date.  This Drilling Contract
shall become effective upon the Effective Date, and the term of this Drilling
Contract shall commence on the Term Commencement Date and continue until the
completion of the Primary Term and any Extension Term, as applicable, or the
earlier termination of this Drilling Contract.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(b)                                 Term Commencement Date.  The “Term
Commencement Date” shall be that date on which the Rig is presented in Rig Ready
Condition at the Operator’s designated location in the Area of Operations, and
all of the following conditions have been satisfied in full conformity with this
Drilling Contract or otherwise waived by Operator (in writing, and in its sole
discretion):

 

(i)                                     the completion of the Rig Acceptance
Testing to determine compliance with the Rig Acceptance Criteria to Operator’s
satisfaction;

 

(ii)                                  the completion of the repair or
remediation by Contractor to the Specifications of any Critical Items identified
by Operator;

 

(iii)                               the preparation of a written plan by
Contractor to repair or remediate any Non-critical Items identified by Operator
to the Specifications with such plan to be subject to Operator’s agreement, such
agreement not to be unreasonably withheld, conditioned or delayed;

 

(iv)                              all customs clearances, visa requirements,
permits, consents, approvals and authorizations required of Contractor and any
of its Affiliates from all Governmental Authorities in order to operate in the
Area of Operations and perform the Work have been obtained by Contractor and
such Affiliate(s);

 

(v)                                 Contractor shall have obtained office and
shorebase facilities sufficient to perform the Work in the Area of Operations,
in accordance with Good Industry Practices;

 

(vi)                              the Rig is in compliance with all applicable
laws and regulations; and

 

(vii)                           the Rig is fully manned in accordance with
Section 2.4(a)(vi) and Section 5.2.

 

(c)                                  Primary Term and Termination Date.

 

(i)                                     The primary term of this Drilling
Contract shall be for a firm period of three (3) years beginning on the Term
Commencement Date (the “Primary Term”), except as may be extended or terminated
by the provisions of this Drilling Contract.  Unless extended or terminated
pursuant to the other provisions of this Drilling Contract, the term of this
Drilling Contract shall automatically end upon the latest to occur of (A) the
expiration of the Primary Term, (B) the expiration of any Extension Term, or
(C) completion of Operator’s last Designated Well (drilled to its planned total
depth, unless otherwise modified by Operator in its sole discretion) commenced
during the Primary Term, or any Extension Term, as applicable, when the Rig is
moved to the Demobilization Point and all of

 

17

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Contractor’s Items have been loaded and all of Operator’s Items have been
off-loaded, whereupon this Drilling Contract shall terminate.

 

(ii)                                  The Primary Term and any Extension Term
shall be extended automatically from day to day for the time necessary to
complete any single particular well (drilled to its planned total depth, unless
otherwise modified by Operator in its sole discretion) or related operation in
progress.  A “well” is a single hole drilled to a predefined final spatial
target (provided that multiple holes may be drilled in pursuit of the same
target).  Any remedial deviations, re-drilling or sidetracking of the hole shall
be restricted to operations required to reach such target.  Any such action
taken to achieve a new spatial target or any re-spudding after reaching the
initial target to reach such new target shall be considered a new well, unless
otherwise agreed by Contractor in writing.  Operator shall not commence Work on
a new well or perform operations on an existing well (including, but not limited
to, multilaterals, sidetracks, completions, workovers, well tests,
abandonments, etc.) that is expected to take longer than sixty (60) days to
complete beyond the Primary Term, or any Extension Term, as applicable, without
Contractor’s prior consent.  For purposes of this paragraph, “commencement of
Work” on a new well or “performance of operations” on an existing well shall not
be deemed to have occurred until the date and time the Rig is on the relevant
location and the bottom hole assembly is ready to spud in at the mud line.

 

2.6                               Extension

 

At Operator’s option, this Drilling Contract may be extended for a further term
of one (1) year (from the expiry of the Primary Term) (the “First Extension
Term”), plus at Operator’s option, a further term (from the expiry of the First
Extension Term, if opted for by Operator) of one (1) additional year (the
“Second Extension Term”) (the First Extension Term and Second Extension Term,
each an “Extension Term”).  Operator’s option for the First Extension Term must
be exercised by written notice to Contractor on or before the date that is seven
hundred and thirty (730) days after the Term Commencement Date.  Operator’s
option for the Second Extension Term must be exercised by notice to Contractor
on or before the start of the First Extension Term.  During the Primary Term and
any Extension Terms, Contractor shall not contractually commit the Rig to any
other party while this Drilling Contract is in effect unless the relevant time
period for Operator to exercise its respective options pursuant to this
Section 2.6 has expired.  The terms of this Drilling Contract shall remain in
effect and shall apply during any Extension Term; provided, however, that the
Operating Rate applicable to the First Extension Term and the Second Extension
Term, as applicable, shall be mutually agreed upon through negotiations by the
Parties prior to the date of expiration of the respective option exercise.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

2.7                               Mobilization and Demobilization

 

(a)                                 Contractor shall mobilize the Rig and
Contractor’s Personnel to the location designated by Operator pursuant to
Section 2.2(b).  Contractor shall pay and be responsible for all risks, costs
and expenses associated with the Rig and such mobilization, unless otherwise
specified in this Drilling Contract, until the arrival of the Rig and her
presentment in Rig Ready Condition at the Operator’s designated location in the
Area of Operations (and following such arrival and presentment at the Operator’s
designated location in the Area of Operations, Operator’s obligations to provide
supplies and services to the Rig under Exhibit D in the Area of Operations shall
commence (except that Operator shall have already accommodated Contractor’s
first crew change after the Rig’s arrival at the Operator’s designated location
in the Area of Operations, provided transportation services for Contractor’s
Items as specified in Appendix D, Part B(12), and fueled the Rig in accordance
with Appendix D, Part D(3)).  Operator shall be entitled to place at its risk,
cost and expense its Operator’s Items and its designated
representative(s) aboard the Rig for such mobilization, and Contractor shall
make available to Operator’s representative(s) all accommodations, provisions
and requisites as Contractor supplies to the senior marine crew of the Rig. 
Operator shall be entitled to conduct certain aspects of the Rig Acceptance
Testing during mobilization; provided that such Rig Acceptance Testing does not
interfere with the mobilization or safe operation of the Rig.  Contractor shall
invoice Operator for the Mobilization Fee on or after the Term Commencement
Date, and such Mobilization Fee shall be due and payable by Operator in
accordance with the terms of Article IV.

 

(b)                                 Contractor shall demobilize the Rig and
Contractor’s Personnel at the Demobilization Point upon the earlier to occur of
(i) the expiration of the Primary Term or, if applicable, any Extension Term, or
(ii) the termination of this Drilling Contract pursuant to Section 13.1 or
Section 13.2.  Contractor shall pay and be responsible for all risks, costs and
expenses, unless otherwise specified in this Drilling Contract, necessary to
move and demobilize the Rig at the Demobilization Point upon Operator’s
notification to Contractor of Rig Release.

 

ARTICLE III
COMPENSATION

 

3.1                               Rates and Payment Amounts

 

Operator shall pay, or cause to be paid, to Contractor the amounts provided in
Appendix I at the times and in the manner specified therein and in Article IV in
accordance with the terms and conditions of this Drilling Contract.

 

3.2                               Change in Locale

 

(a)                                 As of the Effective Date, Operator
contemplates that the wells to be drilled hereunder during the term of this
Drilling Contract will be located within the

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

bounds of the U.S. Gulf of Mexico outer-continental shelf lease blocks; however,
at any time during the Primary Term or any Extension Term, Operator may request
to change the Area of Operations (including, for example, the waters offshore
Angola) and the relocation and movement of the Rig to such new Area of
Operations and subject to the approval of Contractor; provided that such change
does not result in a breach of the American Institute Trade Warranties of the
American Institute of Marine Underwriters (dated July 1, 1972) or the Institute
Warranties of the Insurance Institute of London, as applicable, or violate the
laws, rules and regulations applicable to Contractor or its Affiliates; provided
further that Contractor is able to obtain all insurance required by this
Drilling Contract, and any other insurance typically carried by Contractor, for
operations in the new Area of Operations.  In the event of such a request by
Operator, Contractor and Operator shall review this Drilling Contract to
determine any changes needed that result from:

 

(i)                                     any adjustments to address costs and
expenses incurred in connection with any change in the Area of Operations or
change in the shorebase location, with such adjustments to be reflected in the
applicable day rates;

 

(ii)                                  where the Rig will then be located or
positioned at the end of the term of this Drilling Contract; and/or

 

(iii)                               changes proposed by either Party to the
terms or conditions of this Drilling Contract that are appropriate for the new
locale (including any local content requirements).

 

For the avoidance of doubt, the Area of Operations shall not be changed without
a written agreement of the Parties.

 

(b)                                 Any mutually agreed changes shall be
included in an amendment to this Drilling Contract (or the issuance of a new,
restated Drilling Contract, as may be applicable) prior to the commencement of
Work in the new Area of Operations.  Any such amendment (or new, restated
contract) shall cover the period of Work in the new Area of Operations under
comparable terms and conditions to the then-existing Drilling Contract and with
a term equal to the remaining term of this Drilling Contract, with such other
changes as mutually agreed upon during the review.  It is intended by both
Parties that any changes to this Drilling Contract for the purposes of this
Section 3.2 shall be structured such that Contractor is neither financially
advantaged nor adversely affected by the change of locale.

 

(c)                                  Contractor warrants that, as of the
Effective Date, the Rig can be relocated and moved to, and operated in, the
waters offshore Angola without breaching any applicable trading or navigation
warranties or violating any applicable laws, rules and regulations.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

3.3                               Day Rate Adjustments and Additional
Compensation

 

(a)                                 After the Term Commencement Date, Operator
may request that Contractor outfit the Rig with additional equipment or make
other modifications to Contractor’s Items.  Any such request by Operator shall
be subject to the approval of Contractor, which shall not be unreasonably
conditioned, withheld or delayed.  Any increase in Contractor’s costs (as
documented by Contractor to Operator’s reasonable satisfaction) associated with
Contractor’s implementation of such request by Operator shall, upon Operator’s
agreement of such costs, be paid by Operator to Contractor on a lump-sum,
reimbursable basis (notwithstanding any application of the Zero Rate); provided
that Operator shall be entitled to elect to amortize such reimbursable amount
over the number of days remaining in the Primary Term, or any Extension Term, as
applicable, and in that event for any such remaining days such amortized amount
shall be separately payable to Contractor regardless of the application of any
day rates hereunder (including the Zero Rate).

 

(b)                                 Provided that no adjustment of the day rates
listed in Appendix I shall occur more than once during any twelve (12) month
period, from and after the first anniversary of the Term Commencement Date, such
day rates (except the Zero Rate) shall be revised (up or down, as applicable) by
the actual aggregate amount of the changes (other than those cost changes, if
any, caused by changes in applicable laws and regulations and/or actions or
inaction of Governmental Authorities, which cost changes shall be exclusively
governed by Section 3.3(c)) in the following Contractor’s costs (as documented
by Contractor to Operator’s reasonable satisfaction) from their respective
values as of the Effective Date (or as later annually adjusted):

 

(i)                                     Contractor’s labor costs, including all
payroll burden, for Contractor’s Personnel:  $[***] per day;

 

(ii)                                  Contractor’s cost of premiums for the
insurance coverages required of Contractor under this Drilling Contract:  $[***]
per day;

 

(iii)                               Contractor’s cost of catering on board the
Rig:  $[***] per day; and

 

(iv)                              Contractor’s costs for repair and routine and
scheduled maintenance of Contractor’s Items, as increased or decreased based
upon the Producer Price Index for “Oilfield Drilling Machinery and Equipment
Wholesale Price Index” (Code 1191-02) published by the U.S. Department of Labor,
Bureau of Labor Statistics:  $[***] per day.

 

(c)                                  Day Rate Adjustments for Change of Law

 

(i)                                     The day rates under this Drilling
Contract are based upon enacted applicable laws and regulations of Governmental
Authorities and the interpretations thereof by Governmental Authorities,
affecting the Work

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

contemplated hereunder in force as of the Effective Date.  The day rates due to
Contractor pursuant to this Drilling Contract shall be revised or adjusted by
the actual amount of any increase or decrease in Contractor’s aggregate costs

 

(X)                               if such enacted applicable laws and
regulations are modified and such modifications have become effective or have
been entered into force,

 

(Y)                               if the Governmental Authorities have
interpreted such enacted applicable laws and regulations differently (such
difference being evidenced by written documentation from such Governmental
Authorities), or

 

(Z)                                if new laws and regulations are enacted and
have become effective or have been entered into force,

 

in each case of clause (X), (Y) or (Z), taking effect from and after the
Effective Date and subjecting Contractor (and all other similarly situated
deepwater offshore drilling contractors) and/or the Rig (and all other
drillships of similar type and characteristics) to new tax, operating, manning,
maintenance, equipment or structural requirements; provided that

 

(A)                               any such aggregate cost increase does not
exceed five percent (5%) of the amount of the affected day rate, and is
documented by Contractor to Operator’s reasonable satisfaction,

 

(B)                               any such cost increase is due solely to
Contractor’s necessary efforts to comply with the modified (including new
interpretations by Governmental Authorities) or new laws and regulations,

 

(C)                               any such modified (including new
interpretations by Governmental Authorities) or new laws and regulations does
not increase Contractor’s profits,

 

(D)                               any such new tax requirements shall be limited
to those that relate to taxes that are directly levied upon Contractor in
connection with its performance of the Work hereunder and shall exclude any
income tax requirement (or any increase thereof), and

 

(E)                                upon Operator’s request, the Parties shall
meet to discuss and agree upon when such rate increase shall be applicable given
the particular facts and circumstances of the modified (including new
interpretations by Governmental Authorities) or new laws and

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

regulations, failing such agreement, the applicable date of such rate increase
shall be the date on which Contractor achieves compliance with such modified
(including new interpretations by Governmental Authorities) or new laws and
regulations, in each case, giving rise to such rate increase.

 

(ii)                                  Except as provided below in
Section 3.3(c)(iii), for any change described in Section 3.3(c)(i) that may
result in an increase of Contractor’s costs in an amount that is more than five
percent (5%) of the amount of the affected day rate, the Parties shall meet to
discuss and agree in good faith the particular facts and circumstances of such
change.

 

(iii)                               For any change described in
Section 3.3(c)(i) that requires capital expenditures by Contractor for purposes
of the physical or structural improvement, modification, or upgrade to the Rig
or her equipment (including the addition of equipment), any such expenditure
(documented to the reasonable satisfaction of Operator) shall be reimbursed by
Operator at the amount that is equal to the amount of such expenditure times the
ratio of (x) the remaining term of this Drilling Contract as of the time of such
expenditure to (y) the remaining operating life of the Rig (based upon the total
operating life of twenty (20) years) as of the time of such expenditure, and
such reimbursable amount shall be amortized over the number of days remaining in
the Primary Term, or any Extension Term, as applicable, and be separately
payable to Contractor regardless of the application of any day rates hereunder
(including the Zero Rate).  In no event shall Operator be required to make any
payments for any change in costs due to any modified or new laws that are
determined after termination of this Drilling Contract.

 

ARTICLE IV
INVOICES

 

4.1                               Contractor Invoices

 

Contractor shall endeavour to present invoices, accompanied by copies of
vouchers, records, receipts or other evidence as may reasonably be requested by
Operator, to Operator at Operator’s office for each month during the Primary
Term, or any Extension Term, as applicable, on or before the fifteenth (15th)
day of the following month, and in any case within ninety (90) days of
conclusion of the Work on a Designated Well.  Contractor’s final invoice
statement shall be presented by Contractor to Operator’s office within ninety
(90) days following the date of expiration or earlier termination of this
Drilling Contract.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

4.2                              Payment

 

(a)                                 Subject to the terms and conditions of this
Drilling Contract, payment shall be made to Contractor, by wire transfer in
accordance with the bank instructions to be provided by Contractor, within
thirty (30) days following receipt of a properly supported invoice from
Contractor.  Payment of any invoice shall not prejudice the right of Operator to
question, in good faith, the correctness of any charges therein.  If Operator
disputes an item, Operator shall promptly notify Contractor of the item
disputed, specifying the reason therefor, and payment of the disputed amount may
be withheld until settlement of the dispute.  Or, at Operator’s sole option, any
disputed amount may be paid without waiver of the right to seek reimbursement
for such amounts.  However, timely payment shall be made of any undisputed
portion.  Subject to this right, any undisputed payments or payments of disputed
amounts resolved in Contractor’s favor which are not made within thirty (30)
days as aforesaid shall bear interest at LIBOR plus [***] on the date the
invoice was due for payment from the end of the thirty (30) day period until
paid.  Operator and Contractor shall endeavour to resolve any disputed item in a
timely manner, and when resolved, payment shall be made forthwith.  Payment of
any amounts by Operator shall not be deemed a waiver of Operator’s or
Contractor’s rights under this Drilling Contract.

 

(b)                                 Operator shall have the right to offset
payments due to Contractor against liquidated and undisputed sums owed to
Operator by Contractor under this Drilling Contract.  If Operator, at any time,
incurs costs which, under the provisions of this Drilling Contract, are for
Contractor’s account or Operator is otherwise entitled to recover from
Contractor, Operator may invoice Contractor for such costs and Contractor shall
pay Operator within thirty (30) days following receipt of a properly supported
invoice from Operator.

 

(c)                                  None of the presentation, payment or
non-payment of an individual invoice shall constitute a settlement of a dispute,
an accord and satisfaction, or a remedy of account stated, or otherwise waive or
affect the rights of the Parties hereunder.

 

4.3                               Contractor’s Records; Audit

 

Contractor shall maintain a complete and accurate set of records pertaining to
all aspects of this Drilling Contract.  Operator, in order to verify that all
the terms and conditions of this Drilling Contract have been complied with,
shall have the right, upon reasonable advance notice and during normal business
hours and at Operator’s sole expense, to inspect and audit at Contractor’s place
of business, any and all such records within a period of twenty-four (24) months
after the year of termination of this Drilling Contract; provided that
Contractor shall have the right to exclude any trade secrets, formulae, or
processes from such inspection and audit, except to the extent they relate
directly to payments or reimbursements in accordance with this Drilling
Contract; in such case, Operator agrees to hold such information confidential.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

4.4                               Operator’s Invoices; Payments to Operator

 

All amounts and sums due and payable hereunder by Contractor to Operator shall
be payable by wire transfer in accordance with the bank instructions to be
provided by Operator.

 

ARTICLE V
EQUIPMENT, SERVICES, AND PERSONNEL

 

5.1                               Contractor’s Rig and Equipment

 

(a)                                 Contractor shall, at its own expense,
furnish Contractor’s Items.  Additionally, Contractor shall provide, at its own
cost, materials, equipment, services, personnel, consumables, spares and
facilities not identified herein, but which are required for the Work and which
are customarily or necessarily provided by a deepwater drilling contractor
furnishing a deepwater drilling rig in the Area of Operations, in accordance
with Good Industry Practices and on a non-reimbursable basis and in order to
allow uninterrupted operations in a timely manner and in full compliance with
this Drilling Contract.

 

(b)                                 In support of the Work to be performed by
Contractor in the Area of Operations, and in consideration for the remuneration
to be paid by Operator hereunder, Contractor shall be responsible for providing,
at its sole cost and expense (subject to the uplift provisions at Section 3.3),
all supporting services, supplies, and other logistical items whatsoever which
may be required, by the laws, regulations, orders and other directives of any
Governmental Authority, to be procured from local vendors, suppliers, and other
Persons as necessary for the performance of Work in accordance with this
Drilling Contract.

 

(c)                                  Prior to the Term Commencement Date,
Contractor, at its expense, shall provide manufacturer and Third Party
inspection certificates for Contractor’s furnished drill pipe, HWDP, drill pipe
pup joints, inside BOPs, lower kelly valves, drill collars, subs, and similar
items in new condition, delivered in accordance with inspection standards to be
mutually agreed upon by the Parties.  All such new drill pipe and items shall be
in accordance with API Spec 5D and API Spec 7.  Operator may, at its expense,
have a Third Party quality assurance representative present during any
inspections of such drill pipe and items.  Any new drill pipe or items failing
the initial inspection shall be repaired or replaced at Contractor’s expense.

 

Prior to the Term Commencement Date, Contractor, at its expense, shall provide
manufacturer and Third Party inspection certificates for Contractor’s furnished
drill pipe, HWDP, drill pipe pup joints, inside BOPs, lower kelly valves, drill
collars, subs, and similar items in used condition, delivered in accordance with
T. H. Hill & Associates Drill Pipe Inspection Standards, DS-I, Category 5.  All
such used drill pipe and items shall be in accordance with API Spec 5D, API Spec
7, and API RP7G.  Operator may, at its expense, have a Third Party quality

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

assurance representative present during any inspections of such drill pipe and
items.  Any used drill pipe or items failing the initial inspection shall be
repaired or replaced at Contractor’s expense.

 

(d)                                 Prior to the Term Commencement Date,
Contractor, at its expense, shall provide manufacturer and Third Party
inspection certificates for Contractor’s furnished riser, delivered in
accordance with API RP16Q.  Contractor shall provide Operator with a copy of the
results of the inspection.  Any riser failing the initial inspection shall be
repaired or replaced at Contractor’s expense.

 

(e)                                  Contractor shall furnish two (2) BOPs as
specified in Appendix C.  Prior to the Term Commencement Date and periodically
thereafter, as requested by Operator and pursuant to laws or regulations of the
applicable Governmental Authority, Contractor shall inspect and test each BOP,
with said inspection and test to be performed in accordance with any
governmental regulation or interpretation thereof for API S53 (and as updated or
amended) as of the date of said inspection and test.  In the event that a BOP
fails to pass its initial inspection and test following arrival of the Rig and
her presentment in Rig Ready Condition at the Operator’s designated location in
the Area of Operations, Contractor shall, at Contractor’s sole cost, repair or
replace the BOP and/or the BOP’s consumables (including rubber goods, operating
piston, bonnet gaskets, and other sealing elements), as necessary, so that the
BOP finally passes such inspection and test.

 

Following the initial BOP inspection and test described above, in the event that
a BOP fails to pass any subsequent inspection and test, Contractor shall, at
Contractor’s cost, repair or replace the BOP and/or the BOP’s consumables, as
necessary, so that the BOP finally passes such inspection and test, but
Contractor’s costs of all such repaired or replaced BOP consumables shall be
reimbursed by Operator pursuant to Appendix D, Part D(13).  Operator, at its
expense, may have a Third Party quality assurance representative present at the
time of any inspection and test of a BOP hereunder.

 

(f)                                   Except as otherwise provided in this
Drilling Contract, if, during the drilling of any Designated Well, Contractor’s
drill string (inclusive of drill pipe, HWDP, drill collars, subs and similar
items) should have excessive failures due to any cause, Operator shall have the
right to require Contractor, at Contractor’s expense, to have failed components,
in use or to be used, inspected according to the aforementioned standards. 
Contractor shall provide Operator with a copy of the results of the inspections.

 

(g)                                  Contractor shall procure shorebase space,
to facilitate the performance of the Work, at Port Fourchon, Louisiana, or such
other location, as mutually agreed upon by the Parties.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(h)                                 Following the Term Commencement Date,
Contractor shall arrange and conduct all subsequent inspections of the in-hole
equipment, including but not limited to the regularly scheduled inspections at
intervals specified in Contractor’s policies and procedures, inspections
requested by Operator, and a final inspection at the end of the term of this
Drilling Contract.  Operator shall designate the inspection level which shall
meet or exceed the level specified by Contractor’s policies and procedures, and
shall pay all expenses related to such inspections (including transportation
costs).

 

(i)                                     Except as otherwise provided, Contractor
shall arrange and pay for the initial inspection and certification of
Contractor’s subsea equipment and for subsequent inspections during the Primary
Term, or any Extension Term, as applicable, in accordance with Contractor’s
policies and procedures; provided that Contractor shall use commercially
reasonable efforts to conduct all such inspections in a manner that minimizes
the impact to the operational continuity of the Work.  Any additional
inspections and/or certifications of Contractor’s subsea equipment requested by
Operator shall be arranged by Contractor but at Operator’s expense.

 

(j)                                    Contractor shall arrange and pay for the
initial inspection and certification of the Rig’s drawworks and other
hoisting/lifting equipment and for subsequent inspections during the Primary
Term, or any Extension Term, as applicable, in accordance with Contractor’s
policies and procedures; provided that Contractor shall use commercially
reasonable efforts to conduct all such inspections in a manner that minimizes
the impact to the operational continuity of the Work.  Any additional
inspections and/or certifications of the Rig’s drawworks and other
hoisting/lifting equipment requested by Operator that are in excess of
Contractor’s policies and procedures shall be arranged by Contractor but at
Operator’s expense.

 

5.2                               Contractor Personnel

 

(a)                                 Contractor shall furnish, at Contractor’s
cost, the personnel in the numbers, classifications and work schedules as set
forth in Appendix B (“Contractor’s Personnel”).

 

(b)                                 Contractor’s Personnel shall have the
knowledge, skills and abilities to perform their assigned tasks and shall be
trained, licensed and certified as required by all applicable laws, rules and
regulations.  Contractor represents and warrants that it and its contractors and
subcontractors performing the Work have and will maintain all applicable
licenses and certifications necessary for the performance of the Work. 
Contractor shall verify all relevant qualifications of Contractor’s Personnel.

 

(c)                                  Contractor shall have roustabout crews
available on the Rig to load and unload boats from the Rig and perform other
labor on a twenty-four (24) hour basis,

 

27

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

together with a catering crew sufficient to provide room and board for all
persons on board the Rig.

 

(d)                                 Operator may, at any time, with Contractor’s
approval, not to be unreasonably withheld, require Contractor to increase the
number of Contractor’s Personnel.  Such additional personnel shall be provided
at the rates per day specified in Appendix B (which such rates may be subject to
adjustment annually effective the anniversary of the Term Commencement Date
pursuant to Section 3.3(b)(i)).  Other than resignation or discharge, Contractor
shall seek approval of Operator prior to changing out Key Personnel which shall
not be unreasonably withheld, delayed or conditioned.

 

(e)                                  If, with Operator’s consent, Contractor’s
Personnel are reduced, Operator shall be credited with the savings resulting
therefrom.

 

(f)                                   For any day for which Contractor fails to
provide the numbers and classification of Contractor’s Personnel specified in
Appendix B, the rate at which Contractor is being paid for such day shall be
reduced by an amount equivalent to the amount of wages and employee benefits
which would have otherwise been paid for such personnel, subject to Contractor
being allowed a reasonable period of time to replace Contractor’s Personnel,
which shall not exceed forty-eight (48) hours (except in the case of Force
Majeure or other severe weather which would prevent reasonable means of
transportation); provided, however, that no reduction shall apply in the case of
missing Contractor’s Personnel due to medical reasons or reasons of compassion.

 

(g)                                  Contractor shall promptly replace, at
Contractor’s expense, any Contractor’s Personnel that Operator reasonably
considers detrimental to normal operational efficiency, safety, good order or
discipline at the Designated Well site.  Such decision, specifying the reason
thereof, shall be made in writing by Operator’s designated representative.

 

(h)                                 Subject to the provisions set forth in
Section 3.3, Contractor shall comply, at its sole cost and expense, with any and
all laws, regulations, orders, directives or other requirements of any
applicable Governmental Authority for the hiring of citizens of any applicable
country to perform technical, labor or other services for Contractor in
conjunction with the Work to be performed hereunder.  Contractor shall promptly
provide, upon Operator’s request, details on such Contractor’s Personnel
employed by Contractor and their respective residences when employed as
necessary to comply with requirements of Governmental Authorities.

 

(i)                                     Contractor shall make its own
arrangements for the engagement of Contractor’s Personnel, local or otherwise,
and for their compensation and onshore transport, housing, maintenance, board
and lodging, and all other associated costs and support.

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(j)                                    Contractor shall notify Operator
immediately of any proposed or actual stoppages of work, industrial disputes or
other labor matters affecting or likely to affect the carrying out or completion
of the Work.

 

(k)                                 In the event Operator requires Contractor’s
Personnel to attend courses or training classes in excess of Contractor’s
training program specified in the Management System, Operator will reimburse
Contractor for all expenses incurred by Contractor in connection with such
attendance, including but not limited to the costs of all such courses or
training classes, the labor costs for Contractor’s Personnel during their travel
to and attendance at such courses or training classes, and the transportation,
lodging and food costs for Contractor’s Personnel.

 

(l)                                     In the event Operator requires
Contractor’s Personnel to attend meetings (other than courses or training
classes) in excess of their normal twelve (12)-hour shift or Contractor’s
required meetings such as crew meetings prior to helicopter transport to the Rig
or while aboard the Rig, Operator will reimburse Contractor for all labor costs
incurred by Contractor for Contractor’s Personnel during their attendance at
such meetings in connection with such attendance.

 

5.3                               Contractor Services

 

(a)                                 At the written request of Operator, and with
Contractor’s concurrence, Contractor shall provide, for the account of Operator,
any of the materials, supplies, or services that Operator is obligated to
furnish hereunder on a reimbursable basis plus a handling fee as specified in
Appendix I.  Items and services so provided shall continue to be classified as
Operator’s Items pursuant to the provisions of this Drilling Contract.

 

(b)                                 If Operator requests services pursuant to
Section 5.3(a), Contractor agrees that it will obtain the written approval of
Operator before contracting any Work at rates in excess of those charged for
comparable Work on similar operations.

 

5.4                               Operator Items, Services, Personnel and
Facilities

 

(a)                                 Operator shall furnish at its cost (or shall
reimburse Contractor for furnishing), the equipment, facilities, materials or
supplies to be furnished by Operator as specified in Appendix D for the duration
of the term of this Drilling Contract.

 

(b)                                 Insofar as reasonably possible, Contractor
shall visually examine, before using, all equipment, facilities, materials, or
supplies furnished or obtained by Operator for the operations herein and shall
report to Operator any obvious defects therein, and Contractor shall not use any
such defective equipment, facilities, materials or supplies.

 

(c)                                  Upon termination of this Drilling Contract,
Contractor shall return to Operator all equipment, facilities, materials or
supplies received by Contractor from Operator

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

or purchased by Contractor for Operator’s account and not consumed, lost or
damaged in the operations in the same condition as received, ordinary wear and
tear excepted, and Contractor shall be reimbursed by Operator for any shipping
costs incurred and paid by Contractor to deliver such equipment, facilities,
materials or supplies.

 

(d)                                 Operator shall be responsible, at its cost,
for the maintenance and repair of all Operator’s Items on board the Rig that
Contractor cannot maintain or repair with Contractor’s normal complement of
Contractor’s Personnel within their competency and Contractor’s Items.  Operator
shall also be responsible for the cost of any overtime paid by Contractor to
Contractor’s Personnel in respect of the maintenance or repair on board the Rig
of Operator’s Items or other overtime required by Operator.

 

(e)                                  Operator acknowledges that all personnel
aboard the Rig are subject to applicable law, rules and regulations, including
without limitation the International Ship & Port Facility Security (ISPS) Code,
and Contractor’s implementation and enforcement thereof, including the Rig’s
Ship Security Plan.  In particular, all of Operator-supplied personnel shall be:
(i) prepared to present a valid photographic identification prior to embarking
for the Rig, (ii) required to undergo security awareness training aboard the
Rig, (iii) subject to tests and verification of identification while aboard the
Rig, and (iv) subject to search of their person and personal effects upon
embarking and disembarking the Rig.  In addition, at least seven (7) days prior
to the commencement of operations under this Drilling Contract, Operator will
provide Contractor with the contact information in respect of any
Operator-provided helicopter and vessel support services in order that
Contractor may prepare any required declaration of security documentation.  In
order to minimize the risk of transportation delays, Operator, as soon as
practical, and in any event prior to presenting Operator-supplied personnel for
travel to the Rig, will provide the Rig’s master/security officer with the names
and employers of such personnel.

 

(f)                                   Operator shall promptly replace, at
Operator’s expense, any Operator-supplied personnel aboard the Rig that
Contractor reasonably considers detrimental to normal operational efficiency,
safety, good order or discipline on board the Rig.  Such decision, specifying
the reason thereof, shall be made in writing by Contractor’s designated
representative.

 

(g)                                  Operator shall provide deckhands to man all
supply vessels and, in no case, shall Contractor’s roustabouts be required to
board such supply vessels for loading or unloading operations.

 

(h)                                 The Parties shall measure and record the
amount of fuel aboard the Rig upon her arrival at the Operator’s designated
location in the Area of Operations, and Operator shall pay Contractor for such
fuel at the documented cost of such fuel.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

The Parties shall also measure and record the amount of fuel aboard the Rig on
the commencement of demobilization, and Contractor shall pay Operator for such
fuel at the documented cost of such fuel.  Operator shall remain obligated
throughout the duration of the Primary Term, or any Extension Term, as
applicable, to supply and pay for diesel fuel, including any periods when the
Zero Rate or a reduced day rate applies to the Work.  All fuel so supplied shall
meet Contractor’s fuel quality specifications set forth in the Management System
and be in accordance with applicable laws, rules and regulations.

 

ARTICLE VI
PERFORMANCE OF THE WORK

 

6.1                               General

 

Contractor shall carry out the Work and conduct the drilling operations, as well
as tasks normally associated therewith, in accordance with the requirements of
this Drilling Contract and according to the specifications and instructions
issued by Operator from time to time, consistent with the HSSE Bridging
Agreement, the Well-Control Bridging Agreement, the Management System, and all
applicable laws and regulations.  Contractor shall notify Operator if
performance of the Work according to the specifications and instructions issued
by Operator would exceed the capabilities of the Rig and/or would be contrary to
Contractor’s standards, policies and procedures and all applicable laws and
regulations.  The drilling of each well shall be commenced without delay (unless
such delay is ordered by Operator) after operations are completed at the
previous well, if any.  Contractor shall be responsible for the operation of the
Rig, including moving operations and positioning on drilling locations as
required by Operator.  Operations under this Drilling Contract will be performed
on a twenty-four (24) hour per day basis.

 

6.2                               Drilling of Wells

 

Contractor agrees to drill each well to the depth specified by Operator, and to
perform other operations pursuant thereto.  Contractor agrees to use all
reasonable efforts at all times to keep the wells under control and for the
prevention and control of blowouts in accordance with Good Industry Practices.

 

6.3                               Drilling Fluids

 

Operator shall have the right to specify the type and characteristics of
drilling fluids.  Without prejudice to Article VIII, Contractor agrees to take
reasonable care in the handling of the drilling fluids.  During the drilling of
any well, and as often as it desires, Operator shall have the right to have made
any test of drilling fluids.  Without prejudice to Article VIII, Contractor
shall use reasonable efforts to comply with the drilling fluid program of
Operator.  Contractor shall maintain adequate and serviceable working solids
equipment on board the Rig in accordance with Appendix C.  Operator shall
provide

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Contractor with Operator’s drilling fluid program reasonably in advance of the
spud date of each well to be drilled hereunder.

 

6.4                               BOP Maintenance and Testing

 

Contractor shall maintain blowout preventer assemblies and control equipment, as
described in Appendix C, in good operating condition and in accordance with all
applicable laws, regulations, API standards and recommendations and the
Management System.  Contractor shall test blowout preventer assemblies, surface
control equipment and accessories, such as flow lines, valves, choke manifolds
and connections, to pressures as required by Operator’s representatives (but not
to exceed the applicable manufacturer’s recommended field test pressures), and
not less frequently than as required by current regulations in effect.

 

6.5                               Environmental, Health and Safety

 

(a)                                 Contractor shall observe all applicable
environmental, health and safety laws, rules and regulations for the Work issued
by Governmental Authorities.  Contractor shall inform its contractors and
subcontractors, and all members of Contractor Group, regarding all such
environmental, health and safety rules and regulations, and all safety meetings
and drills conducted shall be entered on the IADC-API Daily Drilling Report. 
Contractor shall furnish such additional safety reports and records as Operator
may request.  It is Contractor’s responsibility to adopt, implement and enforce
policies, plans and procedures that affect Contractor’s employees,
representatives and agents, and those of its contractors and subcontractors. 
Contractor shall provide safety performance evaluations to Operator and, as
required, to applicable Governmental Authorities.  Contractor shall, throughout
the term of this Drilling Contract, maintain a safety Management System and
provide same to Operator.

 

(b)                                 Operator and Contractor shall execute a
mutually agreeable bridging document to address the interface of Contractor’s
safety Management System with Operator’s environmental, health and safety
requirements and Operator’s Safety and Environmental Management System program
for its facilities and operations in the Area of Operations (the “HSSE Bridging
Agreement”).  The HSSE Bridging Agreement must be executed prior to the
commencement of any offshore activity under this Drilling Contract (and not
later than November 1, 2014) and, when Contractor is performing Work in the Area
of Operations, Contractor shall operate according to the HSSE Bridging
Agreement.

 

(c)                                  Operator and Contractor shall execute a
mutually agreeable bridging document to address the interface of Contractor’s
well-control policy and procedures with those of Operator for its facilities and
operations in the Area of Operations (the “Well-Control Bridging Agreement”). 
The Well-Control Bridging Agreement must be executed prior to the commencement
of any offshore activity under this

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Drilling Contract (and not later than November 1, 2014) and, when Contractor is
performing Work in the Area of Operations, Contractor shall operate according to
the Well-Control Bridging Agreement.

 

6.6                               Samples of Cuttings and Cores

 

Contractor shall save and identify cuttings and cores, as designated by
Operator, free from contamination, and place them in separate containers which
will be furnished by Operator, with such cuttings and cores to be treated in a
confidential manner and delivered only to the designated representatives of
Operator.

 

6.7                               Abnormal Drilling Conditions and Well Control

 

(a)                                 In the event of any difficulty arising which
precludes either drilling ahead under reasonably normal procedures or the
performance of any other operations planned for a well, Contractor shall suspend
the work in progress and shall immediately notify the representative of
Operator, in the meantime exerting all reasonable efforts in accordance with
Good Industry Practices to overcome any such difficulty.

 

(b)                                 In the event of loss of or damage to the
hole, the provisions of Section 8.6 will apply.  In the event it is impossible
to overcome any such difficulty or if, for any reason in Operator’s or
Contractor’s opinion, further drilling operations cannot proceed under normal
conditions, Contractor will, upon notice to Operator, discontinue further
drilling and plug and abandon such well, or complete same at any specified
lesser depth.  In each instance where difficulties or conditions referred to in
this Section 6.7 have been encountered and overcome, drilling under normal
conditions shall be resumed.

 

6.8                               Installations of Wellhead Equipment

 

Contractor, at Operator’s request, shall install, in accordance with Good
Industry Practices and in a manner satisfactory to Operator, subsea wellheads
and all other usual and customary associated equipment and connections furnished
at the wells by Operator, and Operator shall pay the Operating Rate for such
Work, including Rig time for testing the wells to the satisfaction of Operator.

 

6.9                               Producing Formations

 

Contractor shall notify Operator’s representatives immediately upon discovery of
any oil or gas bearing formation that becomes known to Contractor.

 

6.10                        Measurement of Pipe

 

Contractor shall measure with a steel tape the total length of drill pipe in
service before setting each string of casing or liner at total depth of the hole
and at other times as

 

33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

specified by Operator, and Contractor shall promptly record all such
measurements in Contractor’s IADC-API Daily Drilling Report.

 

6.11                        Additional Obligations of Contractor

 

Contractor shall:

 

(a)                                 Use and operate the Rig and Contractor’s
Items within the applicable manufacturer’s recommended operating limits in order
to maintain safety and Good Industry Practices.

 

(b)                                 Use kelly saver sub protectors and use
Operator-provided drill pipe casing protectors for surface casing.

 

(c)                                  Preserve all thread protectors on casing,
tubing, rental tools or other equipment furnished by Operator.  All threads
shall be cleaned and pipe thread grease shall be used in making all pipe
connections.

 

6.12                        Rig Operational Limits

 

(a)                                 The Rig shall comply with all applicable
laws, rules and regulations in effect on the Term Commencement Date, and during
the term hereof, including those promulgated by the Flag State and Governmental
Authorities.

 

(b)                                 Contractor shall allow all of Contractor’s
Items to be operated within the limits allowed in accordance with the Management
System.

 

(c)                                  Contractor shall be solely responsible for
the operation and control of the Rig, and shall have final authority regarding
the safety and operation of all systems and Contractor’s Personnel, including
the supervision of moving operations, the positioning of the Rig at any
Designated Well site (with Operator solely responsible for positioning of the
Designated Well on the seabed), and the movement of the Rig.  The exercise of
Contractor’s authority shall include making the final decisions regarding:

 

(i)                                     Sea and wind or other conditions which
permit safely positioning the Rig on location, departing the location, and
conducting operations at the location.

 

(ii)                                  Preparing the Rig for moving.

 

(iii)                               Sea and wind or other conditions under which
the Rig may be prepared for moves conducted between locations.

 

(iv)                              Sea and wind or other conditions existing or
impending under which the Rig shall be moved to sheltered waters.

 

34

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(v)                                 Selection and/or approval of necessary
acoustic and/or underwater station keeping devices and services and the
utilization thereof.

 

(vi)                              Existing or impending wind, wave and current
conditions or any combination thereof which will cause normal operations to be
suspended and require the well or riser to be secured in order to ready the Rig
for moving to a safe location, or to prevent pollution.

 

(vii)                           Evacuation or movement of the Rig due to weather
conditions or pending weather conditions; provided that the well then being
drilled is secured.

 

(d)                                 The exercise of Contractor’s authority under
this Section 6.12 shall not affect Contractor’s right to be paid at the
applicable rate for any waiting time or other Rig time in which Contractor’s
judgment is in accordance with the Management System and reasonable under the
circumstances for preservation of the Rig and safety of personnel thereon. 
Contractor agrees to consult with Operator and give reasons for any action that
causes delays and waiting time.  However, Contractor’s judgment in such matters
shall be final.

 

6.13                        The Drilling Program

 

Subject to Section 6.12, Contractor shall follow Operator’s instructions with
respect to Operator’s drilling program or the written instructions provided by
Operator.  Operator shall provide Contractor with a copy of Operator’s drilling
program, and any other information reasonably requested in writing by
Contractor, reasonably in advance of the spud date of each Designated Well to be
drilled hereunder.  Each drilling program shall include (but not necessarily be
limited to) hole sizes, casing program, mud control program, positive and
negative pressure test procedures, and Operator’s deviation policy.  Operator
may modify these programs prior to or during the Work, and shall promptly notify
Contractor of all such modifications.

 

6.14                        Standards and Compliance with Law

 

Contractor warrants:

 

(a)                                 that Contractor, Contractor’s contractors
and subcontractors, and its and their respective employees will adhere to all
posted safety rules and regulations and the matters set forth in the HSSE
Bridging Agreement and the Well-Control Bridging Agreement;

 

(b)                                 that it has established written safety
rules and regulations and that Contractor, Contractor’s contractors and
subcontractors, and its and their respective employees will be fully informed of
and will adhere to such safety rules and regulations;

 

35

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(c)                                  that it (i) has provided its employees and
the employees of Contractor’s contractors and subcontractors with the knowledge,
skills and abilities to perform the Work in a safe and competent manner before
any such employee performs the Work hereunder, (ii) will provide continuance
training for its employees and the employees of Contractor’s contractors and
subcontractors to perform the Work in a safe and competent manner, (iii) will
institute a methodology to verify the knowledge, skills and abilities of each of
its employees and the employees of Contractor’s contractors and subcontractors,
and (iv) will provide verification of such knowledge, skills and abilities to
Operator upon request;

 

(d)                                 that Contractor will deliver to its
employees and the employees of Contractor’s contractors and subcontractors
copies of Contractor’s policies and procedures, the HSSE Bridging Agreement, and
the Well-Control Bridging Agreement, as may be applicable to the respective
services provided by such employees, and all of Contractor’s contractors and
subcontractors utilized in the performance of the Work will be formally assessed
and approved regarding compliance with the HSSE Bridging Agreement and the
Well-Control Bridging Agreement prior to accessing the Rig;

 

(e)                                  that its business will be conducted in
English;

 

(f)                                   that Key Personnel and all supervisors can
read, write and speak fluent English;

 

(g)                                  that its invoices, procedures and operating
manuals will be in English;

 

(h)                                 that all Contractor’s Personnel act in
accordance with all applicable laws and regulations (including immigration laws)
and are in possession of any required valid work permit for the duration of this
Drilling Contract, and that copies of all such permits will be submitted to
Operator upon request; and

 

(i)                                     that Contractor for itself and on behalf
of its Affiliates, agents, employees and subcontractors will comply with the
terms and provisions of the HSSE Bridging Agreement, the Well-Control Bridging
Agreement and the Management System.  In the event that Operator at any time
requests adherence or observance of any other standard, policy or procedure
(except that stipulated by any applicable law, rule or regulation with which
Contractor shall comply) which sets out standards different from those embodied
within the Management System, then in the absence of any agreed bridging or
interface document including the HSSE Bridging Agreement and the Well-Control
Bridging Agreement entered into between the Parties, the Management System shall
prevail and be deemed to be the standard with which Contractor is to comply.

 

36

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

ARTICLE VII
REPORTS TO BE FURNISHED BY CONTRACTOR

 

7.1                               Drilling Reports

 

Contractor shall each day furnish Operator’s designated representative two
(2) signed copies of daily drilling reports in detail on standard IADC-API Daily
Drilling Report form, or equivalent, furnished by Contractor, and Contractor
agrees to maintain copies of the Daily Drilling Reports for a minimum of two
(2) years.  This report shall specifically include details of time breakdown on
all operations and a clear description of all operations, including lost time,
repairs, difficulties, accidents, measurements of pipe, mud material used each
day (both bulk and sack), diesel inventory, complete bit information, bulk
cement used each day, and tests and properties of drilling fluids each tour. 
Contractor shall also furnish such additional data as may be reasonably required
by Operator.

 

7.2                               Accident Reports

 

Contractor shall notify Operator promptly of and report all accidents and/or
occupational illnesses on a written report, as soon as possible following any
accident resulting in injury and/or occupational illness or death to any member
of Contractor Group, during the Work hereunder.

 

ARTICLE VIII
LIABILITY AND INDEMNIFICATION

 

8.1                               Indemnity Definitions

 

In this Drilling Contract, specifically including this Article VIII:

 

(a)                                 “Claim” or “Claims” means, unless
specifically provided otherwise, all claims (including those on account of loss
of or damage to property, bodily injury, personal injury, illness, disease,
maintenance, cure, loss of consortium (parental or spousal), loss of support,
death, and wrongful termination of employment), damages, liabilities, losses,
demands, liens, encumbrances, causes of action of any kind or nature (including
actions in rem or in personam), obligations, costs, expenses, judgments,
interest and awards (including payment of attorneys’ fees and costs of
litigation) or amounts, of any kind or character (excluding any fines and
penalties), whether created by law (including statute), contract, tort,
voluntary settlement or otherwise, or under judicial proceedings, administrative
proceedings or otherwise, or conditions in the premises of or attributable to
any person or persons or any party or parties, regardless of fault.

 

(b)                                 The phrase “regardless of fault” means
without regard to cause and notwithstanding:

 

37

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(i)                                     any tort, including negligence of any
degree or character (whether sole, joint, concurrent, comparative, contributory,
active, or passive), Gross Negligence, strict liability, Willful Misconduct, or
other fault or any other theory of legal liability of the Party seeking
indemnity (or exclusion of liability as the case may be) or any other Person;

 

(ii)                                  pre-existing defect or condition, whether
patent or latent, of the premises of Operator or Contractor, of the Rig,
Contractor’s Items or Operator’s Items;

 

(iii)                               the unseaworthiness of the Rig or any vessel
or unairworthiness of any aircraft of a Party whether chartered, owned, or
otherwise provided by the Party or other Person seeking indemnity (or exclusion
or limitation of liability, as the case may be) or by any other Person; or

 

(iv)                              breach of contract (including core or
fundamental breach of contract, including this Drilling Contract) or
quasi-contract, misrepresentation (other than fraudulent misrepresentation),
breach of warranty (express or implied), breach of duty (whether statutory,
contractual or otherwise), or any other theory of liability, breach of any laws,
regulations, rules or orders of any government or other authority having
jurisdiction, or otherwise, on the part of the Party or other Person seeking
indemnity (or exclusion or limitation of liability, as the case may be) or of
any other Person.

 

(c)                                  Notwithstanding anything to the contrary in
this Drilling Contract, the indemnities, obligations, and allocation of risks
and liabilities contained in this Article VIII, as well as in Section 13.4 and
Section 17.2, shall not apply in respect of any Claim to the extent such Claim
is caused by the Willful Misconduct of the Party or other Person seeking to be
protected, defended, indemnified, released, held harmless and/or compensated
pursuant to the provisions hereof.

 

8.2                               Indemnity Obligation

 

(a)                                 The indemnities, obligations, and allocation
of risks and liabilities contained in this Article VIII, as well as in
Section 13.4 and Section 17.2, shall exclusively govern the allocation of risks
and liabilities of the Parties and shall control, notwithstanding any other
provision contained elsewhere in this Drilling Contract, regardless of fault
unless otherwise specifically stated.

 

(b)                                 A Party’s responsibilities, obligations, and
liabilities for the indemnities, obligations, and allocation of risks and
liabilities contained in this Article VIII, as

 

38

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

well as in Section 13.4 and Section 17.2, shall also extend to actions in rem or
in personam.

 

(c)                                  The indemnities, obligations, and
allocation of risks and liabilities contained in this Article VIII, as well as
in Section 13.4 and Section 17.2, are effective to the maximum extent permitted
by law, even if such indemnity obligation is held to be invalid or
unenforceable, such holding shall not affect the remaining indemnity obligations
between the Parties.

 

(d)                                 Each Party agrees to promptly notify the
other Party after receipt of any Claim for which it may seek indemnification.

 

(e)                                  The indemnities, obligations, and
allocation of risks and liabilities contained in this Article VIII, as well as
in Section 13.4 and Section 17.2, shall be applicable only in respect of the
Claims directly or indirectly arising out of, incident to or in connection with
this Drilling Contract, the performance, defective performance or
non-performance of the Work (including without limitation Work involving ingress
and egress, loading and unloading, presence on any platform, vessel, aircraft or
other premises leased, chartered, owned, provided or rented by any Party), or
any obligation under this Drilling Contract.

 

(f)                                   Notwithstanding anything in
Section 8.2(e), but without prejudice to and subject to Sections 8.4(c),
8.4(d)(i), and 8.4(d)(ii), the indemnities and obligations of Operator contained
in Section 8.7 and Section 8.8(b) shall not apply to any Claims directly or
indirectly arising out of, incident to, or in connection with an allision or
collision between any of Contractor’s Items and any platform, vessel, premises
or property not leased, chartered, owned, rented or otherwise provided by
Operator.  The limitation on Operator’s indemnities and obligations set forth in
the preceding sentence shall not apply to (i) any such Claims directly or
indirectly arising out of, incident to, or in connection with any such allision
or collision that occurs when the Rig is drilling a Designated Well or is
otherwise over or performing Work on Operator’s wells or facilities, or (ii) any
contamination or pollution emanating from a Designated Well.

 

8.3                               Loss of or Damage to Contractor’s Rig and
Equipment

 

Subject to Section 8.4 below, Contractor shall assume liability at all times for
any loss or destruction of, or damage to, the property of Contractor Group and
Contractor’s Items (including the Rig, and Contractor Group’s in-hole equipment
when such equipment is above the rotary table) and shall protect, defend,
indemnify, release and hold harmless Operator Group from and against all Claims
for any such damage, loss or destruction, regardless of fault; provided,
however, that Contractor’s obligation to indemnify and hold harmless Operator’s
other contractors providing helicopter services from and against all Claims for
any loss or destruction of, or damage to, the property of

 

39

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Contractor Group shall exclude such Claims to the extent caused by the
negligence or fault of such helicopter service providers (except where
Operator’s contract with its helicopter service provider requires Operator to
indemnify such helicopter service provider for any loss or destruction of, or
damage to, the property of Contractor Group, then the full terms of the
indemnity in this Section 8.3 shall apply).

 

8.4                               Loss of or Damage to Contractor’s In-Hole and
Subsea Equipment

 

(a)                                 In-Hole Equipment.  Operator shall assume
liability for any loss or destruction of, or damage to, Contractor’s Items while
below the rotary table, not including normal wear and tear, and regardless of
fault (but except to the extent caused by the sole negligence, Gross Negligence
or Willful Misconduct of any member of Contractor Group), Operator shall be
responsible for all losses which are not reimbursable by Contractor’s insurance
or warranty, including the applicable deductible.  For any such loss or
destruction of, or damage to, Contractor’s in-hole equipment while below the
rotary table during the performance of the Work, which shall include damage
caused by exposure to highly corrosive, abrasive or other destructive elements,
including those introduced into the drilling fluid, Operator agrees to be
responsible for the lowest amount of (i) the actual repair cost, (ii) the actual
replacement cost (less depreciation), or (iii) reimbursement of Contractor at
current replacement cost (less depreciation) FOB the Rig or other location
designated by Contractor at no greater shipping/handling cost, as follows:
(x) for drill pipe, at the rate of one and one-half percent (1.5%) per month of
use during the term hereof; (y) for heaviwate, drill collars and subs, at two
and one-half percent (2.5%) per month of use during the term hereof, (z) with
maximum allowable depreciation of twenty-five percent (25%) for items (x) and
(y) and maximum depreciation of zero percent (0%) for fishing and other in-hole
equipment; and depreciation will commence on the date of first use when new,
subject to a credit for insurance and warranty proceeds actually received by
Contractor in respect of such in-hole equipment.

 

(b)                                 Subsea Equipment.

 

(i)                                     In the event of any loss or destruction
of, or damage to, Contractor’s subsea equipment while below the water line
during the performance of the Work (including blowout preventers, risers and
riser accessories, and tensioner wires), not including normal wear and tear, and
regardless of fault (but except to the extent caused by the sole negligence,
Gross Negligence or Willful Misconduct of any member of Contractor Group),
Operator shall be responsible for all losses which are not reimbursable by
Contractor’s insurance or warranty, including the applicable deductible.  Except
as provided in Section 8.4(b)(ii), upon the occurrence of any loss or damage
described in this Section 8.4(b), Operator shall pay the Standby Rate in each
case up to a maximum of

 

40

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

thirty (30) days per occurrence, after which the Zero Rate shall apply until the
Rig is in condition to continue the Work.

 

(ii)                                  In the event of any loss or destruction
of, or damage to, a BOP while below the water line during the performance of the
Work, not including normal wear and tear, and regardless of fault (but except to
the extent caused by the sole negligence, Gross Negligence or Willful Misconduct
of any member of Contractor Group) then the Standby Rate shall apply to the
period from the time at which the Work is stopped hereunder in preparation to
pull and retrieve the BOP, including the time needed to secure any Designated
Well in progress, until the time that the second BOP is deployed and the point
where such Work or drilling was stopped is reached again and operations resumed,
at which time the Standby Rate shall continue to apply.  If, for any reason, the
second BOP is not fully operational or fails any test or inspection prior to the
time such Work or drilling is resumed, then Contractor shall be entitled to any
repair allowances provided in Appendix I, Section B(2)(C), after which the Zero
Rate shall apply until the second BOP is restored to a fully operational and
Compliant condition, deployed, and the point where such Work or drilling was
stopped is reached again and operations resumed.  The Operating Rate shall not
apply until the lost, destroyed, or damaged BOP has been replaced or restored
and the Rig is again equipped with two (2) fully operational and Compliant BOPs.

 

(c)                                  Notwithstanding anything in Section 8.4(a),
Operator’s liability in respect of any loss or destruction of, or damage to,
Contractor’s in-hole equipment under Section 8.4(a) shall be limited to Ten
Million Dollars ($10,000,000) per event.  Notwithstanding anything in
Section 8.4(b), Operator’s liability in respect of any loss or destruction of,
or damage to, Contractor’s subsea equipment under Section 8.4(b) shall be
limited to Thirty Five Million Dollars ($35,000,000) per event.

 

(d)                                 Notwithstanding anything in
Section 8.4(b) and Section 8.4(c),

 

(i)                                     should Operator provide written request
to Contractor to keep Contractor’s subsea equipment deployed while the Rig is
being moved from one well location to another, then Operator shall reimburse
Contractor at replacement cost (less depreciation) for such equipment delivered
to the Rig, or the repair cost, whichever is the lesser amount, for any damage
to Contractor’s subsea equipment that results, regardless of fault.  In
addition, the Standby Rate shall apply with respect to any delays in the Work
that may occur or result from such damage.  In the event that Contractor,
without Operator’s written request, keeps Contractor’s subsea equipment deployed
while the Rig is being moved from one well location to another, then Contractor
assumes sole responsibility and liability for

 

41

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

any damage to Contractor’s subsea equipment that results therefrom, regardless
of fault.  In addition, the Zero Rate shall apply with respect to any delays in
the Work that may occur or result from such damage;

 

(ii)                                  should Operator provide written request to
Contractor to keep Contractor’s subsea equipment deployed and to drift into
location due to environmental conditions, then Operator shall reimburse
Contractor at replacement cost (less depreciation) for such equipment delivered
to the Rig, or the repair cost, whichever is the lesser amount, for any damage
to Contractor’s subsea equipment that results due to contact with the sea floor
or any object or obstruction or if normal operating parameters are exceeded,
regardless of fault.  In addition, the Standby Rate shall apply with respect to
any delays in the Work that may occur or result from such damage.  In the event
that Contractor, without Operator’s written request, keeps Contractor’s subsea
equipment deployed and drifts into location due to environmental conditions,
then Contractor assumes sole responsibility and liability for any damage to
Contractor’s subsea equipment that results, regardless of fault.  In addition,
the Zero Rate shall apply with respect to any delays in the Work that may occur
or result from such damage; and

 

(iii)                               it is acknowledged that Contractor’s
operating practices require the BOP stack to be set at one (1) degree or less
from the vertical to avoid abnormal wear and damage.  Thus, in the event that
the stack angle exceeds one (1) degree from vertical, and Operator instructs
Contractor to continue the Work, Operator agrees to assume all responsibility
for the full cost to repair or replace any damage which may result therefrom,
regardless of fault.  Operator shall reimburse Contractor for the full cost to
repair or replace such subsea equipment delivered to the Rig less an allowance
for depreciation of five percent (5%) per annum from the date placed in service
of Contractor’s original purchase price.  In addition, the Standby Rate shall
apply with respect to any repair downtime that may occur or result from such
damage.

 

8.5                               Loss of or Damage to Operator’s Items

 

Operator shall assume liability at all times for any loss or destruction of, or
damage to, property and equipment of Operator Group and Operator’s Items,
including any platform, pipelines, cables, subsea wells, and umbilicals or other
structure of Operator Group, and shall protect, defend, indemnify, release and
hold harmless Contractor Group and Builder from and against all Claims for any
such damage, loss or destruction, regardless of fault.

 

42

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

8.6                               Loss of or Damage of the Hole

 

In the event of loss of or damage to the hole or the well, or in the event any
well being drilled by Contractor under this Drilling Contract shall blowout or
crater from any cause whatsoever, by whomsoever, during the Work, Operator shall
bear the entire cost and expense of killing the well or otherwise bringing the
well under control, including relief wells (“Well Control Costs”), and also
shall protect, defend, indemnify, release and hold harmless Contractor Group for
all Claims for Well Control Costs and loss or damage to the hole, including
without limitation, the casing therein, regardless of fault, provided that, if
loss of or damage to the hole results from the sole negligence or Gross
Negligence of any member of Contractor Group, Contractor shall, at the request
of Operator, as Operator’s exclusive remedy (in addition only to Operator’s
rights under Section 6.13), re-drill the same or an equivalent hole to such
depth as such lost hole had been drilled at the time the loss or damage occurred
or repair the hole to the same condition prior to such damage, or drill a relief
well if required, at the day rate of [***]; provided, further, that if loss of
or damage to the hole results from the Willful Misconduct of any Senior
Supervisory Personnel, Contractor shall, at the request of Operator, as
Operator’s exclusive remedy (in addition only to Operator’s rights under
Section 6.13), re-drill the same or an equivalent hole to such depth as such
lost hole had been drilled at the time the loss or damage occurred, repair the
hole to the same condition prior to such damage, or drill a relief well if
required, in each case, at the day rate of [***].

 

8.7                               Liability for Underground Damage

 

Operator assumes all liability for and shall protect, defend, indemnify, release
and hold harmless Contractor Group from and against all Claims, including Claims
of Third Parties, for the loss of or damage to any geological formation, strata,
or oil, gas or other reservoirs beneath the surface of the earth, which shall
also include the loss of any such oil, gas or other substance which escapes
above or below the surface, regardless of fault.

 

8.8                               Pollution Liability and Oilfield Waste
Handling Procedure

 

(a)                                 Contractor.  Contractor shall assume all
responsibility for and shall protect, defend, indemnify, release and hold
harmless Operator Group from and against all Claims, including Claims of Third
Parties, regardless of fault (including Claims for the cost of control,
clean-up, removal, restoration and remediation) caused by contamination
(including radioactive contamination) or pollution, including fines or penalties
directly assessed against Contractor and levied by any Governmental Authority,
from the discharge, dispersal, release or escape of any pollutants, including
waste oil or other petroleum substance or derivative (including any waste oil,
refuse, or waste oil mixed with water), pipe dope, paints, solvents, ballasts,
bilge, garbage, sewage, hazardous waste, solid waste, disposal, release or
escape of oil emulsion, oil based or chemically treated drilling fluids,
contaminated cuttings (excluding such cuttings disposed at Operator’s
direction), lost circulation and fish recovery materials and fluids in the

 

43

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

possession and control of any member of Contractor Group including, mud returns
after the drilling solids treatment equipment, and other such materials, the
discharge of which (i) originated above or below the surface of the water and
(ii) immediately prior to the discharge the pollutant was in the possession or
control of any member of Contractor Group and/or emanated or originated from the
Rig (excepting the Rig’s subsea equipment).

 

The assumptions of liability by Contractor under this Section 8.8(a) do not
apply to loss or destruction of, or damage to, the property of, or injuries to
or death of, any member of Contractor Group or Operator Group caused by such
contamination or pollution, and shall, in no event, alter, lessen, or affect the
liabilities or responsibilities of Contractor specified in Sections 8.3, 8.4,
8.9, 8.12 and 8.14 herein.

 

(b)                                 Operator.  Except with respect to the
liabilities assumed by Contractor under Section 8.8(a), Operator shall assume
all responsibility for and shall protect, indemnify, defend, release and hold
harmless Contractor Group from and against all Claims, including Claims of Third
Parties, regardless of fault, (including Claims for the cost of control,
clean-up, removal, restoration and remediation) caused by contamination
(including radioactive contamination) or pollution, including fines or penalties
directly assessed against Operator and levied by any Governmental Authority,
from:

 

(i)                                     the discharge, disposal, release or
escape of oil emulsion, oil based or chemically treated drilling fluids,
contaminated cuttings, lost circulation and fish recovery materials and fluids
not in the possession and control of any member of Contractor Group, including
mud returns before the drilling solids treatment equipment; and

 

(ii)                                  fire, blowout, cratering, seepage or any
other uncontrolled flow of oil, gas, water or other substance emanating from a
well or a reservoir.

 

The assumptions of liability by Operator under this Section 8.8(b) do not apply
to loss or destruction of, or damage to, the property of, or injuries to or
death of, any member of Operator Group or Contractor Group caused by such
contamination or pollution, and shall, in no event, alter, lessen, or affect the
liabilities or responsibilities of Operator specified in Sections 8.4, 8.5, 8.6,
8.7, 8.10 and 8.14 herein.

 

(c)                                  Operator’s Participation

 

Without relieving Contractor of any of its obligations herein provided, the
Parties agree that Operator may take part, to any extent it deems necessary, in
the control and removal of any contamination or pollution which is the
responsibility of Contractor under the foregoing provisions; and Contractor
shall reimburse

 

44

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Operator for the reasonable and customary documented cost thereof, subject to
any limitation above provided, within thirty (30) days of receipt of a statement
from Operator.

 

(d)                                 Oilfield Waste Handling Procedure

 

Contractor shall comply with all applicable laws, rules and regulations
regarding the handling of oilfield waste for which it is responsible pursuant to
the HSSE Bridging Agreement.  Contractor shall be responsible for used engine
oil, oil filters, empty drums and hazardous waste generated by its operations,
including without limitation, the proper handling of the used oil and the
manifesting, reclaiming/recycling or disposal of the oil.  The oil is to be
transported in U.S. Coast Guard approved containers, not in used drums.  Used
drums are to be empty per specifications of the U.S. Department of
Transportation, properly labeled, and have bungs in place prior to shipping to
shore.  Contractor will pick up and properly recycle or dispose of the empty
drums.  Oil filters, after being totally and properly drained, shall be disposed
of as trash.  Without prejudice to this Section 8.8, including without
limitation, Operator’s indemnity obligation in Section 8.8(b) above, Contractor
shall release, defend, indemnify and hold harmless Operator Group from any
penalties or fines directly assessed against Contractor resulting from
Contractor’s failure to comply with the obligations it has expressly assumed in
this Section 8.8(d).  Except as expressly assumed by Contractor in this
Section 8.8(d), Operator assumes sole responsibility for the transport and
disposal of all other waste as required in the HSSE Bridging Agreement, and
Operator shall defend, indemnify and hold harmless Contractor Group from and
against any penalties or fines directly assessed against Operator resulting from
Operator’s failure to comply with its obligations in this Section 8.8(d). 
Notwithstanding anything to the contrary set forth elsewhere in this Drilling
Contract, Contractor shall be solely responsible for obtaining coverage
(including, but not limited to, submitting the Notice of Intent (“NOI”) and
supplemental NOI) and complying with all applicable requirements of the National
Pollutant Discharge Elimination System permit, including but not limited to all
regulated discharges from the Rig such as the cooling water intake structure,
maintenance wastes such as blasting and painting, deck drainage and
domestic/consumer waste.

 

8.9                               Contractor Indemnification — Personnel

 

Contractor shall protect, defend, indemnify, release and hold harmless Operator
Group from and against all Claims for bodily injury, illness, disease, or death
of any member of Contractor Group, regardless of fault; provided, however, that
Contractor’s obligation to indemnify and hold harmless Operator’s other
contractors providing helicopter services from and against all Claims for any
loss or destruction of, or damage to, the property of Contractor Group shall
exclude such Claims to the extent caused by the negligence or fault of such
helicopter service providers (except where Operator’s

 

45

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

contract with its helicopter service provider requires Operator to indemnify
such helicopter service provider for any loss or destruction of, or damage to,
the property of Contractor Group, then the full terms of the indemnity in this
Section 8.9 shall apply).

 

8.10                        Operator Indemnification — Personnel

 

Operator shall protect, defend, indemnify, release and hold harmless Contractor
Group and Builder from and against all Claims for bodily injury, illness,
disease, or death of any member of Operator Group, regardless of fault.

 

8.11                        Personnel and Property of Third Parties

 

(a)                                 Subject to Sections 8.7, 8.8 and 8.15,
Contractor shall protect, defend, indemnify, release and hold harmless Operator
Group from and against all Claims (including those for bodily injury, personal
injury, illness, disease, maintenance, cure, loss of consortium, loss of
support, death, property damage, and wrongful termination of employment) by or
in favor of or incurred or sustained by any Third Party, directly or indirectly
arising out of, or incident to or in connection with this Drilling Contract, or
the performance or non-performance of the Work (including without limitation
Work involving ingress and egress, loading and unloading, presence on any
platform, vessel, aircraft or other premises leased, chartered, owned, provided
or rented by any Party), or any obligation under this Drilling Contract, to the
extent such Claim is the result of the negligence (whether sole, joint, or
concurrent), Gross Negligence, strict liability, Willful Misconduct, or other
legal fault or breach of legal duty of any member of Contractor Group.

 

(b)                                 Subject to Sections 8.7, 8.8 and 8.15,
Operator shall protect, defend, indemnify, release and hold harmless Contractor
Group from and against all Claims (including those for bodily injury, personal
injury, illness, disease, maintenance, cure, loss of consortium, loss of
support, death, property damage, and wrongful termination of employment) by or
in favor of or incurred or sustained by any Third Party, directly or indirectly
arising out of, or incident to or in connection with this Drilling Contract, or
the performance or non-performance of the Work (including without limitation
Work involving ingress and egress, loading and unloading, presence on any
platform, vessel, aircraft or other premises leased, chartered, owned, provided
or rented by any Party), or any obligation under this Drilling Contract, to the
extent such Claim is the result of the negligence (whether sole, joint, or
concurrent), Gross Negligence, strict liability, Willful Misconduct, or other
legal fault or breach of legal duty of any member of Operator Group.

 

46

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

8.12                        Gross Negligence

 

Notwithstanding anything in this Drilling Contract to the contrary, where
Operator is required to protect, defend, indemnify, release and hold harmless
Contractor Group from and against any Claims pursuant to the provisions of
Sections 8.6 and/or 8.8(b), Contractor shall be responsible for and protect,
defend, indemnify, release and hold harmless Operator Group from and against all
such Claims to the extent caused by the Gross Negligence of any member of
Contractor Group, up to a total amount of Fifty Million Dollars ($50,000,000) in
the annual aggregate (and including, in relation to Claims pursuant to the
provisions of Section 8.6, an amount equal to (x) the difference between the
Operating Rate and the reduced day rate set out in Section 8.6, multiplied by
(y) the number of days in respect of Section 8.6 applied in the event of such
Gross Negligence).

 

8.13                        Consequential Damages

 

Notwithstanding anything in this Drilling Contract to the contrary (excepting
Section 8.1(c)), each Party shall at all times be responsible for and protect,
defend, indemnify, release, and hold harmless the other Party from and against
the Party’s own (and its respective Group’s) Consequential Damages suffered in
connection with this Drilling Contract, regardless of fault.  “Consequential
Damages” means (i) special, indirect or consequential losses and damages, and
(ii) whether direct or indirect, any and all loss and/or deferral or diminution
of or the benefit of profit or revenue; loss of profit or revenue resulting from
business interruptions; overheads, loss of or delay in production; loss of or
damage to the leasehold, concession, production sharing contract or other
similar rights; loss of or delay in drilling or operating rights; Operator’s
spread costs (including hire and other charges payable to owners of vessels or
suppliers of equipment or services and the costs of keeping vessels and
equipment on location); or the cost of hiring a replacement rig; in each case
whether or not foreseeable or disclosed at inception of this Drilling Contract;
provided always that Consequential Damages shall never be construed as including
(x) compensation due and payable to Contractor pursuant to this Drilling
Contract, including termination payments pursuant to Section 13.3, and (y) any
damages suffered or incurred by Operator arising or resulting from Contractor’s
breach in repudiation of this Drilling Contract to contract the Rig with another
customer.

 

8.14                        Debris and Wreck Removal

 

Contractor shall promptly remove all debris and/or wreckage of the Rig or other
Contractor’s Items to the extent compulsorily required by legally constituted
authority.  Contractor shall protect, defend, indemnify, release and hold
harmless Operator Group for the costs of removal of such debris and/or wreckage
and from and against Claims arising out of Contractor’s obligation to remove
said debris and/or wreckage as described above, regardless of fault.

 

If any debris and/or wreckage of the Rig is not compulsorily required by legally
constituted authority, but constitutes an impediment or interference to any
operations of Operator (in Operator’s sole reasonable opinion), then Contractor
shall remove such

 

47

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

debris and/or wreckage at Operator’s written request.  In the event of such
request, Contractor’s responsibility and liability shall not in any event exceed
Fifty Million Dollars ($50,000,000), and Operator shall be responsible for and
shall protect, defend, indemnify, release and hold harmless Contractor Group
from and against all Claims arising out of the removal of any such debris and/or
wreckage of the Rig in excess of such amount.

 

8.15                        Patent Infringement

 

(a)                                 Contractor hereby represents to Operator
Group that any and all tools, equipment, and services which may be used,
constructed, or provided by Contractor Group hereunder, do not, to the best of
Contractor’s knowledge, infringe any patent, copyright, or trademark or
misappropriate any trade secrets, and with respect to any such tools, equipment,
and services which are used, constructed, or so provided, Contractor shall
protect, defend, indemnify, release and hold harmless Operator Group from and
against any and all Claims, made by a claimant with regard thereto.  Operator
hereby represents to Contractor Group that any and all tools, equipment, and
services which may be used, constructed, or provided by Operator Group
hereunder, do not, to the best of Operator’s knowledge, infringe any patent,
copyright, or trademark or misappropriate any trade secrets, and with respect to
any such tools, equipment, and services which are used, constructed, or so
provided, Operator shall protect, defend, indemnify, release and hold harmless
Contractor Group from and against any and all Claims, made by a claimant with
regard thereto.

 

(b)                                 The Rig to be provided pursuant to this
Drilling Contract will have a primary and an auxiliary drill center.  Operator
acknowledges that some potential uses of two drill centers may relate to the
claims of Transocean’s United States Patent Nos. 6,085,851, 6,068,069,
6,056,071, and 6,047,781 and related Transocean patents in other jurisdictions
(“Transocean’s dual-activity patents”).  Notwithstanding any provision to the
contrary, Contractor will not deliver the Rig to Operator in a condition that
would infringe the valid and enforceable claims of Transocean’s dual-activity
patents, if any, in effect in the jurisdiction(s) in which the Rig is contracted
to Work, unless Contractor obtains a license from Transocean to operate in such
jurisdiction(s), as described further below.  Operator acknowledges that it may
be necessary to install a “casing sleeve” in the auxiliary drill center or
otherwise limit the capabilities of the Rig in order to avoid the coverage of
Transocean’s dual-activity patents in the jurisdiction(s) in which the Rig is
contracted to perform the Work, and that such casing sleeve or other limitations
may be required to remain in place during certain operations unless the Work is
performed in a jurisdiction which is not covered by Transocean’s dual-activity
patents or where Transocean’s dual-activity patents are no longer in force.  In
the event that Operator desires to receive the Rig or use the Rig in a manner
that would infringe upon Transocean’s dual-activity patents, Operator
understands that it will be required to obtain a license from Transocean, and
the Parties will

 

48

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

use commercially reasonable efforts to obtain such license.  If Operator desires
Contractor to enable the dual activity capability of the Rig, such dual activity
shall only be enabled on the basis of the Parties entering into a written
agreement that provides for the payment by Operator of (i) all costs incurred to
enable the dual activity and (ii) all on-going royalties payable by Contractor
under the patent license agreement from and after the date that such dual
activity is activated, regardless of whether or not Operator discontinues the
use of the dual activity after it is enabled.  For the purpose of this Drilling
Contract, “dual activity” shall be defined as a rig that has a derrick or
superstructure supporting two well centers, both of which are capable of running
tubulars to the seabed.

 

8.16                        Right to Participate in Defense

 

The indemnifying Party shall, at its sole cost and expense, investigate, handle,
respond to and provide defense for any Claim for which it gives indemnity
herein, provided that, at its expense, the Party being indemnified shall be
afforded the right and opportunity to participate in any such investigation,
defense or litigation regarding a Claim for which it is indemnified through
counsel of its own choosing.

 

8.17                        Attorneys’ Fees to Enforce Contract

 

In the event a Party, after receipt of notice of a Claim, fails to furnish a
defense and indemnity as provided for herein or in the event either Party
breaches an obligation in this Drilling Contract, the other Party shall be
entitled to receive from the offending Party reasonable attorneys’ fees, costs,
and expenses incurred in the enforcement of this Drilling Contract, including
Claims for contractual indemnity and insurance coverage.

 

8.18                        Taxes

 

(a)                                 Except as provided herein, each Party shall
be responsible for any taxes imposed on such Party by any Governmental
Authority.

 

(b)                                 If Operator requests Contractor to perform
Work in state or territorial waters, other than as contemplated by this Drilling
Contract, Operator shall assume all responsibility for and shall protect,
defend, indemnify, release and hold harmless Contractor Group and the Rig from
and against all Claims for any State, County or Parish, and/or other municipal
or local tax or similar levy and attendant costs and expenses which may be
applicable to or arise from operations or revenues earned by Contractor under
this Drilling Contract, including the Rig and other Contractor’s Items;
provided, however, that Contractor shall take all commercially reasonable steps
to minimize any such taxes, and any reimbursement, indemnification or other
payment made by Operator pursuant to this Section 8.18(b) shall be reduced to
the extent that such Claim would result in a tax benefit to Contractor. 
Contractor shall notify Operator if (i) Contractor anticipates that a request
made by Operator will result in taxes (and the extent of

 

49

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

such taxes) described in the preceding sentence, or (ii) any member of
Contractor Group receives a notice from any Governmental Authority with regard
to any such taxes.  Contractor shall cooperate fully with Operator and
Operator’s representatives at Operator’s expense should Operator choose to
contest any such tax or levy.

 

(c)                                  Except as otherwise provided in
Section 3.3(c)(i) and Section 8.18(b), Contractor shall assume all
responsibility for and shall protect, defend, indemnify, release and hold
harmless Operator Group from and against all Claims relating to:

 

(i)                                     all taxes, duties, levies, charges and
contributions (and any interest or penalties thereon) for which Contractor (or
any subcontractor or any other Person employed by Contractor or providing
services relating to or in connection with this Drilling Contract to Contractor)
is liable as imposed by any Governmental Authority; and

 

(ii)                                  any statutory obligation imposed on
Contractor (or any subcontractor or any other Person employed by Contractor or
providing services relating to or in connection with this Drilling Contract to
Contractor) to make deductions on account of tax and remit the required amounts
to any Governmental Authority, including, but not limited to, income tax,
national insurance, employee taxes, charges, social security costs, levies and
contributions, whether or not they are measured by the wages, salaries or other
remuneration or benefits paid to Persons employed by Contractor or providing
services relating to or in connection with this Drilling Contract to Contractor.

 

(d)                                 Operator shall assume all responsibility for
and shall protect, defend, indemnify, release and hold harmless Contractor Group
from and against all Claims relating to:

 

(i)                                     all taxes, duties, levies, charges and
contributions (and any interest or penalties thereon) for which Operator (or any
subcontractor or any other Person employed by Operator or providing services
relating to or in connection with this Drilling Contract to Operator, excluding
any member of Contractor Group) is liable as imposed by any Governmental
Authority; and

 

(ii)                                  any statutory obligation imposed on
Operator (or any subcontractor or any other Person employed by Operator or
providing services relating to or in connection with this Drilling Contract to
Operator, excluding any member of Contractor Group) to make deductions on
account of tax and remit the required amounts to any Governmental Authority,
including, but not limited to, income tax, national insurance, employee taxes,
charges, social

 

50

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

security costs, levies and contributions, whether or not they are measured by
the wages, salaries or other remuneration or benefits paid to Persons (excluding
any member of Contractor Group) employed by Operator or providing services
relating to or in connection with this Drilling Contract to Operator.

 

8.19                        Liens

 

Contractor shall keep Operator’s Items, the well(s), licenses and interest
therein or production therefrom and the Work free and clear of all liens,
claims, assessments, fines and levies created or committed by Contractor or by
subcontractors or contractors of Contractor; provided that Operator makes
payments of all liquidated and undisputed amounts due Contractor in accordance
with Article IV (failing which Contractor may have the right to assert a lien
against Operator’s Items, the well(s), licenses or interests therein or
production therefrom or the Work, but only to the extent of any liquidated and
undisputed amounts then past-due and payable by Operator hereunder).  Operator
may, subject to the prior written approval of Contractor, post on Contractor’s
Items such notices as Operator and Contractor may mutually agree in order to
ensure the reasonable protection of Operator against any liens, claims,
assessments, fines and/or levies upon Operator’s assets.  In the event any such
liens are improperly filed by Contractor, its subcontractor or contractors
against Operator or any of its wells, property or equipment, Contractor shall
assume all responsibility for and shall protect, defend, indemnify, release and
hold harmless Operator Group from and against all Claims relating thereto.

 

ARTICLE IX
INSURANCE

 

9.1                               Contractor’s Insurance

 

To support its indemnification obligations in this Drilling Contract, but as a
separate and independent obligation, Contractor agrees to procure and maintain
throughout the term of this Drilling Contract, at its sole cost and expense,
insurance coverages of the type and in the amounts (through insurance, including
self-insured retentions and/or deductibles in reasonable amounts consistent with
customary industry practice) set forth in Appendix E, Part A.

 

9.2                               Certificates

 

Contractor will furnish Operator, on request, with certificates indicating that
the required insurance is in full force and effect and that the same shall not
be cancelled or materially and adversely changed without thirty (30) days prior
written notice to Operator (seven (7) days for cancellation due to war risk).

 

51

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

9.3                               Insurance in Support of Mutual Indemnity
Obligations

 

(a)                                 The indemnity obligations of Contractor, as
set out in this Drilling Contract, are independent of any insurance requirements
as set out in Article IX and Appendix E, Part A, and such indemnity obligations
shall not be lessened or extinguished by reason of Contractor’s failure to
obtain the required insurance coverage or by any defenses asserted by
Contractor’s insurers.  Moreover, the indemnity obligations of Operator, as set
out in this Drilling Contract, are independent of any insurance requirements as
set out in Article IX and Appendix E, Part B, and such indemnity obligations
shall not be lessened or extinguished by reason of Operator’s failure to obtain
the required insurance coverage or by any defenses asserted by Operator’s
insurers.

 

(b)                                 In the event that this Drilling Contract is
interpreted under the laws of the State of Texas for a particular occurrence,
then Article VIII shall apply, but for the purposes of Title 6, Chapter 127 of
the Texas Civil Practice and Remedies Code, commonly known as the Texas Oilfield
Anti-Indemnity Act, the indemnity and insurance provisions of this Drilling
Contract applicable to property damage and the indemnity and insurance
provisions applicable to personal injury, bodily injury, and death shall be
deemed separate for interpretation, enforcement, and other purposes.  If the
laws of the State of Texas govern this Drilling Contract, then the Parties
incorporate Title 6, Chapter 127 of the Texas Civil Practice and Remedies Code,
and agree to the limits of that statute.

 

(c)                                  In the event that this Drilling Contract is
interpreted under the laws of the State of Louisiana for a particular
occurrence, then Article VIII shall apply, but for the purposes of LA. R.S.
9:2780, commonly known as the Louisiana Oilfield Anti-Indemnity Act, the
indemnity and insurance provisions of this Drilling Contract applicable to
personal injury, bodily injury, and death shall be deemed separate for
interpretation, enforcement, and other purposes.  If the laws of the State of
Louisiana govern this Agreement, then the Parties incorporate La. R.S. 9:2780
and agree to the limits of that statute.

 

9.4                               Subcontractors

 

Contractor shall use all commercially reasonable efforts to cause its
subcontractors to obtain, maintain and keep in force during the time in which
they are performing services hereunder, insurance deemed necessary to cover the
Work, and furnish Operator evidence of such insurance coverage upon request.

 

9.5                               Failure to Provide Insurance

 

In the event a Party fails to obtain or maintain any insurance that it is
obligated to provide hereunder, said Party shall nevertheless bear all
responsibility for liabilities and losses it assumes under this Drilling
Contract.

 

52

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

9.6                               Financial Responsibility

 

Contractor shall maintain, throughout the term of this Drilling Contract,
evidence of financial responsibility as may be required by any applicable law or
regulation relating to drillship operations in the U.S. Gulf of Mexico,
including the U.S. Outer Continental Shelf Lands Act (as same may be amended
from time to time), and the U.S. Oil Pollution Act of 1990 (as same may be
amended from time to time).

 

9.7                               Operator Insurance

 

To support its indemnification obligations in this Drilling Contract, but as a
separate and independent obligation, Operator agrees to procure and maintain
throughout the term of this Drilling Contract, at its sole cost and expense,
insurance coverages of the type and in the amounts (through insurance, including
self-insured retentions and/or deductibles in reasonable amounts consistent with
customary industry practice) set forth in Appendix E, Part B.  Certificates of
insurance evidencing the required insurance of Operator shall be provided to
Contractor, on request.

 

ARTICLE X
INDEPENDENT CONTRACTOR

 

10.1                        It is expressly understood that Contractor is an
independent contractor and neither Contractor, its contractors or
subcontractors, nor any of their respective employees, representatives, or
agents, are or shall be employees, representatives, or agents of Operator.  The
actual performance and superintendence of all Work hereunder shall be by
Contractor, under the control and direction of Contractor, as to the details of
the Work and Contractor shall take responsibility for the adequacy, stability
and safety of all of its operations and methods necessary for the performance of
the Work; provided, however, that Operator, being interested in the results to
be obtained, is authorized to designate a representative or representatives who
shall at all times have access to the Rig and related equipment for the purposes
of observing tests or inspecting the Work performed hereunder by Contractor in
furtherance of its interest.

 

ARTICLE XI
GOVERNING LAW AND DISPUTE RESOLUTION

 

11.1                        This Drilling Contract (and all non-contractual
obligations which may arise out of or in connection with it) shall be governed
by and construed in accordance with the laws of England, not including any of
its conflicts of law rules that would direct or refer to the laws of another
jurisdiction.  The Parties have allocated liability risk pursuant to this
Drilling Contract and therefore intend and agree that no anti-indemnity law,
rule or regulation apply hereto.

 

11.2                        In the event of a dispute between the Parties
hereto, including a commercial dispute or a dispute connected with a personal
injury or property damage claim, disputes as to its existence, validity or
termination or the consequences of its nullity, and disputes relating

 

53

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

to non-contractual obligations, arising out of or relating to this Drilling
Contract, or the breach thereof, then:

 

(a)                                 the Parties agree that Operator’s Chief
Operating Officer and Contractor’s President or Chief Operating Officer, or
their respective designees, will promptly consult and negotiate with each other
and, recognizing their mutual interests, attempt to reach a prompt, just and
equitable resolution satisfactory to the Parties;

 

(b)                                 if no resolution satisfactory to the Parties
has been reached within three (3) business days, either Party may make a written
demand to submit the dispute to non-binding mediation.  Such mediation shall be
conducted at Houston, Texas, in an expedited manner by a mediator jointly
appointed and agreed to by the Parties; and

 

(c)                                  in the event the Parties are unable to
resolve their dispute through mediation pursuant to Section 11.2(b), within
thirty (30) days from the failure to reach a satisfactory resolution pursuant to
Section 11.2(a), such dispute shall be settled exclusively and finally by
arbitration under the Arbitration Rules of the London Court of International
Arbitration (“LCIA”) current at the time when the arbitration proceedings are
commenced, which rules are deemed to be incorporated by reference into this
Article XI.  There shall be three (3) arbitrators, one nominated by the claimant
Party, one nominated by the respondent Party within fourteen (14) days of the
claimant Party’s nomination, and one nominated by the two Party-nominated
arbitrators.  If the two arbitrators fail to agree on the nomination of the
third arbitrator within ten (10) days of the nomination of the respondent
Party’s arbitrator, the LCIA Court shall make such appointment only.  The
inclusion of such nomination mechanism shall not exclude the powers of the LCIA
Court under Article 9 of the LCIA Rules.  Article 13.1 of the LCIA Rules shall
be disapplied to the extent that each Party may communicate (without copy to any
other Party) with its nominated arbitrator regarding the nomination of the
chairman only, up until such time as agreement is reached on the nomination of
the chairman.  The seat and place of the arbitration shall be London, England. 
The language to be used in the arbitration shall be English.  All arbitration
notices and requests for arbitration shall be deemed properly given if sent in
accordance with Section 15.1.

 

11.3                        Any award shall be final and binding on the Parties
and may be confirmed in, and judgment upon the award entered by, any court
having jurisdiction.

 

11.4                        Reference to specific articles of the LCIA Rules in
this clause are references to the 1998 edition of such rules — should a
subsequent edition of such rules be in force at the time any arbitration is
commenced hereunder, then the references to specific articles should be updated
mutatis mutandis to achieve the same result.

 

54

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

11.5                        In any mediation or other legal proceeding arising
out of or relating to this Drilling Contract, each Party agrees that all
exemplary and punitive damages are expressly waived, except to the extent the
same may be included in any Claim by a Third Party.

 

ARTICLE XII
FORCE MAJEURE

 

12.1                        (a)                                 A Party shall
not be in default of its obligations hereunder to the extent its delay in
performance results from an event of Force Majeure; provided that the Party
affected by the Force Majeure uses all commercially reasonable efforts to:
(i) proceed with its obligations under this Drilling Contract to the extent that
it is not prevented from doing so by the event of Force Majeure; (ii) remove or
relieve any event of Force Majeure and its consequences and minimize the effects
of the delay caused thereby; and (iii) resume performance as soon as practicable
after the event of Force Majeure.  The occurrence of an event of Force Majeure
shall not relieve the affected Party of its obligations to mitigate the effects
thereof.

 

(b)                                 Each Party shall exercise reasonable
diligence to overcome any Force Majeure delaying the Work herein but shall not
be obligated to settle any labor dispute except on terms acceptable to it and
all such disputes shall be handled within the sole discretion of the affected
Party.  Notwithstanding anything to the contrary in this Drilling Contract, the
Force Majeure Rate shall not be applicable until the Rig has arrived in the Area
of Operations.

 

(c)                                  The Force Majeure Rate shall be payable to
Contractor during any period in which the Work is not being performed because of
Force Majeure up to a maximum number of [***] consecutive days per occurrence. 
Following the expiry of such [***] day period, the Standby Rate shall apply
until the earliest of such time as (i) this Drilling Contract is terminated in
accordance with Article XIII (provided that Operator shall use commercially
reasonable endeavours to procure a new Area of Operations before exercising its
termination right pursuant to Section 13.2(b)), or (ii) the Rig commences
mobilization to a new Area of Operations in accordance with a new agreement
pursuant to Section 3.2, or (iii) the Force Majeure condition is abated.

 

ARTICLE XIII
TERMINATION

 

13.1                        Termination Conditions for Contractor

 

(a)                                 Subject to the provisions of Article IV, in
the event that any liquidated and undisputed payments due by Operator are not
paid when due, Contractor shall notify Operator of nonpayment and shall give
Operator ten (10) days from receipt of said notice to pay amounts due with
applicable interest.  In the event Operator fails to pay within the said ten
(10) day period, Contractor may terminate this

 

55

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Drilling Contract by notifying Operator in writing to that effect and this
Drilling Contract shall terminate fifteen (15) days after receipt of the notice
unless payment with interest, of all invoices then overdue and not in dispute is
received by Contractor prior to the expiration of said fifteen (15) day period. 
In this instance, Contractor shall not be obligated to finish any well or Work
in progress by Operator, but shall be obligated to perform such further Work as
may reasonably be required to secure the well in accordance with Good Industry
Practices and all applicable laws, rules and regulations, in which case, the
aforesaid termination shall be effective upon completion of such Work.

 

(b)                                 This Drilling Contract shall terminate upon
total loss or constructive total loss of the Rig.

 

(c)                                  In the event of Operator becoming bankrupt
or making a composition or arrangement with its creditors, or of a winding-up
order of Operator being made, or (except for the purposes of amalgamation or
reconstruction) a resolution for its voluntary winding-up being passed, or a
receiver or other officer with like powers being appointed for Operator or any
of its properties or assets, or should any equivalent act or thing be done or
suffered under any applicable laws, this Drilling Contract shall terminate.  In
the event of termination under this Section 13.1(c), Contractor shall be
entitled to payment of the Early Termination Fee under Section 13.3(a).

 

(d)                                 Contractor shall have the right to terminate
this Drilling Contract in the event of Force Majeure as provided in
Section 12.1; provided that such event of Force Majeure has continued for at
least [***] consecutive days; provided, further, that the right to terminate
this Drilling Contract pursuant to this Section 13.1(d) shall not be available
to Contractor if (i) Operator has procured a new Area of Operations to utilize
the Rig at or prior to the expiration of such [***]-day period or (ii) Operator
continues to pay the Standby Rate to Contractor from and after the expiration of
such [***]-day period.

 

(e)                                  Contractor shall have the right to
terminate this Drilling Contract pursuant to Appendix E, Part B.

 

(f)                                   Contractor shall have the right to
terminate this Drilling Contract in the event that any of the representations
and warranties of Operator in Sections 18.13(d), 18.13(e) and 18.13(f) are not
true at and as of the Effective Date and the Term Commencement Date (as if made
at and as of such time) which has, or would reasonably be expected to have,
materially affected the ability of Operator to perform its obligations under
this Drilling Contract.

 

56

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

13.2                        Termination Conditions for Operator

 

Operator shall have the right to terminate this Drilling Contract, or to
terminate all or any part of the Work at such time or times as Operator may
consider necessary, effective upon delivery to Contractor of written notice of
such termination, for any or all of the following reasons:

 

(a)                                 solely to suit the convenience of Operator,
to the exclusion of any of the other events hereinafter described in this
Section 13.2, provided that the payments under Section 13.3(a) are delivered to
Contractor;

 

(b)                                 in the event of Force Majeure as provided in
Section 12.1; provided that such event of Force Majeure has continued for at
least [***] consecutive days and that Operator has used commercially reasonable
endeavours to procure a new Area of Operations before exercising its termination
right;

 

(c)                                  pursuant to Section 2.2(e)(i);

 

(d)                                 pursuant to Section 14.1;

 

(e)                                  if any breakdown or damage to the Rig,
unless caused by the sole fault or sole negligence of any member of Operator
Group, results in Contractor being unable to perform the Work and its
obligations hereunder for a total period of [***] days, plus reasonable transit
times to and from the nearest available shipyard capable of repairing such
breakdown, or more;

 

(f)                                   in the event of Contractor becoming
bankrupt or making a composition or arrangement with its creditors, a winding-up
order of Contractor being made, (except for the purposes of amalgamation or
reconstruction) a resolution for its voluntary winding-up being passed, the
foreclosure upon or seizure of the Rig by creditors, or a receiver or other
officer with like powers being appointed for Contractor or any of its properties
or assets, or should any equivalent act or thing be done or suffered under any
applicable laws;

 

(g)                                  in the event that Contractor breaches any
of its material obligations hereunder which has affected the safe or efficient
performance of the Work and, having received written notice from Operator,
Contractor fails or refuses, within seven (7) days of receiving such notice, to
commence action to ensure that the matter complained of is remedied, in
accordance with the provisions of this Drilling Contract, as soon as practicable
or within such longer period as is reasonable in the circumstances and
consistent with Good Industry Practices;

 

(h)                                 pursuant to Appendix E, Part A; or

 

(i)                                     in the event that any of the
representations and warranties of Contractor in Sections 18.13(a), 18.13(b) and
18.13(c) are not true at and as of the Effective Date and the Term Commencement
Date (as if made at and as of such time)

 

57

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

which has, or would reasonably be expected to have, materially affected (A) the
ability of Contractor to perform its obligations under this Drilling Contract or
(B) the ability of Novatee to perform its obligations under the Deed of Novation
and this Drilling Contract.

 

Notwithstanding anything in this Drilling Contract to the contrary, the Parties
agree that termination of this Drilling Contract shall not be effective until
the Designated Well in progress at the time of Operator’s written notice of
termination has been secured and demobilization of the Rig has been completed.

 

13.3                        Payments

 

In the event of termination in accordance with Section 13.1 or Section 13.2,
Contractor and Operator, as applicable, shall be entitled to payment as follows:

 

(a)                                 For termination in accordance with
Section 13.1(a), Section 13.1(c), Section 13.1(e), Section 13.1(f) or
Section 13.2(a), or for any repudiation or termination by Operator other than
properly pursuant to the other events described in Section 13.2, Contractor
shall be entitled to payment as set out in Appendix I for the Work performed up
to the date of such termination, together with the Demobilization Fee as set
forth in Appendix I, any other sums due or payable in relation to the period
prior to the date of termination (including any such amortized amounts as
provided under Section 3.3(a) and any Rig Modification Cost (less any payments
made in accordance with Section 3.3(a) and Appendix I, Section B(4)), which
shall become payable on a lump-sum basis), and an amount equal to the
application of the then-applicable Standby Rate for each remaining day of the
Primary Term or any Extension Term, as applicable, as of the date of
termination, as settlement in full for the termination of this Drilling Contract
(the foregoing collectively the “Early Termination Fee”); provided that
Contractor shall not be entitled to any additional payment or other
consideration whatsoever and subject to Contractor’s obligation to remit to
Operator all day-rate compensation that Contractor may subsequently receive from
any other party for utilization of the Rig as to each day during the remainder
of the Primary Term or any Extension Term, as applicable, up to the amount paid
by Operator to Contractor;

 

(b)                                 For termination in accordance with
Section 13.1(d) or Section 13.2(b), Contractor shall be entitled to payment as
set out in Appendix I for Work performed up to the date of such termination if
such termination occurs after the Term Commencement Date, any other sums due or
payable in relation to the period prior to the date of termination (including
any such amortized amounts as provided under Section 3.3(a) and any Rig
Modification Cost (less any payments made in accordance with Section 3.3(a) and
Appendix I, Section B(4)), which shall become payable on a lump-sum basis), and
the Demobilization Fee, as settlement in full for the termination of this
Drilling Contract; provided that

 

58

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Contractor shall not be entitled to any additional payments or other
consideration whatsoever;

 

(c)                                  For termination in accordance with
Section 13.1(b), Section 13.2(c), Section 13.2(d), Section 13.2(e),
Section 13.2(f), Section 13.2(g), Section 13.2(h) or Section 13.2(i), Contractor
shall be entitled to payment as set out in Appendix I for Work performed up to
the date of such termination, and any other sums due or payable in relation to
the period prior to the date of termination (including any such amortized
amounts as provided under Section 3.3(a) and any Rig Modification Cost (less any
payments made in accordance with Section 3.3(a) and Appendix I, Section B(4)),
which shall become payable on a lump-sum basis), as settlement in full for the
termination of this Drilling Contract; provided that Contractor shall not be
entitled to any additional payments or other consideration whatsoever; and

 

(d)                                 For termination by Operator at any time
during the first (1st) year following the Term Commencement Date that is due to
a fundamental breach by Contractor of the terms or obligations under this
Drilling Contract (for avoidance of doubt, such fundamental breach shall include
the circumstances covered in Section 13.2(e)), subject to the provisions of
Section 13.3(c), Contractor shall refund and pay to Operator an amount equal to
the Mobilization Fee multiplied by the quotient of the number of days remaining
in the Primary Term divided by the total number of days in the Primary Term;
provided that such amount shall not exceed fifty percent (50%) of the
Mobilization Fee.

 

13.4                        Exclusive Remedies

 

(a)                                 [***]

 

(b)                                 [***]

 

(c)                                  Neither Contractor nor Operator shall have
any right of termination of this Drilling Contract except pursuant to Sections
13.1 and 13.2, respectively. Notwithstanding anything to the contrary in this
Drilling Contract, Operator shall always be entitled to remedies of injunctive
relief or specific performance or both, in each case, to the extent available
under the laws of England (which remedies, for the avoidance of doubt, shall
never include any right or remedy of Operator to take over operation of the Rig
or any other Contractor’s Items).

 

(d)                                 [***]

 

(e)                                  [***]

 

ARTICLE XIV
UNSATISFACTORY PERFORMANCE

 

14.1                        If Contractor should neglect, delay or discontinue
its Work hereunder (except as herein provided), if Contractor should fail to
conduct its operations in accordance with this Drilling Contract as a result of
causes solely within the control of Contractor, or if Contractor has failed to
furnish or to maintain the Rig in compliance with the requirements of this
Drilling Contract, Operator may give Contractor written notice in which the
causes of dissatisfaction shall be specified.  Should Contractor fail or refuse
to

 

59

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

commence to remedy the matters complained of within ten (10) days after written
notice is received by Contractor, then the senior management of Contractor and
Operator shall promptly meet to discuss the appropriate course of action to
correct the alleged non-compliance.  If such meeting does not produce
satisfactory results and the cause of Operator’s reasonable dissatisfaction has
not been cured within ninety (90) days of the meeting, then Operator may, at any
point thereafter, suspend the Work and Contractor shall be at the Zero Rate
during such suspension until the non-compliance has been corrected.  Should
Contractor fail to correct the non-compliance within [***] days, then Operator
shall have the right to terminate this Drilling Contract.

 

ARTICLE XV
NOTICES

 

15.1                        Notices and other communications permitted or
required hereunder shall be in writing and shall be deemed received (a) when
delivered by hand in person, receipt thereof being acknowledged in writing or
(b) on the date of signature for receipt by the receiving Party of certified,
registered or couriered mail or (c) upon receipt by the sending Party of a reply
telefax confirming receipt by the receiving Party of the telefax sent by the
sending Party.  Notices and other communications shall be as follows:

 

IF TO OPERATOR:

 

Cobalt International Energy, L.P.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, Texas  77024

Tel: 713-579-9137

Fax: 713-579-9184

Email: greg.herring@cobaltintl.com

Attn: Mr. Greg Herring

 

With a mandatory copy to:

 

Cobalt International Energy, L.P.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, Texas  77024

Tel: 713-579-9100

Fax: 713-579-9184

Attn: Chief Operating Officer

 

60

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

IF TO CONTRACTOR:

 

Rowan Reliance Limited

Suite 1 Burns House

19 Town Range

Gibraltar

Tel: +350 200 79423

Fax: +350 200 71405

Attn: Director

 

With a mandatory copy to:

 

Rowan Companies, Inc.

2800 Post Oak Boulevard, Suite 5450

Houston, Texas 77056

Attn: Mr. John Buvens, Executive Vice President — Legal

Email: jbuvens@rowancompanies.com

Tel: 713-960-7588

Fax: 713-960-7658

 

ARTICLE XVI
SUCCESSOR AND ASSIGNS / ASSIGNMENT

 

16.1                        This Drilling Contract shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
Parties.  This Drilling Contract is personal and Contractor may not assign in
whole or in part its rights or obligations under this Drilling Contract without
Operator’s prior written consent, such consent not to be unreasonably withheld,
conditioned or delayed.  Operator shall have the right, at any time, to assign
all or any part of this Drilling Contract to one of its Affiliates upon notice
to Contractor; provided that, unless otherwise agreed in writing between
Operator and Contractor, Operator shall remain fully liable for the performance
of its obligations hereunder and the obligations of its assignee in respect to
the assignment for the full term or period of such assignment.  Operator shall
also have the right, at any time, to assign all or any part of this Drilling
Contract to a Third Party, with prior written consent from Contractor, such
consent not to be unreasonably withheld.  In the event of any assignment of this
Drilling Contract by Operator to a Third Party, unless otherwise agreed in
writing between Operator and Contractor, Operator shall remain fully liable for
the performance of its obligations hereunder and the obligations of its assignee
in respect to the assignment for the full term or period of such assignment.

 

61

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

ARTICLE XVII
CONFIDENTIALITY

 

17.1                        All information relating to any well(s) drilled
pursuant to this Drilling Contract (including well data, log data, prospects,
geological or geophysical information, and operational information) obtained by
any member of Contractor Group in the conduct of the Work shall be held in
strictest confidence by Contractor Group and shall not be disclosed to any other
Person except as expressly provided for pursuant to this Article XVII. 
Contractor acknowledges and agrees that its obligation with regard to such
information requires the highest degree of trust and confidence and shall ensure
that such information is not utilized in any activity of Contractor or of
Contractor’s Affiliates not related to the Work.  Contractor hereby agrees to be
responsible for any use or disclosure of such information by Contractor Group in
breach of this Article XVII; accordingly, Contractor agrees that in the event of
any such breach or threatened breach, Operator, in addition to any other
remedies at law or in equity that it may have, shall be entitled, without the
requirement of posting a bond or other security, to equitable relief, including
injunctive relief or specific performance or both.

 

17.2                        All right, title and interest in and to the
information relating to any well(s) drilled pursuant to this Drilling Contract
(including well data, log data, prospects, geological or geophysical
information, and operational information) shall remain the exclusive property of
Operator.  No interest, license or any right respecting such information, is
granted hereunder to Contractor or any other Person by implication or
otherwise.  Contractor and any other member of Contractor Group shall have no
equitable, legal or other interests in any mineral or hydrocarbon deposits which
are known or which might be discovered as a result of the Work.  If any such
Persons assert, attempt to establish or establish any interest in the mineral or
hydrocarbon deposits which are a result of the Work or any other action taken
with respect to this Drilling Contract, Contractor shall be responsible for and
hold harmless and indemnify Operator Group from and against all losses and
damages relating thereto.

 

17.3                        The Parties and their respective Groups shall
(a) not use the information obtained in conduct of the Work, or allow the use of
such information, for any purpose other than the performance of the Work,
(b) advise their respective employees that all information obtained in the
conduct of the Work is confidential information and requires the highest degree
of trust and confidence, and (c) instruct their respective employees not to buy
or sell securities of either Party or either Party’s Affiliates based on
information obtained in the conduct of the Work.

 

17.4                        Neither Contractor nor Operator (nor any of
Contractor’s or Operator’s Affiliates) shall make or issue any voluntary public
announcement, disclosure or statement with respect to this Drilling Contract,
and Contractor (and its Affiliates) shall not make or issue any voluntary public
announcement, disclosure or statement with respect to the Work performed
hereunder, without requesting and receiving the prior written consent of the
other Party; provided, however, that a Party (or its Affiliate) may, without the
prior

 

62

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

written consent of the other Party, issue such disclosures as may be required by
applicable law or Governmental Authority pursuant to proper process, or any
rule of any securities exchange market to which the disclosing Party (or its
Affiliate) is subject, a Party shall be permitted to disclose this Drilling
Contract, to the extent reasonably necessary, to any financial institution,
lender or potential equity investor who is investigating the provision of
financing to or investment in the equity of such Party (or its Affiliate);
provided that such financial institution, lender or potential equity investor
has entered into a confidentiality agreement with such disclosing Party (or its
Affiliate) and Operator (or its Affiliate) shall be permitted to disclose any
information with respect to results of any well(s) drilled pursuant to this
Drilling Contract.  Such request shall be made no less than three (3) business
days prior to the date of release or disclosure and a failure to reply by any of
the Parties within said three (3) business day period shall be deemed as consent
to the release.

 

17.5                        The foregoing shall not apply to the Parties’ normal
and customary disclosures of contract commitments of a public nature, including
the disclosure of this Drilling Contract as a material agreement pursuant to any
rule of any Governmental Authority or securities exchange market to which the
disclosing Party (or its Affiliate) is subject.

 

17.6                        Contractor shall ensure that the provisions of this
Article XVII are incorporated in any of its subcontracts related to the Work and
that the managers, directors, officers, employees, consultants, representatives,
invitees, and agents of Contractor, its Affiliates, and subcontractors of any
tier comply with same.

 

ARTICLE XVIII
GENERAL

 

18.1                        This Drilling Contract has been jointly drafted by
Operator and Contractor, and no portion of this Drilling Contract shall be
construed against Operator or Contractor on the ground that Operator or
Contractor supplied, amended, or deleted such portion or any other portion
hereof.  However, the obligations, undertakings, representations and warranties
in the “Whereas” clauses of this Drilling Contract shall be considered as fully
enforceable.

 

18.2                        It is expressly understood that Contractor is an
independent contractor and none of Contractor, its contractors and
subcontractors, and any of their respective employees, representatives and
agents, are or shall be employees, representatives or agents of Operator.  As an
independent contractor, neither Contractor nor anyone employed by Contractor
will be eligible for the benefits provided to regular employees of Operator,
including health and disability insurance.  The actual performance and
superintendence of all Work hereunder shall be by Contractor, under the control
and direction of Contractor, as to the details of the Work and Contractor shall
take responsibility for the adequacy, stability and safety of all of its
operations and methods necessary for the performance of the Work; provided,
however, that Operator, being interested in the results to be obtained, is
authorized to designate a representative or representatives who shall at all
times have

 

63

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

access to the Rig and related equipment for the purposes of observing tests or
inspecting the Work performed hereunder by Contractor in furtherance of its
interest.

 

18.3                        This Drilling Contract, including the Appendices,
constitutes the entire agreement of the Parties.  Each Party agrees that in
entering into this Drilling Contract and the documents referred to therein, such
Party is not relying on, and shall have no remedy in respect of, any statements,
warranties, or representations given or made (whether negligently or innocently
and whether express or implied), which are not expressly set out in this
Drilling Contract.  Nothing in this Section 18.3 operates to limit or exclude
any liability for fraud.  In the event of a conflict between the Appendices, on
the one hand, and the body of this Drilling Contract, on the other, the body of
this Drilling Contract shall prevail.

 

18.4                        If any portion of this Drilling Contract is declared
by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced by any applicable laws, this Drilling Contract shall nevertheless
continue in force and effect as to those provisions remaining valid.  The waiver
or forbearance of any right hereunder shall not preclude the insistence of such
right thereafter in any instance.

 

18.5                        In the event of conflict between any provision or
term hereof and the provisions or terms of any invoice, bid, price list,
manifest, job order or other document between the Parties, the provisions and
terms hereof shall prevail.

 

18.6                        No amendment hereto shall be effective unless
contained in an instrument in writing executed by Operator and Contractor.

 

18.7                        None of the terms and conditions of this Drilling
Contract shall be considered to be waived by either Operator or Contractor
unless a waiver is given in writing by one Party to the other.  No failure on
the part of either Party to enforce any of the terms and conditions of this
Drilling Contract shall constitute a waiver of such terms.  A waiver shall not
be a continuing waiver unless expressly stated.

 

18.8                        Notwithstanding anything to the contrary in this
Drilling Contract, the provisions of Section 2.7(b), Article III, Article IV,
Article VIII, Article IX, Article XI, Article XIII, Article XVII, and this
Section 18.8 and any other provision of this Drilling Contract providing for
payment of sums due and payable or accruing on or after the termination date of
this Drilling Contract shall survive the termination of this Drilling Contract.

 

18.9                        This Drilling Contract shall be binding upon and
inure solely to the benefit of each Party and their successors, assigns and
transferees.

 

18.10                 Communications; Language

 

(a)                                 All instructions, notices, agreements,
authorizations, approvals and acknowledgements issued pursuant to, relating to
or arising out of this Drilling

 

64

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Contract shall be in writing.  All such documentation, together with all
correspondence and other documents, shall be in English.

 

(b)                                 Notwithstanding the foregoing, if for any
reason it is considered necessary by Operator to give an instruction to
Contractor orally in the first instance, Contractor shall comply with such
instruction.  Any such oral instruction shall be confirmed in writing as soon as
is possible under the circumstances; provided that if Contractor confirms in
writing any such oral instruction which is not contradicted in writing by
Operator without undue delay, it shall be deemed to be an instruction in writing
by Operator.

 

18.11                 The Parties agree that this Drilling Contract may be
executed in counterparts, including fax counterparts, and together with all
counterpart executions shall be considered an original for all purposes
hereunder.

 

18.12                 Third Party Rights

 

(a)                                 Subject to subsection (c) hereof, the
Parties intend that no provision of this Drilling Contract shall, by virtue of
the Contracts (Rights of Third Parties) Act 1999 (the “Act”) confer any benefit
on, nor be enforceable by, any Person who is not a party to this Drilling
Contract.

 

(b)                                 For the purpose of this Section 18.12,
“Third Party” shall include any member of Operator Group or Contractor Group,
but exclude Operator, Contractor, and their respective permitted assignees and
novatees.

 

(c)                                  Subject to the provisions of this Drilling
Contract, Article VIII and Article IX are intended to be enforceable by a Third
Party by virtue of the Act.

 

(d)                                 Notwithstanding subsection (c) hereof, this
Drilling Contract may be rescinded, amended or varied by the Parties without
notice to or the consent of any Third Party even if, as a result, that Third
Party’s right to enforce a term of this Drilling Contract may be varied or
extinguished.

 

(e)                                  In enforcing any right to which it is
entitled by virtue of the Act and under the provisions of this Drilling
Contract, the remedies of a Third Party shall be limited to damages only and
such Third Party shall not be entitled to any other remedies available at law or
otherwise.

 

(f)                                   A Third Party shall not be entitled to
assign any benefit or right conferred on it under this Drilling Contract.

 

18.13                 Parties’ Representations and Warranties

 

(a)                                 Contractor represents and warrants that
(i) it has been duly organized, formed or incorporated, as the case may be, and
is existing and in good standing under the

 

65

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

laws of Gibraltar, with power and authority (corporate and other) to perform its
obligations under this Drilling Contract, and (ii) any entity to which this
Drilling Contract will be assigned or novated pursuant to the terms hereof is or
will be duly organized, formed or incorporated, as the case may be, and existing
and in good standing under the laws of the jurisdiction of its organization,
formation or incorporation, as the case may be, with power and authority
(corporate and other) to perform its obligations under the Deed of Novation and
this Drilling Contract.

 

(b)                                 Contractor represents and warrants that
(i) this Drilling Contract has been duly authorized, executed and delivered by
Contractor and the obligations of Contractor hereunder constitute legal, valid
and binding obligations on Contractor, and (ii) the Deed of Novation will be
duly authorized, executed and delivered by the novatee thereof, and after the
Deed of Novation is executed and delivered by Contractor, such novatee and
Operator, the obligations of such novatee thereunder will constitute legal,
valid and binding obligations on such novatee.

 

(c)                                  Contractor represents and warrants that
(i) its entry into this Drilling Contract (A) will not contravene any applicable
law, regulation, judgment, order or decree of any court or body having
jurisdiction over Contractor and (B) will not contravene or conflict with any
provision of the organizational documents of Contractor; and (ii) the applicable
novatee’s entry into the Deed of Novation (X) will not contravene any applicable
law, regulation, judgment, order or decree of any court or body having
jurisdiction over such novatee and (Y) will not contravene or conflict with any
provision of the organizational documents of such novatee.

 

(d)                                 Operator represents and warrants that it has
been duly formed and is existing and in good standing under the laws of the
State of Delaware, with power and authority (corporate and other) to perform its
obligations under this Drilling Contract.

 

(e)                                  Operator represents and warrants that this
Drilling Contract has been duly authorized, executed and delivered by Operator
and the obligations of Operator hereunder constitute legal, valid and binding
obligations on Operator.

 

(f)                                   Operator represents and warrants that its
entry into this Drilling Contract (A) will not contravene any applicable law,
regulation, judgment, order or decree of any court or body having jurisdiction
over Operator and (B) will not contravene or conflict with any provision of the
organizational documents of Operator.

 

18.14                 In connection with the performance of the Work under this
Drilling Contract, Operator and Contractor each agree that they and their
respective Affiliates will comply with all applicable anti-corruption laws,
including but not limited to the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the UK Bribery Act 2010, as amended.

 

66

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

18.15                 As of the Effective Date, Contractor shall cause its
parent entity, Rowan Companies plc, to execute and deliver the Deed of Guarantee
to Operator.

 

18.16                 In the event that Operator transfers or disposes of assets
to one or more of its Affiliates, and such transfer or disposition, in
Operator’s sole determination, represents a material amount of assets, Operator
shall notify Contractor and the Parties shall meet to discuss the effect of such
transfer or disposition upon the financial condition of Operator.

 

[Signature Page Follows]

 

67

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Drilling Contract by
their duly authorized officers or representatives as of the day and year first
above written.

 

OPERATOR:

 

 

 

COBALT INTERNATIONAL ENERGY, L.P.

 

 

 

 

 

By:

/s/ Van P. Whitfield

 

Name:

Van P. Whitfield

 

Title:

Chief Operating Officer

 

 

 

 

 

CONTRACTOR:

 

 

 

ROWAN RELIANCE LIMITED

 

 

 

 

 

By:

/s/ Louis B. Triay

 

Name:

Louis B. Triay for Trilex Ltd

 

Title:

Director

 

 

SIGNATURE PAGE TO

OFFSHORE DRILLING CONTRACT

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX A

 

RIG ACCEPTANCE AND PERFORMANCE CRITERIA

 

Contractor shall demonstrate that the Rig and all marine, drilling, subsea,
emergency, and other systems are acceptable to Operator through a series of
tests (hereinafter, collectively, the “Acceptance Tests”) to be established by
Operator, with the agreement of Contractor, such agreement not to be
unreasonably withheld.  The Acceptance Tests will be designed to load test
and/or pressure test all major components, function test components where
appropriate, and perform other tests as required herein prior to Operator
accepting the Rig (“Acceptance”) for the performance of the Work under the
Drilling Contract.  The time of Acceptance will be determined by an Acceptance
Letter provided by Operator to Contractor.  The Acceptance Letter shall include:

 

·                  The date of Acceptance of the Rig by Operator;

·                  Operator’s confirmation that the Rig has passed all pressure,
load, and function tests; such tests to include, without limitation, those
listed in Sections A through M of this Appendix A; and

·                  Operator’s confirmation that the Rig is acceptable for use by
Operator for the Primary Term of the Drilling Contract.

 

Notwithstanding anything to the contrary in this Appendix A, the demonstration
of the Acceptance Tests listed under Section B.2S BOP Stack Subsea Tests —
Secondary BOP Stack shall not be a condition of Acceptance pursuant to this
Appendix A and such Acceptance Tests shall be performed following Acceptance of
the Rig by Operator.  In the event the Rig fails such Acceptance Tests listed
under Section B.2S BOP Stack Subsea Tests — Secondary BOP Stack, such failure
shall be deemed to be an event constituting BOP Unavailability and the
provisions of Appendix I, Section B(3) shall apply.

 

Section A:               Safety, SEMS, and Regulatory Compliance

A.1                 Rig Safety

A.1.1                   Review General Rig Safety Procedures

A.1.2                   Review Rig Safety Case (if applicable)

A.1.3                   Audit Contractor’s SMS

A.2                 Crew Competency (Knowledge, Skills, and Abilities)

A.2.1                   Review Crew Competency (Knowledge, Skills, and
Abilities)

A.3                 Certifications

A.3.1                   Review all Certifications

 

Section B:               Well Control and Subsea Equipment

B.1P         BOP Stack Surface Tests — Primary BOP Stack

B.1.1                   Function Test BOP with Largest Pipe Size on Test Stump

B.1.2                   Pressure Test BOP with Largest Pipe Size on Test Stump

 

A-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

B.1.3                   Function Test BOP with Smallest Pipe Size on Test Stump

B.1.4                   Pressure Test BOP with Smallest Pipe Size on Test Stump

B.1.5                   Pressure Test Choke and Kill Lines on Test Stump

B.1.6                   Function Test EDS Sequence on Test Stump

B.1.7                   Test Dead-Man Function on Test Stump

B.1.8                   Test Auto-Shear Function on Test Stump

B.1.9                   Demonstrate ROV Hot-stab Functions on Test Stump

B.1S          BOP Stack Surface Tests — Secondary BOP Stack

Note:                  Repeat B.1.1 through B.1.9 for Secondary BOP Stack

B.2P         BOP Stack Subsea Tests — Primary BOP Stack

B.2.1                   Run BOP and Riser and Latch BOP on Wellhead

B.2.2                   Test LMRP ROV Function Subsea

B.2.3                   Test Emergency Hydraulic BOP Control System

B.2.3                   Test Acoustic Emergency BOP Control System

B.2.4                   Demonstrate Emergency Disconnect of LMRP Subsea (Re-coil
Test)

B.2.5                   Adjust Rig Heading with BOP Latched

B.2.6                   Perform Accumulator Draw-down Test Subsea

B.2.7                   Function Test BOP Subsea

B.2.8                   Pressure Test BOP Subsea from Alternate Pod

B.2.9                   Pump Down Choke and Kill Lines and Boost with Returns
Through Riser

B.2.10            Pump Down Kill Line, Up Choke Line, Through Choke Manifold

B.2.11            Pump Down Drill Pipe with Returns Through Choke and Kill Lines

B.2.12            Function Test Diverter

B.2.13            Pressure Test Riser Gas Handling System

B.2.14            Demonstrate Operation of Riser Gas Handling System with
Seawater

B.2.15            Test Pipe Ram ROV Over-Ride Functions Subsea

B.2.16            Test BSR/CSR ROV Over-Ride Functions Subsea

B.2.17            Test Auto-Shear Arm ROV Over-Ride Function Subsea (if
applicable)

B.2.18            Reserved for Testing Additional ROV Over-Ride Functions Subsea

B.2.19            Reserved for Testing Additional ROV Over-Ride Functions Subsea

B.2.20            Reserved for Testing Additional ROV Over-Ride Functions Subsea

B.2.21            Reserved for Testing Additional ROV Over-Ride Functions Subsea

B.2.22            Function Test Dead-Man BOP Stack Emergency Function Subsea

B.2.23            Function Test Auto-Shear BOP Stack Emergency Function Subsea

B.2.24            Test BOP Connector ROV Over-Ride Function Subsea

B.2.25            Pull Riser and BOP

Note: To the extent possible, Operator shall endeavor to conduct all tests
listed under this Section B.2P BOP Stack Subsea Tests — Primary BOP Stack in
connection with the test identified in B.2.4 Demonstrate Emergency Disconnect of
LMRP Subsea (Re-coil Test).

B.2S          BOP Stack Subsea Tests — Secondary BOP Stack

Note:                  Repeat B.2.1 through B.2.24 for Secondary BOP Stack
(excluding B.2.13 and B.2.14.)

 

A-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

B.3                 Choke Manifold

B.3.1                   Pressure Test Choke Manifold

B.4M                                         Top-Drive IBOP’s

B.4.1                   Pressure Test Top-Drive IBOP’s

B.4A        Top-Drive IBOP’s

Note:                  Repeat B.4.1 for Auxiliary Well Center

 

Section C:               Circulating System

C.1                 Mud Pits

C.1.1                   Verify Active and Reserve Pit Integrity with Seawater

C.1.2                   Verify Active and Reserve Pit Capacities

C.2                 Solids Control Equipment

C.2.1                   Demonstrate Solids Control Equipment Operation

C.2.2                   Demonstrate Emergency Shut-Down for Solids Control
Equipment

C.3                 Mud Pumps

C.3.1                   Demonstrate Mud Pump Performance

C.4                 Centrifugal Pumps

C.4.1                   Demonstrate Active and Reserve Pit Piping and Transfer
Pumps

C.5                 Stand-pipe Manifold

C.5.1                   Pressure Test Stand-pipe Manifold

 

Section D:               Mud and Cement Bulk Systems

D.1                 Mud Bulk System

D.1.1                   Verify Pressure Test Mud Bulk Tanks, Lines, and Hoses

D.1.2                   Verify Mud Bulk Tank Capacities

D.1.3                   Demonstrate Barite and Gel Bulk Transfer Capabilities

D.1.4                   Demonstrate Barite and Gel Bulk Transfer to Sack Room

D.1.5                   Demonstrate Mud Mixing System

D.1.6                   Demonstrate Chemical Mixing System

D.2                 Cement Bulk System

D.2.1                   Verify Pressure Test Cement Bulk Tanks, Lines, and Hoses

D.2.2                   Verify Cement Bulk Tank Capacities

D.2.3                   Demonstrate Cement Bulk Transfer Capabilities

D.2.4                   Demonstrate Cement Bulk Transfer to Cement Unit

 

Section E:               Power Supply Systems

E.1                 Main Diesel Engines, Generators, and Power Distribution

E.1.1                    Test Diesel Engines and Generators

E.1.2                    Test Power Management System

E.1.3                    Demonstrate Power Limiting and Phase Back of Drilling
Systems and Thrusters.

E.1.4                    Verify Generator Load Protection Settings

 

A-3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

E.2                 Emergency Shut-Down

E.2.1                    Test Emergency Shut-Down of Engines

E.3                 Emergency Generator

E.3.1                    Test Emergency Diesel Engine and Generator

 

Section F:                Hoisting and Rig Floor

F.1M                                          Draw-works — Main Well Center

F.1.1                     Demonstrate Draw-works Operation

F.1.2                     Demonstrate Crown-Saver and Floor-Saver Operation

F.1.3                     Slip and Cut Drill Line

F.1A         Draw-works — Auxiliary Well Center

Note:                  Repeat F.1.1 through F.1.3 for Auxiliary Well Center

F.2                  Derrick

F.2.1                     Verify Load Test of Derrick

F.2.2                     Verify Derrick Capacities

F.2.3                     Demonstrate Heave-Compensator Operation

F.2.4                     Inspect Crown Blocks and Traveling Blocks

F.3M                                          Top-Drive — Main Well Center

F.3.1                     Demonstrate Top-Drive Operation

F.3.2                     Demonstrate Top-Drive Speed Control

F.3.3                     Demonstrate Stabbing Top-Drive at Any Block Height

F.3.4                     Demonstrate Ability of Top-Drive to Hold Constant
Torque

F.3.5                     Demonstrate Operation of Raised Back-up

F.3A         Top-Drive — Auxiliary Well Center

Note:                  Repeat F.3.1 through F.3.5 for Auxiliary Well Center

F.4M                                          Rig Floor Equipment — Main Well
Center

F.4.1                     Demonstrate Rotary Table Operation

F.4.2                     Flood Rig Floor to Check for Leaks

F.4.3                     Demonstrate Horizontal to Vertical Pipe Handling
Machine (if applicable)

F.4.4                     Demonstrate Operation of Power Slips

F.4.5                     Demonstrate Operation of Iron Rough-neck

F.4A         Rig Floor Equipment — Auxiliary Well Center

Note:                  Repeat F.4.1 through F.4.5 for Auxiliary Well Center

 

Section G:              Tubular Handling Equipment

G.1                Tubular Handling Equipment

G.1.1                   Audit Break-in of Rotary Shouldered Connections

G.1.2                   Demonstrate Operation of Racking System

G.1.3                   Demonstrate Operation of Mousehole(s)

G.1.4                   Demonstrate Operation of Fox-hole(s)

G.1.5                   Verify Max/Min Stand Heights

G.1.6                   Demonstrate Zone Management System (ZMS)

G.1.7                   Demonstrate Make-up and Break-out of Bit with Bit
Breaker

G.1.8                   Demonstrate Manual Drill Pipe Handling

 

A-4

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

G.1.9                   Demonstrate Mud Bucket Operation

G.1.10            Demonstrate Racking 117/8” Casing/Liner

G.1.11            Demonstrate Running 18” Casing

G.1.12            Demonstrate Running 36” Structural Casing

G.1.13            Demonstrate Operation of Hydraulic Cat-heads

 

Section H:              Marine Systems

H.1                Marine Systems

H.1.1                  Demonstrate Ballast System

H.1.2                  Confirm Configuration of DP System Settings

H.1.3                  Demonstrate Power Plant Function

H.1.4                  Conduct Thruster Trials

H.1.5                  Demonstrate Auto-Pilot Function

H.1.6                  Conduct Dynamic Positioning System Trials

H.1.7                  Conduct Navigation Monitoring Station Functional Tests

H.1.8                  Conduct System Redundancy Tests

H.1.9                  Conduct Power Management Tests

H.1.10           Verify Maximum Speeds at Varying Drafts

H.1.11           Reserved for Additional DP System Tests

H.1.12           Reserved for Additional DP System Tests

H.1.13           Reserved for Additional DP System Tests

 

Section I:                   Not Used

 

Section J:                 Emergency and Safety System

J.1                   Emergency and Safety Systems

J.1.1           Audit Firefighting and Lifesaving Equipment

J.1.2           Demonstrate Survival Boats

J.1.3           Conduct Man Overboard Drills

J.1.4           Audit Firefighting Drills

 

Section K:              Deck Handling Equipment

K.1                Pedestal Cranes

K.1.1                  Audit Certification of Pedestal Cranes

K.1.2                  Demonstrate Pedestal Crane Operations

K.2                Knuckle Boom Cranes

K.2.1                  Audit Certification of Knuckle Boom Cranes

K.2.2                  Demonstrate Knuckle Boom Crane Operations

K.3                Heave-Compensated Crane

K.3.1                  Audit Certification of Heave-Compensated Crane

K.3.2                  Demonstrate Heave-Compensated Crane Operation

K.4                Gantry Cranes

K.4.1                  Audit Certification of Riser Gantry Cranes

 

A-5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

K.4.2                  Demonstrate Riser Gantry Crane Operations

K.4.3                  Audit Certification of BOP Gantry Cranes

K.4.4                  Demonstrate BOP Gantry Crane Operations

K.4.5                  Audit Certification of Pod House Gantry Crane

K.4.6                  Demonstrate Pod House Gantry Crane Operation

K.4.7                  Audit Certification of Parts Warehouse Gantry Crane (if
applicable)

K.4.8                  Demonstrate Parts Warehouse Gantry Crane Operation (if
applicable)

K.4.9                  Audit Certification of Sack Room Gantry Crane (if
applicable)

K.4.10           Demonstrate Sack Room Gantry Crane Operation (if applicable)

K.5                BOP Handling System

K.5.1                  Demonstrate Primary BOP Handling System

K.5.2                  Demonstrate Secondary BOP Handling System

K.6                Tree Handling System

K.6.1                  Demonstrate Tree Handling System

K.7                Reserved for ROV Launch and Recovery System

 

Section L:               Spares and Preventative Maintenance Systems

L.1                 Spares

L.1.1                    Audit Spares Inventory against Manufacturer’s
Recommended Spares List

L.2                 Preventative Maintenance Systems

L.2.1                    Audit all Preventative Maintenance Systems

L.2.2                    Audit the Document Library (Manuals, Drawings, etc.) on
the Rig

 

Section M:            Auxiliary Systems

M.1              Zero Discharge System

M.1.1                            Demonstrate Oil/Water Separator Operation

M.2              Well Test Equipment

M.2.1                            Pressure Test Flare Boom Lines

M.2.2                            Pressure Test Fixed Lines from Rig Floor to
Separator Area (if applicable)

M.3              Cement Unit

M.3.1                Verify Cement Unit Commissioning

M.3.2                Confirm Calibration of Cement Unit Displacement Tanks

M.3.3                Demonstrate Supply of Drill Water to Cement Unit

M.3.4                Demonstrate Supply of Seawater to Cement Unit

M.3.5                Demonstrate Operation of Batch Mixer with Seawater

M.3.6                Pressure Test Cement Lines and Cement Manifold

M.3.7                Demonstrate Cement Unit Maximum Pumping Rate with Water

M.3.8                Demonstrate Mixing of Test Cement Slurry

M.4              Reserved for Remote Operated Vehicle(s)

M.5              Reserved for Mud Logging Unit

 

Section N:                                       Additional Items

 

A-6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Additional Rig Acceptance Testing may be required, and if so, will be covered
under a future addendum hereto, as mutually agreed upon by Contractor and
Operator.

 

A-7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX B

 

CONTRACTOR’S PERSONNEL

 

A.                                    Rig Personnel:

 

Position

 

Number
on Board

 

Hourly Cost*
(Regular)

 

Hourly Cost*
(Overtime)

 

Daily
Cost*

DRILLING SUPERINTENDANT**

 

1

 

[***]

 

[***]

 

[***]

TOOLPUSHER**

 

3

 

[***]

 

[***]

 

[***]

DRILLER**

 

4

 

[***]

 

[***]

 

[***]

ASSISTANT DRILLER

 

4

 

[***]

 

[***]

 

[***]

DERRICKMAN

 

2

 

[***]

 

[***]

 

[***]

ASSISTANT DERRICKMAN

 

2

 

[***]

 

[***]

 

[***]

FLOORHAND

 

12

 

[***]

 

[***]

 

[***]

SENIOR SUBSEA ENGINEER (MUX)

 

1

 

[***]

 

[***]

 

[***]

SUB-SEA ENGINEER**

 

2

 

[***]

 

[***]

 

[***]

ASST SUB-SEA ENGINEER

 

2

 

[***]

 

[***]

 

[***]

CHIEF ENGINEER — DP**

 

1

 

[***]

 

[***]

 

[***]

1st ASSISTANT ENGINEER

 

1

 

[***]

 

[***]

 

[***]

2nd ASSISTANT ENGINEER

 

1

 

[***]

 

[***]

 

[***]

3rd ASSISTANT ENGINEER

 

2

 

[***]

 

[***]

 

[***]

3rd ASSISTANT ENGINEER - OILER

 

1

 

[***]

 

[***]

 

[***]

MECHANICAL SUPERVISOR

 

1

 

[***]

 

[***]

 

[***]

CHIEF MECHANIC**

 

2

 

[***]

 

[***]

 

[***]

MECHANIC

 

2

 

[***]

 

[***]

 

[***]

MOTOR OPERATOR

 

3

 

[***]

 

[***]

 

[***]

ELECTRICAL SUPERVISOR

 

1

 

[***]

 

[***]

 

[***]

CHIEF ELECTRICIAN

 

2

 

[***]

 

[***]

 

[***]

ELECTRICIAN

 

2

 

[***]

 

[***]

 

[***]

CHIEF ELECTRONICS TECHNICIAN

 

2

 

[***]

 

[***]

 

[***]

ELECTRONICS TECHNICIAN

 

3

 

[***]

 

[***]

 

[***]

WELDER

 

2

 

[***]

 

[***]

 

[***]

OIM — MASTER — DP**

 

1

 

[***]

 

[***]

 

[***]

SENIOR DP OPERATOR**

 

2

 

[***]

 

[***]

 

[***]

DP OPERATOR

 

2

 

[***]

 

[***]

 

[***]

CHIEF MATE

 

1

 

[***]

 

[***]

 

[***]

SECOND MATE

 

1

 

[***]

 

[***]

 

[***]

THIRD MATE

 

1

 

[***]

 

[***]

 

[***]

MEDIC

 

1

 

[***]

 

[***]

 

[***]

SAFETY TRAINING COORDINATORS

 

2

 

[***]

 

[***]

 

[***]

AB SEAMAN

 

2

 

[***]

 

[***]

 

[***]

 

B-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

CRANE OPERATOR

 

4

 

[***]

 

[***]

 

[***]

ASSISTANT CRANE OPERATOR

 

2

 

[***]

 

[***]

 

[***]

DECK PUSHER

 

2

 

[***]

 

[***]

 

[***]

ROUSTABOUT

 

12

 

[***]

 

[***]

 

[***]

SENIOR MATERIALS COORDINATOR

 

1

 

[***]

 

[***]

 

[***]

MATERIALS COORDINATOR

 

1

 

[***]

 

[***]

 

[***]

RADIO OPERATOR

 

1

 

[***]

 

[***]

 

[***]

TOTAL

 

95

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Rates as of June 2013, which such rates may be subject to adjustment annually
effective the anniversary of the Term Commencement Date pursuant to
Section 3.3(b)(i) of this Drilling Contract.

**Key Personnel

 

B.                                    Catering Personnel:

 

Catering crew as required.

 

C.                                    Work Schedule:

 

All of Contractor’s Personnel working offshore as part of the Rig crew shall
have a twenty-one (21) days on/twenty-one (21) days off rotation schedule for
the Work conducted in the Area of Operations.  All Contractor’s Personnel will
work an equal time “on”/”off” schedule.  The regular hourly work schedule on
board the Rig will be twelve (12) hours per day (6:00 am - 6:00 pm).

 

D.                                    Overtime:

 

At Operator’s request, Contractor shall furnish Contractor’s Personnel for
Operator’s account at the scheduled overtime cost, when such labor is required
outside the normal working hours of the crew members involved.

 

B-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX C

 

CONTRACTOR’S RIG AND EQUIPMENT

 

[See Attached]

 

C-1

--------------------------------------------------------------------------------

 

Unit Name: Rowan Reliance

Rowan Companies Inc.

 

 

 

 

 

 

Printed on:            8/1/2013

 

[g195553kg19i001.gif]

INTERNATIONAL ASSOCATION OF DRILLING CONTRACTORS
STANDARD FORMAT EQUIPMENT LIST
FLOATING DRILLING UNIT



 

 

TABLE OF CONTENTS

 

SECTION A - UNIT SPECIFICATIONS

 

A1                                Main Dimensions/Technical Description

A2                                Storage Capacities

A3                                Propulsion/Thrusters

A4                                Operational Capabilities

A5                                Variable Loading

A6                                Environmental Limits

A7                                Mooring System

A8                                Marine Loading Hoses

A9                                Cranes, Hoists, and Materials Handling

A10                         Helicopter Landing Deck

A11                         Auxiliary Equipment

 

SECTION B - GENERAL RIG SPECIFICATIONS

 

B1                                Derrick and Substructure

B2                                Drawworks and Associated Equipment

B3                                Derrick Hoisting Equipment

B4                                Rotating System

 

SECTION C - POWER SUPPLY SYSTEMS

 

C1                                Rig Power Plant

C2                                Emergency Generator

 

SECTION D - DRILLSTRING EQUIPMENT

 

D1                                Tubulars

D2                                Handling Tools

D3                                Fishing Equipment

 

SECTION E - WELL CONTROL/SUBSEA EQUIPMENT

 

E1                                 Lower Riser Diverter Assembly

E2                                 Primary BOP Stack

E3                                 Primary Lower Marine Riser Package

E4                                 Secondary BOP Stack

E5                                 Secondary Lower Marine Riser Package

E6                                 Primary Marine Riser System

E7                                 Secondary Marine Riser System

E8                                 Diverter BOP

E9                                 Subsea Support System

E10                          BOP Control System

 

C-2

--------------------------------------------------------------------------------


 

E11                          Subsea Control System

E12                          Acoustic Emergency BOP Control System

E13                          Subsea Auxiliary Equipment

E14                          Choke Manifold

E15                          BOP Testing Equipment

E16                          Wellhead Running/Retrieving/Testing Tools

 

SECTION F - MUD SYSTEM/BULK SYSTEM

 

F1                                  High Pressure Mud System

F2                                  Low Pressure Mud System

F3                                  Bulk System

 

SECTION G - CASING/CEMENTING EQUIPMENT

 

G1                                Casing Equipment

G2                                Cement Equipment

 

SECTION H - INSTRUMENTATION/COMMUNICATION

 

H1                               Drilling Instrumentation at Driller’s Position

H2                               Drilling Parameter Recorder

H3                               Instrumentation at Choke Manifold

H4                               Standpipe Pressure Gauge

H5                               Deviation Equipment

H6                               Calibrated Pressure Gauges

H7                               Rig Communication System

H8                               Environmental Instrumentation

H9                               Additional MODU Specific Instrumentation

H10                        Radio Equipment

 

SECTION I - PRODUCTION TEST EQUIPMENT

 

I1                                    Burners

I2                                    Burner Booms

I3                                    Lines Required on Burner Booms

I4                                    Sprinkler System

I5                                    Fixed Lines for Well Tesing

I6                                    Auxiliary Power Availability

 

SECTION J - WORKOVER TOOLS

 

SECTION K - ACCOMMODATION

 

K1                               Offices

K2                               Living Quarters

 

SECTION L - SAFETY EQUIPMENT

 

L1                                 General Safety Equipment

L2                                 Gas/Fire/Smoke Detection

L3                                 Fire Fighting Equipment

L4                                 Breathing Apparatus

L5                                 Emergency First Aid Equipment

 

C-3

--------------------------------------------------------------------------------


 

L6                                 Helideck Rescue Equipment

L7                                 Rig Safety Store

L8                                 Emergency Warning Alarms

L9                                 Survival Equipment

 

SECTION M - POLLUTION PREVENTION EQUIPMENT

 

M1                             Sewage Treatment

M2                             Garbage Compaction

M3                             Garbage Disposal/Grinder

 

Dimensions & capacities are approximate only, if shown:

 

A.                                    UNIT SPECIFICATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Name :

 

 

 

Rowan Reliance

 

 

 

Rig Type :

 

 

 

MODU

 

 

 

Unit/Design/Shape :

 

 

 

Rowan / Gusto P10,000 Drillship

 

 

 

Unit Flag :

 

 

 

Marshall Islands

 

 

 

Unit Classification :

 

 

 

A1 Drillship E , AMS, ACCU, DPS-3, HELIDK(SRF), SH-DLA, SFA(25), UWILD, CDS,
CRC, CPS, ENVIRO-OS NBL, ISQM

 

 

 

IMO Certification :

 

yes/no:

 

Yes

 

 

 

Which code version :

 

 

 

2009

 

 

 

Year of Construction :

 

 

 

2014

 

 

 

Construction Yard :

 

 

 

Hyundai Heavy Industries, Ulsan, Korea

 

 

 

Type of Positioning system (anchor/dp/combined) :

 

 

 

Dynamic Positioning

 

 

 

 

 

 

 

 

 

 

 

A.1                             MAIN DIMENSIONS/TECHNICAL DESCRIPTION

 

 

 

Note: Incline Experiment not yet performed

 

 

 

 

 

 

 

 

 

 

 

Weight (light ship) : estimated

 

 

 

~31,585

 

metric tonnes

 

Displacement at loadline :

 

 

 

69,900

 

metric tonnes

 

Draft at loadline (deepest) :

 

 

 

11.0

 

meters

 

Overall length of unit (including anchor racks) :

 

 

 

229.2

 

meters

 

Overall width of unit (including anchor racks) :

 

 

 

36.0

 

meters

 

Main deck length :

 

 

 

143.2

 

meters

 

Main deck width :

 

 

 

36.0

 

meters

 

Main deck elevation above baseline :

 

at centerline

 

18.2

 

meters

 

Number of main columns/diameter :

 

 

 

N/A

 

 

 

Number of small columns/diameter :

 

 

 

N/A

 

 

 

Drilling draft/related displacement :

 

 

 

N/A

 

 

 

Associated airgap : (RKB to waterline)

 

 

 

24.7

 

meters

 

Transit draft/related displacement :

 

 

 

N/A

 

 

 

Survival draft/related displacement :

 

 

 

N/A

 

 

 

Associated airgap :

 

 

 

N/A

 

 

 

Moon pool dimensions :

 

 

 

22.4 long x 12.8 wide

 

meters

 

Maximum opening through spider deck :

 

 

 

N/A

 

 

 

Pontoon length :

 

 

 

N/A

 

 

 

 

C-4

--------------------------------------------------------------------------------


 

Pontoon breadth :

 

 

 

N/A

 

 

 

Pontoon height :

 

 

 

N/A

 

 

 

Maximum Substructure/Rotary Load :

 

Main

 

1,134

 

mt

 

 

 

Aux

 

680

 

mt

 

Fuel Consumption (drilling) :

 

 

 

Aprox 50

 

m3 / day

 

Accommodation for max. no. of personnel :

 

 

 

210

 

 

 

 

 

 

 

 

 

 

 

A.2                             STORAGE CAPACITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fuel :

 

 

 

47,174

 

bbls

 

Drilling wate :

 

 

 

18,240

 

bbls

 

Potable water :

 

 

 

8,806

 

bbls

 

Active liquid mud :

 

 

 

11,322

 

bbls

 

Mud processing tank :

 

 

 

377

 

bbls

 

Reserve liquid mud :

 

 

 

7,548

 

bbls

 

Bulk bentonite/barite :

 

 

 

456 / 2830

 

m3 / bbls

 

Bulk cement :

 

 

 

456 / 2830

 

m3 / bbls

 

Sack storage :

 

 

 

8,500

 

sacks (25kg)

 

Pipe racks area :

 

 

 

 

 

 

 

Pipe racks and storage areas :

 

 

 

 

 

 

 

Fwd-Port Casing pipe rack (area=164m2)

 

 

 

5

 

mt/m2

 

Aft-Port tubular storage area (area=97m2)

 

 

 

7

 

mt/m2

 

Aft-Dtbd tubular storage area (area=94m2)

 

 

 

7

 

mt/m2

 

Well installation area on aft panel deck (area=80m2)

 

 

 

7

 

mt/m2

 

Well test area on poop deck (area=300m2)

 

 

 

4

 

mt/m2

 

Riser racks Storage capacity :

 

 

 

 

 

 

 

Buoyant riser joint (OD= 60inch)

 

 

 

165

 

Joints

 

Miscellaneous storage area :

 

 

 

 

 

mt/m3

 

Brine storage :

 

 

 

7,548

 

bbls

 

Heavy brine accepted (e.g. bromide) :

 

yes/no:

 

Yes

 

 

 

Base oil storage :

 

 

 

6,919

 

bbls

 

Oil base mud storage :

 

 

 

Included above

 

 

 

Ballast system (or preload) :

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

A.3                             PROPULSION/THRUSTERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.3.1                   In-line Propulsion

 

yes/no:

 

No

 

 

 

 

 

 

 

 

 

 

 

Shafts:

 

 

 

N/A

 

 

 

Motors per shaft :

 

 

 

N/A

 

 

 

Motors make/type :

 

 

 

N/A

 

 

 

Total HP per shaft :

 

 

 

N/A

 

 

 

Propeller type (fixed/variable blade) :

 

 

 

N/A

 

 

 

Nozzled :

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

A.3.2                   Thrusters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

6

 

 

 

Fixed/azimuthing :

 

 

 

Azimuthing - equipped with canister type retracting system

 

 

 

Motors per thruster :

 

 

 

1

 

 

 

Make/type motors :

 

 

 

Rolls Royce UUC 445 Thruster / ABB

 

 

 

 

C-5

--------------------------------------------------------------------------------


 

 

 

 

 

AMI 710L8L VATFMM Motor

 

 

 

Total HP per thruster :

 

 

 

5000 KW

 

 

 

Propeller type (fixed/variable blade) :

 

 

 

Fixed

 

 

 

Nozzled :

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

A.3.3                   Dynamic Positioning

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model :

 

 

 

Kongsbeg DP-22 (main) Kongsberg K-Pos DP-12BU (backup)

 

 

 

Full DP or Mooring Assist :

 

 

 

Full DP

 

 

 

Position Reference :

 

 

 

acoustic (Nautronix RS925) x 2 / DGPS x 4 & (2 x DPS 232, 2 x C-Nav)

 

 

 

 

 

 

 

 

 

 

 

A.4                             OPERATIONAL CAPABILITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum designed water depth capablity :

 

 

 

12,000

 

ft.

 

Outfitted max. water depth capability :

 

 

 

12,000

 

ft.

 

Normal min. water depth capability :

 

 

 

1,700

 

ft.

 

Drilling depth capability (rated) :

 

 

 

40,000

 

ft.

 

Transit speed towed (historical avg) :

 

 

 

N/A

 

 

 

Transit speed self propelled (historical avg) :

 

 

 

12 EST

 

Knots (min)

 

 

 

 

 

 

 

 

 

A.5                             VARIABLE LOADING (VL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transit VL :

 

~

 

20,000

 

metric tonnes

 

Drilling VL :

 

~

 

20,000

 

metric tonnes

 

Survival VL :

 

~

 

20,000

 

metric tonnes

 

 

 

 

 

 

 

 

 

A.6                             ENVIRONMENTAL LIMITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Drilling

 

 

 

 

 

 

 

Air gap (below main deck) :

 

 

 

N/A

 

 

 

Max. wave height : (Significant wave height HS)

 

 

 

6.0

 

m

 

Max. wave period : (Peak wave heigh TP)

 

 

 

10 to 13

 

sec

 

Max. wind velocity : ( Wind 1-min mean

 

 

 

25

 

m/s

 

Max. current velocity : (Current at surface)

 

 

 

0.82

 

m/s

 

Max. heave (double amplitude) : based on -30 to + 30 degrees

 

 

 

16.4

 

ft

 

Max. pitch (double amplitude) : based on -30 to + 30 degrees

 

 

 

6.2

 

deg

 

Max. roll (double amplitude) : based on -30 to + 30 degrees

 

 

 

1.9

 

deg

 

 

 

 

 

 

 

 

 

Survival

 

 

 

 

 

 

 

Air gap (below main deck) :

 

 

 

N/A

 

 

 

Max. wave height :

 

 

 

13.0

 

m

 

Max. wave period :

 

 

 

17 to 20

 

sec

 

Max. wind velocity :

 

 

 

51.5 (1 - minute mean)

 

m/s

 

Max. current velocity :

 

 

 

0.8 (at surface)

 

m/s

 

Max. heave (doublt amplitude) : based on -30 to + 30 degrees

 

 

 

64.5

 

ft

 

 

C-6

--------------------------------------------------------------------------------


 

Max. pitch (double amplitude) : based on -30 to + 30 degrees

 

 

 

14.5

 

deg

 

Max. roll (double amplitude) : based on -30 to + 30 degrees

 

 

 

6.9

 

deg

 

 

 

 

 

 

 

 

 

Transit

 

 

 

 

 

 

 

Air gap (below main deck) :

 

 

 

N/A

 

 

 

Max. wave height :

 

 

 

13

 

m

 

Max. wave period :

 

 

 

17 ~ 20

 

sec

 

Max. wind velocity :

 

 

 

51.5

 

m/s

 

Max. current velocity :

 

 

 

0.8

 

m/s

 

Max. heave (double amplitude) :

 

 

 

64.5

 

ft

 

Max. pitch (double amplitude) :

 

 

 

14.5

 

deg

 

Max. roll (double amplitude) :

 

 

 

6.9

 

deg

 

 

 

 

 

 

 

 

 

A.7                             MOORING SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.1                   Anchor Winches

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

2

 

 

 

Make/Model :

 

 

 

Rolls Royce

 

 

 

Type (electric/hydraulic/diesel) :

 

 

 

Electric

 

 

 

Motors per winch :

 

 

 

1

 

 

 

Motor make/type :

 

 

 

Ben Buchele Gimbh (BEN-440V60HZ-12/4/2-280 S-73, OKW-122A

 

 

 

Total HP per winch :

 

 

 

593.3

 

Knots

 

Rated pull :

 

 

 

40.2

 

ton

 

Speed low gear :

 

 

 

9

 

m/min

 

Test load :

 

 

 

40.2

 

ton

 

Control locations (local/remote/both) :

 

 

 

local

 

 

 

Emergency release (type/location) :

 

 

 

Electric motor exist manual of release for brake

 

 

 

 

 

 

 

 

 

 

 

A.7.2                   Fairleads

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

N/A

 

 

 

Make :

 

 

 

N/A

 

 

 

Free rotating range :

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

A.7.3                   Anchors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.3.1         Anchors - Primary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

2

 

 

 

Make :

 

 

 

Hyundai Steel

 

 

 

Type :

 

 

 

Stockless high holding power type

 

 

 

Weight :

 

 

 

10,575

 

kg

 

 

C-7

--------------------------------------------------------------------------------

 

A.7.3.2       Anchors - Spare

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

 

 

 

 

Make :

 

 

 

 

 

 

 

Type :

 

 

 

 

 

 

 

Weight:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.4      Anchor Lines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wire

 

 

 

 

 

 

 

Quantity (installed/spare) :

 

 

 

 

 

 

 

Make/Type:

 

 

 

 

 

 

 

Specification:

 

 

 

 

 

 

 

Diameter :

 

 

 

 

 

 

 

Weight per unit length :

 

 

 

 

 

 

 

Useful length (nominal) :

 

 

 

 

 

 

 

Classification :

 

 

 

 

 

 

 

Breaking strength :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chain

 

 

 

 

 

 

 

Quantity (installed/spare) :

 

 

 

 

 

 

 

Make/Type :

 

 

 

Flash butt welded stud link anchor chain

 

 

 

Specification :

 

 

 

Grade 3

 

 

 

Diameter :

 

 

 

92

 

mm

 

Weight per unit length :

 

 

 

 

 

 

 

Useful length (nominal) :

 

 

 

715

 

m

 

Classification :

 

 

 

See A. above

 

 

 

Breaking strength :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.5      Anchor Line Running & Retrieval System

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

Primary type (Pennant-buoy or chaser) :

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.5.1       Pennant Lines

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

 

 

 

 

Make :

 

 

 

 

 

 

 

Type :

 

 

 

 

 

 

 

Length :

 

 

 

 

 

 

 

Diameter :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.5.2       Anchor Buoys

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

 

 

 

 

Volume each :

 

 

 

 

 

 

 

Type :

 

 

 

 

 

 

 

Foam filled :

 

yes/no:

 

 

 

 

 

 

C-8

--------------------------------------------------------------------------------


 

 

 

 

 

N/A

 

 

 

A.7.5.3       Chaser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

 

 

 

 

Make :

 

 

 

 

 

 

 

Type :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.6      Towing Gear

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Towing bridle size :

 

 

 

 

 

 

 

Hook-up system :

 

 

 

 

 

 

 

Rating :

 

 

 

 

 

 

 

Power required for infield tow :

 

bollard pull lt:

 

 

 

 

 

Power required for ocean tow :

 

bollard pull lt:

 

 

 

 

 

Spare bridle :

 

yes/no:

 

No

 

 

 

 

 

 

 

 

 

 

 

A.7.7      Supply Vessel Mooring Lines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Locations (port/stbd/both) :

 

 

 

Both

 

 

 

System :

 

 

 

 

 

 

 

Rating :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.8          MARINE LOADING HOSES

 

 

 

 

 

 

 

 

 

 

 

Both

 

 

 

Location of loading manifolds (port/stbd/both) :

 

 

 

NOV Loading Station (fixed reels)

 

 

 

Make/Type :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.8.1      Potable Water Hose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

2

 

 

 

Size :

 

 

 

4”

 

 

 

Make/Type :

 

 

 

 

 

 

 

Color coding :

 

yes/no:

 

No

 

 

 

Make/Type/Connection :

 

 

 

To be confirmed with Client connections

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.8.2      Drilling Water Hose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

2

 

 

 

Size :

 

 

 

4”

 

 

 

Make/Type :

 

 

 

 

 

 

 

Color coding :

 

yes/no:

 

No

 

 

 

Make/Type connection :

 

 

 

To be confirmed with Client connections

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.8.3      Gas Oil Hose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

2

 

 

 

Size :

 

 

 

4”

 

 

 

Make/Type :

 

 

 

 

 

 

 

 

C-9

--------------------------------------------------------------------------------


 

Color coding :

 

yes/no:

 

No

 

 

 

Make/Type connection :

 

 

 

To be confirmed with Client connections

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.8.4    Mud Chemical Hose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

2

 

 

 

Size :

 

 

 

5”

 

 

 

Make/Type :

 

 

 

 

 

 

 

Color coding :

 

yes/no:

 

No

 

 

 

Make/Type connection :

 

 

 

To be confirmed with Client connections

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.8.5    Cement Hose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

2

 

 

 

Size :

 

 

 

5”

 

 

 

Make/Type :

 

 

 

 

 

 

 

Color coding :

 

yes/no:

 

No

 

 

 

Make/Type connection :

 

 

 

To be confirmed with Client connections

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.8.6    Base Oil Hose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

2

 

 

 

Size :

 

 

 

4”

 

 

 

Make/Type :

 

 

 

 

 

 

 

Color coding :

 

yes/no:

 

No

 

 

 

Make/Type connection :

 

 

 

To be confirmed with Client connections

 

 

 

 

 

 

 

 

 

 

 

A.8.7    Brine Hose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

2

 

 

 

Size :

 

 

 

4”

 

 

 

Make/Type :

 

 

 

 

 

 

 

Color coding :

 

yes/no:

 

No

 

 

 

Make/Type connection :

 

 

 

To be confirmed with Client connections

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. 9         CRANES, HOISTS, AND MATERIALS HANDLING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. 9.1     Cranes, Revolving, Main

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

3

 

 

 

Specification (API, etc.) :

 

 

 

Crane Design Code / Standard: FEM — “Rules for the design of Hoisting
Appliances”, (1.001, 3rd edition 1998,

 

 

 

 

C-10

--------------------------------------------------------------------------------


 

 

 

 

 

10.01.). Classification Rule: ABS, Guide for Certification of Cranes, 2007

 

 

 

Make :

 

 

 

NOV OC4000KCE-(20-100)-(45-20)(30)

 

 

 

Type :

 

 

 

Knuckle Boom Crane

 

 

 

Location (stbd, port, aft, frwd) :

 

 

 

Fwd/Port, Fwd/stbd, Aft/Port

 

 

 

Boom length :

 

 

 

Main boom length = 30.613

 

m

 

 

 

 

 

Knuckle boom length = 22.414

 

m

 

Hook reach below main deck (block/whip) :

 

 

 

250 / 125 / 50 m (1 fall / 2 fall / 5 fall)

 

m

 

Block capacities and hoisting speeds

 

 

 

 

 

 

 

Hoisting capacities:

 

 

 

Internal lift: 20 mtons at 45 m

 

mtons

 

 

 

 

 

Internal lift: 100 mtons at 20 m

 

mtons

 

 

 

 

 

Sea lift: 20 mtons at 42 m

 

mtons

 

 

 

 

 

Sea lift: 100 mtons at 15 m

 

mtons

 

Maximum working radius (1 fall):

 

 

 

45.0

 

m

 

Minimum working radius (1 fall):

 

 

 

8.0

 

m

 

Hoisting speed:

 

 

 

60 m/min at full load

 

m/min

 

 

 

 

 

100 m/min at reduced load, 1 fall

 

m/min

 

Whip capacity/hoist speed (ld/rad./spd) :

 

 

 

N/A

 

 

 

Luffing speed main boom:

 

 

 

70

 

sec

 

Luffing speed knuckle boom:

 

 

 

70

 

sec

 

Slewing speed:

 

 

 

0.65 RPM at 19-45 m working radius without load

 

RPM

 

 

 

 

 

1.00 RPM at 8-19 m working radius without load

 

RPM

 

Slewing range:

 

 

 

360 deg unlimited

 

deg

 

Hook load indicator automatically corrected

 

 

 

Load indication system with display for actual and permitted load.

 

 

 

for boom angle :

 

yes/no:

 

Yes

 

 

 

Alarm (audible, visual, both) :

 

 

 

Both

 

 

 

Automatic brake :

 

yes/no:

 

Yes

 

 

 

Safety latch on hooks :

 

yes/no:

 

Yes

 

 

 

Crown saver (limit switch) :

 

yes/no:

 

Yes

 

 

 

Boom illumination :

 

yes/no:

 

Yes

 

 

 

Basket for personnel transfer :

 

 

 

Yes x2 Billy Pugh 904

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

1

 

 

 

Specification (API, etc.) :

 

 

 

ABS “Standard for Certification No. 2.22, Lifting Appliance, October 2008”

 

 

 

Make :

 

 

 

NOV OC4475KSCE-(30-165)-(50-17)(32)(20-50)AHC

 

 

 

Type :

 

 

 

Knuckle Boom Crane - Active Heave Compensated

 

 

 

Location (stbd, port, aft, frwd) :

 

 

 

Aft/stbd

 

 

 

Boom length :

 

 

 

164ft - 50m

 

 

 

Hook reach below main deck (block/whip) :

 

AHC block

 

12,000 - 3,660

 

ft - m

 

 

 

Whip hoist

 

328 - 100

 

ft - m

 

Block capacities and hoisting speeds

 

 

 

 

 

 

 

Hoisting capacities:

 

 

 

Internal lift: 33 mtons at 50 m

 

mtons

 

 

 

 

 

Internal lift: 165 mtons at 18 m

 

mtons

 

 

 

 

 

Sea lift: 25 mtons at 50 m

 

mtons

 

 

C-11

--------------------------------------------------------------------------------


 

 

 

 

 

Sea lift: 165 mtons at 12 m

 

mtons

 

 

 

 

 

Subsea lift: 25 mtons at 50 m

 

mtons

 

 

 

 

 

Subsea lift: 165 mtons at 12 m

 

mtons

 

Minimum working radius:

 

 

 

8.0

 

m

 

Hoisting speed:

 

 

 

12 m/min at full load

 

m/min

 

 

 

 

 

60 m/min at reduced load

 

m/min

 

 

 

 

 

25 m/min at full load (boost mode)

 

m/min

 

Whip capacity/hoist speed (ld/rad./spd) :

 

 

 

 

 

 

 

Hoisting capacities:

 

 

 

Internal lift: 20 mtons at 50 m

 

 

 

 

 

 

 

Sea lift: 20 mtons at 50 m

 

 

 

Minimum working radius:

 

 

 

8.0

 

m

 

Hoisting speed:

 

 

 

60 m/min at full load

 

m/min

 

 

 

 

 

100 m/min at reduced load

 

m/min

 

Luffing speed:

 

 

 

100

 

sec

 

Slewing speed:

 

 

 

0 - 0.7

 

RPM

 

Slewing range:

 

 

 

360 deg unlimited

 

deg

 

Hook load indicator automatically corrected

 

 

 

Load indication system with display for actual and permitted load.

 

 

 

for boom angle :

 

yes/no:

 

Yes

 

 

 

Alarm (audible, visual, both) :

 

 

 

Both

 

 

 

Automatic brake :

 

yes/no:

 

Yes

 

 

 

Safety latch on hooks :

 

yes/no:

 

Yes

 

 

 

Crown saver (limit switch) :

 

yes/no:

 

Yes

 

 

 

Boom illumination :

 

yes/no:

 

Yes

 

 

 

Basket for personnel transfer :

 

 

 

Yes 2x total

 

 

 

 

 

 

 

1 x Frog FS01

 

 

 

 

 

 

 

1 x Billy Pugh X870

 

 

 

 

 

 

 

 

 

 

 

A. 9.2     Cranes, Revolving, Secondary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

1x provision handling crane

 

 

 

Specification (API, etc.) :

 

 

 

DNV certified

 

 

 

Make :

 

 

 

Oriental

 

 

 

Type :

 

 

 

Electro-hydraulic single jib crane

 

 

 

Location (stbd, port, aft, frwd) :

 

 

 

Aft ship’s poop deck

 

 

 

Boom length :

 

 

 

About 20 m

 

 

 

Hook reach below main deck (block/whip) :

 

 

 

Waterline when the vessel is in normal ballast condition.

 

 

 

Block capacities and hoisting speeds

 

 

 

 

 

 

 

Lifting capacity:

 

 

 

20.0

 

mtons

 

Lifting / lowering speed:

 

 

 

~ 10.0

 

m/min

 

Whip capacity/hoist speed (ld/rad./spd) :

 

 

 

2.0

 

mtons

 

Hook load indicator automatically corrected

 

 

 

 

 

 

 

for boom angle :

 

yes/no:

 

N/A

 

 

 

Alarm (audible, visual, both) :

 

 

 

Both

 

 

 

Automatic brake :

 

yes/no:

 

Yes

 

 

 

Safety latch on hooks :

 

yes/no:

 

Yes

 

 

 

Crown saver (limit switch) :

 

yes/no:

 

Yes

 

 

 

Boom illumination :

 

yes/no:

 

Yes

 

 

 

Basket for personnel transfer :

 

yes/no:

 

Yes, Same as A.9.2

 

 

 

 

C-12

--------------------------------------------------------------------------------

 

A. 9.3     Forklifts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

1

 

 

 

Make/Type :

 

 

 

DOOSAN / B32S-5

 

 

 

Rated capacity :

 

 

 

3200

 

kg

 

Explosion proof :

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. 9.4     Monorail Overhead Cranes

 

 

 

Not Applicable

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

Rated capacity

 

 

 

 

 

 

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. 9.5     BOP Handling System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crane

 

 

 

 

 

 

 

Make/Type

 

 

 

NOV BOP Gantry Crane

 

 

 

Rated capacity

 

 

 

2x 270 and 2x 35 auxiliary winches

 

mtons

 

 

 

 

 

 

 

 

 

Trolley

 

 

 

 

 

 

 

Make/Type

 

 

 

NOV BOP Trolley with integrated guidance system

 

 

 

Rated capacity

 

 

 

600

 

mtons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. 9.6     Air Hoists/Derrick Winches

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. 9.6.1      Rig Floor Winches (Non man-riding)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

Drill floor

 

2

 

 

 

Make

 

 

 

Ingersol Rand FA5i/E10260A

 

 

 

Type

 

 

 

Air driven winch

 

 

 

Rated capacity

 

 

 

SWL 5,000 kg on top wire layer

 

kg

 

Wire length

 

 

 

110

 

m

 

Wire diameter

 

 

 

19

 

mm

 

Automatic brakes

 

yes/no:

 

Yes (auto internal disc brake)

 

 

 

Overload protection

 

yes/no:

 

No

 

 

 

Automatic spooling

 

yes/no:

 

No (only drum guard)

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

Drill floor

 

2

 

 

 

Make

 

 

 

Ingersoll Rand FA101A-24XK1G

 

 

 

Type

 

 

 

Air driven winch

 

 

 

Rated capacity

 

 

 

SWL 10,000 kg on top wire layer

 

kg

 

Wire length

 

 

 

140

 

m

 

Wire diameter

 

 

 

19

 

mm

 

Automatic brakes

 

yes/no:

 

Yes- Auto disc brake

 

 

 

Overload protection

 

yes/no:

 

No

 

 

 

Automatic spooling

 

yes/no:

 

No

 

 

 

 

C-13

--------------------------------------------------------------------------------


 

A. 9.6.2      Monkey Board Work Winch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make

 

 

 

Ingersol Rand FA2i/E10260

 

 

 

Type

 

 

 

Air driven winch

 

 

 

Rated capacity

 

 

 

SWL 2,000 kg on top wire layer

 

kg

 

Wire length

 

 

 

50

 

m

 

Wire diameter

 

 

 

13

 

mm

 

Automatic brakes

 

yes/no:

 

Yes (auto internal disc brake)

 

 

 

Overload protection

 

yes/no:

 

Yes (gearbox protection)

 

 

 

Automatic spooling

 

yes/no:

 

Yes (drum guard)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. 9.6.3      Rig Floor “Man-Riding” Winch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

Drill Floor

 

2

 

 

 

Make

 

 

 

Ingersol Rand FA150KGI-MR12A1-H-CE

 

 

 

Type

 

 

 

Pneumatic

 

 

 

Rated capacity

 

 

 

150 kg SWL at top layer

 

kg

 

Wire length

 

 

 

250 m non rotating wire rope

 

m

 

Wire diameter

 

 

 

10

 

mm

 

Non-twist wire

 

yes/no:

 

Yes

 

 

 

Automatic brakes

 

yes/no:

 

Yes

 

 

 

Overload protection

 

yes/no:

 

Yes

 

 

 

Automatic spooling

 

yes/no:

 

Yes

 

 

 

Certified for man-riding

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. 9.6.4      Utility Winch (i.e. Deck Winch)

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

Rated capacity

 

 

 

 

 

metric tonnes

 

Wire diameter

 

 

 

 

 

millimeters

 

Automatic brakes

 

yes/no:

 

 

 

 

 

Overload protection

 

yes/no:

 

 

 

 

 

Automatic spooling

 

yes/no:

 

 

 

 

 

Certified for man-riding

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. 9.6.5      Moonpool area “Man riding” winches

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make

 

 

 

Ingersol Rand FA150KGI-MR12A1-H-CE

 

 

 

Type

 

 

 

Pneumatic

 

 

 

Rated capacity

 

 

 

150 kg SWL at top layer

 

kg

 

Wire length

 

 

 

250 m non rotating wire rope

 

m

 

Wire diameter

 

 

 

10

 

mm

 

Non-twist wire

 

yes/no:

 

Yes

 

 

 

 

C-14

--------------------------------------------------------------------------------


 

Automatic brakes

 

yes/no:

 

Yes

 

 

 

Overload protection

 

yes/no:

 

Yes

 

 

 

Automatic spooling

 

yes/no:

 

Yes

 

 

 

Certified for man-riding

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. 9.6.6      Moonpool area “Non-man riding” winches

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

4

 

 

 

Make

 

 

 

Ingersol Rand FA5i/E10260A

 

 

 

Type

 

 

 

Air driven winch

 

 

 

Rated capacity

 

 

 

SWL 5,000 kg on top wire layer

 

kg

 

Wire length

 

 

 

110

 

m

 

Wire diameter

 

 

 

19

 

mm

 

Automatic brakes

 

yes/no:

 

Yes (auto internal disc brake)

 

 

 

Overload protection

 

yes/no:

 

Yes

 

 

 

Automatic spooling

 

yes/no:

 

Yes (drum guard)

 

 

 

 

 

 

 

 

 

 

 

A. 9.6.7      Palfinger crane

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity :

 

 

 

4

 

 

 

Specification (API, etc.) :

 

 

 

BIM 150188133

 

 

 

Make :

 

 

 

TMW AK 30 LE4

 

 

 

Type :

 

 

 

foldable knuckleboom crane (hydraulic)

 

 

 

Location (stbd, port, aft, frwd) :

 

 

 

2x moonpool, 2x rig floor

 

 

 

Boom length :

 

 

 

15

 

meters

 

Hook reach below main deck (block/whip) :

 

 

 

N/A

 

 

 

Block capacities and hoisting speeds

 

 

 

N/A

 

 

 

Load/radius/speed (minimum radius) :

 

 

 

 

 

 

 

Load/radius/speed (maximum radius) :

 

 

 

930kg @ 15 meters

 

 

 

Whip capacity/hoist speed (ld/rad./spd) :

 

 

 

N/A

 

 

 

Hook load indicator automatically corrected

 

 

 

N/A

 

 

 

for boom angle :

 

yes/no:

 

N/A

 

 

 

Alarm (audible, visual, both) :

 

 

 

Both

 

 

 

Automatic brake :

 

yes/no:

 

Yes

 

 

 

Safety latch on hooks :

 

yes/no:

 

N/A

 

 

 

Crown saver (limit switch) :

 

yes/no:

 

N/A

 

 

 

Boom illumination :

 

yes/no:

 

N/A

 

 

 

Working Manriding Basket

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

A.10       HELICOPTER LANDING DECK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Location

 

 

 

FWD Above Accomodations Deck

 

 

 

Dimensions

 

 

 

22 x 22

 

m

 

Perimeter safety net

 

yes/no:

 

yes

 

 

 

Load capacity

 

 

 

 

 

 

 

Designed for helicopter type

 

 

 

Sikorsky S61N and S92

 

 

 

Tie down points

 

yes/no:

 

yes

 

 

 

Covered by foam fire system

 

yes/no:

 

yes

 

 

 

Heli-refueling system type

 

 

 

Helifuel AS System - Dispensing unit with 2 transportable tanks (includes Foam
deluge system)

 

 

 

 

C-15

--------------------------------------------------------------------------------


 

Fuel storage capacity

 

 

 

2x tanks (2900L) - 766 Gal each

 

 

 

Helideck lighting to aviation specification

 

 

 

 

 

 

 

as required by country of operation

 

yes/no:

 

CAP 437 (2008)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.10.1    Helicopter Refueling System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fuel storage capacity

 

 

 

2x tanks (2900L) - 766 Gal each

 

Gal

 

Jettisonable

 

yes/no:

 

Yes

 

 

 

Fuel transport containers

 

 

 

Yes

 

 

 

Volume (ea)

 

 

 

766

 

Gal

 

Covered by foam fire system

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.11       AUXILIARY EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.11.1    Water Distillation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

3

 

 

 

Make/Type

 

 

 

Dongwha Entec / DH-SAL-01

 

 

 

Capacity (each/total)

 

 

 

60 m3 / day

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.11.2    Boilers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

None

 

 

 

Make/Type

 

 

 

 

 

 

 

Capacity (total system)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.11.3    Air Conditioning

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

Hi Air Korea

 

 

 

Capacity (total system)

 

 

 

2,177

 

kW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.11.4    Electric Welding Sets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

4

 

 

 

Current capacity

 

 

 

400

 

amps

 

Make/Model

 

 

 

Unitor UWI 400

 

 

 

Type

 

fixed/portable:

 

Portable

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Current capacity

 

 

 

N/A

 

 

 

Make/Model

 

 

 

oxy acetylene gas

 

 

 

Type

 

fixed/portable:

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Current capacity

 

 

 

 

 

 

 

Make/Model

 

 

 

 

 

 

 

Type

 

fixed/portable:

 

 

 

 

 

 

C-16

--------------------------------------------------------------------------------


 

A.11.5    High Pressure Cleaner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

Wilhelmsen Marine / TBD

 

 

 

Electric/pneumatic/diesel

 

 

 

electric

 

 

 

Max delivered pressure

 

 

 

120 -160

 

Bar/ L/Min

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.            GENERAL RIG SPECIFICATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.1          DERRICK AND SUBSTRUCTURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.1.1.     Derrick/Mast

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

NOV DDBN-1250/750 60x80x210

 

 

 

Rated for wind speed:

 

 

 

 

 

 

 

Operating condition (1,587 mt - 1,750 st setback load)

 

 

 

38.2 - 63.75 (3 sec gusts)

 

m/s - knots

 

Survival condition (1,134 mt - 1,250 st setback load)

 

 

 

59.5 - 115.65 (3 sec gusts)

 

m/s - knots

 

Height

 

 

 

210

 

ft.

 

Dimensions of base

 

 

 

60 x 80

 

ft.

 

Dimensions of crown

 

 

 

60 x 22

 

ft.

 

Gross nominal capacity

 

 

 

2,000 - 4,000,000 (combined)

 

stons - lbs

 

 

 

 

 

1,250 - 2,500,000 (main)

 

stons - lbs

 

 

 

 

 

750 - 1,500,000 (aux)

 

stons - lbs

 

Maximum Number of lines

 

 

 

16 lines - 2,500,000 pounds (main)

 

 

 

 

 

 

 

14 lines - 1,500,000 pounds (aux)

 

 

 

Ladders with safety cages and rests

 

yes/no:

 

Yes

 

 

 

Platform for crown sheave access

 

yes/no:

 

Yes

 

 

 

Counter balance, system for rig tongs and pipe spinning tong

 

yes/no:

 

Yes

 

 

 

Lighting system explosion proof

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

B.1.2      Racking Platform

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

NOV FB-A Adjustable Fingerboard

 

 

 

Racking platform capacity of 6-5/8” DP

 

 

 

375 total

 

stds

 

Dedicated Landing String 6-5/8”

 

 

 

150 of mentioned above 375

 

stds

 

Racking platform capacity of 6-5/8” HWDP

 

 

 

20 x 135 ft

 

stds

 

Racking platform capacity of 9-3/4” DC

 

 

 

-

 

stds

 

Racking platform capacity of 9-1/2” DC

 

 

 

10 x 8 - 1/4 to 9-1/2

 

stds

 

Racking platform capacity of 8-1/4” DC

 

 

 

6 x 120 ft

 

stds

 

Racking platform capacity of 6-3/4” DC

 

 

 

16 x 120 ft

 

stds

 

Racking platform capacity of 9.1/2” - 17” BHA

 

 

 

4

 

stds

 

Racking platform capacity of 14” Casing (Condition 1)

 

 

 

84 x 141 ft

 

stds

 

Racking platform capacity of 9.5/8” Casing (Condition 2)

 

 

 

98 x 141 ft

 

stds

 

Racking platform capacity of 7” Casing (Condition 3)

 

 

 

98 x 141 ft

 

stds

 

Racking platform capacity of 5” Casing (Condition 4)

 

 

 

98 x 141 ft

 

stds

 

 

 

 

 

Note: conditions shown are mutually exclusive

 

 

 

 

 

 

 

 

 

 

 

B.1.3      Racking Arm

 

 

 

 

 

 

 

 

C-17

--------------------------------------------------------------------------------


 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

NOV Hydraracker IV-ER

 

 

 

 

 

 

 

 

 

 

 

B.1.4      Casing Stabbing Board

 

 

 

Will use Palfinger crane with working basket as needed

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

See Palfinger

 

 

 

Make/Type

 

 

 

 

 

 

 

Adjustable from/to height above rotary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.1.5      Substructure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

HHI / MSC Gusto

 

 

 

Height (above main deck)

 

 

 

17,400 - 57.1

 

mm - ft

 

Length

 

 

 

25,600mm-83.9ft (Drill floor deck 29,750mm-97.6ft)

 

mm - ft

 

Width

 

 

 

26,750mm-87.7ft (Drill floor deck 29,586mm-97.0ft)

 

mm - ft

 

Setback capacity (operating condition)

 

 

 

1,750 - 1,587

 

stons - mtons

 

Simultaneous setback + hookload capacity

 

 

 

3,750 - 3,401

 

stons - mtons

 

Clear height below R/table beams

 

 

 

35,700 - 117.1

 

mm - ft

 

 

 

 

 

 

 

 

 

B.1.6      Weather Proofing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rig floor windbreaks height

 

 

 

4,500 - 14.8

 

mm - ft

 

Derrickman windbreaks height

 

 

 

6,096 - 20

 

mm - ft

 

 

 

 

 

 

 

 

 

B.1.7      Derrick TV Camera System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Camera located at

 

 

 

Various - 12 cameras

 

 

 

Make/Type

 

 

 

Hernis EEx for zone1

 

 

 

Zoom/Pan/Tilt-function

 

yes/no:

 

Yes

 

 

 

Monitor located at

 

 

 

Various Locations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.2          DRAWWORKS AND ASSOCIATED EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.2.1      Drawworks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

Main

 

NOV AHD-1250-9000-70-100-10.5-FMM-NE-CLAC

 

 

 

Motors make/type

 

 

 

General Electric B28A3 AC Drilling Motor

 

 

 

Quantity

 

 

 

6

 

 

 

Rated input power continuous

 

 

 

N/A

 

HP - KW

 

Rated output power continuous

 

 

 

9,000 - 6,712

 

HP - KW

 

Rated input power maximum

 

 

 

N/A

 

HP - KW

 

Rated output power maximum

 

 

 

12,600 - 9,396

 

HP - KW

 

Drum type

 

 

 

The drum is mounted directly to the main drive shaft and is dynamically
balanced; a two-piece removable Lebus grooving sleeve is bolted to the

 

 

 

 

C-18

--------------------------------------------------------------------------------

 

 

 

 

 

drum bottom and welded together.

 

 

 

Drum diameter

 

 

 

70 - 1,778

 

Inches - mm

 

Drill line diameter

 

 

 

2-1/8

 

Inches

 

Maximum line pull 16 lines

 

 

 

1,250 - 1,134 (16 lines, 2nd layer)

 

stons - mtons

 

Maximum line pull 14 lines

 

 

 

1,094 - 992 (14 lines, 2nd layer)

 

stons - mtons

 

Maximum line pull 12 lines

 

 

 

N/A

 

stons - mtons

 

Maximum line pull 10 lines

 

 

 

N/A

 

stons - mtons

 

Maximum line pull 8 lines

 

 

 

N/A

 

stons - mtons

 

Spinning cathead type

 

 

 

N/A

 

 

 

Breakout cathead type

 

 

 

N/A

 

 

 

Crown block safety device make/type

 

 

 

The drawworks control system software includes dynamic floor and crown saver
system (KEMS).

 

 

 

Independent fresh water cooling system for drawworks and electric brake

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

Aux

 

NOV AHD-750-5750-63-82-10.5-CLAC

 

 

 

Motors make/type

 

 

 

General Electric B22A3 AC Drilling Motor

 

 

 

Quantity

 

 

 

5

 

 

 

Rated input power continuous

 

 

 

N/A

 

HP - KW

 

Rated output power continuous

 

 

 

5,750 - 4,288

 

HP - KW

 

Rated input power maximum

 

 

 

N/A

 

HP - KW

 

Rated output power maximum

 

 

 

8,050 - 6,003

 

HP - KW

 

Drum type

 

 

 

The drum is mounted directly to the main drive shaft and is dynamically
balanced, a two piece removable Lebus grooving sleeve is bolted to the drum
bottom and weekend together.

 

 

 

Drum Diameter

 

 

 

63 - 1,600

 

Inches - mm

 

Wire diameter

 

 

 

1-3/4

 

Inches

 

Maximum line pull 14 lines

 

 

 

750 - 680 (14 lines, 2nd layer)

 

stons - mtons

 

Maximum line pull 12 lines

 

 

 

N/A

 

stons - mtons

 

Maximum line pull 10 lines

 

 

 

N/A

 

stons - mtons

 

Maximum line pull 8 lines

 

 

 

N/A

 

stons - mtons

 

Spinning cathead type

 

 

 

N/A

 

 

 

Breakout cathead type

 

 

 

N/A

 

 

 

Crown block safety device make/type

 

 

 

The drawworks control system software includes dynamic floor and crown saver
system (KEMS).

 

 

 

Independent fresh water cooling system for drawworks and electric brake

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

B.2.2                   Auxiliary Brake

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Model

 

 

 

 

 

 

 

Independent back-up system type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.2.3                   Sandline

 

 

 

None

 

 

 

Make

 

 

 

 

 

 

 

 

C-19

--------------------------------------------------------------------------------


 

Length capacity

 

 

 

 

 

 

 

Line size/type

 

 

 

 

 

 

 

Breaking strength

 

 

 

 

 

 

 

Safe working load

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.2.4                   Wireline

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Length capacity

 

 

 

 

 

 

 

Line size/type

 

 

 

 

 

 

 

Breaking strength

 

 

 

 

 

 

 

Safe working load

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.2.5                   Automatic Driller

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

B.3                             DERRICK HOISTING EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.3.1                   Crown Block

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

Main

 

NOV

 

 

 

Rated capacity

 

 

 

1,250

 

stons

 

No. of sheaves

 

 

 

8

 

 

 

Sheave diameter

 

 

 

78 - 1,981

 

Inches - mm

 

Sheave grooved for line size

 

 

 

2-D11351/8

 

Inches

 

 

 

 

 

 

 

 

 

Make/Type

 

Aux

 

NOV

 

 

 

Rated capacity

 

 

 

750

 

stons

 

No. of sheaves

 

 

 

7

 

 

 

Sheave diameter

 

 

 

68 - 1,727

 

Inches - mm

 

Sheave grooved for line size

 

 

 

1-3/4

 

Inches

 

 

 

 

 

 

 

 

 

B.3.2                   Travel Block

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

Main

 

NOV 878TB1250

 

 

 

Rated capacity

 

 

 

1,250

 

stons

 

No. of sheaves

 

 

 

8

 

 

 

Sheave diameter

 

 

 

78

 

Inches

 

Sheave grooved for line size

 

 

 

2 1/8

 

Inches

 

 

 

 

 

 

 

 

 

Make/Type

 

Aux

 

NOV 768TB750

 

 

 

Rated capacity

 

 

 

750

 

stons

 

No. of sheaves

 

 

 

7

 

 

 

Sheave diameter

 

 

 

68

 

Inches

 

Sheave grooved for line size

 

 

 

1 3/4

 

Inches

 

 

 

 

 

 

 

 

 

B.3.3                   Hook

 

 

 

N/A (non-split type traveling blocks)

 

 

 

 

C-20

--------------------------------------------------------------------------------


 

Make/Type

 

 

 

 

 

 

 

Rated capacity

 

 

 

 

 

 

 

Complete with spring assembly/hook locking device

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

B.3.4                   Swivel

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Rated capacity

 

 

 

 

 

 

 

Test/working pressure

 

 

 

 

 

 

 

Gooseneck and wasHPipe minimum ID >= 76mm

 

yes/no:

 

 

 

 

 

Left hand pin connection size

 

 

 

 

 

 

 

Access fitting for wireline entry on top of gooseneck

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

B.3.5                   Drilling Line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diameter

 

Main

 

2-1/8

 

Inches

 

Type

 

 

 

Bridon

 

 

 

Length (original)

 

 

 

12,000 - 3,658

 

ft - m

 

Support frame for drum/cover

 

yes/no:

 

Yes

 

 

 

Drilling line drum power driven

 

yes/no:

 

Yes

 

 

 

Spare reel drilling line

 

yes/no:

 

No

 

 

 

Location (rig, shore, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diameter

 

Aux

 

1 3/4

 

Inches

 

Type

 

 

 

Bridon

 

 

 

Length (original)

 

 

 

12,000 - 3,658

 

ft - m

 

Support frame for drum/cover

 

yes/no:

 

Yes

 

 

 

Drilling line drum power driven

 

yes/no:

 

Yes

 

 

 

Spare reel drilling line

 

yes/no:

 

No

 

 

 

Location (rig, shore, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.3.6                   Anchor Dead Line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

Main

 

NOV FRH-280-C-8C-R-PVF Rotary Deadline Anchor

 

 

 

Weight sensor

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

Aux

 

NOV FRH-160-C-8C-R-PVF Rotary Deadline Anchor

 

 

 

Weight sensor

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

B.3.7                   Drilling String Motion Compensator

 

Main

 

NA

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Stroke

 

 

 

 

 

 

 

Capacity - compensated

 

 

 

 

 

 

 

Capacity - locked

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.3.8                   Block Guidance System

 

 

 

 

 

 

 

 

C-21

--------------------------------------------------------------------------------


 

Make/Type

 

Main

 

Guide rails of W14 x 132 beams / 105,000 ft.lbs of torque / 108 x 115 setback

 

 

 

 

 

Aux

 

Guide rails of W14 x 120 beams / 63,000 ft.lbs of torque / 91 x 108 setback

 

 

 

 

 

 

 

 

 

 

 

B.3.9                   Retraction System For Traveling Block

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

Main

 

NOV - Uni-dolly of 53” retract for top drive and traveling block

 

 

 

 

 

Aux

 

Fixed dolly

 

 

 

 

 

 

 

 

 

 

 

B.4                             ROTATING SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.4.1                   Rotary Table

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

Main

 

NOV VBJ RST 755

 

 

 

Maximum opening

 

 

 

75-1/2

 

Inches

 

Rated capacity

 

 

 

1,375 - 1,250

 

stons - mtons

 

Static load capacity

 

 

 

1,375 - 1,250

 

stons - mtons

 

Rotating load capacity

 

 

 

 

 

stons - mtons

 

Two speed gearbox

 

yes/no:

 

No

 

 

 

Emergency chain drive

 

yes/no:

 

No

 

 

 

Driven by an independent electric motor

 

yes/no:

 

N/A (hydraulic operated)

 

 

 

Electric motor type/make

 

 

 

N/A (hydraulic operated)

 

 

 

Output power

 

 

 

N/A (hydraulic operated)

 

 

 

Maximum continuous torque

 

 

 

45,000 ft.lbs generated / 120,000 ft-lbs maximum back-up torque on mechanical
locks

 

 

 

Drip pan/mud collection system

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

Aux

 

NOV VBJ RST 605

 

 

 

Maximum opening

 

 

 

60-1/2

 

Inches

 

Rated capacity

 

 

 

1,000 - 907

 

stons - mtons

 

Static load capacity

 

 

 

1,000 - 907

 

stons - mtons

 

Rotating load capacity

 

 

 

 

 

stons - mtons

 

Two speed gearbox

 

yes/no:

 

No

 

 

 

Emergency chain drive

 

yes/no:

 

No

 

 

 

Driven by an independent electric motor

 

yes/no:

 

N/A (hydraulic operated)

 

 

 

Electric motor type/make

 

 

 

N/A (hydraulic operated)

 

 

 

Output power

 

 

 

 

 

 

 

Maximum continuous torque

 

 

 

45,000 ft.lbs generated / 120,000 ft-lbs maximum back-up torque on mechanical
locks

 

 

 

Drip pan/mud collection system

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

B.4.2                   Master Bushings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

Main

 

Split lockable with adapters for 75 1/2 inch

 

 

 

Inserts bowls (see G.1.7)

 

 

 

As for above

 

 

 

 

C-22

--------------------------------------------------------------------------------


 

Make/Type

 

Aux

 

Split lockable with adapters for 60 1/2 inch

 

 

 

Inserts bowls (see G.1.7)

 

 

 

As for above

 

 

 

 

 

 

 

 

 

 

 

B.4.3                   Kelly Bushing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

N/A

 

 

 

Lock down assembly

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

B.4.4                   Top Drive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make

 

Main

 

NOV TDX-1250

 

 

 

Type (electric/hydraulic)

 

 

 

Electric (dual AC motors)

 

 

 

Rated capacity

 

 

 

Hoisting = 1,250 stons, API-8C, PSL-1

 

stons

 

 

 

 

 

Drilling (rotating) = 1,236 stons, API-8C

 

stons

 

Water course test/working pressure

 

 

 

7,500

 

psi

 

Water course opening

 

 

 

4

 

Inches

 

If driven by electric motor

 

 

 

 

 

 

 

Make/Type

 

 

 

2x Reliance TE / WC 1340, AC - Motors

 

 

 

Output power

 

 

 

2x 1,340 = 2,680

 

HP

 

Maximum continuous drilling torque

 

 

 

105,000 ft.lbs at 130 RPM

 

ft.lbs

 

Maximum intermittent drilling torque

 

 

 

150,000 ft.lbs at stall

 

 

 

Break-out torque (static locking brake)

 

 

 

150,000 ft.lbs

 

ft.lbs

 

Two speed gearbox

 

yes/no:

 

No

 

 

 

Maximum rotary speed

 

 

 

0 to 250 RPM continuous

 

RPM

 

Remote operated kelly cock

 

yes/no:

 

Remote operated dual ball IBOP + manual IBOP

 

 

 

Cooling system type

 

 

 

Water cooled AC induction drilling motors

 

 

 

 

 

 

 

 

 

 

 

Make

 

Aux

 

NOV-TDS-8SA

 

 

 

Type (electric/hydraulic)

 

 

 

Electric AC

 

 

 

Rated capacity

 

 

 

750

 

Short Tons

 

Test/working pressure

 

 

 

7,500

 

psi

 

If driven by electric motor

 

 

 

 

 

 

 

Make/Type

 

 

 

1x GEB-20A1

 

 

 

Output power

 

 

 

1,150

 

HP

 

Maximum continuous torque

 

 

 

62500 at 95 RPM

 

ft.lbs

 

Maximum intermittent drilling torque

 

 

 

95,000 ft.lbs at stall

 

ft.lbs

 

Two speed gearbox

 

yes/no:

 

no

 

 

 

Maximum rotary speed

 

 

 

270

 

RPM

 

Remote operated kelly cock

 

yes/no:

 

Remote operated dual ball IBOP + manual IBOP

 

 

 

Cooling system type

 

 

 

Local intake blower

 

 

 

 

 

 

 

 

 

 

 

B.4.4.1         Top Drive Makeout/Breakout System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make

 

Main

 

NOV TDX-1250

 

 

 

 

C-23

--------------------------------------------------------------------------------


 

Model

 

 

 

PH-150

 

 

 

Type

 

 

 

The system utilizes a dual torque post design providing back-up torque for
making and breaking tubular connections at the top drive

 

 

 

Max. breakout torque that can be applied by system

 

 

 

150,000

 

ft.lbs

 

 

 

 

 

 

 

 

 

Make

 

Aux

 

NOV TDS 8

 

 

 

Model

 

 

 

PH-100

 

 

 

Type

 

 

 

The system utilizes a dual torque post design providing back-up torque for
making and breaking tubular connections at the top drive

 

 

 

Max. breakout torque that can be applied by system

 

 

 

100,000

 

ft.lbs

 

 

 

 

 

 

 

 

 

B.4.5                   Powered Mousehole

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make / Model

 

 

 

NOV MHP - 15 - 15.5 x 95

 

 

 

Capacity

 

 

 

15

 

mtons

 

Opening

 

 

 

15.5

 

Inches

 

Length

 

 

 

95

 

ft

 

 

 

 

 

 

 

 

 

B.4.6                   Rotary Sock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make / Model

 

 

 

NOV

 

 

 

Capacity

 

 

 

Shock absorbing element designed for a 27,000 lb x 9.1/2 in drill collar dropped
from a height of 96 ft.

 

 

 

Opening

 

 

 

22

 

Inches OD

 

Length

 

 

 

total length ≈106

 

ft

 

 

 

 

 

working length ≈ 90

 

ft

 

 

 

 

 

 

 

 

 

C.                                                                                   
POWER SUPPLY SYSTEMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.1                             RIG POWER PLANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.1.1                   Diesel Engines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

6

 

 

 

Make/Type

 

 

 

HHI Himsen 16H32 / 40V

 

 

 

Maximum continuous power

 

 

 

8,000

 

KW

 

At rotation speed of

 

 

 

720

 

RPM

 

Equipped with spark arrestors

 

yes/no:

 

Yes

 

 

 

Mufflers installed

 

yes/no:

 

Yes

 

 

 

Emissions Standard

 

 

 

Tier 2 & 3 compliant for NOx

 

 

 

 

 

 

 

 

 

 

 

C.1.2                   DC - Generator

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

 

C-24

--------------------------------------------------------------------------------

 

Make/Type

 

 

 

 

 

 

 

Continuous power

 

 

 

 

 

 

 

At rotation speed of

 

 

 

 

 

 

 

Output volts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.1.3      AC-Generator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

6

 

 

 

Make/Type

 

 

 

ABB / HHI EES HAJ7 187-10P

 

 

 

Continuous power

 

 

 

7600 @0.8 factor

 

KW

 

At rotation speed of

 

 

 

720

 

RPM

 

Output volts

 

 

 

11

 

kV

 

Frequency

 

 

 

60

 

Hz

 

 

 

 

 

 

 

 

 

C.1.4      Drilling VFD System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of VFD’s

 

 

 

24 AC VFD Drives

 

 

 

Make/Type

 

 

 

ABB / ACS800-107LC-1370-7

 

 

 

Maximum continuous power (total)

 

 

 

18,000 / 28,770

 

KW/KVA

 

Output volts

 

 

 

690

 

VAC

 

 

 

 

 

 

 

 

 

C.1.5      Transformer System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity - Thrusters

 

 

 

6

 

 

 

Make/Type

 

 

 

ABB / Transfor SA TGT FS 4M5M/G / Dry type cast resin AF/WF cooled

 

 

 

Continuous power (each)

 

 

 

5800

 

KVA

 

Output volts

 

 

 

1.732 / 1.731

 

VAC

 

Frequency

 

 

 

60

 

Hz

 

 

 

 

 

 

 

 

 

Quantity-Drilling Drives

 

 

 

4

 

 

 

Make/Type

 

 

 

ABB RESIBLOC dry type Marine Transformer. Cast resin AF/WF Cooling

 

 

 

Continuous power (each)

 

 

 

4500

 

KVA

 

Output volts

 

 

 

729 / 730

 

VAC

 

Frequency

 

 

 

60

 

Hz

 

 

 

 

 

 

 

 

 

Quantity - 480 Volt Switchbobards Aft

 

 

 

6

 

 

 

Make/Type

 

 

 

ABB RESIBLOC dry type Marine Transformer. Cast resin AF/WF Cooling

 

 

 

Continuous power (each)

 

 

 

2500

 

KVA

 

Output volts

 

 

 

480

 

VAC

 

Frequency

 

 

 

60

 

Hz

 

 

 

 

 

 

 

 

 

Quantity - 480 Volt Switchbobards FWD

 

 

 

2

 

 

 

Make/Type

 

 

 

ABB RESIBLOC dry type Marine Transformer. Cast resin AF/WF Cooling

 

 

 

Continuous power (each)

 

 

 

2500

 

KVA

 

 

C-25

--------------------------------------------------------------------------------


 

Output volts

 

 

 

480

 

VAC

 

Frequency

 

 

 

60

 

Hz

 

 

 

 

 

 

 

 

 

Quantity - 480 Volt Switchbobards -Drilling

 

 

 

4

 

 

 

Make/Type

 

 

 

ABB RESIBLOC dry type Marine Transformer. Cast resin AF/WF Cooling

 

 

 

Continuous power (each)

 

 

 

2500

 

KVA

 

Output volts

 

 

 

480

 

VAC

 

Frequency

 

 

 

60

 

Hz

 

 

 

 

 

 

 

 

 

Quantity - Aft LV Switchboards

 

 

 

6

 

 

 

Make/Type

 

 

 

HHI EES / Dry type

 

 

 

Continuous power (each)

 

 

 

100

 

KVA

 

Output volts

 

 

 

208/120

 

VAC

 

Frequency

 

 

 

60

 

Hz

 

 

 

 

 

 

 

 

 

Quantity - Topside LV Switchboards

 

 

 

4

 

 

 

Make/Type

 

 

 

HHI EES / Dry type

 

 

 

Continuous power (each)

 

 

 

100

 

KVA

 

Output volts

 

 

 

208

 

VAC

 

Frequency

 

 

 

60

 

Hz

 

 

 

 

 

 

 

 

 

Quantity - Fwd LV Switchboards

 

 

 

4

 

 

 

Make/Type

 

 

 

HHI EES / Dry type

 

 

 

Continuous power (each)

 

 

 

180

 

KVA

 

Output volts

 

 

 

208

 

VAC

 

Frequency

 

 

 

60

 

Hz

 

 

 

 

 

 

 

 

 

Quantity - Emergency Switchboard

 

 

 

1

 

 

 

Make/Type

 

 

 

HHI EES / Dry type

 

 

 

Continuous power (each)

 

 

 

300

 

KVA

 

Output volts

 

 

 

208

 

VAC

 

Frequency

 

 

 

60

 

Hz

 

 

 

 

 

 

 

 

 

C.1.6      Emergency Shutdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Emergency shutdown switches for the complete power system

 

 

 

Bridge and Engine Control Room

 

 

 

(AC and DC), located at the following points

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.1.7      Auxiliary Power Supply

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Power supply for a mud logging unit

 

yes/no:

 

Yes

 

 

 

Power supply available:

 

 

 

480

 

 

 

Output volts

 

 

 

480

 

 

 

Frequency

 

 

 

60

 

 

 

Current

 

 

 

100

 

 

 

Phase

 

single/three:

 

3

 

 

 

 

C-26

--------------------------------------------------------------------------------


 

C.1.8      Compressed Air Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Air Compressors - Service Air System

 

 

 

 

 

 

 

Quantity

 

 

 

4

 

 

 

Make

 

 

 

TAMROTOR MARINE COMPRESSORS AS

 

 

 

Model

 

 

 

TMC 235-13 EWNA (water cooled)

 

 

 

Rated capacity

 

 

 

1,560

 

m3 / hour

 

Working press

 

 

 

12

 

bar

 

Prime mover (electric/diesel)

 

 

 

Electric

 

 

 

Continuous power

 

 

 

230

 

kW

 

Air dryers

 

 

 

Kyung Nam Dryers

 

 

 

Quantity

 

 

 

1 per unit

 

 

 

Make/Type

 

 

 

KADM - 2000 W

 

Watts

 

Rated Capacity

 

 

 

1,560

 

m3 / hour

 

 

 

 

 

 

 

 

 

Air Compressors - Instrument / Control Air System

 

 

 

From Service Air System (above)

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Model

 

 

 

 

 

 

 

Rated capacity

 

 

 

 

 

m3 / hour

 

Working press

 

 

 

 

 

bar

 

Prime mover (electric/diesel)

 

 

 

 

 

 

 

Continuous power

 

 

 

 

 

 

 

Air dryers

 

 

 

Kyung Nam Dryers

 

 

 

Quantity

 

 

 

1 per unit

 

 

 

Make/Type

 

 

 

KHDMH - 600

 

 

 

Rated Capacity

 

 

 

557

 

m3 / hour

 

 

 

 

 

 

 

 

 

Air Compressors - Main Engine Start / Direct Injection System

 

 

 

 

 

 

 

Quantity

 

 

 

6 (2 per engine room)

 

 

 

Make

 

 

 

Sperre Air Compressor

 

 

 

Model

 

 

 

XW090

 

 

 

Rated capacity

 

 

 

85-100

 

m3 / hour

 

Working press

 

 

 

25-30

 

bar

 

Prime mover (electric/diesel)

 

 

 

Electric

 

 

 

Continuous power

 

 

 

23

 

kW

 

Air dryers

 

 

 

 

 

 

 

Quantity

 

 

 

3 (one per engine room)

 

 

 

Make/Type

 

 

 

 

 

 

 

Rated Capacity

 

 

 

 

 

m3 / hour

 

 

 

 

 

 

 

 

 

Air Compressors - Emergency Gen. Start Air System

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make

 

 

 

Sperre Air Compressor

 

 

 

Model

 

 

 

HL2/90

 

 

 

Rated capacity

 

 

 

34

 

m3 / hour

 

Working press

 

 

 

30

 

bar

 

Prime mover (electric/diesel)

 

 

 

Diesel

 

 

 

Continuous power

 

 

 

11

 

kW

 

Air dryers

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

 

C-27

--------------------------------------------------------------------------------


 

Make/Type

 

 

 

Vertical

 

 

 

Rated Capacity

 

 

 

34

 

m3 / hour

 

 

 

 

 

 

 

 

 

Air Compressors - Bulk Air System (Independent)

 

 

 

The Service Air System shall be connected to the bulk air system and supply air
in case of pressure drop below the setting point

 

 

 

Quantity

 

 

 

1

 

 

 

Make

 

 

 

TAMROTOR MARINE COMPRESSORS AS

 

 

 

Model

 

 

 

TMC 235-13 EWNA (water cooled)

 

 

 

Rated capacity

 

 

 

1,560

 

m3 / hour

 

Working press

 

 

 

12

 

bar

 

Prime mover (electric/diesel)

 

 

 

Electric

 

 

 

Continuous power

 

 

 

230

 

kW

 

Air dryers

 

 

 

 

 

 

 

Quantity

 

 

 

1 per unit

 

 

 

Make/Type

 

 

 

dessicant

 

 

 

Rated Capacity

 

 

 

1,560

 

m3 / hour

 

 

 

 

 

 

 

 

 

Air Compressors - Riser Tensioning System

 

 

 

 

 

 

 

Quantity

 

 

 

3

 

 

 

Make

 

 

 

NOV

 

 

 

Model

 

 

 

 

 

 

 

Rated capacity

 

 

 

138

 

m3 / hour

 

Working press

 

 

 

300

 

bar

 

Prime mover (electric/diesel)

 

 

 

Electric

 

 

 

Continuous power

 

 

 

55

 

kW

 

Air dryers

 

 

 

 

 

 

 

Quantity

 

 

 

4 per unit

 

 

 

Make/Type

 

 

 

Dessicant tower

 

 

 

Rated Capacity

 

 

 

138

 

m3 / hour

 

 

 

 

 

 

 

 

 

Air Compressors - Breathing Air System

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make

 

 

 

 

 

 

 

Model

 

 

 

 

 

 

 

Rated capacity

 

 

 

27

 

m3 / hour

 

Working press

 

 

 

207-220

 

bar

 

Prime mover (electric/diesel)

 

 

 

Electric

 

 

 

Continuous power

 

 

 

 

 

 

 

Air dryers

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Rated Capacity

 

 

 

 

 

m3 / hour

 

 

 

 

 

 

 

 

 

C.2          EMERGENCY GENERATOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.2.1      Engine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

STX Cummins QSK60DMGE

 

 

 

 

C-28

--------------------------------------------------------------------------------


 

Maximum output

 

 

 

1,900

 

KW

 

At rotation speed

 

 

 

1,800

 

RPM

 

Starting methods (automatic, manual, air/hydraulic)

 

 

 

Electric battery starting and air backup

 

 

 

Max. angle of operation

 

 

 

10 degrees fore/aft and 30 degrees athwartships

 

 

 

 

 

 

 

 

 

 

 

C.2.2      AC-Generator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

Cummins PM734G1 1500[kW]

 

 

 

Maximum output

 

 

 

1,500

 

KW

 

At rotation speed

 

 

 

1,800

 

RPM

 

Output volts

 

 

 

480

 

volts

 

Capable of back-feeding power to main bus

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

C.3          PRIMARY ELECTRIC MOTORS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.3.1      Propulsion Motors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

N/A - see Thruster Motors

 

 

 

Type (AC/DC)

 

 

 

 

 

 

 

Power each

 

 

 

 

 

 

 

Total power

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.3.2      Thruster Motors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

6

 

 

 

Type (AC/DC)

 

 

 

ABB, AMI 710L8L VATFMV

 

 

 

Power of each

 

 

 

rated output 5,000

 

KW

 

Total power

 

 

 

30,000

 

KW

 

 

 

 

 

 

 

 

 

C.3.3      Drilling Motors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

24

 

 

 

Type (AC/DC)

 

 

 

AC

 

 

 

Power of each

 

 

 

850

 

KW

 

Total power

 

 

 

20,400

 

KW

 

 

 

 

 

 

 

 

 

C.3.4      Mooring Winch Motors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2 FWD

 

 

 

Type (AC/DC)

 

 

 

ElectricPole change - AC

 

 

 

Power of each

 

 

 

82

 

KW

 

Total power

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.          DRILLSTRING EQUIPMENT

 

 

 

 

 

 

 

 

C-29

--------------------------------------------------------------------------------


 

 

 

 

 

NOTE: Rowan Specification. Company requested changes to the specification to be
agreed by Variation Order

 

 

 

D.1          TUBULARS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.1      Kellys

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Nominal size OD

 

 

 

 

 

 

 

Shape type (hexagonal, square or triangular)

 

 

 

 

 

 

 

Total/working length

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

API classification

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.2      Kelly Saver Subs

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Nominal kelly size

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

API classification

 

 

 

 

 

 

 

Protector

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.3      Drill Pipe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5” S135 - 0.362” WT

 

 

 

Drill pipe OD

 

 

 

5

 

in

 

Grade

 

 

 

S135

 

 

 

Total length

 

 

 

10,000

 

ft

 

Range

 

 

 

2

 

 

 

Weight

 

 

 

24.62

 

lbs/ft

 

Internally plastic coated

 

yes/no:

 

Yes - TK34XT

 

 

 

Tool joint OD/ID

 

 

 

6.625 / 3.75

 

in

 

Tool joint pin length (original)

 

 

 

11

 

in

 

Tapered shoulder tool joints

 

yes/no:

 

Yes-18 degrees

 

 

 

Connection type

 

 

 

XT50

 

 

 

Type of hardfacing

 

 

 

TCS Ti - 3/32” (3” on box, 1-1/2” on pin)

 

 

 

API classification

 

 

 

New

 

 

 

Thread protectors

 

yes/no:

 

Drill-Tech or MSI Magnum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5-7/8” S135 - 0.361” WT

 

 

 

Drill pipe OD

 

 

 

5-7/8

 

in

 

Grade

 

 

 

S135

 

 

 

Total length

 

 

 

6,000

 

ft

 

Range

 

 

 

3

 

 

 

Weight

 

 

 

25.9

 

lbs/ft

 

Internally plastic coated

 

yes/no:

 

Yes - TK34XT

 

 

 

Tool joint OD/ID

 

 

 

 

 

7.25 in -4

 

Tool joint pin length (original)

 

 

 

15

 

in

 

Tapered shoulder tool joints

 

yes/no:

 

Yes-18 degrees

 

 

 

Connection type

 

 

 

XT57

 

 

 

 

C-30

--------------------------------------------------------------------------------

 

Type of hardfacing

 

 

 

TCS Ti - 3/32” (3” on box, 1-1/2” on pin)

 

 

 

API classification

 

 

 

New

 

 

 

Thread protectors

 

yes/no:

 

Drill-Tech or MSI Magnum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-5/8” S135 - 0.362” WT

 

 

 

Drill pipe OD

 

 

 

6-5/8

 

in

 

Grade

 

 

 

S135

 

 

 

Total length

 

 

 

10,000

 

ft

 

Range

 

 

 

3

 

 

 

Weight

 

 

 

29.63

 

lbs/ft

 

Internally plastic coated

 

yes/no:

 

Yes - TK34XT

 

 

 

Tool joint OD/ID

 

 

 

8 - 4-3/4

 

in

 

Tool joint pin length (original)

 

 

 

14

 

in

 

Tapered shoulder tool joints

 

yes/no:

 

Yes-18 degrees

 

 

 

Connection type

 

 

 

6 5/8 FH

 

 

 

Type of hardfacing

 

 

 

TCS Ti - 3/32” (3” on box, 1-1/2” on pin)

 

 

 

API classification

 

 

 

New

 

 

 

Thread protectors

 

yes/no:

 

Drill-Tech or MSI Magnum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-5/8” S135 - 0.522” WT

 

 

 

Drill pipe OD

 

 

 

6-5/8

 

in

 

Grade

 

 

 

S135

 

 

 

Total length

 

 

 

12,000

 

ft

 

Range

 

 

 

3

 

 

 

Weight

 

 

 

42.42

 

lbs/ft

 

Internally plastic coated

 

yes/no:

 

Yes - TK34XT

 

 

 

Tool joint OD/ID

 

 

 

8.375 - 4.5

 

in

 

Tool joint pin length (original)

 

 

 

14

 

in

 

Tapered shoulder tool joints

 

yes/no:

 

Yes-18 degrees

 

 

 

Connection type

 

 

 

6 5/8 FH

 

 

 

Type of hardfacing

 

 

 

TCS Ti - 3/32” (3” on box, 1-1/2” on pin)

 

 

 

API classification

 

 

 

New

 

 

 

Thread protectors

 

yes/no:

 

Drill-Tech or MSI Magnum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-5/8” V150 - 0.688” WT

 

 

 

Drill pipe OD

 

 

 

6-5/8

 

in

 

Grade

 

 

 

V150

 

 

 

Total length

 

 

 

12,000

 

ft

 

Range

 

 

 

3

 

 

 

Weight

 

 

 

52.81

 

lbs/ft

 

Internally plastic coated

 

yes/no:

 

Yes - TK34XT

 

 

 

Tool joint OD/ID

 

 

 

8.375 - 4.25

 

in

 

Tool joint pin length (original)

 

 

 

15

 

in

 

Tapered shoulder tool joints

 

yes/no:

 

Yes-18 degrees

 

 

 

Connection type

 

 

 

6 5/8 FH

 

 

 

Type of hardfacing

 

 

 

TCS Ti - 3/32” (3” on box, 1-1/2” on pin)

 

 

 

API classification

 

 

 

New

 

 

 

Thread protectors

 

yes/no:

 

Drill-Tech or MSI Magnum

 

 

 

 

C-31

--------------------------------------------------------------------------------


 

Landing String

 

 

 

 

 

 

 

Drill Pipe

 

 

 

6-5/8” UD165 - 0.750WT Slip-Proof

 

 

 

Length

 

 

 

6,996

 

ft

 

Drill Pipe

 

 

 

6-5/8” UD165 - 0.938WT Slip-Proof

 

 

 

Length

 

 

 

6,000

 

ft

 

 

 

 

 

 

 

 

 

D.1.4      Drill Pipe Pup Joints

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grade

 

 

 

5-7/8” OD X 4.0” ID

 

 

 

Length

 

 

 

5

 

ft

 

Quantity

 

 

 

2

 

 

 

Length

 

 

 

10

 

ft

 

Quantity

 

 

 

2

 

 

 

Length

 

 

 

15

 

ft

 

Quantity

 

 

 

2

 

 

 

Length

 

 

 

20

 

ft

 

Quantity

 

 

 

2

 

 

 

Connection type

 

 

 

XT 57

 

 

 

Internally plastic coated

 

Yes

 

TK 34 XT

 

 

 

Thread protectors

 

yes

 

Drilltec Plastic HD

 

 

 

 

 

 

 

 

 

 

 

Grade

 

 

 

6.906” OD X 3.5” ID

 

 

 

Length

 

 

 

5

 

ft

 

Quantity

 

 

 

2

 

 

 

Length

 

 

 

10

 

ft

 

Quantity

 

 

 

2

 

 

 

Length

 

 

 

15

 

ft

 

Quantity

 

 

 

2

 

 

 

Length

 

 

 

20

 

ft

 

Quantity

 

 

 

2

 

 

 

Connection type

 

 

 

6 5/8 FH

 

 

 

Internally plastic coated

 

Yes

 

TK 34 XT

 

 

 

Thread protectors

 

yes

 

Drilltec Plastic HD

 

 

 

 

 

 

 

 

 

 

 

D.1.5      Drill Pipe Casing Protectors

 

 

 

As required

 

 

 

 

 

 

 

 

 

 

 

Initial stock

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD

 

 

 

 

 

 

 

Installation tools (manual hydraulic/none)

 

yes/no:

 

Yes, Manual

 

 

 

 

 

 

 

 

 

 

 

D.1.6      Heavy-Wate Drill Pipe (e.g. Hevi-Wate)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spiral HWDP

 

 

 

5-7/8” OD X 4.0” ID

 

 

 

Quantity

 

 

 

40

 

Joints

 

Nominal size OD

 

 

 

5 7/8

 

 

 

Weight

 

 

 

59.6

 

 

 

Range

 

 

 

2

 

 

 

 

C-32

--------------------------------------------------------------------------------


 

Tool joint OD/ID

 

 

 

7” OD x 4” ID

 

 

 

Type of hardfacing

 

 

 

TCS Ti

 

 

 

Internally plastic coated

 

 

 

None

 

 

 

Connection type

 

 

 

XT 57

 

 

 

Thread protectors

 

yes

 

Drilltec Plastic HD

 

 

 

 

 

 

 

 

 

 

 

Spiral HWDP

 

 

 

6-5/8” OD X 4.5” ID

 

 

 

Quantity

 

 

 

40

 

Joints

 

Nominal size OD

 

 

 

6 5/8

 

 

 

Weight

 

 

 

76.5

 

 

 

Range

 

 

 

2

 

 

 

Tool joint OD/ID

 

 

 

8 1/2 OD x 4 1/2 ID

 

 

 

Type of hardfacing

 

 

 

TCS Ti

 

 

 

Internally plastic coated

 

 

 

None

 

 

 

Connection type

 

 

 

6 5/8 FH

 

 

 

Thread protectors

 

 

 

Drilltec Plastic HD

 

 

 

 

 

 

 

 

 

 

 

Spiral HWDP

 

 

 

5” OD X 2-3/4” ID

 

 

 

Quantity

 

 

 

48

 

Joints

 

Nominal size OD

 

 

 

5

 

 

 

Weight

 

 

 

52.3

 

 

 

Range

 

 

 

2

 

 

 

Tool joint OD/ID

 

 

 

5 1/4 OD x 2 3/4 ID

 

 

 

Type of hardfacing

 

 

 

TCS Ti

 

 

 

Internally plastic coated

 

no

 

None

 

 

 

Connection type

 

 

 

XT 50

 

 

 

Thread protectors

 

yes

 

Drilltec Plastic HD

 

 

 

 

 

 

 

 

 

 

 

D.1.7      Drill Collars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Drill Collars

 

 

 

9-1/2” OD X 3” ID

 

 

 

Quantity

 

 

 

12

 

Joints

 

Nominal Length of each joint

 

 

 

31

 

ft

 

Drill collar body (slick/spiral)

 

 

 

Spiral

 

 

 

Recess for “zip” elevator

 

 

 

-

 

 

 

Recess for slips

 

 

 

Yes

 

 

 

Stress relief pin groove

 

 

 

Yes

 

 

 

Boreback on box

 

 

 

Yes

 

 

 

Connection type

 

 

 

7 5/8 API regular

 

 

 

 

 

 

 

 

 

 

 

Drill Collars

 

 

 

8-1/4” OD X 2-13/16” ID

 

 

 

Quantity

 

 

 

24

 

Joints

 

Nominal Length of each joint

 

 

 

31

 

ft

 

Drill collar body (slick/spiral)

 

 

 

Spiral

 

 

 

Recess for “zip” elevator

 

 

 

-

 

 

 

Recess for slips

 

 

 

Yes

 

 

 

Stress relief pin groove

 

 

 

Yes

 

 

 

Boreback on box

 

 

 

Yes

 

 

 

Connection type

 

 

 

6 5/8 API regular

 

 

 

 

 

 

 

 

 

 

 

Drill Collars

 

 

 

6-3/4” OD X 2-13/16” ID

 

 

 

Quantity

 

 

 

24

 

Joints

 

Nominal Length of each joint

 

 

 

31

 

ft

 

 

C-33

--------------------------------------------------------------------------------


 

Drill collar body (slick/spiral)

 

 

 

Spiral

 

 

 

Recess for “zip” elevator

 

 

 

-

 

 

 

Recess for slips

 

 

 

Yes

 

 

 

Stress relief pin groove

 

 

 

Yes

 

 

 

Boreback on box

 

 

 

Yes

 

 

 

Connection type

 

 

 

XT 50

 

 

 

 

 

 

 

 

 

 

 

D.1.8      Short Drill Collars

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

ID body

 

 

 

 

 

 

 

Nominal Length of each joint

 

 

 

 

 

 

 

Stress relief pin groove

 

yes/no:

 

 

 

 

 

Boreback on box

 

yes/no:

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.9      Non-Magnetic Drill Colars

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

ID body

 

 

 

 

 

 

 

Nominal length of each joint

 

 

 

 

 

 

 

Drill collar body (slick/spiral)

 

 

 

 

 

 

 

Recess for “zip” elevator

 

yes/no:

 

 

 

 

 

Recess for slips

 

yes/no:

 

 

 

 

 

Stress relief pin groove

 

yes/no:

 

 

 

 

 

Boreback on box

 

yes/no:

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.10    Core Barrels

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Model

 

 

 

 

 

 

 

Size OD x ID

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

Top connection Type

 

 

 

 

 

 

 

Spiral stabilizing ribs

 

yes/no:

 

 

 

 

 

Subs and handling tools

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.11    Stabilizers

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Hole size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

OD blades

 

 

 

 

 

 

 

 

C-34

--------------------------------------------------------------------------------


 

Type blades (straight/spiral/welded/integral/sleeve)

 

 

 

 

 

 

 

Type of blade hardfacing

 

 

 

 

 

 

 

OD body or fishing neck

 

 

 

 

 

 

 

ID body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

Float valve receptacle

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

Hole size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

OD blades

 

 

 

 

 

 

 

Type blades (straight/spiral/welded/integral/sleeve)

 

 

 

 

 

 

 

Type of blade hardfacing

 

 

 

 

 

 

 

OD body or fishing neck

 

 

 

 

 

 

 

ID body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

Float valve receptacle

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

Hole size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

OD blades

 

 

 

 

 

 

 

Type blades (straight/spiral/welded/integral/sleeve)

 

 

 

 

 

 

 

Type of blade hardfacing

 

 

 

 

 

 

 

OD body or fishing neck

 

 

 

 

 

 

 

ID body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

Float valve receptacle

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

Hole size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

OD blades

 

 

 

 

 

 

 

Type blades (straight/spiral/welded/integral/sleeve)

 

 

 

 

 

 

 

Type of blade hardfacing

 

 

 

 

 

 

 

OD body or fishing neck

 

 

 

 

 

 

 

ID body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

Float valve receptacle

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.12    Roller Reamers

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Hole size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

ID body

 

 

 

 

 

 

 

OD fishing neck

 

 

 

 

 

 

 

Cutters, supplied sets

 

 

 

 

 

 

 

Cutters, type

 

 

 

 

 

 

 

Connection, type

 

 

 

 

 

 

 

 

C-35

--------------------------------------------------------------------------------


 

Hole size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

ID body

 

 

 

 

 

 

 

OD fishing neck

 

 

 

 

 

 

 

Cutters, supplied sets

 

 

 

 

 

 

 

Cutters, type

 

 

 

 

 

 

 

Connection, type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hole size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

ID body

 

 

 

 

 

 

 

OD fishing neck

 

 

 

 

 

 

 

Cutters, supplied sets

 

 

 

 

 

 

 

Cutters, type

 

 

 

 

 

 

 

Connection, type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.13    Shock Absorbers (Damping Sub)

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

ID body

 

 

 

 

 

 

 

OD fishing neck

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

ID body

 

 

 

 

 

 

 

OD fishing neck

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.14    Drilling Jars

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Type (mechanical/hydraulic; up/down)

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Min. ID body

 

 

 

 

 

 

 

OD fishing neck

 

 

 

 

 

 

 

Stroke

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Type (mechanical/hydraulic; up/down)

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

 

C-36

--------------------------------------------------------------------------------


 

Min. ID body

 

 

 

 

 

 

 

OD fishing neck

 

 

 

 

 

 

 

Stroke

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Type (mechanical/hydraulic; up/down)

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Min. ID body

 

 

 

 

 

 

 

OD fishing neck

 

 

 

 

 

 

 

Stroke

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.15    Inside BOP Valve

 

 

 

 

 

 

 

 

 

 

 

DP Safety V/V (TIW) 6- 5/8 FH PxB 8.25 O.D 15K PSI

 

 

 

Quantity

 

 

 

2

 

 

 

Make

 

 

 

Packard Intl.

 

 

 

OD

 

 

 

8 1/4

 

 

 

For pipe:

 

 

 

6 -5/8 DP

 

 

 

Min. drill pipe ID required

 

 

 

 

 

 

 

Connection type

 

 

 

6- 5/8 FH

 

 

 

Working pressure rating

 

 

 

15k

 

PSI

 

 

 

 

 

 

 

 

 

 

 

 

 

DP Safety V/V (TIW) XT 57 PxB 7.375 O.D 15K PSI

 

 

 

Quantity

 

 

 

3

 

 

 

Make

 

 

 

Packard Intl.

 

 

 

OD

 

 

 

7 3/8

 

 

 

For pipe:

 

 

 

5 -7/8 DP

 

 

 

Min. drill pipe ID required

 

 

 

 

 

 

 

Connection type

 

 

 

XT 57

 

 

 

Working pressure rating

 

 

 

15k

 

PSI

 

 

 

 

 

 

 

 

 

 

 

 

 

DP Safety V/V (TIW) XT 50 PxB 5.5 O.D 15K PSI

 

 

 

Quantity

 

 

 

2

 

 

 

Make

 

 

 

Packard Intl.

 

 

 

OD

 

 

 

5 1/2

 

 

 

For pipe:

 

 

 

5 DP

 

 

 

Min. drill pipe ID required

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

Working pressure rating

 

 

 

15k

 

PSI

 

 

 

 

 

 

 

 

 

D.1.16    Fast Shut-Off Coupling

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Size tooljoint to fit

 

 

 

 

 

 

 

 

C-37

--------------------------------------------------------------------------------

 

D.1.17            Circulation Head

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Valve make

 

 

 

 

 

 

 

Valve type

 

 

 

 

 

 

 

Valve size (ID)

 

 

 

 

 

 

 

Valve working pressure

 

 

 

 

 

 

 

Bottom connection type

 

 

 

 

 

 

 

Top connection type

 

 

 

 

 

 

 

Wireline stripper

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Valve make

 

 

 

 

 

 

 

Valve type

 

 

 

 

 

 

 

Valve size (ID)

 

 

 

 

 

 

 

Valve working pressure

 

 

 

 

 

 

 

Bottom connection type

 

 

 

 

 

 

 

Top connection type

 

 

 

 

 

 

 

Wireline stripper

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.18            Side Entry Subs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

Each

 

For OD DC

 

 

 

For 5-7/8” Drill Pipe

 

 

 

Connection type

 

 

 

XT 57

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

Each

 

For OD DC

 

 

 

For 6-5/8” Drill Pipe

 

 

 

Connection type

 

 

 

6 5/8 FH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.19            Kelly Cocks

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Upper

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Max. OD body

 

 

 

 

 

 

 

Min. ID body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Max. OD body

 

 

 

 

 

 

 

Min. ID body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lower

 

 

 

 

 

 

 

 

C-38

--------------------------------------------------------------------------------


 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Max. OD body

 

 

 

 

 

 

 

Min. ID body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Max. OD body

 

 

 

 

 

 

 

Min. ID body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.20            Circulation Subs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

Circ Sub 6- 5/8 FH Pin x 2” WECO, 24” L

 

6 -5/8 DP

 

OD body

 

 

 

 

 

 

 

Ball size

 

 

 

 

 

 

 

Dressing kits

 

 

 

 

 

 

 

Connection type

 

 

 

6- 5/8 FH Pin

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

Circ Sub XT 57 Pin x 2” WECO, 24” L

 

5 -7/8 DP

 

OD body

 

 

 

 

 

 

 

Ball size

 

 

 

 

 

 

 

Dressing kits

 

 

 

 

 

 

 

Connection type

 

 

 

XT 57 Pin

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

Circ Sub XT 50 Pin x 2” WECO, 24” L

 

5 DP

 

OD body

 

 

 

 

 

 

 

Ball size

 

 

 

 

 

 

 

Dressing kits

 

 

 

 

 

 

 

Connection type

 

 

 

XT 50 Pin

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

Circ Sub 6- 5/8 FH Box x 2” WECO, 24” L

 

6 -5/8 DP

 

OD body

 

 

 

 

 

 

 

Ball size

 

 

 

 

 

 

 

Dressing kits

 

 

 

 

 

 

 

Connection type

 

 

 

6- 5/8 FH Box

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

Circ Sub XT 57 Box x 2” WECO, 24” L

 

5 -7/8 DP

 

OD body

 

 

 

 

 

 

 

Ball size

 

 

 

 

 

 

 

Dressing kits

 

 

 

 

 

 

 

 

C-39

--------------------------------------------------------------------------------


 

Connection type

 

 

 

XT 57 Box

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

Circ Sub XT 50 Box x 2” WECO, 24” L

 

5 DP

 

OD body

 

 

 

 

 

 

 

Ball size

 

 

 

 

 

 

 

Dressing kits

 

 

 

 

 

 

 

Connection type

 

 

 

XT 50 Box

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.21            Cup Type Testers

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Size test cup for casing weight

 

 

 

 

 

 

 

Size test cup for casing weight

 

 

 

 

 

 

 

Size test cup for casing weight

 

 

 

 

 

 

 

Connection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Size test cup for casing weight

 

 

 

 

 

 

 

Size test cup for casing weight

 

 

 

 

 

 

 

Size test cup for casing weight

 

 

 

 

 

 

 

Connection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Size test cup for casing weight

 

 

 

 

 

 

 

Size test cup for casing weight

 

 

 

 

 

 

 

Size test cup for casing weight

 

 

 

 

 

 

 

Connection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.22            Plug Type Testers

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Size test plugs

 

 

 

 

 

 

 

Connection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Size test plugs

 

 

 

 

 

 

 

Connection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Size test plugs

 

 

 

 

 

 

 

Connection

 

 

 

 

 

 

 

 

C-40

--------------------------------------------------------------------------------


 

D.1.23            Drop-In Valves / Gray Valves

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inside BOP (gray V/V) 6- 5/8 FH PxB 8.25 O.D 15K PSI

 

 

 

Quantity

 

 

 

2

 

 

 

Make

 

 

 

Packard Intl.

 

 

 

OD

 

 

 

8 1/4

 

 

 

For pipe:

 

 

 

6 -5/8 DP

 

 

 

Min. drill pipe ID required

 

 

 

 

 

 

 

Connection type

 

 

 

6- 5/8 FH

 

 

 

Working pressure rating

 

 

 

15k

 

PSI

 

 

 

 

 

 

 

 

 

 

 

 

 

Inside BOP (gray V/V) XT 57 PxB 7.375 O.D 15K PSI

 

 

 

Quantity

 

 

 

2

 

 

 

Make

 

 

 

Packard Intl.

 

 

 

OD

 

 

 

7 3/8

 

 

 

For pipe:

 

 

 

5 -7/8 DP

 

 

 

Min. drill pipe ID required

 

 

 

 

 

 

 

Connection type

 

 

 

XT 57

 

 

 

Working pressure rating

 

 

 

15k

 

PSI

 

 

 

 

 

 

 

 

 

 

 

 

 

Inside BOP (gray V/V) XT 50 PxB 5.5 O.D 15K PSI

 

 

 

Quantity

 

 

 

2

 

 

 

Make

 

 

 

Packard Intl.

 

 

 

OD

 

 

 

5 1/2

 

 

 

For pipe:

 

 

 

5 DP

 

 

 

Min. drill pipe ID required

 

 

 

 

 

 

 

Connection type

 

 

 

XT50

 

 

 

Working pressure rating

 

 

 

15k

 

PSI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.24            Bit Subs (Box-Box)

 

 

 

 

 

 

 

 

 

 

 

7-5/8” Reg Bit Sub (9.5” OD X 3” ID)

 

 

 

Quantity

 

 

 

2

 

Each

 

OD size

 

 

 

9.5”

 

Inch

 

ID size

 

 

 

3”

 

Inch

 

Top connection

 

 

 

7-5/8” Reg

 

 

 

Bottom connection

 

 

 

7-5/8” Reg

 

 

 

Bored for float valve

 

yes/no:

 

Yes

 

 

 

Float size

 

 

 

5F-6R

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7-5/8” Reg Bit Sub (9.5” OD X 2-13/16” ID)

 

 

 

Quantity

 

 

 

2

 

Each

 

OD size

 

 

 

9.5”

 

Inch

 

ID size

 

 

 

2 13/16”

 

Inch

 

Top connection

 

 

 

6-5/8” Reg

 

 

 

Bottom connection

 

 

 

7-5/8” Reg

 

 

 

Bored for float valve

 

yes/no:

 

Yes

 

 

 

 

C-41

--------------------------------------------------------------------------------


 

Float size

 

 

 

5F-6R

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-5/8” Reg Bit Sub (8-1/4” OD X 2-13/16” ID)

 

 

 

Quantity

 

 

 

2

 

Each

 

OD size

 

 

 

8 1/4”

 

Inch

 

ID size

 

 

 

2 13/16”

 

Inch

 

Top connection

 

 

 

6-5/8” Reg

 

 

 

Bottom connection

 

 

 

6-5/8” Reg

 

 

 

Bored for float valve

 

yes/no:

 

Yes

 

 

 

Float size

 

 

 

5F-6R

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4-1/2” Reg Bit Sub (6-3/4” OD X 2-13/16” ID)

 

 

 

Quantity

 

 

 

2

 

Each

 

OD size

 

 

 

4 1/2”

 

Inch

 

ID size

 

 

 

2 13/16”

 

Inch

 

Top connection

 

 

 

XT 50

 

 

 

Bottom connection

 

 

 

4-1/2” Reg

 

 

 

Bored for float valve

 

yes/no:

 

Yes

 

 

 

Float size

 

 

 

4R

 

 

 

 

 

 

 

 

 

 

 

D.1.25            Crossover Subs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-5/8” FH Box Up X 7-5/8” Reg Pin

 

 

 

Quantity

 

 

 

3

 

Each

 

OD size

 

 

 

8 1/2” up x 9 1/2” down

 

Inch

 

ID size

 

 

 

5” up x 3” down

 

Inch

 

Top connection size

 

 

 

6-5/8” FH

 

Inch

 

Type (pin/box)

 

 

 

Box

 

 

 

Bottom connection size

 

 

 

7-5/8” Reg

 

Inch

 

Type (pin/box)

 

 

 

Pin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-5/8” Reg Box Up X 7-5/8” Reg Pin

 

 

 

Quantity

 

 

 

3

 

Each

 

OD size

 

 

 

8 1/4” up x 9 1/2” down

 

Inch

 

ID size

 

 

 

2-13/16” up x 3” down

 

Inch

 

Top connection size

 

 

 

6-5/8” Reg

 

Inch

 

Type (pin/box)

 

 

 

Box

 

 

 

Bottom connection size

 

 

 

7-5/8” Reg

 

Inch

 

Type (pin/box)

 

 

 

Pin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-5/8” FH Box Up X XT57 Pin

 

 

 

Quantity

 

 

 

3

 

Each

 

OD size

 

 

 

8 1/2” up x 7 3/8” down

 

Inch

 

ID size

 

 

 

4 1/2” up x 4” dwon

 

Inch

 

Top connection size

 

 

 

6-5/8” FH

 

Inch

 

Type (pin/box)

 

 

 

Box

 

 

 

Bottom connection size

 

 

 

XT57

 

Inch

 

Type (pin/box)

 

 

 

Pin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XT57 Box Up X 6-5/8” Reg Pin Down

 

 

 

Quantity

 

 

 

3

 

Each

 

 

C-42

--------------------------------------------------------------------------------


 

OD size

 

 

 

7 1/4” up x 8 1/4” down

 

Inch

 

ID size

 

 

 

4” up x 2-13/16” down

 

Inch

 

Top connection size

 

 

 

XT57

 

Inch

 

Type (pin/box)

 

 

 

Box

 

 

 

Bottom connection size

 

 

 

6-5/8” Reg

 

Inch

 

Type (pin/box)

 

 

 

Pin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XT57 Box Up X 7-5/8” Reg Pin Down

 

 

 

Quantity

 

 

 

3

 

Each

 

OD size

 

 

 

7 1/4” up x 9 1/2” down

 

Inch

 

ID size

 

 

 

4” up x 3” down

 

Inch

 

Top connection size

 

 

 

XT57

 

Inch

 

Type (pin/box)

 

 

 

Box

 

 

 

Bottom connection size

 

 

 

7-5/8” Reg

 

Inch

 

Type (pin/box)

 

 

 

Pin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XT50 Box Up X 6-5/8” Reg Pin Down

 

 

 

Quantity

 

 

 

3

 

Each

 

OD size

 

 

 

6.75” up x 8 1/4” down

 

Inch

 

ID size

 

 

 

2-13/16”

 

Inch

 

Top connection size

 

 

 

XT50

 

Inch

 

Type (pin/box)

 

 

 

Box

 

 

 

Bottom connection size

 

 

 

6-5/8” Reg

 

Inch

 

Type (pin/box)

 

 

 

Pin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XT57 Box Up X XT50 Pin Down

 

 

 

Quantity

 

 

 

3

 

Each

 

OD size

 

 

 

7 1/4”

 

Inch

 

ID size

 

 

 

4” up x 3-3/4” down

 

Inch

 

Top connection size

 

 

 

XT57

 

Inch

 

Type (pin/box)

 

 

 

Box

 

 

 

Bottom connection size

 

 

 

XT50

 

Inch

 

Type (pin/box)

 

 

 

Pin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-5/8” FH Box Up X 6-5/8” Reg Pin

 

 

 

Quantity

 

 

 

3

 

Each

 

OD size

 

 

 

8 1/2

 

Inch

 

ID size

 

 

 

4 1/2” up x 2-13/16” down

 

Inch

 

Top connection size

 

 

 

6-5/8” FH

 

Inch

 

Type (pin/box)

 

 

 

Box

 

 

 

Bottom connection size

 

 

 

6-5/8” Reg

 

Inch

 

Type (pin/box)

 

 

 

Pin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-5/8” FH Box Up X 6-5/8” FH Pin

 

 

 

Quantity

 

 

 

6

 

Each

 

OD size

 

 

 

8 3/8

 

Inch

 

ID size

 

 

 

3 3/4”

 

Inch

 

Top connection size

 

 

 

6-5/8” FH

 

Inch

 

Type (pin/box)

 

 

 

Box

 

 

 

Bottom connection size

 

 

 

6-5/8” Reg

 

Inch

 

Type (pin/box)

 

 

 

Pin

 

 

 

 

C-43

--------------------------------------------------------------------------------

 

D.1.26            Drilling Bumper Subs

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

OD

 

 

 

 

 

 

 

Stroke

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

OD

 

 

 

 

 

 

 

Stroke

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.27            Hole Openers

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

OD

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

OD

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.1.28            Underreamer

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD Min/OD Max

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2                             HANDLING TOOLS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.1                   Drill Pipe Elevators

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

5 1/2 - 9 5/8

 

Inch

 

Quantity

 

 

 

2 each

 

 

 

Make

 

 

 

NOV

 

 

 

Model

 

 

 

BX - 7 W/rotator

 

 

 

Rated capacity

 

 

 

1250 (1000 with 18 deg. Taper)

 

tons

 

 

 

 

 

 

 

 

 

Size

 

 

 

2 3/8 - 9 3/4

 

Inch

 

Quantity

 

 

 

2

 

 

 

Make

 

 

 

BX4-75

 

 

 

Model

 

 

 

 

 

 

 

Rated capacity

 

 

 

750

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

6 5/8 - 5 7/8 - 5

 

Inch

 

 

C-44

--------------------------------------------------------------------------------


 

Quantity

 

 

 

1 each

 

 

 

Make

 

 

 

Manual Elevator

 

 

 

Model

 

 

 

HGG

 

 

 

Rated capacity

 

 

 

500

 

tons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.2                   Drill Collar Elevators

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Model

 

 

 

 

 

 

 

Rated capacity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.3                   Tubing Elevators

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Model

 

 

 

 

 

 

 

Rated capacity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.4                   Drill Pipe Hand Slips

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

6 5/8”, 5 7/8”, 5”

 

 

 

Quantity

 

 

 

2 sets per size of pipe

 

 

 

Make/Type

 

 

 

SDHL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.5                   Semi-Automatic DP Slips

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Size range (largest/smallest)

 

 

 

7 5/8 - 4 1/2

 

in

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

PS 495 / NOV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.6                   Drill Collar Slips

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

9-1/2

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

DCS-L

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

8-1/4

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

DCS-L

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

6-3/4

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

DCS-L

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

 

C-45

--------------------------------------------------------------------------------


 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.7                   Drill Collar Safety Clamps

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Range

 

 

 

9 1/2

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Range

 

 

 

8 1/4

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Range

 

 

 

6 3/4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.8                   Tubing Slips

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.9                   Tubing Spider

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Slip size (max/min)

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Adaptor plate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.10            Drill Collar Lifting Subs / Lift Caps

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

3

 

Each

 

For OD DC

 

 

 

For Handling 9-1/2” DC

 

 

 

Connection type

 

 

 

7 5/8 API regular (bottom) 6 5/8 FH (top)

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

6

 

 

 

For OD DC

 

 

 

For Handling 8-1/4” DC

 

 

 

Connection type

 

 

 

6 5/8 API regular (bottom) XT 57 (top)

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

6

 

Each

 

For OD DC

 

 

 

For Handling 6-3/4” DC

 

 

 

 

C-46

--------------------------------------------------------------------------------


 

Connection type

 

 

 

XT 50 (bottom) XT 57 (top)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lift cap,Pin-7 5/8” Reg

 

9 -1/2 DC

 

6

 

Each

 

Lift cap,Box-7 5/8” Reg

 

9 -1/2 DC

 

3

 

Each

 

Lift cap,Pin-6 5/8” Reg

 

8 -1/4 DC

 

6

 

Each

 

Lift cap,Box-6 5/8” Reg

 

8 -1/4 DC

 

3

 

Each

 

Lift cap,Pin-6-5/8”FH

 

6 -5/8 DP & HWDP

 

6

 

Each

 

Lift cap,Box-6-5/8”FH

 

6 -5/8 DP & HWDP

 

3

 

Each

 

Lift cap,Pin- XT 57

 

5 -7/8 DP & HWDP

 

6

 

Each

 

Lift cap,Box- XT 57

 

5 -7/8 DP & HWDP

 

3

 

Each

 

Lift cap,Pin- XT 50

 

6 - 3/4 DC

 

6

 

Each

 

Lift cap,Box- XT 50

 

6 - 3/4 DC

 

3

 

Each

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.11            DC Lifting Plugs

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

For OD DC

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

sets

 

For OD DC

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.12            Bit Breakers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1 of each

 

 

 

For bit size

 

 

 

26”, 17 1/2”, 12 1/4”, 8 1/2”

 

 

 

Bit Breaker Adapter Plate

 

Quantity

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.13            Elevator Links

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity of sets

 

 

 

2

 

 

 

Make/Type

 

 

 

NOV

 

 

 

Size

 

 

 

4-3/4

 

Inches

 

Length

 

 

 

144”

 

Inches

 

Rated capacity

 

 

 

750

 

Short Tons

 

 

 

 

 

 

 

 

 

Quantity of sets

 

 

 

2

 

 

 

Make/Type

 

 

 

NOV

 

 

 

Size

 

 

 

5 1/2

 

Inches

 

Length

 

 

 

144”

 

Inches

 

Rated capacity

 

 

 

1000

 

Short Tons

 

 

 

 

 

 

 

 

 

Quantity of sets

 

 

 

1

 

 

 

Make/Type

 

 

 

NOV

 

 

 

 

C-47

--------------------------------------------------------------------------------


 

Size

 

 

 

5-1/2”

 

Inches

 

Length

 

 

 

180”

 

Inches

 

Rated capacity

 

 

 

1,250

 

Short Tons

 

 

 

 

 

 

 

 

 

Quantity of sets

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

Rated capacity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.14            Kelly Spinner

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.15            Drillpipe Spinner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

SSW-40 (pneumatic)

 

 

 

Size (max/min)

 

 

 

3 1/2 - 9 1/2

 

in

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.16            Mud Saver Bucket

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make

 

 

 

NOV

 

 

 

Size

 

 

 

2 7/8 - 6 5/8

 

 

 

 

 

 

 

The main well HydraTong ARN200 to be equipped with a fully automatic mud bucket.

 

 

 

Make

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.17            Hydraulic Make-up/Beakout Machine (e.g. Ezy Torque)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

EZ Torque CAT-P15-2

 

 

 

Maximum linepull

 

 

 

147 kN Max

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.18            Rotary Rig Tongs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2 sets

 

 

 

Make/Type

 

 

 

HT - 100

 

 

 

Size range (max OD/min OD)

 

 

 

21” to 4”

 

 

 

Torque rating

 

 

 

100,000

 

ft/lbs

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2 sets

 

 

 

Make/Type

 

 

 

HT - 50

 

 

 

Size range (max OD/min OD)

 

 

 

19-20 and 28.5-30

 

in

 

Torque rating

 

 

 

50,000

 

ft/lbs

 

 

 

 

 

 

 

 

 

D.2.19            Tubing Tongs (manual)

 

 

 

None

 

 

 

 

C-48

--------------------------------------------------------------------------------


 

Quantity

 

 

 

 

 

 

 

Make/type

 

 

 

 

 

 

 

Size range (max OD/min OD)

 

 

 

 

 

 

 

Torque rating

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.20            Tubing Tongs Power

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/type

 

 

 

 

 

 

 

Size range (max OD/min OD)

 

 

 

 

 

 

 

Max output torque

 

 

 

 

 

 

 

Torque indicator

 

yes/no:

 

 

 

 

 

Back-up arm

 

yes/no:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.2.21            Iron Roughneck

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

Hydralift ARN 200

 

 

 

Size range (max OD/min OD)

 

 

 

9-3/4”max , 3-1/2”min

 

Inches

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.3                             FISHING EQUIPMENT

 

 

 

NOTE: Rowan Specification. Company requested changes to the specification to be
agreed by Variation Order

 

 

 

 

 

 

 

 

 

 

 

D.3.1                   Overshots

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

NOV-Bowen S-150

 

 

 

Overshot OD

 

 

 

11.750”

 

 

 

To catch size (Max Catch Spiral Grapple)

 

 

 

10 1/8”

 

 

 

To catch size (Max Catch Size Basket Grapple)

 

 

 

9 3/8”

 

 

 

To catch size

 

 

 

 

 

 

 

Overshot guide OD

 

 

 

11.750” & 17.50”

 

 

 

Extension sub length

 

 

 

36”

 

 

 

Extension sub length

 

 

 

48”

 

 

 

Lipped guide (oversize, regular)

 

 

 

Oversize & Regular

 

 

 

Grapples (spiral, basket, both)

 

yes/no:

 

Both

 

 

 

Pack offs

 

 

 

Yes

 

 

 

Top sub connection type

 

 

 

6 5/8” API Reg Box

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

NOV-Bowen S-150

 

 

 

Overshot OD

 

 

 

8.125

 

 

 

To catch size (Max Catch Spiral Grapple)

 

 

 

6 1/2”

 

 

 

To catch size (Max Catch Size Basket Grapple)

 

 

 

5 3/4”

 

 

 

To catch size

 

 

 

 

 

 

 

Overshot guide OD

 

 

 

8 1/8”

 

 

 

Extension sub length

 

 

 

36”

 

 

 

 

C-49

--------------------------------------------------------------------------------


 

Lipped guide (oversize, regular)

 

 

 

Regular

 

 

 

Grapples (spiral, basket, both)

 

 

 

Both

 

 

 

Pack offs

 

 

 

Yes

 

 

 

Top sub connection type

 

 

 

4 1/2” IF Box

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

NOV-Bowen S-150

 

 

 

Overshot OD

 

 

 

8.125

 

 

 

To catch size (Max Catch Spiral Grapple)

 

 

 

7”

 

 

 

To catch size (Max Catch Size Basket Grapple)

 

 

 

6 3/8”

 

 

 

To catch size

 

 

 

 

 

 

 

Overshot guide OD

 

 

 

8 1/8”

 

 

 

Extension sub length

 

 

 

42”

 

 

 

Extension sub length

 

 

 

36”

 

 

 

Lipped guide (oversize, regular)

 

 

 

Regular

 

 

 

Grapples (spiral, basket, both)

 

 

 

Both

 

 

 

Pack offs

 

 

 

Yes

 

 

 

Top sub connection type

 

 

 

4 1/2” IF Box

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.3.2                   Hydraulic Fishing Jar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

NOV-Bowen

 

 

 

OD body

 

 

 

8”

 

 

 

Min. ID

 

 

 

3 1/16”

 

 

 

Stroke

 

 

 

12”

 

 

 

Connection type

 

 

 

6 5/8” API Regular

 

 

 

Repair kit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

NOV-Bowen

 

 

 

OD body

 

 

 

6 1/2”

 

 

 

Min. ID

 

 

 

2 1/4”

 

 

 

Stroke

 

 

 

12”

 

 

 

Connection type

 

 

 

4 1/2” IF

 

 

 

Repair kit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Min. ID

 

 

 

 

 

 

 

Stroke

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

Repair kit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.3.3                   Jar Intensifier

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make

 

 

 

NOV-Bowen

 

 

 

Type

 

 

 

8”

 

 

 

OD body

 

 

 

3 1/16”

 

 

 

 

C-50

--------------------------------------------------------------------------------

 

Min. ID

 

 

 

12”

 

 

 

Connection type

 

 

 

6 5/8” API Regular

 

 

 

Repair Kit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make

 

 

 

NOV-Bowen

 

 

 

Type

 

 

 

6 1/2”

 

 

 

OD body

 

 

 

2 1/4”

 

 

 

Min. ID

 

 

 

13”

 

 

 

Connection type

 

 

 

4 1/2” IF

 

 

 

Repair Kit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Min. ID

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

Repair Kit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.3.4                   Surface Jar

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Stroke

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

Repair Kit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.3.5                   Fishing Bumpersubs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

NOV-Bowen

 

 

 

OD body

 

 

 

8”

 

 

 

Min. ID

 

 

 

3 1/2”

 

 

 

Stroke

 

 

 

18”

 

 

 

Connection type

 

 

 

6 5/8” API Regular

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

NOV-Bowen

 

 

 

OD body

 

 

 

6 1/2”

 

 

 

Min. ID

 

 

 

3 1/8”

 

 

 

Stroke

 

 

 

18”

 

 

 

Connection type

 

 

 

4 1/2” IF

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Min. ID

 

 

 

 

 

 

 

Stroke

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

C-51

--------------------------------------------------------------------------------


 

D.3.6                   Safety Joints

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Min. OD

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Min. OD

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.3.7                   Junk Baskets (Reverse Circulation)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

NOV-Bowen

 

 

 

For hole size

 

 

 

 

 

 

 

OD body

 

 

 

11”

 

 

 

OD Bushing

 

 

 

15”

 

 

 

OD Mill Shoe Blank

 

 

 

15”

 

 

 

Connection type

 

 

 

6 5/8” API Regular

 

 

 

Inside magnet available

 

 

 

Yes

 

 

 

Mill shoes type Blank

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

NOV-Bowen

 

 

 

For hole size

 

 

 

 

 

 

 

OD body

 

 

 

7 7/8”

 

 

 

Connection type

 

 

 

5 1/2” API Regular

 

 

 

Inside magnet available

 

 

 

Yes

 

 

 

Mill shoes type Blank

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.3.8                   Bull Nose Subs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1 (Nylon)

 

Each

 

For OD DC

 

 

 

5 -7/8 DP

 

 

 

Connection type

 

 

 

XT 57 Box

 

 

 

 

 

 

 

 

 

 

 

D.3.9                   Junk Subs

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

For hole size

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

For hole size

 

 

 

 

 

 

 

 

C-52

--------------------------------------------------------------------------------


 

OD body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

For hole size

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.3.10            Flat Bottom Junk Mill

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD flat mill

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD flat mill

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD flat mill

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.3.11            Magnet Fishing Tools

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.3.12            Taper Taps

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

OD (Max/Min)

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.3.13            Die Collars

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

 

C-53

--------------------------------------------------------------------------------


 

Make

 

 

 

 

 

 

 

OD (Max/Min)

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.                                    WELL CONTROL/SUBSEA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.1                             LOWER RISER DIVERTER ASSEMBLY

 

 

 

 

 

 

 

(used when drilling for the surface casing)

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

E.1.1                   Hydraulic Connector

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Surface controlled hydraulic operated dump valves

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.1.2                   Flex Joint/Riser Adaptor

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Flex Joint

 

 

 

 

 

 

 

Make/type

 

 

 

 

 

 

 

Size

 

 

 

 

 

inches

 

Max Deflection

 

 

 

 

 

deg

 

 

 

 

 

 

 

 

 

Riser Adaptor

 

 

 

 

 

 

 

Make/type

 

 

 

 

 

 

 

Size

 

 

 

 

 

inches

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.2                             PRIMARY BOP STACK (from bottom to top)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stack complete with:

 

 

 

 

 

 

 

- guide frame

 

yes/no:

 

Yes

 

 

 

- pick up attachment

 

yes/no:

 

Yes

 

 

 

- transport base

 

yes/no:

 

Yes

 

 

 

Size (bore)

 

 

 

18-3/4

 

Inches

 

Working pressure

 

 

 

15,000

 

psi

 

H2S service

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.2.1                   Alternate hydraulic connector

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternate connector available

 

 

 

No

 

 

 

Connector make/model

 

 

 

N/A

 

 

 

Adaptor available

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.2.2                   Hydraulic Wellhead Connector

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

30/27

 

Inches

 

Make/Type

 

 

 

Vetco Super HD H-4

 

 

 

 

C-54

--------------------------------------------------------------------------------


 

Working pressure

 

 

 

15,000

 

psi

 

Hot tap for underwater intervention

 

yes/no:

 

Yes

 

 

 

Spare connector same type

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

E.2.3                   Ram Type Preventers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Preventers:

 

 

 

 

 

 

 

Quantity

 

 

 

7 cavities

 

 

 

Bore size

 

 

 

18-3/4

 

Inches

 

Working Pressure

 

 

 

15,000

 

psi

 

Make

 

 

 

Cameron

 

 

 

Model

 

 

 

TL

 

 

 

Type (single/double)

 

 

 

2x triple, 1x single (removable)

 

 

 

Ram locks

 

yes/no:

 

Yes “ST locks”

 

 

 

Preventer connection type - top

 

 

 

BX164

 

 

 

Preventer connection type - bottom

 

 

 

BX164

 

 

 

Side oultlets

 

yes/no:

 

Yes

 

 

 

Size

 

 

 

3-1/16

 

Inches

 

Connection type

 

 

 

Studded/flange

 

 

 

Acoustic control system

 

yes/no:

 

Yes (Nautronix)

 

 

 

 

 

 

 

 

 

 

 

Pipe rams:

 

 

 

 

 

 

 

Quantity

 

 

 

1 set

 

 

 

Size

 

 

 

6 5/8” Fixed

 

 

 

Quantity

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Casing Shear Rams:

 

 

 

Super Shear

 

 

 

Quantity

 

 

 

1 set

 

 

 

 

 

 

 

 

 

 

 

Blind/Shear Rams:

 

 

 

CDVS Blind Shear

 

 

 

Quantity

 

 

 

2 sets

 

 

 

 

 

 

 

2 sets

 

 

 

Variable Rams:

 

 

 

 

 

 

 

Quantity

 

 

 

3 sets

 

 

 

Size range (max/min)

 

 

 

3 1/2” by 6 5/8” VBR

 

 

 

 

 

 

 

 

 

 

 

E.2.4                   Stack Configuration

 

 

 

Can be modified to meet client and/or regulatory requirements

 

 

 

(Blind/Shear/Pipe/Variable)

 

Numbers ascend from the Bottom (Wellhead) to the Top (Annulars), as per API RP
53 7.2

 

 

 

 

 

Upper Triple

 

 

 

 

 

 

 

Top rams

 

(Cavity 7)

 

Blind shear rams

 

 

 

Middle rams

 

(Cavity 6)

 

Casing shear rams

 

 

 

Lower rams

 

(Cavity 5)

 

Blind shear rams

 

 

 

 

C-55

--------------------------------------------------------------------------------


 

Lower Triple

 

 

 

 

 

 

 

Upper rams

 

(Cavity 4)

 

3.5-6 5/8” VBR

 

 

 

Middle rams

 

(Cavity 3)

 

6 5/8” fixed

 

 

 

Lower rams

 

(Cavity 2)

 

3.5-6 5/8” VBR

 

 

 

Bottom Single Ram

 

 

 

 

 

 

 

Single Ram

 

(Cavity 1)

 

3.5-6 5/8” VBR

 

 

 

 

 

 

 

 

 

 

 

Position of side outlets - kill

 

 

 

 

 

 

 

Upper

 

 

 

Below Cavity 5

 

 

 

Middle

 

 

 

Below Cavity 3

 

 

 

Lower

 

 

 

Below Cavity 1

 

 

 

 

 

 

 

 

 

 

 

Position of side outlets - choke

 

 

 

 

 

 

 

Upper

 

 

 

Below Cavity 7

 

 

 

Middle

 

 

 

Below Cavity 4

 

 

 

Lower

 

 

 

Below Cavity 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.2.5                   Annular Type Preventer On Stack

 

 

 

N/A (2 each annulars on LMRP)

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.2.6                   Mandrel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Cameron AX

 

 

 

Size

 

 

 

18-3/4 15M

 

Inches

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.2.7                   Fail-Safe Hydraulic Valves

 

 

 

 

 

 

 

(Kill and Choke)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity on each side outlet

 

 

 

2

 

 

 

Size (ID)

 

 

 

3 1/16

 

Inches

 

Make/Type

 

 

 

Cameron MCS

 

 

 

Working pressure

 

 

 

15,000

 

psi

 

Solid block

 

 

 

yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.2.8                   Subsea Accumulators

 

 

 

 

 

 

 

(See also E.7.1 - Surface Accummulator Unit)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

12 x 150 gal

 

 

 

Useful capacity per accumulator (w/o pre-charge)

 

 

 

150

 

Gal

 

Bottle working pressure

 

 

 

7,500

 

psi

 

Hotline pressure

 

 

 

7,500

 

psi

 

 

 

 

 

 

 

 

 

E.2.9                   Hydraulic Control Pod/Receptacles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Redundancy

 

 

 

100

 

percent

 

 

C-56

--------------------------------------------------------------------------------


 

Color Coded

 

yes/no:

 

Yes

 

 

 

Remote regulation of operating pressure for functions requiring lower operating
pressure

 

yes/no:

 

Yes

 

 

 

Spare control pod

 

yes/no:

 

No (but have complete second BOP stack)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.3                             PRIMARY LOWER MARINE RISER PACKAGE

 

 

 

 

 

 

 

(From Bottom To Top)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.3.1                   Hydraulic Connector

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Cameron Collet HC

 

 

 

Size

 

 

 

18 3/4

 

inches

 

Working pressure

 

 

 

15K

 

psi

 

Hot tap for underwater intervention

 

yes/no:

 

Yes

 

 

 

Spare connector same type

 

yes/no:

 

No (but have complete second BOP stack)

 

 

 

 

 

 

 

 

 

 

 

E.3.2                   Annular Type Preventer (LMRP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Upper

 

 

 

 

 

 

 

Size

 

 

 

18-3/4

 

Inches

 

Working pressure

 

 

 

10M

 

psi

 

Make/Type

 

 

 

Hydril GX Dual

 

 

 

Lower

 

 

 

 

 

 

 

Size

 

 

 

18-3/4

 

Inches

 

Working pressure

 

 

 

10M

 

psi

 

Make/Type

 

 

 

Hydril GX Dual

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.3.3                   Flex Joint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

OSI Flex Joint

 

 

 

Size

 

 

 

18-3/4 6KSI

 

 

 

Max deflection

 

 

 

10

 

deg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.3.4                   Riser Adapter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Cameron

 

 

 

Size

 

 

 

19.25

 

inches

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.3.5                   Connection Lines to Riser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type (rigid loops, coflexip, etc.)

 

 

 

Coflexip “with/coflon”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4                             SECONDARY BOP STACK (from bottom to top)

 

 

 

As above for Primary stack.

 

 

 

 

 

 

 

 

 

 

 

Stack complete with:

 

 

 

 

 

 

 

- guide frame

 

 

 

 

 

 

 

 

C-57

--------------------------------------------------------------------------------

 

- pick up attachment

 

 

 

 

 

 

 

- transport base

 

 

 

 

 

 

 

Size (bore)

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

H2S service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.1     Alternate hydraulic connector

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternate connector available

 

 

 

 

 

 

 

Connector make/model

 

 

 

 

 

 

 

Adaptor available

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.2      Hydraulic Wellhead Connector

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

 

 

Inches

 

Make/Type

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

psi

 

Hot tap for underwater intervention

 

 

 

 

 

 

 

Spare connector same type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.3      Ram Type Preventers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Preventers:

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Bore size

 

 

 

 

 

 

 

Working Pressure

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Model

 

 

 

 

 

 

 

Type (single/double)

 

 

 

 

 

 

 

Ram locks

 

 

 

 

 

 

 

Preventer connection type - top

 

 

 

 

 

 

 

Preventer connection type - bottom

 

 

 

 

 

 

 

Side oultlets

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

Acoustic control system

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pipe rams:

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blind/Shear rams:

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Blind/Shear rams:

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Variable rams:

 

 

 

 

 

 

 

 

C-58

--------------------------------------------------------------------------------


 

Quantity

 

 

 

 

 

 

 

Size range (max/min)

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Size range (max/min)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.4      Stack Configuration

 

 

 

 

 

 

 

(Blind/Shear/Pipe/Variable)

 

 

 

 

 

 

 

Upper Triple

 

 

 

 

 

 

 

Top rams

 

 

 

 

 

 

 

Middle rams

 

 

 

 

 

 

 

Lower rams

 

 

 

 

 

 

 

Lower Triple

 

 

 

 

 

 

 

Upper rams

 

 

 

 

 

 

 

Middle rams

 

 

 

 

 

 

 

Lower rams

 

 

 

 

 

 

 

Bottom Single Ram

 

 

 

 

 

 

 

Single Ram

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Position of side outlets - kill

 

 

 

 

 

 

 

Upper

 

 

 

 

 

 

 

Middle

 

 

 

 

 

 

 

Lower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Position of side outlets - choke

 

 

 

 

 

 

 

Upper

 

 

 

 

 

 

 

Middle

 

 

 

 

 

 

 

Lower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.5      Annular Type Preventer On Stack

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.6      Mandrel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.7      Fail-Safe Hydraulic Valves

 

 

 

 

 

 

 

(Kill and Choke)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity on each side outlet

 

 

 

 

 

 

 

Size (ID)

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Solid block

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.8      Subsea Accumulators

 

 

 

 

 

 

 

(See also E.7.1 - Surface Accummulator Unit)

 

 

 

 

 

 

 

 

C-59

--------------------------------------------------------------------------------


 

Quantity

 

 

 

 

 

 

 

Useful capacity per accumulator (w/o pre-charge)

 

 

 

 

 

 

 

Bottle working pressure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.4.9      Hydraulic Control Pod/Receptacles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Redundancy

 

 

 

 

 

 

 

Color Coded

 

 

 

 

 

 

 

Remote regulation of operating pressure for

 

 

 

 

 

 

 

functions requiring lower operating pressure

 

 

 

 

 

 

 

Spare control pod

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.5          SECONDARY LOWER MARINE RISER PACKAGE

 

 

 

As above for Primary stack.

 

 

 

(From Bottom To Top)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.5.1      Hydraulic Connector

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Hot tap for underwater intervention

 

 

 

 

 

 

 

Spare connector same type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.5.2      Annular Type Preventer (LMRP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Upper Annular

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Lower Annular

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.5.3      Flex Joint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Max deflection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.5.4      Riser Adapter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

 

C-60

--------------------------------------------------------------------------------


 

E.5.5      Connection Lines to Riser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type (rigid loops, coflexip, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.6       PRIMARY MARINE RISER SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.6.1     Marine Riser Joints

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Cameron Load King

 

 

 

OD

 

 

 

21.25

 

Inches

 

ID

 

 

 

19.25

 

Inches

 

Wall thickness

 

 

 

1.0

 

Inches

 

Average length of each joint

 

 

 

75

 

ft.

 

Weight of one complete joint (in air)

 

 

 

est. 33,514 “slick joint ”

 

lbs

 

Quantity

 

 

 

150 (10 slick)

 

 

 

Pipe material

 

 

 

x-80

 

 

 

Minimum yield strength

 

 

 

80,000

 

 

 

Type riser connectors

 

 

 

Flanged

 

 

 

Dogs

 

 

 

no

 

 

 

 

 

 

 

 

 

 

 

Pup joints:

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Length

 

 

 

40

 

ft.

 

Quantity

 

 

 

1

 

 

 

Length

 

 

 

35

 

ft.

 

Quantity

 

 

 

1

 

 

 

Length

 

 

 

30

 

ft.

 

Quantity

 

 

 

1

 

 

 

Length

 

 

 

25

 

ft.

 

Quantity

 

 

 

1

 

 

 

Length

 

 

 

20

 

ft.

 

Quantity

 

 

 

1

 

 

 

Length

 

 

 

15

 

ft.

 

Quantity

 

 

 

1

 

 

 

Length

 

 

 

10

 

ft.

 

Quantity

 

 

 

1

 

 

 

Length

 

 

 

5

 

ft.

 

 

 

 

 

 

 

 

 

E.6.2      Telescopic Joint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Cameron Load King

 

 

 

Size (ID)

 

 

 

19 3/4

 

Inches

 

Stroke

 

 

 

80

 

ft.

 

Double Seals

 

 

 

Yes

 

 

 

Spare telescoping joint

 

yes/no:

 

Yes

 

 

 

Location

 

 

 

Vessel

 

 

 

Rotating support ring for riser tensioners

 

 

 

Yes “Roller Bearing”

 

 

 

Connection points

 

 

 

N/A

 

 

 

 

C-61

--------------------------------------------------------------------------------


 

E.6.3      Kill/Choke Lines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1x choke, 1x kill

 

 

 

Outside diameter

 

 

 

6.75

 

inches

 

Inside diameter

 

 

 

4.5

 

inches

 

Working pressure

 

 

 

15,000

 

psi

 

 

 

 

 

 

 

 

 

E.6.4      Booster Lines (If Fitted)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Outside diameter

 

 

 

5

 

inches

 

Inside diameter

 

 

 

4

 

inches

 

Working pressure

 

 

 

7,500

 

psi

 

 

 

 

 

 

 

 

 

E.6.5      Hydraulic Supply Lines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Outside Diameter

 

 

 

3.125

 

inches

 

Inside Diameter

 

 

 

2 1/2

 

inches

 

Working pressure

 

 

 

5,000

 

psi

 

 

 

 

 

 

 

 

 

E.6.6      Upper Ball (Flex) Joint

 

 

 

Flex

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

OSI diverter flex II-3

 

 

 

Size

 

 

 

21

 

inches

 

Maximum deflection

 

 

 

15 plus/minus

 

degs

 

Spare upper ball (flex) joint

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

E.6.7      Buoyancy Modules (If Fitted)

 

 

 

Buoyancy configuration under technical review

 

 

 

 

 

 

 

 

 

 

 

Make

 

 

 

Cuming

 

 

 

Quantity of buoyed riser joints

 

 

 

32

 

 

 

OD of buoyed riser joints

 

 

 

54

 

Inches

 

Length of each module

 

 

 

210

 

Inches

 

Volume of each module

 

 

 

A: 97.6 B: 90.6

 

cu ft

 

Buoyancy in seawater

 

 

 

29,140 (total uplift per joint)

 

lbs

 

Rated water depth

 

 

 

2,500

 

ft

 

 

 

 

 

 

 

 

 

Make

 

 

 

Cuming

 

 

 

Quantity of buoyed riser joints

 

 

 

33

 

 

 

OD of buoyed riser joints

 

 

 

56

 

Inches

 

Length of each module

 

 

 

210

 

Inches

 

Volume of each module

 

 

 

A: 108.6 B: 101.3

 

cu ft

 

Buoyancy in seawater

 

 

 

29,140 (total uplift per joint)

 

lbs

 

Rated water depth

 

 

 

5,000

 

ft

 

 

 

 

 

 

 

 

 

Make

 

 

 

Cuming

 

 

 

Quantity of buoyed riser joints

 

 

 

33

 

 

 

OD of buoyed riser joints

 

 

 

59

 

Inches

 

 

C-62

--------------------------------------------------------------------------------


 

Length of each module

 

 

 

210

 

Inches

 

Volume of each module

 

 

 

A: 124.4 B: 117.2

 

cu ft

 

Buoyancy in seawater

 

 

 

29,092 (total uplift per joint)

 

lbs

 

Rated water depth

 

 

 

7,500

 

ft

 

 

 

 

 

 

 

 

 

Make

 

 

 

Cuming

 

 

 

Quantity of buoyed riser joints

 

 

 

33

 

 

 

OD of buoyed riser joints

 

 

 

59

 

Inches

 

Length of each module

 

 

 

210

 

Inches

 

Volume of each module

 

 

 

A: 124.4 B: 117.2

 

cu ft

 

Buoyancy in seawater

 

 

 

28,612 (total uplift per joint)

 

lbs

 

Rated water depth

 

 

 

10,000

 

ft

 

 

 

 

 

 

 

 

 

Make

 

 

 

Cuming

 

 

 

Quantity of buoyed riser joints

 

 

 

27

 

 

 

OD of buoyed riser joints

 

 

 

59

 

Inches

 

Length of each module

 

 

 

210

 

Inches

 

Volume of each module

 

 

 

A: 124.4 B: 117.2

 

cu ft

 

Buoyancy in seawater

 

 

 

26,292 (total uplift per joint)

 

lbs

 

Rated water depth

 

 

 

12,000

 

ft

 

 

 

 

 

 

 

 

 

E.6.8      Marine Riser Spider

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Cameron Load King 3.5

 

 

 

 

 

 

 

 

 

 

 

E.6.9      Marine Riser Gimbal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Cameron Load King 3.5

 

 

 

 

 

 

 

 

 

 

 

E.6.10    Riser Handling Tools

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

4

 

 

 

Type

 

 

 

2 Hydraulic / 2 Manual

 

 

 

 

 

 

 

 

 

 

 

E.6.11    Riser Test Tools

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

5

 

 

 

Type

 

 

 

integral to Riser running tool “aux line lockdown pins”

 

 

 

 

 

 

 

 

 

 

 

E.6.12    Instrumented Riser Joint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

None

 

 

 

Make

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

Functions:

 

 

 

 

 

 

 

Tension

 

 

 

 

 

 

 

Mud temp

 

 

 

 

 

 

 

Mud weight

 

 

 

 

 

 

 

 

C-63

--------------------------------------------------------------------------------


 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.6.13    Riser Flood/Fill System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

None

 

 

 

Make

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

Automatic operation

 

 

 

 

 

 

 

Manual override

 

 

 

 

 

 

 

No. of inlet valves

 

 

 

 

 

 

 

Size of valves (ID)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.7          SECONDARY MARINE RISER SYSTEM

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

E.7.1      Marine Riser Joints

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

 

 

 

 

OD

 

 

 

 

 

 

 

ID

 

 

 

 

 

 

 

Wall thickness

 

 

 

 

 

 

 

Average length of each joint

 

 

 

 

 

 

 

Weight of one complete joint (in air)

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Pipe material

 

 

 

 

 

 

 

Minimum yield strength

 

 

 

 

 

 

 

Type riser connectors

 

 

 

 

 

 

 

Dogs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

 

 

 

 

OD

 

 

 

 

 

 

 

ID

 

 

 

 

 

 

 

Wall thickness

 

 

 

 

 

 

 

Average length of each joint

 

 

 

 

 

 

 

Weight of one complete joint (in air)

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Pipe material

 

 

 

 

 

 

 

Minimum yield strength

 

 

 

 

 

 

 

Type riser connectors

 

 

 

 

 

 

 

Dogs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pup joints:

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

 

C-64

--------------------------------------------------------------------------------

 

 

E.7.2                   Telescopic Joint

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Size (ID)

 

 

 

 

 

Inches

 

Stroke

 

 

 

 

 

ft.

 

Double Seals

 

 

 

 

 

 

 

Spare telescoping joint

 

yes/no:

 

 

 

 

 

Location

 

 

 

 

 

 

 

Rotating support ring for riser tensioners

 

 

 

 

 

 

 

Connection points

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.7.3                   Kill/Choke Lines

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Outside diameter

 

 

 

 

 

 

 

Inside diameter

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.7.4                   Booster Lines (If Fitted)

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Outside diameter

 

 

 

 

 

 

 

Inside diameter

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.7.5                   Hydraulic Supply Lines

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Outside diameter

 

 

 

 

 

 

 

Inside diameter

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.7.6                   Upper Ball (Flex) Joint

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Maximum deflection

 

 

 

 

 

 

 

Spare upper ball (flex) joint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.7.7                   Buoyancy Modules (If Fitted)

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Quantity of buoyed riser joints

 

 

 

 

 

 

 

OD of buoyed riser joints

 

 

 

 

 

 

 

Length of each module

 

 

 

 

 

 

 

Volume of each module

 

 

 

 

 

 

 

Buoyancy in seawater

 

 

 

 

 

 

 

Rated water depth

 

 

 

 

 

 

 

 

C-65

--------------------------------------------------------------------------------


 

Make

 

 

 

 

 

 

 

Quantity of buoyed riser joints

 

 

 

 

 

 

 

OD of buoyed riser joints

 

 

 

 

 

 

 

Length of each module

 

 

 

 

 

 

 

Volume of each module

 

 

 

 

 

 

 

Buoyancy in seawater

 

 

 

 

 

 

 

Rated water depth

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.7.8                   Marine Riser Spider

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.7.9                   Marine Riser Gimbal

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.7.10            Riser Handling Tools

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.7.11            Riser Test Tools

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.7.12            Instrumented Riser Joint

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

Functions:

 

 

 

 

 

 

 

Tension

 

 

 

 

 

 

 

Mud temp

 

 

 

 

 

 

 

Mud weight

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.7.13            Riser Flood/Fill System

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

Automatic operation

 

 

 

 

 

 

 

Manual override

 

 

 

 

 

 

 

No. of inlet valves

 

 

 

 

 

 

 

 

C-66

--------------------------------------------------------------------------------


 

Size of valves (ID)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.8                             DIVERTER BOP

 

 

 

 

 

 

 

(For installation in fixed bell nipple)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Cameron Type CSO

 

 

 

Max Bore Size

 

 

 

21.25

 

 

 

Working pressure

 

 

 

500

 

psi

 

Number of diverter outlets

 

 

 

7

 

 

 

Outlet OD

 

 

 

List below

 

 

 

Insert packer size ID

 

 

 

CSO

 

 

 

 

 

 

 

 

 

 

 

E.8.1                   Diverter Flowlines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

OD of flowlines

 

 

 

18

 

Inches

 

Running from diverter to

 

 

 

overboard - port and stbd

 

 

 

Valve types

 

 

 

ball

 

 

 

Size

 

 

 

18

 

Inches

 

Working pressure

 

 

 

ANSI 300 Class (720 psi)

 

psi

 

Control valve type (air/hydraulic/etc.)

 

 

 

air

 

 

 

Remote controlled from

 

 

 

NOV Cyberbase

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

OD of flowlines

 

 

 

18

 

Inches

 

Running from diverter to

 

 

 

flowline

 

 

 

Valve types

 

 

 

ball

 

 

 

Size

 

 

 

18

 

Inches

 

Working pressure

 

 

 

ANSI 300 Class (720 psi)

 

psi

 

Control valve type (air/hydraulic/etc.)

 

 

 

air

 

 

 

Remote controlled from

 

 

 

NOV Cyberbase

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

OD of flowlines

 

 

 

6

 

Inches

 

Running from diverter to

 

 

 

trip tank fill

 

 

 

Valve types

 

 

 

ball

 

 

 

Size

 

 

 

6

 

Inches

 

Working pressure

 

 

 

ANSI 300 Class (720 psi)

 

psi

 

Control valve type (air/hydraulic/etc.)

 

 

 

air

 

 

 

Remote controlled from

 

 

 

NOV Cyberbase

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

OD of flowlines

 

 

 

12

 

Inches

 

Running from diverter to

 

 

 

degasser

 

 

 

Valve types

 

 

 

ball

 

 

 

Size

 

 

 

12

 

Inches

 

Working pressure

 

 

 

ANSI 300 Class (720 psi)

 

psi

 

Control valve type (air/hydraulic/etc.)

 

 

 

air

 

 

 

Remote controlled from

 

 

 

NOV Cyberbase

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

 

C-67

--------------------------------------------------------------------------------


 

OD of flowlines

 

 

 

4

 

Inches

 

Running from diverter to

 

 

 

well fill from trip tank

 

 

 

Valve types

 

 

 

1x ball & 1x non return

 

 

 

Size

 

 

 

4

 

Inches

 

Working pressure

 

 

 

ANSI 300 Class (720 psi)

 

psi

 

Control valve type (air/hydraulic/etc.)

 

 

 

air

 

 

 

Remote controlled from

 

 

 

NOV Cyberbase

 

 

 

 

 

 

 

 

 

 

 

E.8.2                   Diverter Control Panels

 

 

 

Cameron MUX control & Manual skid

 

 

 

 

 

 

 

 

 

 

 

Driller’s panel

 

 

 

yes

 

 

 

Make

 

 

 

Cameron

 

 

 

Model

 

 

 

MUX surface control

 

 

 

Location

 

 

 

Drillfloor

 

 

 

Locking/unclocking control

 

 

 

yes/ software seq.

 

 

 

 

 

 

 

 

 

 

 

Remote panel

 

 

 

yes

 

 

 

Make

 

 

 

Cameron

 

 

 

Model

 

 

 

MUX surface control

 

 

 

Location

 

 

 

Superintendants Office

 

 

 

Locking/unclocking control

 

 

 

yes /software seq.

 

 

 

 

 

 

 

 

 

 

 

E.9                             SUBSEA SUPPORT SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.9.1                   Riser Tensioners

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

16

 

 

 

Make/Type

 

 

 

NOV Hydralift - SWRT 250-65

 

 

 

Capacity each tensioner

 

 

 

250

 

kips

 

Maximum stroke

 

 

 

16.25

 

ft.

 

Wireline size

 

 

 

2.75

 

Inches

 

Line travel

 

 

 

65

 

ft.

 

Independent air compressors

 

yes/no:

 

yes

 

 

 

Independent air drying unit

 

yes/no:

 

yes

 

 

 

 

 

 

 

 

 

 

 

E.9.2                   Guideline System

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Capacity each tensioner

 

 

 

 

 

 

 

Maximum stroke

 

 

 

 

 

 

 

Wireline size

 

 

 

 

 

 

 

Line travel

 

 

 

 

 

 

 

Line storage drums with tensioners

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.9.3                   Remote Guideline Replacement Tool

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

C-68

--------------------------------------------------------------------------------


 

E.9.4                   Remote Guideline Cutting Tool

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.9.5                   Pod Line Tensioners

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Capacity each/tensioner

 

 

 

 

 

 

 

Maximum stroke

 

 

 

 

 

 

 

Wireline size

 

 

 

 

 

 

 

Line travel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.9.6                   Tensioner/Compensator Air Pressure Vessels

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

detail below

 

 

 

Total capacity

 

 

 

Working APV 48 X 2000L Standby APV 8 X 1815L

 

 

 

Rated working pressure

 

 

 

Working APV = 3000psi Standby APV = 4500psi

 

 

 

Pressure relief valve installed

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

E.10                      BOP CONTROL SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.10.1            Surface Accumulator Unit

 

 

 

Two units - main and offline

 

 

 

(See also E.2.8 & E.4.8 - Subsea Accumulators)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make

 

 

 

CIW Mark III Mux

 

 

 

Model/Type

 

 

 

bladder type

 

 

 

Location

 

 

 

Subsea equipment room

 

 

 

Soluble oil reservoir capacity

 

 

 

Satisfy API 16D

 

 

 

Oil/water mix.capacity

 

 

 

Satisfy API 16D

 

 

 

Glycol reservoir capacity

 

 

 

Satisfy API 16D

 

 

 

No. of bottles installed

 

 

 

100

 

 

 

Useful capacity per accumulator (w/o pre-charge)

 

 

 

15

 

Gal

 

Bottle working pressure

 

 

 

5000

 

psi

 

Control manifold model

 

 

 

Cameron

 

 

 

Regulator type

 

 

 

 

 

 

 

Total useful accumulator volume (surface and stack) equals all preventer opening
and closing volumes.

 

 

 

Satisfy API 16D

 

 

 

Plus percent additional volume

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.10.2            Accumulator Hydraulic Pumps

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electric Driven

 

 

 

Yes

 

 

 

Quantity

 

 

 

3

 

 

 

Make

 

 

 

Hammelmann

 

 

 

Model

 

 

 

Triplex pump

 

 

 

 

C-69

--------------------------------------------------------------------------------


 

Each driven by motor of power

 

 

 

Electric

 

 

 

Flow rate of each pump

 

 

 

30

 

GPM

 

At minimum operating pressure

 

 

 

4500

 

psi

 

 

 

 

 

 

 

 

 

Air Driven

 

 

 

N/A

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Model

 

 

 

 

 

 

 

Each driven by motor of power

 

 

 

 

 

 

 

Flow rate of each pump

 

 

 

 

 

 

 

At minimum operating pressure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.10.3            Driller’s Control Panel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Graphic control panel at driller’s position showing subsea functions with
controls for the following functions of the BOP stack

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Marine riser connector

 

 

 

Yes

 

 

 

All annular type BOP’s

 

 

 

Yes

 

 

 

All ram type BOP’s

 

 

 

Yes

 

 

 

Lock for ram type BOPs

 

 

 

Yes

 

 

 

Wellhead and LMRP connector

 

 

 

Yes

 

 

 

Inner and outer kill and choke line valves

 

 

 

Yes

 

 

 

Low acc. pressure warning

 

 

 

Yes

 

 

 

Low reservoir level warning

 

 

 

Yes

 

 

 

Low rig air pressure warning

 

 

 

Yes

 

 

 

Pressure regulator for annular

 

 

 

Yes

 

 

 

Flowmeter

 

 

 

Yes

 

 

 

Quantity of pressure gauges

 

 

 

Yes

 

 

 

Emergency push button for automatic

 

 

 

Yes

 

 

 

riser disconnection

 

 

 

Yes

 

 

 

Other control functions

 

 

 

Yes

 

 

 

Control panel make

 

 

 

Cameron

 

 

 

Control panel model

 

 

 

Touch

 

 

 

 

 

 

 

 

 

 

 

E.10.4            Remote Control Panels

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ability to operate main closing unit valves directly

 

 

 

yes

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Model

 

 

 

Cameron

 

 

 

Locations

 

 

 

Toolpushers Cabin (mimic) / Bridge (active)

 

 

 

Operating System Routing (Direct/via Primary Control Panel)

 

 

 

direct

 

 

 

 

 

 

 

 

 

 

 

E.11                      SUBSEA CONTROL SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.11.1            Hose Reels

 

 

 

 

 

 

 

 

C-70

--------------------------------------------------------------------------------


 

Quantity

 

 

 

1

 

 

 

Location

 

 

 

Moonpool area

 

 

 

Make/Type

 

 

 

PatCo

 

 

 

Maximum storage length each

 

 

 

13,000

 

ft

 

Drive motor type

 

 

 

Pneumatic motor/ drive system

 

 

 

 

 

 

 

 

 

 

 

E.11.2            Pod Hose

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Location

 

 

 

 

 

 

 

Length

 

 

 

 

 

 

 

OD hose

 

 

 

 

 

 

 

Control line ID

 

 

 

 

 

 

 

Quantity total

 

 

 

 

 

 

 

Quantity spare (when new)

 

 

 

 

 

 

 

Control line ID

 

 

 

 

 

 

 

Quantity total

 

 

 

 

 

 

 

Quantity spare (when new)

 

 

 

 

 

 

 

Control line ID

 

 

 

 

 

 

 

Quantity total

 

 

 

 

 

 

 

Quantity spare (when new)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.11.3            Pod Hose Manifold

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

E.11.4            Surface Test Pod

 

 

 

Pod test stand

 

 

 

 

 

 

 

 

 

 

 

E.12                      ACOUSTIC EMERGENCY BOP CONTROL SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Nautronix

 

 

 

Type (Fixed/Portable)

 

 

 

Portable

 

 

 

Number of functions

 

 

 

8

 

 

 

Type of functions

 

 

 

 

 

 

 

Upper shear ram preventer - close

 

 

 

Yes

 

 

 

Upper pipe ram preventer - close

 

 

 

Yes

 

 

 

Lower shear ram preventer - close

 

 

 

Yes

 

 

 

LMRP connector - unlatch

 

 

 

Yes

 

 

 

Upper pipe ram ST lock - lock

 

 

 

Yes

 

 

 

Super shear ram preventer - close

 

 

 

Yes

 

 

 

Acoustic system - isolation

 

 

 

Yes

 

 

 

Other

 

 

 

Yes acoustic system “RESET/ARM”

 

 

 

 

 

 

 

 

 

 

 

E.13                      SUBSEA AUXILIARY EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.13.1            Hole Position Indicator

 

 

 

To be specified

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

C-71

--------------------------------------------------------------------------------


 

Quantity of monitors

 

 

 

 

 

 

 

Monitor location

 

 

 

 

 

 

 

Monitor location

 

 

 

 

 

 

 

Recorder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.13.2            Riser Angle Indicator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Electric and Acoustic

 

 

 

Quantity of monitors

 

 

 

3

 

 

 

Monitor location

 

 

 

1 Riser adapter

 

 

 

Monitor location

 

 

 

1 each Pod

 

 

 

Recorder

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

E.13.3            Slope Indicators

 

 

 

Bullseye

 

 

 

 

 

 

 

 

 

 

 

Make

 

 

 

Cameron

 

 

 

Quantity

 

 

 

2

 

 

 

Provision for installation on

 

 

 

Riser adapter/stack

 

 

 

BOP

 

 

 

N/A

 

 

 

Pin Connector

 

 

 

N/A

 

 

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.13.4            Underwater TV System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Video Ray / P4 OG 300BASE Configuration

 

 

 

Quantity of TV monitors

 

 

 

TBD

 

 

 

Monitor location

 

 

 

TBD

 

 

 

Monitor location

 

 

 

TBD

 

 

 

Reels/cables for maximum water depth

 

 

 

130’ of Preformance Neutral Buoyancy Tether, 250’ Standard Neutral Buoyancy
Tether, 250’ Negative Buoyancy Tether, and Ship Hull Crawler Accessory for
monitoring sea chest intakes

 

 

 

TV frame type

 

 

 

TBD

 

 

 

Pan/tilt unit

 

 

 

Yes

 

 

 

Spare camera

 

 

 

TBD

 

 

 

Spare cable

 

 

 

TBD

 

 

 

 

 

 

 

 

 

 

 

E.13.5            ROV System

 

 

 

Space and provisions for two (2) sets overboard launched work-class ROVs
(approx.150 HP) shall be provided. The ROV shall be using a cursor system (ROV
owner supplied) with lower guide frames attached to the outboard side of the
hull. Detailed layout drawings will be provided by the ROV manufacturer

 

 

 

 

C-72

--------------------------------------------------------------------------------

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

Monitor location

 

 

 

 

 

 

 

Monitor location

 

 

 

 

 

 

 

Provided by

 

 

 

 

 

 

 

Maximum water depth

 

 

 

 

 

 

 

Cameras - color

 

 

 

 

 

 

 

Cameras - B & W

 

 

 

 

 

 

 

Manipulators

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Type (spacially correspondent, rate, grabber)

 

 

 

 

 

 

 

Functions

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Type (spacially correspondent, rate, grabber)

 

 

 

 

 

 

 

Functions

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Type (spacially correspondent, rate, grabber)

 

 

 

 

 

 

 

Functions

 

 

 

 

 

 

 

Sonar

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.14       CHOKE MANIFOLD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.14.1    Choke Manifold

 

 

 

 

 

 

 

(For instrumentation, see H.3)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make

 

 

 

WOM

 

 

 

Minimum ID

 

 

 

3-1/16

 

Inches

 

Maximum WP

 

 

 

15,000

 

psi

 

H2S service

 

yes/no:

 

Yes

 

 

 

Quantity of fixed chokes

 

 

 

20 each 3-1/16” 15K manual gate valves

 

 

 

Make

 

 

 

WOM

 

 

 

Model

 

 

 

Magnum F.E.

 

 

 

Size (ID)

 

 

 

3-1/16”

 

Inches

 

Quantity of fixed chokes

 

 

 

11 each 4-1/16” - 10K manual gate valves

 

 

 

Make

 

 

 

WOM

 

 

 

Model

 

 

 

Magnum F.E.

 

 

 

Size (ID)

 

 

 

4-1/16”

 

Inches

 

Quantity of fixed chokes

 

 

 

4 each 2-1/16” — 15K manual gate valves

 

 

 

Make

 

 

 

WOM

 

 

 

Model

 

 

 

Magnum F.E.

 

 

 

Size (ID)

 

 

 

2-1/16”

 

Inches

 

Quantity of adjustable chokes

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Model

 

 

 

 

 

 

 

Size (ID)

 

 

 

 

 

Inches

 

Quantity of power chokes

 

 

 

4 (Hydraulic)

 

 

 

 

C-73

--------------------------------------------------------------------------------


 

Make

 

 

 

Expro

 

 

 

Model

 

 

 

Power Choke

 

 

 

Size (ID)

 

 

 

3” orifice

 

Inches

 

Power choke remote control panel

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

Model

 

 

 

 

 

 

 

Location

 

 

 

drillers cabin

 

 

 

Glycol injection

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

E.14.2    Flexible Choke & Kill Lines

 

 

 

API 15,000 PSI 16C monogrammed

 

 

 

(Connecting riser to drilling unit)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

choke

 

1

 

 

 

Make/Type

 

 

 

Coflex / Coflon lined choke, kill, and bost (workover capable)

 

 

 

ID

 

 

 

3

 

Inches

 

Working pressure/test pressure

 

 

 

15,000

 

psi

 

 

 

 

 

 

 

 

 

Quantity

 

kill

 

1

 

 

 

Make/Type

 

 

 

Coflexip

 

 

 

ID

 

 

 

3

 

Inches

 

Working pressure/test pressure

 

 

 

15,000

 

psi

 

 

 

 

 

 

 

 

 

E.15       BOP TESTING EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.15.1    Hydraulic BOP Test Pump

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make

 

 

 

Cameron

 

 

 

Model/Type

 

 

 

HPTU

 

 

 

Pressure rating

 

 

 

22,500

 

psi

 

Chart recorder

 

yes/no:

 

Yes

 

 

 

 

 

 

 

 

 

 

 

E.15.2    BOP Test Stump

 

 

 

Offline operation

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2 each size (total 4)

 

 

 

Test pressure

 

 

 

15,000

 

psi

 

Type

 

 

 

Vetco VX/VT

 

 

 

Size

 

 

 

27” & 30” load/non-load bearing

 

inches

 

Connected to deck (welded/bolted)

 

 

 

Bolted

 

 

 

 

 

 

 

 

 

 

 

E.15.3    LMRP Test Stump

 

 

 

Offline operation

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Test pressure

 

 

 

10,000

 

psi

 

Type

 

 

 

CIW AX

 

 

 

Size

 

 

 

18 3/4

 

inches

 

Connected to deck (welded/bolted)

 

 

 

Bolted

 

 

 

 

 

 

 

 

 

 

 

E.16       WELLHEAD RUNNING/RETRIEVING/

 

 

 

operator supply

 

 

 

 

C-74

--------------------------------------------------------------------------------


 

TESTING TOOLS (RT/RRT/TT)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wellhead make

 

 

 

 

 

 

 

Wellhead type

 

 

 

 

 

 

 

Wellhead size

 

 

 

 

 

 

 

Pressure rating

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.16.1    RT’s For Casing Installation

 

 

 

operator supply

 

 

 

 

 

 

 

 

 

 

 

Mechanical RT - casing housing sizes

 

 

 

 

 

 

 

Hydraulic RT - casing housing sizes

 

 

 

 

 

 

 

Pack Off RT - casing housing sizes

 

 

 

 

 

 

 

Hanger RT - casing hanger sizes

 

 

 

 

 

 

 

Hanger RT - casing type

 

 

 

 

 

 

 

Seal Assembly RT - casing sizes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.16.2    RRT’s For Casing Installation

 

 

 

operator supply

 

 

 

 

 

 

 

 

 

 

 

Seal Assembly RRT - casing sizes

 

 

 

 

 

 

 

Wear Bushing RRT - casing sizes

 

 

 

 

 

 

 

Seat Protector RRT - casing sizes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.16.3    Miscellaneous Tools

 

 

 

operator supply

 

 

 

 

 

 

 

 

 

 

 

Temporary guide base RT

 

 

 

 

 

 

 

BOP stack TT

 

 

 

 

 

 

 

Multi-purpose TT

 

 

 

 

 

 

 

Conductor casing jetting head

 

 

 

 

 

 

 

Clean out tool

 

 

 

 

 

 

 

Lock ring wellhead release tool

 

 

 

 

 

 

 

Seal assembly torque tool

 

 

 

 

 

 

 

Utility guide frame

 

 

 

 

 

 

 

Guide frame adaptor sizes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.16.4    DP Hang-Off Subs

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

OD drill pipe

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

Grade

 

 

 

 

 

 

 

Hang Off Method (sq. shoulder/doughnut)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.16.5    Mini Hose Bundle for use with hydraulic running tools

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Control line ID

 

 

 

 

 

 

 

Quantity of lines

 

 

 

 

 

 

 

Control line ID

 

 

 

 

 

 

 

Quantity of lines

 

 

 

 

 

 

 

 

C-75

--------------------------------------------------------------------------------


 

E.16.6    Emergency BOP Recovery System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Emergency BOP recovery system:

 

yes/no

 

Yes

 

 

 

Make/type

 

 

 

Cameron/ Shackles and slings

 

 

 

 

 

 

 

 

 

 

 

E.17       Riser Gas Handling System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make / Manufacturer

 

 

 

Cameron

 

 

 

Location in Riser String

 

 

 

Below Telescopic Joint

 

 

 

Components

 

 

 

 

 

 

 

(1) Cameron 21-1/4” 2M Annular (Rapid close)

 

 

 

 

 

 

 

(1) Flow spool with 3 ea. 6” ports.

 

 

 

 

 

 

 

(1) Spacer Spool - Note: Spool can be replaced with Weatherford 7875 RCD unit
for conversion to MPD joint.

 

 

 

 

 

 

 

Dedicated Choke Manifold

 

 

 

 

 

 

 

(2) ea. 6” API 17K compliant hoses and valving (to choke manifold)

 

 

 

 

 

 

 

(1) 6” API 17K compliant bypass Line (overboard)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.            MUD SYSTEM/BULK SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.1          HIGH PRESSURE MUD SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

System working pressure

 

 

 

7,500

 

psi

 

System test pressure

 

 

 

11,250

 

psi

 

Built to which design standard

 

 

 

API

 

 

 

 

 

 

 

 

 

 

 

F.1.1       Mud Pumps

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

5

 

 

 

Make

 

 

 

NOV

 

 

 

Model

 

 

 

14-P-220

 

 

 

Type (Triplex/Duplex)

 

 

 

Triplex

 

 

 

Liner sizes available

 

 

 

6-1/2” standard, 5 1/2” and 6”

 

 

 

Mud pump drive motors

 

 

 

2

 

 

 

Motor type

 

 

 

NOV AC - DM 27

 

 

 

Continuous power rating per motor

 

 

 

1,150

 

Horsepower

 

Fluid end

 

 

 

NOV Mission

 

 

 

Maximum working pressure

 

 

 

7,500

 

psi

 

Test pressure

 

 

 

11,250

 

psi

 

Pump stroke counter

 

 

 

Electronic

 

 

 

Supercharging pump

 

 

 

Mission 8x6x14

 

 

 

Driven by motor of power

 

 

 

100

 

HP

 

Flowrate

 

 

 

1,500

 

GPM

 

Discharge/Suction line ID

 

 

 

Discharge (150mm) / Suction line (250mm)ID

 

 

 

M.P. Pulsation Dampener

 

 

 

R-120 (7,500 psi)

 

 

 

Reset Relief Valve

 

 

 

Titan BX

 

 

 

 

C-76

--------------------------------------------------------------------------------


 

Working flowrate per pump at 90% of max spm

 

 

 

 

 

 

 

Liner Size

 

 

 

6”   /   5-1/2”

 

inches

 

Pump speed (90% of max.)

 

 

 

 

 

RPM

 

Pump pressure

 

 

 

 

 

psi

 

Working flowrate @ 100% volumetric output

 

 

 

 

 

GPM

 

 

 

 

 

 

 

 

 

F.1.2       Transfer Pumps/Mixing Pumps

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mixing/Transfer Pumps

 

 

 

 

 

 

 

Quantity

 

 

 

4

 

 

 

Make

 

 

 

NOV

 

 

 

Model

 

 

 

Vertical Magnum

 

 

 

Type

 

 

 

8 x 6 x 14

 

 

 

Drive motor type

 

 

 

Electric

 

 

 

Power output

 

 

 

125

 

HP

 

 

 

 

 

 

 

 

 

F.1.3       Booster Pump

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

None

 

 

 

Make/Type

 

 

 

 

 

 

 

Pumping capacity (each)

 

 

 

 

 

 

 

Drive motor type

 

 

 

 

 

 

 

Power output

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.1.4       Standpipe Manifold

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity of standpipes

 

 

 

3 (2 on main well center and 1 on auxiliary well center)

 

 

 

Standpipes ID

 

 

 

5

 

Inches

 

H-Type standpipe manifold

 

yes/no

 

Yes

 

 

 

Kill line outlet

 

yes/no

 

Yes

 

 

 

Fill-up/bleed-off line outlet

 

yes/no

 

Yes

 

 

 

Outlets (total)

 

 

 

3

 

 

 

ID

 

 

 

3” for 10K

 

 

 

Type connections

 

 

 

main run to/from inflo-API flange 10K

 

 

 

Dimensions OD x ID

 

 

 

OD=171.4 X ID 127.0 A519 GR4130 seals

 

 

 

Design standard

 

 

 

API 6A PtoU (-20F TO +250F) rated pressure 7,500 PSI test pressure 11,250 PSI

 

 

 

 

 

 

 

 

 

 

 

F.1.5       Rotary Hoses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

3

 

 

 

Make/Type

 

 

 

7,500psi, API 7K

 

 

 

ID x length

 

 

 

4” x 110ft

 

 

 

Snubbing lines

 

 

 

Yes

 

 

 

 

C-77

--------------------------------------------------------------------------------


 

F.1.6       Cementing Hose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Type (i.e. Coflexip)

 

 

 

 

 

 

 

Length

 

 

 

110ft

 

 

 

ID

 

 

 

3’

 

 

 

Working pressure

 

 

 

15,000psi, API 7K

 

 

 

 

 

 

 

 

 

 

 

F.1.7       Chiksan Steel Hoses

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Integral non-screwed

 

 

 

 

 

 

 

Make/type

 

 

 

 

 

 

 

ID

 

 

 

 

 

 

 

Section length

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Section length

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Sweep swivels, make/type

 

 

 

 

 

 

 

Nom. size ID

 

 

 

 

 

 

 

Fittings, non-screwed type

 

 

 

 

 

 

 

Suitable for H2S service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2          LOW PRESSURE MUD SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.1       Mud Tanks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

28 (includes active, reserve and slug)

 

 

 

Total capacity

 

 

 

~20,000 (includes active, reserve and slug)

 

bbls

 

 

 

 

 

 

 

 

 

Capacity, tank No. 1 Active

 

 

 

1578.7

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.3

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 2 Active

 

 

 

1578.7

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.3

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 3 Active

 

 

 

977.4

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.3

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 4 Active

 

 

 

460.4

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.1

 

meters

 

Mixers

 

 

 

Yes

 

 

 

 

C-78

--------------------------------------------------------------------------------


 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 5 Active

 

 

 

977.4

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.3

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 6 Active

 

 

 

518.3

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.3

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 7 Active

 

 

 

460.4

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.1

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 8 Active

 

 

 

460.4

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.1

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 9 Active

 

 

 

518.3

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.3

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 10 Active

 

 

 

518.3

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.3

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 11 Active

 

 

 

484.3

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.1

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 12 Active

 

 

 

977.4

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.3

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 13 Active

 

 

 

545.3

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.3

 

meters

 

 

C-79

--------------------------------------------------------------------------------


 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 14 Active

 

 

 

1028.4

 

bbls

 

Type (active/reserve)

 

 

 

Active

 

 

 

Height

 

 

 

5.3

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 1 Reserve

 

 

 

2615.3

 

bbls

 

Type (active/reserve)

 

 

 

Reserve

 

 

 

Height

 

 

 

7.05

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 2 Reserve

 

 

 

2615.3

 

bbls

 

Type (active/reserve)

 

 

 

Reserve

 

 

 

Height

 

 

 

7.05

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 3 Reserve

 

 

 

905.1

 

bbls

 

Type (active/reserve)

 

 

 

Reserve

 

 

 

Height

 

 

 

3.34

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 4 Reserve

 

 

 

780.6

 

bbls

 

Type (active/reserve)

 

 

 

Reserve

 

 

 

Height

 

 

 

3.34

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 5 Reserve

 

 

 

565.5

 

bbls

 

Type (active/reserve)

 

 

 

Reserve

 

 

 

Height

 

 

 

3.34

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 6 Reserve

 

 

 

565.5

 

bbls

 

Type (active/reserve)

 

 

 

Reserve

 

 

 

Height

 

 

 

3.34

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 7 Reserve

 

 

 

613.9

 

bbls

 

Type (active/reserve)

 

 

 

Reserve

 

 

 

Height

 

 

 

3.34

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 8 Reserve

 

 

 

613.9

 

bbls

 

Type (active/reserve)

 

 

 

Reserve

 

 

 

 

C-80

--------------------------------------------------------------------------------

 

Height

 

 

 

3.34

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.2       Mud Processing Tanks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

23

 

 

 

Total capacity

 

 

 

2176

 

bbls

 

 

 

 

 

 

 

 

 

Sand Trap Tank

 

 

 

94

 

bbls

 

Agitation

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Degasser

 

 

 

94

 

bbls

 

Agitation

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Desilter

 

 

 

63

 

bbls

 

Agitation

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Desander

 

 

 

63

 

bbls

 

Agitation

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Clean Mud

 

 

 

63

 

bbls

 

Agitation

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.3       Pill/Slug Tank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 1 Slug

 

 

 

179.3

 

bbls

 

Height

 

 

 

2.6

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 2 Slug

 

 

 

166.1

 

bbls

 

Height

 

 

 

2.6

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 3 Slug

 

 

 

166.1

 

bbls

 

Height

 

 

 

2.6

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 4 Slug

 

 

 

166.1

 

bbls

 

Height

 

 

 

2.6

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity, tank No. 5 Slug

 

 

 

166.1

 

bbls

 

Height

 

 

 

2.6

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

C-81

--------------------------------------------------------------------------------


 

Capacity, tank No. 6 Slug

 

 

 

152.8

 

bbls

 

Height

 

 

 

2.6

 

meters

 

Mixers

 

 

 

Yes

 

 

 

Mud guns

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.4       Trip Tank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capacity

 

 

 

65

 

bbls

 

Capacity/foot

 

 

 

3.05

 

bbls

 

Level indicator

 

 

 

Yes

 

 

 

Electric pump make

 

 

 

NOV

 

 

 

Model/type

 

 

 

Supreme 2500 3x2x13

 

 

 

Motor output

 

 

 

50

 

HP

 

Facility for casing fill-up

 

 

 

Yes

 

 

 

Alarm and strip chart recorder (See H.1.11)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Capacity

 

 

 

65

 

bbls

 

Capacity/foot

 

 

 

3.05

 

bbls

 

Level indicator

 

 

 

Yes

 

 

 

Electric pump make

 

 

 

NOV

 

 

 

Model/type

 

 

 

Supreme 2500 3x2x13

 

 

 

Motor output

 

 

 

50

 

HP

 

Facility for casing fill-up

 

 

 

Yes

 

 

 

Alarm and strip chart recorder (See H.1.11)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.5       Stripping Tank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capacity

 

 

 

10

 

bbls

 

Capacity/foot

 

 

 

0.87

 

bbls

 

Equalizing facility with triptank

 

 

 

Yes

 

 

 

Transfer pump

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.6       Chemical Mixing Tank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capacity

 

Operating

 

260

 

liters

 

Chemical mixer type

 

 

 

Caustic Powder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.7       Shale Shakers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primary:

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Model

 

 

 

NOV Brandt

 

 

 

Type

 

 

 

Dual Gumbo Box

 

 

 

Driven by no. of electric motors

 

 

 

2

 

 

 

Design flowrate (total)

 

 

 

2,200 (w/ 1” x 1” chain)

 

GPM

 

 

 

 

 

 

 

 

 

Cascading:

 

 

 

 

 

 

 

Quantity

 

 

 

8

 

 

 

 

C-82

--------------------------------------------------------------------------------


 

Make/Model

 

 

 

NOV Brandt VSM-300

 

 

 

Type

 

 

 

Balanced, elliptical motion, low profile, cascade shaker

 

 

 

Driven by no. of electric motors

 

 

 

2

 

 

 

Design flowrate (total)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.8       Desander

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Model

 

 

 

NOV Brandt

 

 

 

Type

 

 

 

Hydrocyclone

 

 

 

Number of cones x sizes

 

 

 

3 x 12”

 

 

 

Centrifugal pump type

 

 

 

NOV Mission 8x6x14 2500 Surpreme

 

 

 

Centrifugal pump size

 

 

 

8” x 6” x 14” with 11.3/4” impeller

 

 

 

Driven by electric motor of

 

 

 

125 HP @ 1800 rpm class 1, group D, ex-proof for zone 2, with class F
insulation, rated for 55 deg C ambient, 1.15 service factor, IP56, horizontal.

 

 

 

Is pump dedicated to desander

 

 

 

The vessel is equipped with 3x mud treatment pumps; due to proper piping
configuration all pumps can alternatively feed the desander and the desilter.

 

 

 

Max. flowrate

 

 

 

1500

 

GPM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.9       Desilter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Model

 

 

 

NOV Brandt

 

 

 

Type

 

 

 

VSM300 Desilter Header (24-cone)

 

 

 

Number of cones x sizes

 

 

 

24 x 4”

 

 

 

Centrifugal pump type

 

 

 

NOV Mission 8x6x14 2500 Surpreme

 

 

 

Centrifugal pump size

 

 

 

8 x 6 x 14 with 11.3/4 impeller

 

 

 

Driven by electric motor of

 

 

 

125 HP @ 1800 rpm class 1, group D, ex-proof for zone 2, with class F
insulation, rated for 55 deg C ambient, 1.15 service factor, IP56, horizontal.

 

 

 

Is pump dedicated to desander

 

 

 

The vessel is equipped with 3x mud treatment pumps; due to proper piping
configuration all pumps can alternatively feed the desander and the desilter.

 

 

 

Max. flowrate

 

 

 

1,500

 

GPM

 

 

 

 

 

 

 

 

 

F.2.10    Mud Cleaner

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Model

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

 

C-83

--------------------------------------------------------------------------------


 

Number of cones x sizes

 

 

 

 

 

 

 

Centrifugal pump type

 

 

 

 

 

 

 

Centrifugal pump size

 

 

 

 

 

 

 

Driven by electric motor of

 

 

 

 

 

 

 

Is pump dedicated to desander

 

 

 

 

 

 

 

Max. flowrate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.11    Mud/Gas Separator (Poor Boy)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

M-I Swaco Super Mud Gas Seperator

 

 

 

Gas discharge line ID

 

 

 

12

 

inches

 

Gas discharge location, primary

 

 

 

Above water table in derrick

 

 

 

Can discharge be tied into burner system

 

 

 

No

 

 

 

Mud seal height

 

 

 

20

 

ft

 

Calculated gas throughput

 

 

 

65

 

mmscf

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.12    Degasser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Burgess Magna-Vac 1500

 

 

 

Centrifugal pump type

 

 

 

 

 

 

 

Centrifugal pump size

 

 

 

 

 

 

 

Driven by electric motor of power

 

 

 

 

 

 

 

Discharge line running to

 

 

 

MGS vent line in derrick

 

 

 

Vacuum pump make

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Burgess Magna-Vac 1500

 

 

 

Centrifugal pump type

 

 

 

 

 

 

 

Centrifugal pump size

 

 

 

 

 

 

 

Driven by electric motor of power

 

 

 

 

 

 

 

Discharge line running to

 

 

 

MGS vent line in derrick

 

 

 

Vacuum pump make

 

 

 

 

 

 

 

Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.13    Mud Agitators

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

8

 

 

 

Make/Model

 

 

 

Brandt MA 30RG

 

 

 

Driven by motor of power

 

 

 

30

 

HP

 

Located in tanks (See F.2.1 for tank numbers)

 

 

 

Active pits - 4, 6, 7, 8, 9, 10, 11, 13

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Model

 

 

 

Brandt MA 30RG

 

 

 

Driven by motor of power

 

 

 

30

 

HP

 

Located in tanks (See F.2.1 for tank numbers)

 

 

 

Reserve pits - 3, 4

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

4

 

 

 

Make/Model

 

 

 

Brandt HMA 40RG

 

 

 

Driven by motor of power

 

 

 

40

 

HP

 

Located in tanks (See F.2.1 for tank numbers)

 

 

 

Active pits - 3, 5, 12, 14

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

4

 

 

 

 

C-84

--------------------------------------------------------------------------------


 

Make/Model

 

 

 

Brandt HMA 40RG

 

 

 

Driven by motor of power

 

 

 

40

 

HP

 

Located in tanks (See F.2.1 for tank numbers)

 

 

 

Reserve pits - 1, 2

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Model

 

 

 

Brandt MA 40RG

 

 

 

Driven by motor of power

 

 

 

40

 

HP

 

Located in tanks (See F.2.1 for tank numbers)

 

 

 

Active pits 1

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

4

 

 

 

Make/Model

 

 

 

Brandt HMA 25RG

 

 

 

Driven by motor of power

 

 

 

25

 

HP

 

Located in tanks (See F.2.1 for tank numbers)

 

 

 

Reserve pits: 5, 6, 7, 8

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

6

 

 

 

Make/Model

 

 

 

Brandt VMA - 15RG

 

 

 

Driven by motor of power

 

 

 

15

 

HP

 

Located in tanks (See F.2.1 for tank numbers)

 

 

 

Slug Tanks: 15, 16, 17, 18, 19, 20

 

 

 

 

 

 

 

 

 

 

 

F.2.14    Mud Centrifuge

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Model

 

 

 

 

 

 

 

Feed pump make/model

 

 

 

 

 

 

 

Capacity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.15    Mud Hopper

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

3

 

 

 

Make/Model

 

 

 

Vortex Type

 

 

 

Feed pump make/model

 

 

 

 

 

 

 

Capacity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.2.16    Mud Laboratory and Facilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Separate room

 

yes/no

 

Yes

 

 

 

Equipped with

 

 

 

 

 

 

 

Mud balance

 

yes/no

 

Yes

 

 

 

Marsh funnel

 

yes/no

 

Yes

 

 

 

Filtration kit

 

yes/no

 

Yes

 

 

 

Sand content kit

 

yes/no

 

Yes

 

 

 

Stopwatch

 

yes/no

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.3          BULK SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.3.1       Barite/Bentonite Silos

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

6

 

 

 

Capacity of each silo

 

 

 

709

 

Sacks

 

Locations

 

 

 

Stbd

 

 

 

Type weight loadcell

 

 

 

4 load cells / 1 weight indicator

 

 

 

 

C-85

--------------------------------------------------------------------------------


 

Manufacturer

 

 

 

NOV

 

 

 

Pressure rating

 

 

 

90 psi design and 72.5 psi operating

 

 

 

Relief valve(s) installed

 

yes/no

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.3.2       Cement Silos

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

6

 

 

 

Capacity of each silo

 

 

 

709

 

Sacks

 

Locations

 

 

 

Port

 

 

 

Type weight loadcell

 

 

 

4 load cells / 1 weight indicator

 

 

 

Manufacturer

 

 

 

NOV

 

 

 

Pressure rating

 

 

 

90 psi design and 72.5 psi operating

 

 

 

Relief valve(s) installed

 

yes/no

 

Yes

 

 

 

Separate mud/cement loading facilities

 

yes/no

 

Yes

 

 

 

Discharge line for cement independent from

 

yes/no

 

Yes

 

 

 

barite/bentonite discharge line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.3.3       Surge Tank for Barite/Bentonite

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Capacity of each tank

 

 

 

57

 

Sacks

 

Type weight loadcell

 

 

 

1 load cell / 1 weight indicator

 

 

 

Manufacturer

 

 

 

NOV

 

 

 

Pressure rating

 

 

 

 

 

 

 

Relief valve(s) installed

 

yes/no

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.3.4       Surge Tank for Cement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Capacity of each tank

 

Total

 

83

 

Sacks

 

 

 

Operating

 

7.6

 

 

 

Type weight loadcell

 

 

 

VC3500-5T for level monitoring, 3 ea unit

 

 

 

Manufacturer

 

 

 

NOV

 

 

 

Pressure rating

 

Design

 

6.2 / 90

 

 

 

 

 

Max. Operating

 

5.5 / 80

 

 

 

Relief valve(s) installed

 

yes/no

 

Sempell safety relief valve 2 inch x 3 inch, 6.2 barg / 90 psi for overpressure
relief, 1 ea unit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.3.5       Bulk Transfer System

 

 

 

 

 

 

 

(See also C.1.8 - Compressed Air Systems)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Independent air system for the silos and surge tanks consisting of a high-volume
low-pressure compressor and air drier

 

yes/no

 

Yes

 

 

 

Air reduced from main air supply through pressure regulators

 

yes/no

 

Yes

 

 

 

Separate volume tank and drier

 

yes/no

 

Yes

 

 

 

 

C-86

--------------------------------------------------------------------------------

 

G.            CASING/CEMENTING EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.1         CASING EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.1.1      API Casing Drifts

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

For casing OD, weight, quantity

 

 

 

 

 

 

 

For casing OD, weight, quantity

 

 

 

 

 

 

 

For casing OD, weight, quantity

 

 

 

 

 

 

 

For casing OD, weight, quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.1.2      Clamp-On Type Casing Thread Protectors

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

For casing OD, quantity

 

 

 

 

 

 

 

For casing OD, quantity

 

 

 

 

 

 

 

For casing OD, quantity

 

 

 

 

 

 

 

For casing OD, quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.1.3      Side Door Casing Elevator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

For OD casing

 

 

 

30”

 

Inch

 

Make/Type

 

 

 

 

 

 

 

Capacity

 

 

 

150

 

Ton

 

 

 

 

 

 

 

 

 

G.1.4      Single Joint Casing Elevators

 

 

 

 

 

 

 

 

 

 

 

 

 

Inch

 

Quantity

 

 

 

2

 

 

 

For OD casing

 

 

 

20”.

 

 

 

Make/Type

 

 

 

 

 

 

 

Safety latches

 

 

 

 

 

 

 

Wire rope size

 

 

 

 

 

 

 

Swivel size

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

For OD casing

 

 

 

16”

 

 

 

Make/Type

 

 

 

 

 

 

 

Safety latches

 

 

 

 

 

 

 

Wire rope size

 

 

 

 

 

 

 

Swivel size

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

For OD casing

 

 

 

13 5/8

 

 

 

Make/Type

 

 

 

 

 

 

 

Safety latches

 

 

 

 

 

 

 

Wire rope size

 

 

 

 

 

 

 

Swivel size

 

 

 

 

 

 

 

 

C-87

--------------------------------------------------------------------------------


 

Quantity

 

 

 

2

 

 

 

For OD casing

 

 

 

13 3/8”

 

 

 

Make/Type

 

 

 

 

 

 

 

Safety latches

 

 

 

 

 

 

 

Wire rope size

 

 

 

 

 

 

 

Swivel size

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

For OD casing

 

 

 

9 5/8”

 

 

 

Make/Type

 

 

 

 

 

 

 

Safety latches

 

 

 

 

 

 

 

Wire rope size

 

 

 

 

 

 

 

Swivel size

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.1.5      Slip Type Elevator/Spiders

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Capacity

 

 

 

 

 

 

 

W/slips for OD casing sizes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.1.6      Casing Slips

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing

 

 

 

30”.

 

Inch

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing

 

 

 

20”.

 

Inch

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing

 

 

 

13 5/8”

 

Inch

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing

 

 

 

13 3/8”

 

Inch

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing

 

 

 

9 5/8”

 

Inch

 

 

 

 

 

 

 

 

 

G.1.7      Casing Bowls

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing (max/min)

 

 

 

30”

 

Inches

 

 

C-88

--------------------------------------------------------------------------------


 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing (max/min)

 

 

 

20”

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing (max/min)

 

 

 

16”

 

 

 

 

 

 

 

 

 

 

 

G.1.8      Casing Tongs

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity (sets)

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

W/jaws for OD casing (max/min)

 

 

 

 

 

 

 

Inserts / Jaws

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.1.9      Power Casing Tongs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1 (to be used in conjunction with ARN 200)

 

 

 

Make/Type

 

 

 

Farr — KT-20000

 

 

 

W/jaws for OD casing (max/min)

 

 

 

8.5/8” to 20” OD.

 

Inch

 

 

 

 

 

9 5/8”, 13 3/8”, 13 5/8”, 16” and 20”.

 

Inch

 

Max output torque

 

 

 

 

 

 

 

Torque indicator

 

 

 

 

 

 

 

Back-up arm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.1.10    Power Unit For Casing & Tubing Tongs

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Driven by electric motor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.1.11    Casing Circulating Head (Swedge)

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.1.12    Casing Spears (Internal)

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

 

C-89

--------------------------------------------------------------------------------


 

Make/Type

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

For casing weight

 

 

 

 

 

 

 

Pack-off

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

For casing weight

 

 

 

 

 

 

 

Pack-off

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

For casing weight

 

 

 

 

 

 

 

Pack-off

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.1.13    Casing Cutters (Internal)

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing (max/min)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing (max/min)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

For OD casing (max/min)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.1.14    Crossover to Handle Casing with Drill Pipe

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

Casing connection

 

 

 

 

 

 

 

Drill pipe connection type

 

 

 

 

 

 

 

Rated capacity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

Casing connection

 

 

 

 

 

 

 

Drill pipe connection type

 

 

 

 

 

 

 

Rated capacity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

Casing connection

 

 

 

 

 

 

 

Drill pipe connection type

 

 

 

 

 

 

 

Rated capacity

 

 

 

 

 

 

 

 

C-90

--------------------------------------------------------------------------------


 

G.1.15    Casing Scrapers

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

For casing weight

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

For casing weight

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

For casing weight

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make

 

 

 

 

 

 

 

For OD casing

 

 

 

 

 

 

 

For casing weight

 

 

 

 

 

 

 

OD body

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.2         CEMENTING EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.2.1      Cement Unit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner

 

 

 

Halliburton

 

 

 

Free placement basis

 

 

 

Yes

 

 

 

Make/Type

 

 

 

HCS Electric Advantage

 

 

 

No. of triplex pumps

 

 

 

2 x HT 400 High-pressure pumps

 

 

 

Maximum working pressure

 

 

 

15,000 psi

 

 

 

Maximum flowrate

 

 

 

15.18 bpm @ 850psi total & 3.6 bpm @ 15,000psi

 

 

 

Unit powered by (electric/diesel)

 

 

 

Electric

 

 

 

Recirculating mixing system

 

 

 

RCM IIIr High Energy Mixing System

 

 

 

Capacity

 

 

 

One 25 bbl mixing tank with agitators

 

 

 

Motor power

 

 

 

One 6x5 Centrifugal Recirculation Pump

 

 

 

Liquid additive system

 

 

 

 

 

 

 

Premix/batch tank

 

 

 

One 20 bbl measuring tank with agitators

 

 

 

Quantity

 

 

 

1

 

 

 

Capacity

 

 

 

20 bbl

 

 

 

 

C-91

--------------------------------------------------------------------------------


 

Pressure recorder

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

G.2.2      Cementing Manifold

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Discharge manifold working pressure

 

 

 

15M

 

 

 

Cement pump discharge lines min. ID

 

 

 

76.2

 

MM

 

Cement pump discharge lines working pressure

 

 

 

15M

 

 

 

 

 

 

 

 

 

 

 

G.2.3      Cement Kelly

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Nominal size OD

 

 

 

 

 

 

 

Total length

 

 

 

 

 

 

 

Working length

 

 

 

 

 

 

 

Connection type

 

 

 

 

 

 

 

Cement head

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.2.4      Cementing Tubing

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Length (total)

 

 

 

 

 

 

 

X-overs to drillpipe specified in Section D.1.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.            INSTRUMENTATION/COMMUNICATION

 

 

 

 

 

 

 

 

 

 

 

 

 

H.1         DRILLING INSTRUMENTATION AT DRILLER’S POSITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.1.1      Weight Indicator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

NOV Cyberbase

 

 

 

Sensor type

 

 

 

2 x M/D Totco load pins on travelling block

 

 

 

Calibrated for number of lines strung

 

 

 

 

 

 

 

(6, 8, 10, 12, etc.)

 

 

 

16 lines

 

 

 

 

 

 

 

 

 

 

 

H.1.2      Standpipe Pressure Gauges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

Main S.P 1 x NOV and 1 x WOM

 

 

 

 

 

 

 

Aux S.P. 1x NOV and 1 x WOM

 

 

 

Make/Type

 

 

 

NOV Cyberbase — ScanSense

 

 

 

Pressure range

 

 

 

0 — 7,500

 

 

 

 

 

 

 

 

 

 

 

H.1.3      Choke Manifold Pressure Gauge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2 x upstream 2x downstream

 

 

 

Make/Type

 

 

 

WOM

 

 

 

 

C-92

--------------------------------------------------------------------------------


 

Pressure range

 

 

 

0 — 15,000

 

 

 

 

 

 

 

 

 

 

 

H.1.4      Rotary Speed Tachometer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

NOV — RST755

 

 

 

Capacity range

 

 

 

5 — 15 RMP

 

 

 

 

 

 

 

 

 

 

 

H.1.5      Rotary Torque Indicator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

NOV — RST755

 

 

 

Max Torque

 

 

 

45,000 ft/lbs or 61,000 Nm

 

 

 

 

 

 

 

 

 

 

 

H.1.6      Motion Compensator Instruments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

N/A

 

 

 

Hook position indicator

 

 

 

N/A

 

 

 

Lock/unlock indicator

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

H.1.7      Pump Stroke Counters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

NOV — SDI / Prox Switches

 

 

 

One pump stroke indicator and one cumulative

 

 

 

 

 

 

 

pump stroke counter for each pump.

 

 

 

3 sets counters per pump

 

 

 

 

 

 

 

2 x to Cyberbase 1 x from 3rd party.

 

 

 

H.1.8      Tong Torque Indicator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

NOV Cyberbase

 

 

 

Capacity range

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.1.9      Pit Volume Totalizer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Vaga — Flex 61

 

 

 

Floats in active mud tanks

 

 

 

Guided wave radar

 

 

 

Floats in reserve mud tanks

 

 

 

Guided wave radar

 

 

 

Loss/Gain indicator

 

 

 

Yes - Cyberbase

 

 

 

Alarm (audio and visual)

 

 

 

Yes - Cyberbase

 

 

 

 

 

 

 

 

 

 

 

H.1.10    Mud Flow Indicator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

NOV — Paddle type

 

 

 

High/low alarm (audio and visual)

 

 

 

Yes - Cyberbase

 

 

 

 

 

 

 

 

 

 

 

H.1.11    Trip Tank Indicator

 

 

 

 

 

 

 

Make/Model

 

 

 

NOV Cyberbase

 

 

 

Chart recorder

 

 

 

NOV Cyberbase

 

 

 

Alarm

 

 

 

Yes - Cyberbase

 

 

 

 

C-93

--------------------------------------------------------------------------------

 

H.1.12    General Alarm System

 

 

 

 

 

 

 

 

 

 

 

Kongsberg

 

 

 

 

 

 

 

 

 

 

 

H.1.13    Automatic Driller

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

H.1.14    Remote Choke Control Unit

 

 

 

 

 

 

 

(See E.14.1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

EXPRO

 

 

 

 

 

 

 

 

 

 

 

H.2         DRILLING PARAMETER RECORDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

4 x cyberchair plus 4 office workstations

 

 

 

Location - 1

 

 

 

Company Man office

 

 

 

Location - 2

 

 

 

Toolpusher office

 

 

 

Make/Type

 

 

 

NOV Cyberbase workstations

 

 

 

Quantity of pens

 

 

 

Can be setup for various channels

 

 

 

Parameter recorded

 

 

 

Can be setup to suit operator.

 

 

 

Parameter recorded

 

 

 

 

 

 

 

Parameter recorded

 

 

 

 

 

 

 

Parameter recorded

 

 

 

 

 

 

 

Parameter recorded

 

 

 

 

 

 

 

Parameter recorded

 

 

 

 

 

 

 

Parameter recorded

 

 

 

 

 

 

 

Parameter recorded

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.3         INSTRUMENTATION AT CHOKE MANIFOLD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.3.1      Standpipe Pressure Gauge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Not yet specified

 

 

 

Pressure range (maximum)

 

 

 

15,000 PSI/KPA (Dual Read-Out) Local

 

 

 

 

 

 

 

7,500 PSI / 150 deg (Cyberbase)

 

 

 

 

 

 

 

 

 

 

 

H.3.2      Choke Manifold Pressure Gauge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Not yet specified

 

 

 

Pressure range (maximum)

 

 

 

15,000 PSI

 

 

 

 

 

 

 

 

 

 

 

H.3.1 and H.3.2 combined on one panel

 

 

 

 

 

 

 

Visible from choke operating position

 

 

 

 

 

 

 

 

C-94

--------------------------------------------------------------------------------


 

H.4         STANDPIPE PRESSURE GAUGE

 

 

 

 

 

 

 

(At Standpipe)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Not yet specified

 

 

 

Pressure range

 

 

 

0-15,000 PSI/KPA (Local), 7,500 PSI (Cyberbase)

 

 

 

Visible from driller’s position

 

 

 

Yes on Cyberbase

 

 

 

 

 

 

 

 

 

 

 

H.5         DEVIATION EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.5.1      Measuring Device

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Deviation range

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.5.2      Wireline Winch

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

 

 

 

 

Wire length (nominal)

 

 

 

 

 

 

 

Depth counter

 

 

 

 

 

 

 

Wire size

 

 

 

 

 

 

 

Pull indicator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.6         CALIBRATED PRESSURE GAUGES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/type instrument guages

 

 

 

Not yet specified

 

 

 

Size

 

 

 

 

 

 

 

Connection

 

 

 

C/W 2” FIG.2202 union connection

 

 

 

Range

 

 

 

0-15,000 PSI/KPA (Local)

 

 

 

Quantity

 

 

 

4 x Standpipe (local) 2 x Standpipe (Cyberbase) 2 x Choke & Kill (local)

 

 

 

Facilities to install gauges on:

 

 

 

 

 

 

 

Standpipe Manifold

 

 

 

Yes

 

 

 

Choke Manifold

 

 

 

Yes

 

 

 

Cement Unit

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

H.7         RIG COMMUNICATION SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.7.1      Telephone System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. of stations

 

 

 

240 Minimum

 

 

 

Make/Type

 

 

 

Nortel CS-1000

 

 

 

Explosion proof

 

Yes

 

Where Required per Class

 

 

 

 

 

 

 

 

 

 

 

No. of stations

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Explosion proof

 

 

 

 

 

 

 

 

C-95

--------------------------------------------------------------------------------


 

H.7.2      Public Address System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Can be combined with above

 

Yes

 

Yes

 

 

 

Make/Type

 

 

 

MRC / P4-AC-CS2DA

 

 

 

Explosion proof

 

Yes

 

Where Required per Class

 

 

 

 

 

 

 

 

 

 

 

H.7.3      Drill Floor - Derrickman’s Talkback

 

 

 

 

 

 

 

(For Intercom System)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. of stations

 

 

 

13 + 5 Third Party

 

 

 

Location

 

 

 

Drillers Cabin, Bridge, Moonpool, Shaker House, Engine Control Room, Mud Pump
Room, Drill Floor, Fingerboard Level, Forward Catwalk, Aft Catwalk, (2) ROV
Control Vans, MWD, LWD, Cement Unit.

 

 

 

Make/Type

 

 

 

MRC / Echo-24CE

 

 

 

Explosion proof

 

Yes

 

Where Required per Class

 

 

 

 

 

 

 

 

 

 

 

H.7.4      Hand-Held VHF Radios

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

6 Sets

 

 

 

Make/Type

 

 

 

Motorola HT 1250

 

 

 

 

 

 

 

 

 

 

 

H.8         ENVIRONMENTAL INSTRUMENTATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.8.1      Temperature Indicators

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Air temperature

 

 

 

Yes

 

 

 

Make/Model

 

 

 

Kongsberg HMS 100

 

 

 

Sea water temperature

 

 

 

Yes

 

 

 

Make/Model

 

 

 

Skipper GDS 101

 

 

 

Recorder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.8.2      Barometric Pressure Indicator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Kongsberg HMS 100

 

 

 

Recorder

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

H.8.3      Humidity Sensing Indicator FWD Radar Mast

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Kongsberg HMS 100

 

 

 

Recorder

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

H.8.4      Wind Speed/Direction Meter Fwd Radar Mast

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Gill WindObserver no.1 Intrinsically Safe. With 2m cable and PCI Unit.

 

 

 

 

C-96

--------------------------------------------------------------------------------


 

Recorder

 

 

 

 

 

 

 

H.8.4      Wind Speed/Direction Meter Derrick Crown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

OMC Wind Sensor 2, Obermet 150 EEX39 Display with 2-Gill Wind oberver &
2-OMC-160

 

 

 

Recorder

 

 

 

 

 

 

 

H.8.4      Wind Speed/Direction Meter Crown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

OMC-139 (for OMC-160 sensor) Winddisplay 3

 

 

 

Recorder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.8.4      Wind Speed/Direction Meter Crown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Gill WindObserver no.4 Intrinsically Safe.(With 2m cable and PCI Unit.

 

 

 

Recorder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.8.5      Wave Profile Recorder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

N/A

 

 

 

Recorder

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

H.9         ADDITIONAL MODU SPECIFIC INSTRUMENTATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.9.1      Roll, Pitch and Heave Indicator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Kongsberg MRU 5

 

 

 

Recorder

 

 

 

IDL

 

 

 

 

 

 

 

 

 

 

 

H.9.2      Gyro Compass

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Mastercompass Navigat X MK1

 

 

 

Located at

 

 

 

2 on the Bridge and 1 in the ECR

 

 

 

 

 

 

 

 

 

 

 

H.9.3      Echo Sounder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Main Unit Make/Model

 

 

 

GDS-101

 

 

 

Located at

 

 

 

Bridge

 

 

 

Digital Indicator Make/Model

 

 

 

IR301

 

 

 

Located at

 

 

 

Bridge

 

 

 

Transducer Make/Model

 

 

 

ETN200SXG

 

 

 

Located at

 

 

 

Fwd Shell Bottom

 

 

 

Recorder/Printer

 

 

 

OKI ML 280

 

 

 

Located

 

 

 

Bridge

 

 

 

 

 

 

 

 

 

 

 

H.9.4      Current Indicator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

None

 

 

 

 

C-97

--------------------------------------------------------------------------------


 

Located at

 

 

 

 

 

 

 

Recorder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.9.5      Weather Facsimile Recorder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Kongsberg Maritime JRC JAX-94

 

 

 

Located at

 

 

 

Radio Room

 

 

 

Recorder

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

H.9.6      Radar-S Band

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1 Scanner & 1 Display Unit

 

 

 

Make/Model

 

 

 

Kongsberg 65825WAR/KM

 

 

 

Located at

 

 

 

Forward Radar Mast/Display on Bridge

 

 

 

Bandwidth

 

 

 

S-Band

 

 

 

 

 

 

 

 

 

 

 

H.9.6.1   Radar- X Band

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1 Scanner & 1 Display Unit for both Fwd & AFT

 

 

 

Make/Model

 

 

 

Kongsberg 65830MHR/KM

 

 

 

Located at

 

 

 

Forward Radar Mast/Display on bridge

 

 

 

Bandwidth

 

 

 

X-Band

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1 Scanner

 

 

 

Make/Model

 

 

 

65825WAR/KM

 

 

 

Located at

 

 

 

Aft Radar Mast

 

 

 

Bandwidth

 

 

 

X-Band

 

 

 

 

 

 

 

 

 

 

 

H.9.6.2   Radar- DOPPLER WEATHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Model

 

 

 

DOPRAD FURY 225EU

 

 

 

Located at

 

 

 

Bridge

 

 

 

Bandwidth

 

 

 

Variable

 

 

 

 

 

 

 

 

 

 

 

H.10       RADIO EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.10.1    SSB Transceiver

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Model

 

 

 

SAILOR 6363

 

 

 

Power

 

 

 

250W

 

 

 

Frequency ranges

 

 

 

Transmit: 1.605-30MHz in ITU Marine Bands

 

 

 

 

 

 

 

Receive: 150KHz-30MHz free

 

 

 

(Synthesized/crystal)

 

 

 

Yes

 

 

 

Facsimile capable

 

 

 

Yes

 

 

 

 

C-98

--------------------------------------------------------------------------------


 

Telex capable

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

H.10.2    E.P.I.R.B’s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Model

 

 

 

Sailor SE-406 II

 

 

 

 

 

 

 

 

 

 

 

H.10.3    VHF Radio Telephone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

3

 

 

 

Make/Model

 

 

 

Sailor 6222

 

 

 

Power

 

 

 

25/0.9 watt

 

 

 

Channels

 

 

 

USA channels 70 DSC

 

 

 

 

 

 

 

 

 

 

 

H.10.4    VHF Radio Transceiver

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

3

 

 

 

Make/Model

 

 

 

SAILOR SP3520

 

 

 

Power

 

 

 

RF Out Power 2W/1W

 

 

 

 

 

 

 

 

 

 

 

H.10.5    Radio Beacon Transmitter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Model

 

 

 

Kongsberg Maritime/TS-1B

 

 

 

Power

 

 

 

13W

 

 

 

 

 

 

 

 

 

 

 

H.10.6    Aeronautical VHF Transceiver

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Model

 

 

 

Jotron TR-810

 

 

 

Power

 

 

 

10W Adjustable (40 W PEP)

 

 

 

Frequency range

 

 

 

117 - 137 MHz

 

 

 

(Synthesized/crystal)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

H.10.7    Watch Receiver

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Model

 

 

 

SAILOR 6363, Built in 6 channels DSC watch Receiver

 

 

 

Frequency

 

 

 

2.0000 - 24.9999 Mhz

 

 

 

 

 

 

 

 

 

 

 

H.10.8    Scrambler

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Model

 

 

 

 

 

 

 

 

C-99

--------------------------------------------------------------------------------


 

H.10.9    Telex

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Make/Model

 

 

 

Jaeun/Thrane & Thrane, Mcmurdo SmartFind GMDSS Navtex receiver - Freq- 518KHz,
490 KHz and 4209.5Kh 2 Channel 3 Frequencies with simultaneous reception of 518
and 490 or 4209.5

 

 

 

 

 

 

 

 

 

 

 

H.10.10     Satellite Communication System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Sailor/500

 

 

 

Type

 

 

 

BGAN Class 8

 

 

 

Facsimile link

 

 

 

Yes

 

 

 

Telex link

 

 

 

Yes

 

 

 

Telephone link

 

 

 

Yes

 

 

 

Other capabilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.10.11     MF/HF Radio

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Jaeun/Thrane & Thrane, GMDSS Radio SAILOR 6320, 250W MF/HF Radio System, with
transceiver/receiver SAILOR 6363 -

 

 

 

Frequency

 

 

 

Freq — 1.605-30MHz in ITU marine Bands and Receive 150KHz-30Mhz free. Remote
MF/HF radio and DCS control unit SAILOR 6301

 

 

 

 

 

 

 

 

 

 

 

H.10.12     Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SARTs

 

 

 

 

 

 

 

Make/Model

 

 

 

Jaeun/Thrane & Thrane, SAILOR SART II

 

 

 

Frequency

 

 

 

Freq- 9.2GHz — 9.5 GHz

 

 

 

AIS

 

 

 

Kongsberg Maritime AIS 200 Part no. 703564

 

 

 

VDR —

 

 

 

Kongsberg Maritime, Consilium, VDR FI, S-VDR SI

 

 

 

LRIT

 

 

 

Sailor 3027, with LRIT

 

 

 

 

 

 

 

Rx Freq. 1525 - 1545 MHz

 

 

 

 

 

 

 

Tx Freq. 1626.5 - 1646.5 MHz

 

 

 

BNWAS -

 

 

 

Kongsberg Maritime Midi Operator Station Part no. 4403239

 

 

 

ECDIS —

 

 

 

Kongsberg Maritime Part no. 305347, Marine Computer MP7900 NAV

 

 

 

 

C-100

--------------------------------------------------------------------------------


 

I.             PRODUCTION TEST EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.1           BURNERS

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Capacity

 

 

 

 

 

 

 

Weight

 

 

 

 

 

 

 

Water requirement at 100 psi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.2           BURNER BOOMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/type

 

 

 

 

 

 

 

Quantity

 

 

 

None (Foundation for 2 provided)

 

 

 

Length

 

 

 

 

 

 

 

Horizontal

 

 

 

 

 

 

 

Height above sea level (at drilling draft)

 

 

 

 

 

 

 

Maximum wind speed

 

 

 

 

 

 

 

WalKWay and handrails

 

 

 

 

 

 

 

Burner platform size

 

 

 

 

 

 

 

Burner mounting rotatable

 

 

 

 

 

 

 

Regulatory approvals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.3           LINES REQUIRED ON BURNER BOOMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.3.1        Oil Line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

 

 

4”

 

 

 

Working pressure

 

 

 

1500

 

psi

 

Connection type at burner end

 

 

 

 

 

 

 

H2S

 

 

 

yes

 

 

 

Pressure gauge connection at barge end

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.3.2        Gas Line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

 

 

4”

 

 

 

Working pressure

 

 

 

HP 1500 psi, LP 500 psi

 

 

 

Extended beyond burner by

 

 

 

 

 

 

 

Connection type at burner end

 

 

 

 

 

 

 

H2S

 

 

 

yes

 

 

 

Pressure gauge connection at barge end

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.3.3        Water Line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

 

 

6”

 

 

 

Working pressure

 

 

 

170psi

 

 

 

Connection type at burner end

 

 

 

 

 

 

 

Pressure gauge connection at barge end

 

 

 

 

 

 

 

 

C-101

--------------------------------------------------------------------------------


 

I.3.4        Air Line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

 

 

4”

 

 

 

Working pressure

 

 

 

150 psi

 

 

 

Connection type at burner end

 

 

 

 

 

 

 

Pressure gauge connection at barge end

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.3.5        Pilot Gasline

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

 

 

1

 

 

 

Working pressure

 

 

 

150psi

 

 

 

Connection type at burner end

 

 

 

 

 

 

 

Pressure gauge connection at rig end

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.4           SPRINKLER SYSTEM

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Sufficient to give protection to rig and personnel against heat radiation damage
from the burners

 

 

 

Yes, purpose built

 

 

 

 

 

 

 

 

 

 

 

I.5           FIXED LINES FOR WELL TESTING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.5.1        Drillfloor To Separator Area

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type (Screwed/welded, both)

 

 

 

Welded

 

 

 

Quantity

 

 

 

One

 

 

 

Size ID

 

 

 

108.3

 

MM

 

Working pressure

 

 

 

15K

 

Psi

 

Connection type on drillfloor

 

 

 

Flange

 

 

 

Connection type at separator

 

 

 

Flange

 

 

 

Number of valves/lines

 

 

 

One line

 

 

 

Size of valves

 

 

 

No valves presently

 

 

 

H2S

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

I.5.2        Separator Area to Both Burner Boom

 

 

 

Design under review

 

 

 

 

 

 

 

 

 

 

 

Type (screwed/welded, both.)

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Size ID

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Connection type at separator

 

 

 

 

 

 

 

Connection type at boom

 

 

 

 

 

 

 

Number of valves/lines

 

 

 

 

 

 

 

Size of valves

 

 

 

 

 

 

 

H2S

 

 

 

 

 

 

 

Valves installed near separator area for switching gas to either burner.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.5.3        Mud Pumps To Both Burner Booms

 

 

 

Design under review

 

 

 

 

 

 

 

 

 

 

 

Type (screwed/welded, both)

 

 

 

 

 

 

 

 

C-102

--------------------------------------------------------------------------------

 

Quantity

 

 

 

 

 

 

 

Size ID

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Number of valves required

 

 

 

 

 

 

 

Size of valves

 

 

 

 

 

 

 

Connected to fire fighting pumps

 

 

 

 

 

 

 

Rated line capacity at 300 psi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.5.4                       Rig Air System To Burners

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Type (screwed/welded, both)

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Size ID

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Non-return valves fitted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.5.5                       Oil Storage Tank To Overboard

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Type (screwed/welded, both)

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Size ID

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Height above water level

 

 

 

 

 

 

 

Connection type at separator area

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.5.6                       Separator To Ventstack Of Rig

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Type (screwed/welded, both)

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Size ID

 

 

 

 

 

 

 

Working pressure

 

 

 

 

 

 

 

Connection type at separator area

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.6                                 AUXILIARY POWER AVAILABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.6.1                       For Field Laboratory

 

 

 

To be Specified

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Volts

 

 

 

 

 

 

 

Frequency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.6.2                       For Crude Transfer Pump

 

 

 

To be Specified

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Volts

 

 

 

 

 

 

 

Frequency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.6.3                       For Electric Heaters

 

 

 

To be Specified

 

 

 

 

C-103

--------------------------------------------------------------------------------


 

Quantity

 

 

 

 

 

 

 

Volts

 

 

 

 

 

 

 

Frequency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J.                                      WORKOVER TOOLS

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

(nonapplicable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K.                                   ACCOMMODATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K.1                            OFFICES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K.1.1                  Company Representative’s Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Complete with desk, filing cabinet(s) and other necessary furniture

 

 

 

Yes

 

 

 

Unrestricted view to drill floor

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

K.1.2                  Contractor Representative’s Offices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Unrestricted view to drill floor

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

K.1.3                  Radio Room

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

K.1.4                  Hospital Room

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of beds/bunks

 

 

 

4

 

 

 

Wash basin

 

 

 

Yes

 

 

 

Medical cabinet

 

 

 

Yes

 

 

 

Dangerous drugs

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

K.2                            LIVING QUARTERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K.2.1                  Accommodations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total quantity

 

 

 

210

 

persons

 

Quantity of single bed rooms

 

 

 

22

 

 

 

toilet (private/shared/communal)

 

 

 

private

 

 

 

Quantity of two bed rooms

 

 

 

94

 

 

 

toilet (private/shared/communal)

 

 

 

private

 

 

 

Quantity of four bed rooms

 

 

 

0

 

 

 

toilet (private/shared/communal)

 

 

 

N/A

 

 

 

 

C-104

--------------------------------------------------------------------------------


 

Quantity of six bed rooms

 

 

 

0

 

 

 

toilet (private/shared/communal)

 

 

 

N/A

 

 

 

Quantity of eight bed rooms

 

 

 

0

 

 

 

toilet (private/shared/communal)

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

K.2.2                  Galley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

K.2.3                  Mess Seating Capacity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Main mess

 

 

 

112

 

persons

 

Aux. mess

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

K.2.4                  Meeting Rooms

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Conference room (20 person)

 

Yes

 

59.8

 

m2

 

 

 

 

 

 

 

 

 

K.2.5                  Recreation Rooms / Puplic Spaces

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Recreation facilities:

 

Yes

 

48.3

 

m2

 

TV

 

Yes

 

 

 

 

 

VCR

 

Yes

 

 

 

 

 

Pool Table

 

No

 

 

 

 

 

Ping Pong Table

 

No

 

 

 

 

 

Internet room

 

Yes

 

17.8

 

m2

 

Gaming room

 

Yes

 

10.4

 

m2

 

Clean break room (Nav. Bridge deck)

 

Yes

 

13

 

m2

 

Non-Smoking dirty break room (main deck)

 

Yes

 

26.6

 

m2

 

Smoking dirty break room (main deck)

 

Yes

 

14.6

 

m2

 

 

 

 

 

 

 

 

 

K.2.6                  Other Rooms

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Laundry

 

Yes

 

 

 

 

 

Dry food store

 

Yes

 

 

 

 

 

Refrigerator

 

Yes

 

 

 

 

 

Change Rooms

 

Yes

 

 

 

 

 

Prayer Room

 

No

 

 

 

 

 

Cinema (111 person)

 

Yes

 

154.3

 

m2

 

Workout/Weight Room

 

Yes

 

53.5

 

m2

 

 

 

 

 

 

 

 

 

L.                                    SAFETY EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.1                             GENERAL SAFETY EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.1.1                   General Personnel Protective Gear

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Safety hats (contractor only/everyone/not supplied)

 

 

 

Contractor as required (Per HSE Policy)

 

 

 

 

C-105

--------------------------------------------------------------------------------


 

Safety boots (contractor only/everyone/not supplied)

 

 

 

Contractor as required (Per HSE Policy)

 

 

 

Safety clothing (contractor only/everyone/not supplied)

 

 

 

Contractor as required (Per HSE Policy)

 

 

 

Ear protection (contractor only/everyone/not supplied)

 

 

 

Contractor as required (Per HSE Policy)

 

 

 

Rubber gloves (contractor only/everyone/not supplied)

 

 

 

Contractor as required (Per HSE Policy)

 

 

 

Rubber aprons (contractor only/everyone/not supplied)

 

 

 

Contractor as required (Per HSE Policy)

 

 

 

Fullface visors (contractor only/everyone/not supplied)

 

 

 

Contractor as required (Per HSE Policy)

 

 

 

Eye shields (for grinding machines, etc.)

 

 

 

 

 

 

 

(Contractor only/everyone/not supplied

 

 

 

Contractor as required (Per HSE Policy)

 

 

 

Dust masks (contractor only/everyone/ not supplied)

 

 

 

Contractor as required (Per HSE Policy)

 

 

 

Rubber gloves - elbow length for chemical handling

 

 

 

 

 

 

 

(Contractor only/everyone/not supplied)

 

 

 

Contractor as required (Per HSE Policy)

 

 

 

Explosion proof handtorches c/w batteries

 

 

 

 

 

 

 

(Contractor only/everyone/not supplied)

 

 

 

Contractor as required (Per HSE Policy)

 

 

 

Safety belts c/w lines (contractor only/everyone/not supplied)

 

 

 

Contractor as required (Per HSE Policy)

 

 

 

 

 

 

 

 

 

 

 

L.1.2                   Eye Wash Stations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

20

 

 

 

Make/model

 

 

 

 

 

 

 

Located at

 

 

 

Sack Store Room (x2)

 

 

 

Located at

 

 

 

Mud Pit Room (x2)

 

 

 

Located at

 

 

 

Close to Moonpool (x2)

 

 

 

Located at

 

 

 

Shale Shaker Room

 

 

 

Located at

 

 

 

No. 1 Engine Room

 

 

 

Located at

 

 

 

No. 2 Engine Room

 

 

 

Located at

 

 

 

No. 3 Engine Room

 

 

 

Located at

 

 

 

Rig Mechanic Shop

 

 

 

Located at

 

 

 

Weld Shop

 

 

 

Located at

 

 

 

SubSea Shop

 

 

 

Located at

 

 

 

Galley

 

 

 

Located at

 

 

 

Laundry

 

 

 

Located at

 

 

 

Near Paint Locker

 

 

 

Located at

 

 

 

Warehouse

 

 

 

Located at

 

 

 

Cementing Unit Room

 

 

 

 

 

 

 

 

 

 

 

L.1.3                   Derrick Safety Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Derrick escape chute (rem chute)

 

 

 

To be specified as required

 

 

 

Make/Type

 

 

 

NOV- Platform Type

 

 

 

 

C-106

--------------------------------------------------------------------------------


 

Derrick safety belts

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.1.4                   Derrick Climbing Assistant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

NOV Elevator in Derrick

 

 

 

 

 

 

 

 

 

 

 

L.1.5      Fresh Air Blowers (Bug Blowers)

 

 

 

None

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Located at

 

 

 

 

 

 

 

Located at

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.2                             GAS/FIRE/SMOKE DETECTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.2.1                   H2S Monitoring System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Autronica AutroPoint TX-50.Ex.;

 

 

 

Sampling points at:

 

 

 

 

 

 

 

Bellnipple

 

 

 

Yes

 

 

 

Drillfloor

 

 

 

Yes

 

 

 

Shale shaker

 

 

 

Yes

 

 

 

Mud tanks

 

 

 

Yes

 

 

 

Ventilation system into living quarters

 

 

 

Yes

 

 

 

Other

 

 

 

2 Engine Rooms

 

 

 

General alarm

 

 

 

Yes

 

 

 

Alarm types (audible, visual, both) at:

 

 

 

Both

 

 

 

Driller’s console

 

 

 

Yes

 

 

 

Engine room

 

 

 

Yes

 

 

 

Mud room

 

 

 

Yes

 

 

 

Living quarters each level

 

 

 

Yes

 

 

 

Central area each structural level

 

 

 

Yes

 

 

 

Other

 

 

 

 

 

 

 

Central alarm panel

 

 

 

Yes

 

 

 

Located at

 

 

 

Bridge

 

 

 

 

 

 

 

 

 

 

 

L.2.2                   Combustible Gas Monitoring System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Autronica Autro Point HC200, Ex.

 

 

 

Sampling points at:

 

 

 

Yes

 

 

 

Bellnipple

 

 

 

Yes

 

 

 

Drill floor

 

 

 

Yes

 

 

 

Shale Shaker

 

 

 

Yes

 

 

 

Mud tanks

 

 

 

Yes

 

 

 

Ventilation system into living quarters

 

 

 

Yes

 

 

 

Other

 

 

 

2 Engin Rooms

 

 

 

General alarm

 

 

 

Yes

 

 

 

Alarm types (audible, visual, both) at:

 

 

 

Both

 

 

 

Driller’s console

 

 

 

Yes

 

 

 

 

C-107

--------------------------------------------------------------------------------


 

Other

 

 

 

Machinery and Workshop Spaces

 

 

 

 

 

 

 

 

 

 

 

L.2.3                   H2S Detectors (Portable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

3

 

 

 

Make/Type

 

 

 

Draeger XAM 7000 Multigas

 

 

 

Phials for H2S: measuring range

 

 

 

 

 

 

 

from 1 to 20 ppm

 

 

 

 

 

 

 

from 100 to 600 ppm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.2.4                   CO2 Gas Detectors (Portable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

See L2.3

 

 

 

Make/Type

 

 

 

 

 

 

 

Phials for CO2: measuring range

 

 

 

 

 

 

 

from 1 to 20 ppm

 

 

 

 

 

 

 

from 20 to 200 ppm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.2.5                   Explosimeters

 

 

 

See L2.3

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.2.6                   Fire/Smoke Detectors in Accommodation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/type Fire detection

 

 

 

Autronica, Autrosafe - self verifying system

 

 

 

Smoke detection

 

 

 

Autronica BH-500, optical Autronica BH-500Ex, optical Autronica
BHH-520,optical/heat Autronica BHH-520/Ex, optical/heat Autronica BD-500, heat
Autronica BD-501/Ex, heat Autronica AutroFlame FD-X33AF, infrared flame

 

 

 

Central alarm panel

 

 

 

5 x control panels - networked

 

 

 

Location

 

 

 

2 x General Electric Space (Accom) 3 x Aft (Swbd Rooms)

 

 

 

 

 

 

 

 

 

 

 

L.3                             FIRE FIGHTING EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.3.1                   Fire Pumps

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Model

 

 

 

ShinShin- Hamworthy

 

 

 

Type

 

 

 

Centrifugal

 

 

 

Output

 

 

 

2 x 670m3/hr main fire pumps, Head 100m

 

 

 

 

C-108

--------------------------------------------------------------------------------

 

All offtake points supplied by each pump

 

 

 

Yes

 

 

 

Location of pumps

 

 

 

Main fire pump No.2 Aft Pumproom

 

 

 

Location of pumps

 

 

 

Emergency fire pump No.1 Fwd pump rm

 

 

 

Fire fighting water delivery conforms to IMO MODU spec

 

 

 

Yes

 

 

 

IMO MODU spec version

 

 

 

2009

 

 

 

 

 

 

 

 

 

 

 

L.3.2                   Hydrants and Hoses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hydrants positioned such that any point may be reached by a single hose length
from two separate hydrants

 

 

 

See Fire Plan for details

 

 

 

Quantity of hydrants

 

 

 

56

 

 

 

Hose connections/hydrant

 

 

 

Quick coupling (STORTZ)

 

 

 

Hose max. diam.

 

 

 

50mm

 

 

 

Length

 

 

 

15m~ 25m depending on the area

 

 

 

 

 

 

 

 

 

 

 

L.3.3                   Portable Fire Extinguishers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity (total)

 

 

 

263 (see Approved Fire Plan for detail)

 

 

 

Type 1- CO2

 

 

 

63

 

 

 

 

 

 

 

 

 

 

 

Type 2 - Dry chemical

 

 

 

191

 

 

 

 

 

 

 

 

 

 

 

Type 3 - Foam

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

Mounted adjacent to access ways and escape routes

 

 

 

As per Fire Plan

 

 

 

 

 

 

 

 

 

 

 

L.3.4 Fire Blankets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Location

 

 

 

1

 

 

 

Quantity

 

 

 

Galley

 

 

 

 

 

 

 

 

 

 

 

L.3.5                   Fixed Foam System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Automatically injected into fixed fire water system at central point with remote
manual control

 

 

 

Pits

 

 

 

Make/Type

 

 

 

NK / SLG - FL V310

 

 

 

Quantity foam stored on site

 

 

 

800

 

liters

 

Inductor tube

 

 

 

located on tank in system room

 

 

 

Foam nozzles

 

 

 

 

 

 

 

Located at

 

 

 

 

 

 

 

Located at

 

 

 

 

 

 

 

Located at

 

 

 

 

 

 

 

 

C-109

--------------------------------------------------------------------------------


 

L.3.6                   Helideck Foam System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dedicated system adequate for at least 10 minutes fire fighting at the rate
quoted in the IMO MODU code IMO MODU code version

 

 

 

Yes, as per SOLAS, ABS “HELDK (SRF) “ and CAP 437

 

 

 

Make/Type

 

 

 

SKUM / FJM-80 Oscillating

 

 

 

Quantity of monitors

 

 

 

3

 

 

 

Foam type

 

 

 

AFFF

 

 

 

Rate

 

 

 

2 pumps 165 m3/h each

 

 

 

 

 

 

 

 

 

 

 

L.3.7                   Fixed Fire Extinguishing System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Protected spaces

 

 

 

 

 

 

 

Engine room, type (Halon/CO2)

 

 

 

Water mist

 

 

 

Paint locker, type (Halon/CO2)

 

 

 

Novec 1230 Fixed flood

 

 

 

Emergency generator, type (Halon/CO2)

 

 

 

Water mist

 

 

 

SCR room, type (Halon/CO2)

 

 

 

N/A

 

 

 

Other (specify location & type)

 

 

 

Novec 1230 Fixed Flood - ECR, Switchboard rooms, Thruster VFD/transformer rooms,
transformer rooms, thruster rooms

 

 

 

Alarms (audible, visual or both)

 

 

 

Audible & Visual

 

 

 

Automatic shutting of mechanical ventilation in protected spaces

 

 

 

YES

 

 

 

Remote manual release located at

 

 

 

Outside of each space.

 

 

 

Remote manual release located at

 

 

 

ECR & CCR Panels

 

 

 

Remote manual release located at

 

 

 

Fire Control Room (water mist only)

 

 

 

 

 

 

 

 

 

 

 

L.3.8                   Manual Water Deluge System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Protected spaces

 

 

 

Drill Floor

 

 

 

Protected spaces

 

 

 

 

 

 

 

Water supplied from fire main line

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

L.3.9                   Water Sprinkler System in Accommodation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Automatic

 

 

 

Yes

 

 

 

Working pressure

 

 

 

6 bar

 

 

 

Pressurized tank capacity

 

 

 

3000 Liter

 

 

 

 

 

 

 

 

 

 

 

L.4                             BREATHING APPARATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.4.1                   General Sets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

10

 

 

 

Make

 

 

 

Drager

 

 

 

 

C-110

--------------------------------------------------------------------------------


 

Type

 

 

 

PAS

 

 

 

Bottle duration

 

 

 

30

 

minutes

 

Located at

 

 

 

4 x forward fire locker

 

 

 

Located at

 

 

 

4 x aft fire locker

 

 

 

Located at

 

 

 

2 x drill floor

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

4

 

 

 

Make

 

 

 

Drager

 

 

 

Type

 

 

 

PAS

 

 

 

Bottle duration

 

 

 

30

 

minutes

 

Located at

 

 

 

2 x helideck

 

 

 

Located at

 

 

 

2 X ECR

 

 

 

Located at

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.4.2                   Derrickman Escape Sets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

25

 

 

 

Make/Type

 

 

 

MED Wheelmark

 

 

 

Bottle duration

 

 

 

10

 

minutes

 

Located at

 

 

 

as per fire plan

 

 

 

 

 

 

 

 

 

 

 

L.4.3                   Cascade Stations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

9

 

 

 

Make/Type

 

 

 

Worthington Cylinder 300 Bar

 

 

 

Locations/outlets at location

 

 

 

Drillers House, Drillfloor, Mud Pit Room

 

 

 

Locations/outlets at location

 

 

 

BOP Control Room, ECR

 

 

 

Locations/outlets at location

 

 

 

Mud Logging Unit, Mud Processing Area

 

 

 

Locations/outlets at location

 

 

 

Nav Bridge, Mud Pump Room

 

 

 

 

 

 

 

Note: All manifolds have 6 connections

 

 

 

 

 

 

 

 

 

 

 

L.4.4                   Breathing Air Recharge Compressor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Make/Type

 

 

 

Paramina/Cyclone

 

 

 

Located at

 

 

 

Fwd Rope Store

 

 

 

Located at

 

 

 

Electrical Store Room (Aft)

 

 

 

 

 

 

 

 

 

 

 

L.4.5                   Compressed Air Breathing Aparatus Trolley Unit

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Positive pressure

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

Air line length

 

 

 

 

 

 

 

Compressed air bottles

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Size

 

 

 

 

 

 

 

Including

 

 

 

 

 

 

 

 

C-111

--------------------------------------------------------------------------------


 

Face mask

 

 

 

 

 

 

 

Demand valve

 

 

 

 

 

 

 

Microphone

 

 

 

 

 

 

 

Safety harness

 

 

 

 

 

 

 

Safety line (incorporating telephone line)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.4.6                   Air Purity Test Equipment

 

 

 

To be Specified

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

Make/Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.5                             EMERGENCY FIRST AID EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.5.1                   First Aid Kits

 

 

 

As Per Safety Plan

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.5.2                   Burn Kits

 

 

 

Hospital

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.5.3                   Resuscitators

 

 

 

Hospital

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

3xAED - ECR, Drillfloor & Messroom

 

 

 

Charged (spare) oxygen cylinders

 

 

 

Hospital

 

 

 

 

 

 

 

 

 

 

 

L.5.4                   Stretchers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Type

 

 

 

Flat type

 

 

 

Located at

 

 

 

Medical Treatment room (F’csl deck)

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

2

 

 

 

Type

 

 

 

Rescue type

 

 

 

Located at

 

 

 

Medical Treatment room (F’csl deck)

 

 

 

 

 

 

 

 

 

 

 

L.6                             HELIDECK RESCUE EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.6.1                   Storage Boxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

 

 

1

 

 

 

Construction material

 

 

 

GRP

 

 

 

Max height open

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.6.2                   Equipment

 

 

 

As Per CAP 437

 

 

 

 

C-112

--------------------------------------------------------------------------------


 

Aircraft axe

 

 

 

1

 

 

 

Large firemans rescue axe

 

 

 

2

 

 

 

Crowbar

 

 

 

1

 

 

 

Heavy duty hacksaw

 

 

 

1

 

 

 

Spare blades

 

 

 

6

 

 

 

Grapnel hook

 

 

 

1

 

 

 

Length of wire rope attached

 

 

 

4M

 

 

 

Quick release knife

 

 

 

4

 

 

 

Bolt croppers

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

L.7                             RIG SAFETY STORE

 

 

 

As Per SOLAS

 

 

 

 

 

 

 

 

 

 

 

Equipment to repair, recharge and restock safety equipment as listed below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foam concentrate

 

 

 

1

 

 

 

Dry chemical charges

 

 

 

29

 

 

 

CO2 charges for dry chemical extinguishers

 

 

 

39

 

 

 

CO2 charges for water extinguishers

 

 

 

N/A

 

 

 

CO2 charges for foam extinguishers

 

 

 

N/A

 

 

 

Discharge hoses, control nozzles and horns and washers for CO2 extinguishers

 

 

 

Yes

 

 

 

Discharge hoses, control nozzles and horns and washers for dry chemical
extinguishers

 

 

 

Yes

 

 

 

Fire blankets

 

 

 

1

 

 

 

Fireproof gloves

 

 

 

6 Pairs

 

 

 

Rubber gloves - elbow length

 

 

 

Yes

 

 

 

Rubber aprons

 

 

 

Yes

 

 

 

Rubber boots

 

 

 

Yes

 

 

 

Full face visors

 

 

 

Yes

 

 

 

Eye shields (for grinding machines, etc.)

 

 

 

Yes

 

 

 

Dust masks

 

 

 

Yes

 

 

 

Spare safety helmets, boots, overalls

 

 

 

Yes

 

 

 

Gloves, hand torches, batteries, etc.

 

 

 

Yes

 

 

 

Spare lifebuoys

 

 

 

2

 

 

 

Spare lifebuoy lights

 

 

 

2

 

 

 

Fresh air blowers/inductors for ventilating enclosed spaces

 

 

 

Yes

 

 

 

Spare life jackets

 

 

 

Yes to meet SOLAS

 

 

 

Safety belts c/w line

 

 

 

Yes

 

 

 

Full safety harness

 

 

 

Yes

 

 

 

Spare derrickman’s safety belts

 

 

 

Yes

 

 

 

Spare CABA bottles, charged

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

L.8                             EMERGENCY WARNING ALARMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Approved system to give warning of different emergencies

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

L.9                             SURVIVAL EQUIPMENT

 

 

 

 

 

 

 

 

C-113

--------------------------------------------------------------------------------


 

L.9.1                   Lifeboats

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Hyundai

 

 

 

Quantity

 

 

 

6

 

 

 

Capacity

 

 

 

70

 

persons

 

Locations (fore, aft, port, stbd)

 

 

 

P&S fwd and aft

 

 

 

Fire protection

 

 

 

Yes

 

 

 

Radios

 

 

 

Yes

 

 

 

Flares

 

 

 

4x Rocket/parachute, 6x Hand flare, 2x Smoke

 

 

 

Food

 

 

 

Yes

 

 

 

First aid kits

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

L.9.2                   Liferafts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

VIKING 25DK+ Liferaft for 25 persons, roll off type with cradle & hydrostatic
release

 

 

 

Quantity

 

 

 

18

 

 

 

Capacity

 

 

 

25

 

persons

 

Davit launched

 

 

 

No

 

 

 

Locations (fore, apt, port, stbd)

 

 

 

12 Forecastle deck and 6 aft poop deck (Ports/Stbd)

 

 

 

Fire protection

 

 

 

As per location design

 

 

 

Radios

 

 

 

Portable

 

 

 

Flares

 

 

 

6 x Hand, 4 x Smoke

 

 

 

Food

 

 

 

Yes

 

 

 

First aid kits

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

L.9.3                   Rescue Boat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Hyundai Rescue Craft, 6 person

 

 

 

Engine power

 

 

 

50

 

HP

 

 

 

 

 

 

 

 

 

L.9.4                   Life Jackets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Rigid type for adult with light & whistle

 

 

 

Quantity

 

 

 

641 (420 in lifeboats, 210 cabins, 6 rescue boat, 3 Nav deck, 2 Eng Cont Rm)

 

 

 

 

 

 

 

 

 

 

 

L.9.5                   Life Buoys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Self igniting light & self activating smoke, with quick release device

 

 

 

Quantity

 

 

 

2 - on Nav deck P&S

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Self ignite light

 

 

 

Quantity

 

 

 

5 (various locations)

 

 

 

 

C-114

--------------------------------------------------------------------------------


 

Make/Type

 

 

 

With life line

 

 

 

Quantity

 

 

 

8 (various locations)

 

 

 

 

 

 

 

 

 

 

 

L.9.6                   Work Vests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Mustang HIT inflatable

 

 

 

Quantity

 

 

 

30

 

 

 

 

 

 

 

 

 

 

 

L.9.7                   Escape Ladders/Nets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

Embarcation Ladders

 

 

 

Quantity

 

 

 

6 (2x Fcsl, 2x Stern, 2 Main deck)

 

 

 

 

 

 

 

 

 

 

 

Make/Type

 

 

 

For Accomodation ladders

 

 

 

Quantity

 

 

 

2x Main deck

 

 

 

 

 

 

 

 

 

 

 

L.9.8                   Distress Signals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type

 

 

 

Rocket / Parachute

 

 

 

Quantity

 

 

 

1x set (of 12) - on Nav Deck/Bridge

 

 

 

 

 

 

 

 

 

 

 

M.                                 POLLUTION PREVENTION EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M.1                          SEWAGE TREATMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Accommodation Evac/Jet/ST8-C Super Trident , Aft Gravity type ST2A-C Super
Trident

 

 

 

System type

 

 

 

Fwd Vacuum, Aft Gravity

 

 

 

Conforms to (Marpol annex IV, etc.)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

M.2                          GARBAGE COMPACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Dolphin / SFP-40

 

 

 

System type

 

 

 

Compactor

 

 

 

Conforms to (Marpol annex IV, etc.)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

M.3                          GARBAGE DISPOSAL/GRINDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make/Model

 

 

 

Dolphin / Model TG7.5

 

 

 

System type

 

 

 

Tuff —Gut

 

 

 

Conforms to (Marpol annex IV, etc.)

 

 

 

YES

 

 

 

 

C-115

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX D

 

EQUIPMENT, SERVICES AND FACILITIES FURNISHED

 

The following table identifies the responsibilities of both Parties, including
the financial responsibilities, for the provision of additional equipment,
materials, supplies and services.  Operator is designated “OPR” or “Operator”,
Contractor as “CON” or “Contractor”, and the Rig as “Rig”.

 

 

 

 

 

Provided By

 

To Account

A. DRILLING LOCATION

 

OPR

 

CON

 

OPR

 

CON

1

 

Licenses, permits and certificates of financial responsibility (excepting for
Rig) relating to, and consents to perform, the Work, including suspension or
abandonment thereof.

 

X

 

 

 

X

 

 

2

 

Fees, licenses, pilotage fees, wharfage fees, harbor fees and costs or similar
charges, including any sales taxes or clearing agent or brokerage fees, relating
to Contractor’s Items and replacements or spare parts.

 

 

 

X

 

 

 

X

3

 

Fees, licenses, pilotage fees, wharfage fees, harbor fees and costs or similar
charges, including any sales taxes or clearing agent or brokerage fees, relating
to Operator’s Items and replacements or spare parts.

 

X

 

 

 

X

 

 

4

 

Location surveys including marker buoys, side scan sonar, sea floor surveys,
sea/Metocean conditions and bathymetry charts and seabed cores/samples and
analysis, if required by Contractor (riser analysis provided by Contractor at
Operator’s expense).

 

X

 

 

 

X

 

 

5

 

Well location verification.

 

X

 

 

 

X

 

 

6

 

Insurance underwriter representatives (if required).

 

 

 

X

 

 

 

X

7

 

Acoustic beacons, repair and replacement of Contractor-provided acoustic system.

 

 

 

X

 

 

 

X

 

 

 

Provided By

 

To Account

B. TRANSPORTATION/HANDLING

 

OPR

 

CON

 

OPR

 

CON

1

 

Air and land transportation for all Contractor’s Personnel to Operator’s
shorebase heliport (if applicable).

 

 

 

X

 

 

 

X

2

 

Helicopter transport for Contractor’s Personnel and Operator’s personnel between
Operator’s heliport and Rig and return.

 

X

 

 

 

X

 

 

3

 

Helicopter transport for Contractor’s ill or injured personnel (Medivac or
dedicated flight).

 

X

 

 

 

X

 

 

4

 

Helicopter refueling system aboard Rig, including fuel tanks, fuel tank stand,
fuel pump and filters, hoses, and grounding system as per Appendix C.

 

 

 

X

 

 

 

X

5

 

Helicopter fuel and lubes.

 

X

 

 

 

X

 

 

6

 

Non-directional beacon for helicopter operations.

 

X

 

 

 

X

 

 

7

 

Special or additional helicopter safety equipment aboard Rig.

 

X

 

 

 

X

 

 

8

 

Accommodation, meals, transportation and overtime for Contractor’s Personnel
unavoidably incurred as a result of delays in helicopter transport between
Operator’s shorebase heliport and

 

 

 

X

 

X

 

 

 

D-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

Provided By

 

To Account

B. TRANSPORTATION/HANDLING

 

OPR

 

CON

 

OPR

 

CON

 

 

Rig due to unavailability or delay of the aircraft, provided that Contractor’s
Personnel have complied with Operator’s travel instructions.

 

 

 

 

 

 

 

 

9

 

Accommodation, meals, transportation and overtime for Contractor’s Personnel
during evacuations due to weather or other safety reasons.

 

 

 

X

 

X

 

 

10

 

Marine and land transportation of Contractor-owned equipment and supplies to
designated shore base of Operator.

 

 

 

X

 

 

 

X

11

 

Cargo baskets:

 

 

 

 

 

 

 

 

 

 

·   cargo baskets for use in transporting Contractor’s Items, and

 

 

 

X

 

 

 

X

 

 

·   cargo baskets for use in transporting Operator’s Items.

 

X

 

 

 

X

 

 

12

 

Transportation of Contractor’s materials and spare parts from Operator’s
shorebase location to and from Rig.

 

X

 

 

 

X

 

 

13

 

Extra labor (in excess of supply vessel’s personnel) required aboard supply
vessels when alongside Rig to unload or load Contactor’s and/or Operator’s
Items.

 

X

 

 

 

X

 

 

14

 

Dock and dockside facilities, labor and equipment for loading/unloading
Operator’s equipment and Contractor’s equipment at Operator’s shore base.

 

X

 

 

 

X

 

 

15

 

Offloading facilities to transfer cargo to and from Rig to Operator’s supply
vessel(s).

 

 

 

X

 

 

 

X

16

 

Storage space:

 

 

 

 

 

 

 

 

 

 

·   storage space at Operator’s shore base for Contractor’s Items, and

 

 

 

X

 

 

 

X

 

 

·   storage space at Operator’s shore base for Operator’s Items.

 

X

 

 

 

X

 

 

17

 

Serviceable set of boat mooring lines, fenders and hoses acceptable to Operator
at the Term Commencement Date for transfer of bulk and liquid materials between
supply vessel and Rig.

 

 

 

X

 

 

 

X

 

 

Replacement boat mooring lines and hoses for transfer of bulk and liquid
materials between supply vessels and Rig and end of Drilling Contract term set.

 

 

 

X

 

X

 

 

18

 

Waste disposal:

·   transportation, supply of containers, and cost of disposal, of non-hazardous
oilfield waste generated by the Designated Well,

 

X

 

 

 

X

 

 

 

 

·   transportation, supply of containers, and cost of disposal, of reasonable
volumes of non-hazardous oilfield waste generated by Rig,

 

X

 

 

 

X

 

 

 

 

·   transportation, supply of containers, and cost of disposal, of hazardous
waste generated by the Designated Well or Operator,

 

X

 

 

 

X

 

 

 

 

·   transportation to shore, and supply of containers and documents, of
hazardous waste generated by Rig, and

 

X

 

 

 

X

 

 

 

 

·   onshore transportation, supply of containers and documents, and cost of
disposal, of hazardous waste (paints, thinners, oil, oily rags, etc.) generated
by Rig or Contractor.

 

 

 

X

 

 

 

X

19

 

Trash compactor unit as per Appendix C.

 

 

 

X

 

X

 

 

20

 

Supply of waste bags for trash compactor unit.

 

X

 

 

 

X

 

 

 

D-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

Provided By

 

To Account

B. TRANSPORTATION/HANDLING

 

OPR

 

CON

 

OPR

 

CON

21

 

Standby vessel (if required).

 

X

 

 

 

X

 

 

 

 

 

Provided By

 

To Account

C. THIRD PARTY SERVICES

 

OPR

 

CON

 

OPR

 

CON

1

 

ROV and diving equipment services and installation costs.

 

X

 

 

 

X

 

 

 

 

Surface diving services for hull inspections and Contractor’s marine equipment.

 

 

 

X

 

 

 

X

2

 

Drill stem testing tools and services.

 

X

 

 

 

X

 

 

3

 

Wire line formation testing and side wall sample equipment.

 

X

 

 

 

X

 

 

4

 

Electric well logging equipment and services.

 

X

 

 

 

X

 

 

5

 

Mud logging equipment and services.

 

X

 

 

 

X

 

 

 

 

·   Services for set-up of mud logging equipment (power, water, air,
communications, etc.).

 

 

 

X

 

X

 

 

6

 

Mud engineering services and supervision.

 

X

 

 

 

X

 

 

7

 

Provision of drilling fluids laboratory and equipment (if required).

 

X

 

 

 

X

 

 

8

 

Well drilling fluids laboratory equipment.

 

X

 

 

 

X

 

 

9

 

Acidizing and fracturing services.

 

X

 

 

 

X

 

 

10

 

Directional drilling equipment and services.

 

X

 

 

 

X

 

 

 

 

·   Services for set-up of directional drilling equipment (power, water, air,
communications, etc.).

 

 

 

X

 

X

 

 

11

 

Cementing unit (free placement).

 

 

 

X

 

 

 

X

 

 

·   Repair and maintenance of cement unit.

 

X

 

 

 

X

 

 

 

 

·   Cementing services.

 

X

 

 

 

X

 

 

12

 

Coring, formation testing and equipment.

 

X

 

 

 

X

 

 

13

 

Gun and perforating services.

 

X

 

 

 

X

 

 

14

 

Tubing and casing running services.

 

X

 

 

 

X

 

 

15

 

Welding:

 

 

 

 

 

 

 

 

 

 

·   normal welding and services required on Operator’s Items to the extent
available from Contractor’s Personnel,

 

 

 

X

 

 

 

X

 

 

·   welding material used on Operator’s Items, and

 

 

 

X

 

X

 

 

 

 

·   extra welders and welding material used on welding and cutting Operator’s
equipment as authorized by Operator.

 

 

 

X

 

X

 

 

16

 

Well completion services.

 

X

 

 

 

X

 

 

17

 

Measurement while drilling services (MWD).

 

X

 

 

 

X

 

 

 

 

·   Services for set-up of directional drilling equipment (power, water, air,
communications, etc.).

 

 

 

X

 

X

 

 

18

 

Liner installation services.

 

X

 

 

 

X

 

 

19

 

Wellhead installation and recovery services.

 

X

 

 

 

X

 

 

20

 

Weather forecasting and reporting services.

 

X

 

 

 

X

 

 

21

 

Satellite phone system from Rig to Operator’s and Contractor’s offices, shore
base and supply vessels:

 

 

 

 

 

 

 

 

 

 

·   satellite phone and data system from Rig to Contractor’s office and shore
base including permits and licenses, and

 

 

 

X

 

 

 

X

 

 

·   satellite phone and data system from Rig to Operator’s office and shore base
including permits and licenses.

 

 

 

X

 

X

 

 

 

D-3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

Provided By

 

To Account

D. MATERIALS AND SUPPLIES

 

OPR

 

CON

 

OPR

 

CON

1

 

Cement and cement additives.

 

X

 

 

 

X

 

 

2

 

Drilling fluids and additives, lost circulation and completions fluids.

 

X

 

 

 

X

 

 

3

 

Fuel for Rig upon her arrival at Operator’s designated location in the Area of
Operations and pursuant to Section 5.4 of this Drilling Contract.

 

X

 

 

 

X

 

 

4

 

Grease and lubricants for Rig and Contractor’s equipment.

 

 

 

X

 

 

 

X

 

 

·   Tool joint compound for Operator-supplied tubulars.

 

 

 

X

 

X

 

 

 

 

·   Thread compound for Contractor’s DC’s and premium tubing.

 

 

 

X

 

 

 

X

 

 

·   Thread compound for Contractor’s drillpipe.

 

 

 

X

 

 

 

X

5

 

Casing and tubing dope and drift mandrels.

 

X

 

 

 

X

 

 

6

 

Hydraulic fluid and anti-freeze (if required) for BOPs and control unit.

 

 

 

X

 

 

 

X

7

 

Water for drilling, wash down and cementing.

 

X

 

 

 

X

 

 

8

 

Potable water in excess of production of distillation unit on board Rig.

 

X

 

 

 

X

 

 

9

 

Drilling bits, diamond bits, core-heads and catchers.

 

X

 

 

 

X

 

 

10

 

Shale shaker screens up to 60 mesh.

 

 

 

X

 

 

 

X

 

 

Shale shaker screens over 60 mesh.

 

 

 

X

 

X

 

 

11

 

Scalping screens up to 60 mesh.

 

 

 

X

 

 

 

X

12

 

Mud drying equipment / centrifuges.

 

X

 

 

 

X

 

 

 

 

Services for mud drying equipment and centrifuges (space, power, water and air).

 

 

 

X

 

X

 

 

13

 

Contractor shall provide the maintenance, repair and repair parts of:

 

 

 

 

 

 

 

 

 

 

·   Contractor’s surface equipment, and

 

 

 

 

 

 

 

 

 

 

·   elastomer and rubber goods in Contractor’s BOPs:

 

 

 

X

 

 

 

X

 

 

·  initial supply in new condition for standard service at the Term Commencement
Date, and

 

 

 

X

 

 

 

X

 

 

·  replacement goods for the initial set of Contractor’s subsea equipment
(including new set at end of term of this Drilling Contract).

 

 

 

X

 

X

 

 

14

 

100 psi air supply in moonpool and on Rig floor available and able to service
all completions/well test requirements.

 

 

 

X

 

 

 

X

15

 

Low pressure water supply at moonpool.

 

 

 

X

 

 

 

X

16

 

Routine inspection, repair and/or replacement of Contractor-supplied subsea
equipment (except as otherwise provided in this Drilling Contract).

 

 

 

X

 

 

 

X

 

 

 

Provided By

 

To Account

E. DRILLING RIG AND EQUIPMENT

 

OPR

 

CON

 

OPR

 

CON

1

 

Contractor’s equipment and materials as specified in Appendix C.

 

 

 

X

 

 

 

X

2

 

Except as otherwise specified, maintenance and repair, including repair parts of
Contractor’s Items.

 

 

 

X

 

 

 

X

3

 

Drill pipe, drill collars and handling tools other than those specified in
Appendix C.

 

X

 

 

 

X

 

 

4

 

Fishing tools, other than those specified in Appendix C.

 

X

 

 

 

X

 

 

5

 

Tubing handling equipment.

 

X

 

 

 

X

 

 

6

 

Cementing heads.

 

X

 

 

 

X

 

 

 

D-4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

Provided By

 

To Account

E. DRILLING RIG AND EQUIPMENT

 

OPR

 

CON

 

OPR

 

CON

7

 

Drilling jars.

 

X

 

 

 

X

 

 

8

 

Hole openers.

 

X

 

 

 

X

 

 

9

 

Reamers, under reamers and stabilizers.

 

X

 

 

 

X

 

 

10

 

Effective mud waste reduction devices, including drillpipe OD wipers and
competent mud-bucket.

 

 

 

X

 

 

 

X

 

 

Mud vacuum.

 

X

 

 

 

X

 

 

11

 

Mechanical casing cutters and casing spears.

 

X

 

 

 

X

 

 

12

 

Backup hydraulic power supply for Third Party contractor’s casing power tongs as
per Appendix C.

 

 

 

X

 

 

 

X

13

 

Mud pump fluid and power end parts and consumables.

 

 

 

X

 

 

 

X

 

 

Mud pump pistons and liners (of size 5.5 inches).

 

 

 

X

 

 

 

X

 

 

Mud pump pistons and liners (of size 6 inches).

 

 

 

X

 

 

 

X

14

 

Spares for choke manifold, being one full replacement item and one complete
overhaul kit for each type of valve or choke on the choke manifold.

 

 

 

X

 

 

 

X

15

 

Drill pipe:

 

 

 

 

 

 

 

 

 

 

·   initial inspection of Contractor’s drill pipe, drill collars and HWDP as
outlined in Appendix C, (i) to the extent that such equipment is in new
condition, in accordance with inspection standards to be mutually agreed upon
Contractor and Operator and with API Spec 5D and API Spec 7, and (ii) to the
extent that such equipment is in used condition, in accordance with T. H. Hill &
Associates Drill Pipe Inspection Standards, DS-I, Category 5 and with API Spec
5D, API Spec 7 and API RP7G.

 

 

 

X

 

 

 

X

 

 

·   inspection and repair of Contractor’s drill pipe, drill collars and other
in-hole equipment, according to DS1, Volume 3, 4th Addition, Cat 3 dimensional,
Cat 5 inspection, after the Work commences under this Drilling Contract at
reasonable intervals requested by Operator, and

 

X

 

 

 

X

 

 

 

 

·   inspection and repair of Contractor’s drill pipe, drill collars and other
in-hole equipment, according to DS1, Level 5 specification, at end of term of
this Drilling Contract.

 

 

 

X

 

X

 

 

16

 

·   Initial supply of new riser seals, choke, kill and hydraulic line seals.

 

 

 

X

 

 

 

X

 

 

·   Replacement of seals identified above:

 

 

 

 

 

 

 

 

 

 

·  50% of replacement seals, and

 

 

 

X

 

 

 

X

 

 

·  50% of replacement seals.

 

 

 

X

 

X

 

 

17

 

Mouse hole or equivalent alternative.

 

 

 

X

 

 

 

X

18

 

Cranes with sufficient wire and bulk hoses to enable use at transit draft or
mutually agreed alternative as per Appendix C.

 

 

 

X

 

 

 

X

19

 

Mud pits re-coating if determined by Contractor’s maintenance and inspection
program. Contractor will supply inspection reports to Operator.

 

 

 

X

 

 

 

X

20

 

·   Low range pressure gauge fitted to poor-boy degasser.

 

 

 

X

 

 

 

X

 

 

·   Separate high (0-10,000 psi) and low (0-200 psi) gauges on choke panel with
separate choke, kill and drill pipe gauges.

 

 

 

X

 

 

 

X

21

 

Contractor shall be responsible for any modifications to BOP support frame to
enable BOP connector to interface with Operator’s wellheads and subsea trees.

 

 

 

X

 

X

 

 

 

D-5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

 

Provided By

 

To Account

F. WELL EQUIPMENT

 

OPR

 

CON

 

OPR

 

CON

1

 

All tubular goods, including casing, tubing, hangers and packers.

 

X

 

 

 

X

 

 

2

 

Casing shoes, collars, baskets, centralizers, float equipment, baffles,
scratchers, etc.

 

X

 

 

 

X

 

 

3

 

Permanent and temporary guide bases.

 

X

 

 

 

X

 

 

4

 

Wellhead Equipment.

 

X

 

 

 

X

 

 

 

 

Wellhead connector seal ring from BOP stack to wellhead.

 

 

 

X

 

X

 

 

 

 

Wellhead connector seal ring from BOP stack to LMRP.

 

 

 

X

 

 

 

X

5

 

Valves, Xmas trees and necessary tools and equipment for installation.

 

X

 

 

 

X

 

 

 

 

 

Provided By

 

To Account

G. SAFETY

 

OPR

 

CON

 

OPR

 

CON

1

 

First aid, infirmary, equipment and medical attention on board Rig for all
persons while on board.

 

 

 

X

 

 

 

X

2

 

Firefighting equipment as required for compliance with regulations.

 

 

 

X

 

 

 

X

3

 

Onshore medical services for Contractor’s Personnel.

 

 

 

X

 

 

 

X

4

 

All necessary lifesaving and safety equipment for compliance with regulations
and requirements of Billy Pugh X904 (or equivalent).

 

 

 

X

 

 

 

X

 

 

 

Provided By

 

To Account

H. MISCELLANEOUS

 

OPR

 

CON

 

OPR

 

CON

1

 

All hand and power tools required for normal maintenance of Rig components and
its equipment.

 

 

 

X

 

 

 

X

2

 

Meals and quarters for all of Contractor’s Personnel and up to and including
seven (7) Operator’s personnel.

 

 

 

X

 

 

 

X

3

 

Meals and quarters for all of Operator’s personnel and Operator’s third party
personnel to be charged at $150.00 per day per person in excess of seven (7) per
day based on POB from IADC Daily Drilling Report.

 

 

 

X

 

X

 

 

4

 

Onboard entertainment, video, films and satellite TV.

 

 

 

X

 

 

 

X

5

 

Contractor’s Personnel as per Appendix B.

 

 

 

X

 

 

 

X

6

 

Extra Contractor’s personnel as requested by Operator other than those specified
in Appendix B.

 

 

 

X

 

X

 

 

7

 

Overtime for Contractor’s Personnel authorized by Operator in writing or caused
by delays in Operator-provided transport.

 

 

 

X

 

X

 

 

8

 

·   PPE for Contractor’s Personnel for completion fluid, where required.

 

X

 

 

 

X

 

 

 

 

·   PPE for Operator’s personnel for completion fluid, where required.

 

X

 

 

 

X

 

 

9

 

At least 6 m2 of dry air-conditioned storage for Operator’s tools, equipment and
spares.

 

 

 

X

 

 

 

X

10

 

Acoustic doppler current profiler inclusive of winch assembly (if required by
Contractor).

 

X

 

 

 

X

 

 

 

D-6

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX E

 

INSURANCE

 

A.                                    Minimum Insurance Coverage to be
maintained by Contractor

 

Prior to the Term Commencement Date and during the term of this Drilling
Contract, when reasonably requested by Operator, Contractor shall furnish, or
cause to be furnished, to Operator for viewing at Contractor’s offices during
normal business hours copies of insurance policies evidencing the insurance
coverage required of Contractor under Article IX of the Drilling Contract and
this Appendix E, placed with insurers with an A.M. Best rating of “A-VIII” or
better and who are authorized to do business in the geographical area where the
Work is to be performed.  Contractor’s insurance policies are confidential
information within the meaning of, and subject to, Article XVII of the Drilling
Contract.  The types and amounts of insurance (through insurance, including
self-insured retentions and/or deductibles in reasonable amounts consistent with
customary industry practice) set forth in this Appendix E, Part A are the
minimum types and amounts or their equivalent that Contractor must obtain and
maintain during the term of this Drilling Contract.

 

If insurance is provided on a “claims made” basis, coverage in each case shall
provide for and maintain a retrospective date prior to or concurrent with the
commencement of the Work and an automatic extended reporting period of no less
than ninety (90) days.  Such “claims-made” coverage shall be maintained
continuously, on substantially the same material terms to the extent reasonably
commercially available, for a period of at least five (5) years following
completion of the Work, through extension or renewal of such coverage or through
the purchase, at Contractor’s sole expense, of an additional extended reporting
period and/or run-off or “tail” coverage acceptable to Operator.  In the event
Contractor is notified of any intention of the issuer or underwriter of any such
“claims-made” coverage not to renew such coverage during the period required by
this Drilling Contract, Contractor shall notify Operator within thirty (30)
days.

 

The types and limits of insurance coverage specified below are minimum
requirements and shall not be deemed to constitute, or be construed as, a
limitation on Contractor’s liabilities under this Drilling Contract or as
constituting acceptance by Operator of any responsibility for financial or other
liabilities or indemnities in excess of such limits.

 

1.                                      Commercial General Liability (bodily
injury and property damage) insurance with limits of not less than One Million
U.S. Dollars (US $1,000,000.00) combined single limit per occurrence and not
less than Two Million U.S. Dollars (US $2,000,000.00) in the aggregate including
the following supplementary coverage:

 

E-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

A.                                    Contractual Liability to cover the
indemnities and liabilities contractually assumed by Contractor under this
Drilling Contract including cross liability and severability of interest;

 

B.                                    Completed Operations Hazard Coverage for
any claim relating to defects or deficiencies in services rendered by Contractor
in connection with its operations;

 

C.                                    Broad Form Property Damage Liability
insurance;

 

D.                                    Coverage for explosion, collapse, and
underground hazards for Work performed by Contractor involving equipment or
materials of a volatile, incendiary or explosive nature or involving excavation
activity;

 

E.                                     Independent Contractor’s Coverage;

 

F.                                      Personal Injury Liability;

 

G.                                    Premises Liability;

 

H.                                   In Rem Endorsement;

 

I.                                        Territorial extension to cover all
areas where Work is performed and the Area of Operations;

 

J.                                        Watercraft exclusion deleted;

 

K.                                   Seepage and Pollution Liability on a sudden
and accidental basis, including, without limitation, cleanup;

 

L.                                     “Care, custody, and control” exclusion
deleted; and

 

M.                                 Coverage for punitive damages where allowed
by applicable law.

 

2.                                      Automobile Liability Insurance covering
owned, hired and non-owned vehicles or automotive equipment used by Contractor
with limits of One Million U.S. Dollars (US $1,000,000.00) combined single limit
per occurrence for bodily injury and property damages.

 

3.                                      Workers’ Compensation and Occupational
Disease Insurance in accordance with the state, federal, and maritime laws and
requirements (as appropriate) of the state or offshore location where the Work
is to be performed, the state in which Contractor’s employees reside and the
state in which Contractor is domiciled;

 

E-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

covering all liabilities owed for compensation and other benefits under the
relevant Workers’ Compensation laws of any state or of the federal government,
and Employer’s Liability Insurance for bodily injury by accident with limits of
not less than One Million U.S. Dollars (US $1,000,000.00) per each accident, and
bodily injury by disease with policy limits of not less than One Million U.S.
Dollars (US $1,000,000.00) per each employee; Maritime Employer’s Liability with
limits of not less than One Million U.S. Dollars (US $1,000,000.00) per each
accident, or such greater amounts, in all cases, as may be required by law,
without limitation:

 

A.                                    Protection for liabilities under the U.S.
Longshore and Harbor Worker’s Compensation Act and the Outer Continental Shelf
Lands Act;

 

B.                                    If not included in the Protection and
Indemnity Insurance (as described at Appendix E, Part A(4)(B) herein), coverage
for liability under the Merchant Marine Act of 1920, commonly known as the Jones
Act, the Admiralty Extension Act of 1948, and the Death on the High Sea Act;

 

C.                                    If not included in the Protection and
Indemnity Insurance (as described at Appendix E, Part A(4)(B) herein),
protection against liability of the employer to provide transportation, wages,
and maintenance and cure to maritime employees and a Voluntary Compensation
Endorsement;

 

D.                                    Coverage amended to provide that a claim
In Rem shall be treated as a claim against the employer;

 

E.                                     Territorial extension to cover all areas
where Work is performed and the Area of Operations; and

 

F.                                      “Alternate Employer or Borrowed Servant”
Endorsement stating that a claim brought against Operator as a “Borrowed
Servant” by any person who is on the payroll of Contractor or its subcontractors
shall be treated as a claim against Contractor or its subcontractor.

 

4.                                      For all vessels (including the Rig)
owned, operated, chartered or brokered by or for Contractor Group in connection
with the Work under this Drilling Contract, Contractor shall carry, or require
the owner or operator of such vessels to carry, the following:

 

A.                                    “All Risks” Hull and Machinery Insurance —
American Institute Hull Clauses or equivalent covering all vessels (including
the Rig) and marine craft (whether navigable or not) and equipment to the agreed
value.  Coverage shall include but not be limited to Removal of Wreck/Debris,
Collision Liability, with the sistership clause unamended, Tower’s

 

E-3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Liability, Sue and Labor, Salvage, War Risks.  Any “as owner of the vessel”, “as
owner” clause or any other language purporting to limit coverage to that of the
owner shall be deleted.  Any language limiting coverage for any member of
Operator Group in the event of the applicability of the Limitation of Liability
Statute shall be deleted.  Removal of Wreck/Debris shall have a separate limit
of a minimum of twenty-five percent (25%) of the agreed value of the insured
vessel (including the Rig) for the removal of debris and/or wreckage where such
removal is compulsorily required by legally constituted authority, is required
under this Drilling Contract, and/or where any debris and/or wreckage
constitutes an impediment or interference to any operations of Operator.  This
coverage may be subject to a self-insured retention and/or deductible in a
reasonable amount consistent with customary industry practice; provided,
however, that Contractor shall provide Operator thirty (30) days’ written notice
in the event such self-insured retention and/or deductible shall at any time
exceed Fifty Million U.S. Dollars (US $50,000,000.00).

 

B.                                    Protection and Indemnity Insurance and/or
Marine Liability Insurance — Coverage for owned, non-owned or hired waterborne
craft/vessels covering Contractor’s liabilities including but not limited to
crew, sudden & accidental pollution emanating from the insured vessel, and
contractual liability arising from the use and/or operation of the said craft of
not less than One Million U.S. Dollars (US $1,000,000.00) combined single limit
per occurrence.  All Protection and Indemnity Insurance policies shall be on
Form SP23 or equivalent and shall meet the following requirements and have the
following endorsements, if applicable: (i) coverage for master and members of
crew, including but not limited to admiralty benefits and damages under the
Jones Act, Death on the High Seas Act and General Maritime Law, and including
wages, transportation, maintenance and cure; (ii) third party bodily injury and
property damage; (iii) liability for sudden & accidental pollution emanating or
originating from the insured vessel (including the Rig) including containment,
cleanup, control, removal, restoration and remediation; (iv) contractual
liability coverage to cover the indemnities and liabilities contractually
assumed by Contractor under this Drilling Contract; and (v) Cargo Legal
Liability.  Any “as owner of the vessel”, “as owner” clause or any other
language purporting to limit coverage to that of the owner shall be deleted.

 

5.                                      Charterers Legal Liability Insurance in
respect of non-owned vessels for bodily injury and property damage with limits
of not less than One Million U.S. Dollars (US $1,000,000.00) combined single
limit per occurrence.

 

E-4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

6.                                      Aircraft Liability Insurance covering
fixed and rotary winged aircraft (where Contractor has hired aircraft or
helicopters) with combined single limit coverage of not less than Five Million
U.S. Dollars (US $5,000,000.00) combined single limit per occurrence covering
all owned, non-owned and hired aircraft by Contractor in connection with the
Work to be performed, covering public liability, passenger liability, bodily
injury, death, property damage, and contractual liability to cover the
indemnities and liabilities contractually assumed by Contractor under this
Drilling Contract.

 

7.                                      Umbrella/Excess Liability Insurance
Coverage providing coverage excess of insurance requirements set forth in Parts
A(1), A(2), A(3) (except Workers’ Compensation), A(4)(B), A(5), and A(6) of this
Exhibit E, in the amount of at least Six Hundred and Fifty Million U.S. Dollars
(US $650,000,000.00) following form of the primary insurance.

 

8.                                      Property Insurance (Increased Value
Insurance) in an all risk form (including transit) covering Contractor’s Items
(other than the Rig) and other machinery, plant, facilities and equipment used
in performing the Work under this Drilling Contract, including transit thereof,
whether owned, hired or leased, for its replacement cost value (as declared). 
Such policies must cover loss or damage to equipment below the surface of the
water if such loss or damage is caused by any of the perils insured against.  At
the option of Contractor, where applicable, this coverage may be included in the
Hull Insurance as outlined in Part A(4)(A).  All Risk Insurance as herein
required covers transit risk, including storage, loading and unloading. 
Contractor shall satisfy Operator that adequate insurance coverage is applicable
on the Rig and Contractor’s equipment being moved, or obtain coverage as
required so that Operator shall not pay for any Contractor transit risk
insurance, for the protection of all parties; or Contractor may, at its option,
and at its expense, make arrangements for the transporting company to obtain
transit risk, including loading and unloading, with the understanding the proof
of such coverage shall be submitted in the manner provided for Contractor’s
coverage, and the coverage shall give the same protection as a policy written
for Contractor to meet the requirements of this Drilling Contract.

 

All such policies described above shall include (either by operation of policy
terms or, to the extent not so provided, by express endorsement) provisions for
waiver of underwriter’s rights of subrogation against Operator Group, but such
waiver shall be strictly limited to the extent of the indemnities and
liabilities contractually assumed by Contractor under this Drilling Contract. 
All such policies described above (other than the Workers’ Compensation
Insurance) also to include (either by operation of policy terms or, to the
extent not so provided, by express endorsement) the members of Operator Group as
additional insureds, and to provide that such insurances shall be primary over
any insurances that may be maintained by any member of Operator Group, but any
additional insured coverage shall be strictly limited to the extent of the
indemnities and

 

E-5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

liabilities contractually assumed by Contractor under this Drilling Contract. 
The naming of the members of Operator Group as additional insureds is not
intended to, and shall not derogate from, the indemnities, obligations, and
allocation of risks and liabilities contained in Article VIII, Section 13.4, and
Section 17.2 of the Drilling Contract.  Operator agrees that the Operator Group
shall not be entitled to assert a claim against Contractor’s insurance coverages
required herein with respect to the indemnities and liabilities contractually
assumed by Operator under the Drilling Contract.  In addition, said insurances
(other than the Workers’ Compensation Insurance) shall be written to provide
that claims in rem shall be treated as claims in personam and to provide
coverage for any of the insureds in the same manner as would have been provided
such insured if separate policies had been issued in the name of each insured
thereunder.

 

Except as specifically stated to the contrary herein, any and all deductibles,
self-insured retentions, retrospective premiums and loss-sensitive premiums in
the above described insurance policies shall be assumed by, for the account of
and at Contractor’s sole risk.

 

All policies providing coverage hereunder shall contain provisions that no
cancellation or material changes in the policies shall become effective except
on thirty (30) days’ written notice thereof to Operator (seven (7) days for
cancellation due to war risk).

 

When requested by Operator, Contractor shall furnish, or cause to be furnished,
to Operator, in the manner above provided, certificates of insurance evidencing
coverage for each subcontractor in minimum amounts deemed necessary by
Contractor to cover the Work performed by the particular subcontractor.  Should
insurance coverage maintained by a subcontractor be less than the minimum
requirements for Contractor, as set out above, Operator may, at its option
(1) require Contractor, or require Contractor to cause any subcontractor of
Contractor, to secure such minimum coverage, or (2) upon ten (10) days’ prior
written notice to Contractor purchase insurance necessary to provide such
minimum coverage and charge the premiums therefor (not to exceed $2,500 per day)
to Contractor’s account.

 

In the event that Contractor’s minimum insurance coverages, as required by
Part A of Appendix E (except for the insurance coverages described at
Part A(4)(B) and Part A(7), which for the purposes of this paragraph only, such
minimum amount of the combined coverages shall be Five Hundred Million U.S.
Dollars (US $500,000,000.00)), is not provided or should be canceled, or
materially modified or changed in breach of the Drilling Contract, Operator may,
at its sole discretion, suspend the Work until such minimum insurance coverage
is provided or reinstated.  The Zero Rate shall be applicable during any such
suspension.  If Contractor fails to provide or maintain the minimum insurance
coverages required hereunder, and Operator so notifies Contractor in writing,
Contractor shall have ten (10) business days from the date of such notice to
provide or maintain the minimum insurance coverage required by Part A of
Appendix E.  In the event Contractor fails to provide or maintain such minimum
insurance coverage within

 

E-6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

the said ten (10) business day period, Operator shall have the right (but not
the obligation) to terminate this Drilling Contract by the giving of immediate
notice.

 

B.                                    Minimum Insurance Coverage to be
maintained by Operator

 

Prior to the Term Commencement Date and during the term of this Drilling
Contract, when reasonably requested by Contractor, Operator shall furnish, or
cause to be furnished, to Contractor for viewing at Operator’s offices during
normal business hours copies of insurance policies evidencing the insurance
coverages required of Operator under Article IX of the Drilling Contract and
this Appendix E, placed with insurers with an A.M. Best rating of “A-” or better
and who are authorized to do business in the geographical area where the Work is
to be performed.  Operator’s insurance policies are confidential information
within the meaning of, and subject to, Article XVII of the Drilling Contract. 
The types and amounts of insurance (through insurance, including self-insured
retentions and/or deductibles in reasonable amounts consistent with customary
industry practice) set forth in this Appendix E, Part B are the minimum types
and amounts that Operator must obtain and maintain during the term of this
Drilling Contract.

 

If insurance is provided on a “claims made” basis, coverage in each case shall
provide for and maintain a retrospective date prior to or concurrent with the
commencement of the Work and an automatic extended reporting period of no less
than ninety (90) days.  Such “claims-made” coverage shall be maintained
continuously, on substantially the same material terms to the extent reasonably
commercially available, for a period of at least five (5) years following
completion of the Work, through extension or renewal of such coverage or through
the purchase, at Operator’s sole expense, of an additional extended reporting
period and/or run-off or “tail” coverage acceptable to Contractor.  In the event
Operator is notified of any intention of the issuer or underwriter of any such
“claims-made” coverage not to renew such coverage during the period required by
this Drilling Contract, Operator shall notify Contractor within thirty (30)
days.

 

The types and limits of insurance coverage specified below are minimum
requirements and shall not be deemed to constitute, or be construed as, a
limitation on Operator’s liabilities under this Drilling Contract or as
constituting acceptance by Contractor of any responsibility for financial or
other liabilities or indemnities in excess of such limits.

 

1.                                      Workers’ Compensation and Employer’s
Liability Insurance in accordance with all applicable federal, state, and
maritime laws (including Death on the High Seas Act, HSL&H and Jones Act) which
shall cover all Operator’s personnel, invitees, subcontractors, guests,
consultants, etc., performing under this Drilling Contract.  The Employer’s
Liability Employer’s Liability Insurance shall include coverage for bodily
injury by accident with limits of not less than One Million U.S. Dollars (US
$1,000,000.00) per each accident, and bodily injury by disease with policy
limits of not less than One Million U.S. Dollars (US $1,000,000.00) per each

 

E-7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

employee; Maritime Employer’s Liability for bodily injury by accident with
limits of not less than One Million U.S. Dollars (US $1,000,000.00) per each
accident, or such greater amounts, in all cases, as may be required by law,
without limitation.  All such insurance shall include a “Borrowed Servant
Endorsement” stating that a claim brought against Contractor, in rem or in
personam, will be treated as a claim against Operator.

 

2.                                      Commercial General Liability with a
combined personal injury and property damage limit of not less than One Million
U.S. Dollars (US $1,000,000.00) per occurrence and not less than Two Million
U.S. Dollars (US $2,000,000.00) in the aggregate including the following
supplementary coverage:

 

A.                                    Contractual Liability to cover the
indemnities and liabilities contractually assumed by Operator under this
Drilling Contract, cross liability and severability of interest;

 

B.                                    Completed Operations Hazard Coverage;

 

C.                                    Broad Form Property Damage Liability
insurance;

 

D.                                    Coverage for explosion, collapse, and
underground hazards for Work performed by Contractor involving equipment or
materials of a volatile, incendiary or explosive nature or involving excavation
activity;

 

E.                                     Independent Contractor’s Coverage;

 

F.                                      Personal Injury Liability;

 

G.                                    Premises Liability;

 

H.                                   In Rem Endorsement;

 

I.                                        Territorial extension to cover all
areas where Work is performed and the Area of Operations;

 

J.                                        Seepage and Pollution Liability on a
sudden and accidental basis, including, without limitation, cleanup;

 

K.                                   “Care, custody, and control” exclusion
deleted; and

 

L.                                     Coverage for punitive damages where
allowed by applicable law.

 

E-8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

3.                                      “All Risk” Insurance, equal to the
replacement value (as declared) but subject to a nominal deductible, covering
physical loss or damage (including wreck/debris removal) for all platform(s),
pipeline(s) and facilities where Operator or its Affiliates have a working
interest at or near the Designated Well site(s) and Operator’s equipment and
other property (owned or hired) of Operator and its subcontractors (excluding
any Contractor’s Items) including coverage while such property is on board the
Rig or loss/damage during use, loading, unloading or while in transit.  The
Parties agree that where Operator and its Affiliates insure their interest in
such platform(s), pipeline(s) and facilities, Operator may fulfill its
obligations under this Appendix E, Part B(3) by causing such Affiliates to
provide the coverage required hereunder (including all endorsements) to the
extent of each Affiliate’s interest in the platform(s), pipeline(s) and
facilities.

 

4.                                Operator’s Extra Expense Insurance in the
amount of not less than Five Hundred Million U.S. Dollars (US $500,000,000.00)
combined single limit (100%) per occurrence to cover any and all sums which
Operator may be obligated to incur as expenses and/or liabilities which may be
incurred on account of bringing under control an oil or gas well which is out of
control or extinguishing an oil or gas well fire, redrilling or repair of loss
or damage to an oil or gas well, seepage and pollution, cleanup and
contamination.

 

5.                                      For all vessels chartered by or for
Operator in connection with its obligations under Appendix D of this Drilling
Contract (excluding the Rig and any vessels owned, operated, chartered, or
brokered by Contractor Group), Operator shall carry, or require the owner or
operator of such vessels to carry, the following:

 

A.                                    “All Risks” Hull and Machinery Insurance —
American Institute Hull Clauses or equivalent covering all vessels and marine
craft (whether navigable or not) and equipment, including Collision Liability,
with the sistership clause unamended, with limits of liability at least equal to
the agreed value thereof providing coverage against losses or damage by such
perils and risks including but not limited to war risks, tower’s liability.  In
addition, the policy shall include provisions to provide full coverage to
Contractor as additional insured (but only to the extent of the liability
assumed by the Operator hereunder) without limiting coverage to liability “as
owner of the vessel” and to delete any “as owner” clause or any other language
purporting to limit coverage to liability of an insured “as owner of the
vessel”, and (b) to delete any language limiting coverage for Contractor in the
event of the applicability of the Limitation of Liability Statute.

 

There shall be included under the Hull and Machinery Insurance a separate limit
of a minimum of twenty-five percent (25%) of the agreed value for the removal of
debris and/or wreckage where such removal is compulsorily required by legally
constituted authority, is required

 

E-9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

contractually (including by this Drilling Contract), and/or where any debris
and/or wreckage constitutes an impediment or interference to any operations of
Operator.

 

B.                                    Protection and Indemnity Insurance and/or
Marine Liability Insurance — Coverage for owned, non-owned or hired waterborne
craft/vessels covering the insured vessel owner’s liabilities including but not
limited to crew, sudden & accidental pollution emanating from the insured
vessel, and contractual liability arising from the use and/or operation of the
said craft of not less than One Hundred Million U.S. Dollars (US
$100,000,000.00) combined single limit per occurrence or the agreed value of
each vessel whichever is greater.  All Protection and Indemnity Insurance
policies shall be on Form SP23 or equivalent and shall meet the following
requirements and have the following endorsements, if applicable: (i) coverage
for master and members of crew, including but not limited to admiralty benefits
and damages under the Jones Act, Death on the High Seas Act and General Maritime
Law, and including wages, transportation, maintenance and cure; (ii) third party
bodily injury and property damage; (iii) liability for sudden & accidental
pollution emanating from the insured vessel including containment and cleanup;
(iv) contractual liability coverage; and (v) Sue and Labor and Salvage Charge,
and (vi) Cargo Legal Liability.  Any language in this policy which limits the
coverage to an insured who is not the insured vessel owner or who is not
entitled to limitation of liability shall be deleted.

 

6.                                      Charterers Legal Liability Insurance in
respect of non-owned vessels for bodily injury and property damage with limits
of not less than One Million U.S. Dollars (US $1,000,000.00) combined single
limit per occurrence.

 

7.                                      Aircraft Liability Insurance covering
fixed and rotary winged aircraft provided by Operator with a combined single
limit coverage of not less than Five Million U.S. Dollars (US $5,000,000.00) per
occurrence covering all owned, non-owned and hired aircraft by Operator in
connection with the Work to be performed, covering public liability, passenger
liability, bodily injury, death, property damage, and contractual liability to
cover the indemnities and liabilities contractually assumed by Operator under
this Drilling Contract.

 

8.                                      Automobile Liability Insurance covering
owned, hired and non-owned vehicles or automotive equipment used by Operator
with limits of One Million U.S. Dollars (US $1,000,000.00) combined single limit
per occurrence for bodily injury and property damages.

 

9.                                      Umbrella/Excess Liability Insurance
Coverage providing coverage excess of insurance requirements set forth in Parts
B(1) (except Workers’ Compensation),

 

E-10

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

B(2), B(4), B(6), B(7), and B(8) of this Exhibit E, in the amount of at least
Two Hundred and Fifty Million U.S. Dollars (US $250,000,000.00).

 

All such policies described above shall include (either by operation of policy
terms or, to the extent not so provided, by express endorsement) provisions for
waiver of underwriter’s rights of subrogation against Contractor Group, but such
waiver shall be strictly limited to the extent of the indemnities and
liabilities contractually assumed by Operator under this Drilling Contract.  All
such policies described above (other than the Workers’ Compensation Insurance)
also to include (either by operation of policy terms or, to the extent not so
provided, by express endorsement) the members of Contractor Group as additional
insureds, and to provide that such insurances shall be primary over any
insurances that may be maintained by any member of Contractor Group, but any
additional insured coverage shall be strictly limited to the extent of the
indemnities and liabilities contractually assumed by Operator under this
Drilling Contract.  The naming of the members of Contractor Group as additional
insureds is not intended to, and shall not derogate from, the indemnities,
obligations, and allocation of risks and liabilities contained in Article VIII,
Section 13.4, and Section 17.2 of the Drilling Contract.  Contractor agrees that
the Contractor Group shall not be entitled to assert a claim against Operator’s
insurance coverages required herein with respect to the indemnities and
liabilities contractually assumed by Contractor under the Drilling Contract.  In
addition, said insurances (other than the Workers’ Compensation Insurance) shall
be written to provide that claims in rem shall be treated as claims in personam
and to provide coverage for any of the insureds in the same manner as would have
been provided such insured if separate policies had been issued in the name of
each insured thereunder.

 

All such insurance shall be endorsed to provide not less than thirty (30) days’
prior written notice to Contractor in the event of cancellation or any material
changes in the policies which affect the interests of Contractor, and the
policies shall be endorsed in a manner which stipulates that Contractor shall
not be liable for any premiums or deductibles.

 

The above specified amounts and types of insurance coverage shall not be deemed
to constitute, or be construed as, a limitation on Operator’s liability under
this Drilling Contract.

 

In the event that Operator’s minimum insurance coverages, as required by Part B
of Appendix E (except for the insurance coverages described at Part B(4) and
Part B(9), which for the purposes of this paragraph only, such minimum amount of
the combined coverages shall be [***], is not provided or should be canceled, or
materially modified or changed, Contractor may, at its sole discretion, suspend
operations until such minimum insurance coverage is provided or reinstated.  The
Standby Rate shall be applicable during any such suspension.  If Operator fails
to provide or maintain the minimum insurance coverage required hereunder, and
Contractor so notifies Operator in writing, Operator shall have ten
(10) business days from the date of such notice to provide or

 

E-11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

maintain the minimum insurance coverage required by Part B of Appendix E.  In
the event Operator fails to provide or maintain such minimum insurance coverage
within the said ten (10) business day period, Contractor shall have the right
(but not the obligation) to terminate this Drilling Contract by the giving of
immediate notice.

 

E-12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX F

 

INTENTIONALLY OMITTED

 

F-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX G

 

DEED OF NOVATION

 

THIS DEED OF PARTIAL NOVATION (this “Deed”) is made the          day of August,
2013

 

BETWEEN:

 

(1)                                 COBALT INTERNATIONAL ENERGY, L.P., a limited
partnership organised and existing under the laws of the State of Delaware
having its principal place of business at Cobalt Center, 920 Memorial City Way,
Suite 100, Houston, Texas 77024 (“Operator”);

 

(2)                                 ROWAN RELIANCE LIMITED, a company organised
and existing under the laws of Gibraltar having its registered office at
Suite 1, Burns House, 19 Town Range, Gibraltar (the “Transferor”); and

 

(3)                                 ROWAN (UK) RELIANCE LIMITED, a company
organised and existing under the laws of England and Wales (company number
8592391) having its registered office at Mitre House, 160 Aldersgate Street,
London EC1A 4DD (the “Transferee”),

 

(together referred to as the “Parties”).

 

WHEREAS:

 

(A)                               Pursuant to an offshore drilling contract
dated August 5, 2013 made between the Operator and the Transferor (the “Drilling
Contract”), the Transferor has agreed to provide offshore drilling services to
the Operator upon the terms therein set out.

 

(B)                               Pursuant to a deed of guarantee dated
August 5, 2013 (the “Deed of Guarantee”) made between the Operator and Rowan
Companies plc, a company incorporated under the laws of England (the
“Guarantor”), the Guarantor has agreed to guarantee unconditionally and
irrevocably to the Operator (1) the due and punctual payment of all amounts
which the Transferor and the Transferee are or shall become obliged to pay to
the Operator in respect of the Guaranteed Obligations (as defined in the Deed of
Guarantee), and (2) the full and complete performance by the Transferor and the
Transferee of all other terms, covenants, agreements and obligations made or
undertaken by or imposed upon the Transferor and the Transferee in respect of
the Guaranteed Obligations (as defined in the Deed of Guarantee) and under the
Drilling Contract in connection with the transactions contemplated thereby.

 

(C)                               The Operator has agreed that the Transferee
will be substituted in place of the Transferor under the Drilling Contract upon
the terms and subject to the conditions set forth hereinafter.

 

NOW THEREFORE THIS DEED WITNESSETH as follows:

 

G-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

1.              Words and expressions used but not defined herein shall have the
same meaning as in the Drilling Contract.

 

2.              In this Deed the expression “Novation Date” means the date upon
which the Rig arrives in the Area of Operations.  The Transferor shall promptly
provide written notice to the Operator of the exact date, time, and location
that the Rig has arrived in the Area of Operations.

 

3.              Subject to Clauses 4.1, 4.2 and 4.4 below, the parties hereto
agree that with effect on and from the Novation Date and with respect to the
period from the Novation Date:

 

3.1.                            the Transferor shall cease to be a party to the
Drilling Contract (and shall cease to be Contractor as such term is defined in
the Drilling Contract (except as set forth in Clauses 4.1, 4.2 and 4.4 below)),
and the Transferee shall become a party to the Drilling Contract (and shall
become Contractor as such term is defined in the Drilling Contract) and shall
assume the liabilities, perform the obligations and be entitled to the rights
and benefits therein in the place of the Transferor;

 

3.2.                            the Operator hereby releases and discharges, and
agrees to release and discharge, the Transferor from the various covenants,
undertakings, warranties and other obligations contained in the Drilling
Contract which are hereby assumed by the Transferee, and shall accept the like
performance and discharge of those covenants, undertakings, warranties and other
obligations of the Transferee in the place thereof;

 

3.3.                            the Transferee undertakes and covenants to the
Operator to assume, observe, perform, discharge and be bound by all liabilities,
obligations and duties arising under the Drilling Contact in the place of the
Transferor and to be bound by and discharge all the obligations of the
Transferor under the Drilling Contract and to be bound by all the terms and
conditions of the Drilling Contract in every way as if the Transferee was named
in the Drilling Contract in place of the Transferor;

 

3.4.                            the Transferor hereby releases and discharges,
and agrees to release and discharge, the Operator from the various covenants,
undertakings, warranties and other obligations contained in the Drilling
Contract which are enjoyed by the Transferor and from all claims and demands
whatsoever arising out of or in respect of the Drilling Contract;

 

3.5.                            the Operator undertakes and covenants to the
Transferee to observe, perform, discharge and be bound by all liabilities,
obligations and duties arising under the Drilling Contact and to be bound by and
discharge its obligations under it and to be bound by all the terms and
conditions of the Drilling Contract in every way as if the Transferee was named
in the Drilling Contract in place of the Transferor; and

 

3.6.                            Nothing in this Deed shall affect or prejudice
any claim or demand that the Operator

 

G-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

may have under or in connection with the Drilling Contract arising before the
Novation Date.

 

4.              Notwithstanding Clause 3 above:

 

4.1.                            The Transferor shall remain a party to the
Drilling Contract for the purpose of Section 3.2 thereof and references to
“Contractor” in Section 3.2 of the Drilling Contract shall be references to the
Transferor (or such other Affiliate of the Transferor as the Transferor and the
Operator shall agree).

 

4.2.                            The rights conferred by Section 3.2 of the
Drilling Contract upon “Contractor” to agree any new Area of Operations and to
determine with Operator any changes needed in accordance with that Section shall
remain with the Transferor throughout the term of the Drilling Contract
notwithstanding this Deed.

 

4.3.                            The Transferee hereby agrees that it may not
exercise any right of assignment under Section 16.1 of the Drilling Contract,
which right is specifically reserved to Transferor (with the Operator’s prior
approval as set out in that Section) notwithstanding this Deed.  Nothing in this
Clause 4.3 is intended by the parties hereto to amend or otherwise the limit the
rights of the Operator set out in the Drilling Contract.

 

4.4.                            The parties hereto agree that the Mobilisation
Fee to be invoiced on or after the Term Commencement Date in accordance with the
provisions of Section 2.7(a) of the Drilling Contact will be invoiced by and
payable to the Transferor to the extent earned prior to the Novation Date and
invoiced by and payable to the Transferee to the extent earned after the
Novation Date.  In no event shall the total amounts invoiced exceed the
Mobilisation Fee and the thirty (30) day period for the payment of such invoices
under Section 4.2 of the Drilling Contract shall commence only when the Operator
has received two invoices totalling no more than the Mobilisation Fee.  The
payment of the Mobilisation Fee by the Operator to the Transferor and the
Transferee in accordance with the invoices rendered by them shall constitute
full and final settlement in respect of such liability under the Drilling
Contract.

 

5.              In the event that the Rig commences mobilisation to an area
outside the U.S. Gulf of Mexico outer-continental shelf lease blocks prior to
the termination of the Drilling Contract, the Transferor will resume its role as
Contractor under the Drilling Contract such that upon the receipt by the
Operator of a written notice from the Transferor confirming the date of such
commencement (the “Reversion Date”), automatically with effect from the
Reversion Date and in respect of the period on and from the Reversion Date:

 

5.1.                            the Transferee shall cease to be a party to the
Drilling Contract and the Transferor shall again become a party to the Drilling
Contract and shall assume the liabilities,

 

G-3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

perform the obligations and be entitled to the rights and benefits therein in
the place of the Transferee;

 

5.2.                            the Operator hereby releases and discharges and
agrees to release and discharge the Transferee from the various covenants,
undertakings, warranties and other obligations contained in the Drilling
Contract which are assumed by the Transferor, and shall accept the like
performance and discharge of those covenants, undertakings, warranties and other
obligations of the Transferor in the place thereof;

 

5.3.                            the Transferor undertakes and covenants to the
Operator to assume, observe, perform, discharge and be bound by all liabilities,
obligations and duties arising under the Drilling Contact in the place of the
Transferee and to be bound by and discharge all the obligations of the
Transferee under it and to be bound by all the terms and conditions of the
Drilling Contract in every way; and

 

5.4.                            the Transferee hereby releases and discharges
and agrees to release and discharge the Operator from the various covenants,
undertakings, warranties and other obligations contained in the Drilling
Contract which are enjoyed by the Transferee and from all claims and demands
whatsoever arising out of or in respect of the Drilling Contract.

 

6.              Notices to the Transferee shall, for the purposes of the
Drilling Contract, be sent to the Transferee at:

 

ROWAN (UK) RELIANCE LIMITED

Mitre House

160 Aldersgate Street

London

EC1A 4DD

United Kingdom

Attn:  George Yuill

Facsimile:  44 208 4290982

 

7.              Except as otherwise provided in this Deed, all terms and
conditions contained in the Drilling Contract shall remain in full force and
effect.

 

8.              This Deed (and all non-contractual obligations which may arise
out of or in connection with it) shall be governed by and construed in
accordance with the laws of England, not including any of its conflicts of law
rules that would direct or refer to the laws of another jurisdiction.  Any
dispute arising, between or among any of the Parties, out of or in connection
with this Deed or the Drilling Contract shall be resolved in accordance with
Section 11.2 of the Drilling Contract; provided that if all the Parties are
parties to the arbitration, the Transferor and the Transferee shall jointly
nominate one arbitrator, the Operator shall nominate another arbitrator and the
third arbitrator shall be nominated by the two Party-nominated arbitrators.

 

G-4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

9.              The Parties agree that this Deed may be executed in
counterparts, including fax counterparts, and together with all counterpart
executions shall be considered an original for all purposes hereunder.

 

G-5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

IN WITNESS WHEREOF this Deed was duly executed and unconditionally delivered on
the date first above written.

 

 

Signed as a deed on behalf of COBALT

 

 

INTERNATIONAL ENERGY, L.P., a

 

Van P. Whitfield

Delaware limited partnership, by Van P.

 

Authorised Signatory

Whitfield, being a person who, in accordance

 

 

with the laws of that territory, is acting under

 

 

the authority of the limited partnership

 

 

 

 

Witness

 

 

 

 

 

 

Signed as a deed on behalf of ROWAN

 

 

RELIANCE LIMITED, a company

 

Louis B. Triay

incorporated in Gibraltar, by Louis B. Triay

 

Authorised Signatory

(acting in his capacity as a Director of Trilex

 

 

Limited, itself a Director of the company) and

 

 

Melanie M. Trent, being persons who, in

 

 

accordance with the laws of that territory, are

 

Witness

acting under the authority of the company

 

 

 

 

 

 

 

 

 

 

Melanie Trent

 

 

Authorised Signatory

 

 

 

 

 

 

 

 

 

 

 

Witness

 

 

 

 

 

 

Signed as a deed on behalf of ROWAN (UK)

 

 

RELIANCE LIMITED, a company

 

Gregory M. Hatfield

incorporated in England and Wales, by

 

Authorised Signatory

Gregory M. Hatfield, being a person who, in

 

 

accordance with the laws of that territory, is

 

 

acting under the authority of the company

 

 

 

 

Witness

 

G-6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

G-7

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX H

 

DEED OF GUARANTEE

 

This Deed of Guarantee (this “Guarantee”) dated August 5, 2013

 

BETWEEN

 

(1)                                          Cobalt International Energy, L.P.,
a Delaware limited partnership (herein called “Operator”); and

 

(2)                                          Rowan Companies plc, a company
incorporated under the laws of England and having its registered office at Mitre
House, 160 Aldersgate Street, London EC1A 4DD (herein called the “Guarantor”).

 

Operator and the Guarantor are each herein referred to as a “Party” and
collectively referred to as the “Parties”.

 

WHEREAS

 

(A)                                        The Guarantor is the parent company
of Rowan Reliance Limited (herein called the “Transferor”) which has entered
into an agreement dated August 5, 2013 to provide offshore drilling operations
by the Rig ROWAN RELIANCE (including any amendment or supplement to, or
restatement of, such agreement) (the “Drilling Contract”).

 

(B)                                        No later than seven (7) days after
the date hereof, the Transferor, Rowan (UK) Reliance Limited, a company
incorporated under the laws of England (registration number 8592391) (herein
called the “Transferee,” and together with the Transferor, “Contractor”), and
Operator shall execute and deliver a deed of partial novation, to be effective
as of the date of the Rig’s arrival in the Area of Operations (the “Novation”),
assigning and transferring the specified Transferor’s rights, obligations and
liabilities under the Drilling Contract in respect of the Work to be performed
in the Area of Operations to the Transferee.  Upon any commencement of
mobilisation to an area outside the Area of Operations during the term of the
Drilling Contract, the specified rights, obligations and liabilities under the
Drilling Contract will revert to the Transferor in the manner set out in the
Novation.

 

(C)                                        The Guarantor has agreed to enter
into this Guarantee with Operator to guarantee the performance of all present
and future obligations and liabilities of Contractor due, owing or incurred
under the Drilling Contract or any document referred to in it (including under
any amendment, supplement or restatement thereof) (the “Guaranteed
Obligations”).

 

I-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(D)                                        Terms not defined otherwise herein
shall have the meaning given in the Drilling Contract.

 

THEREFORE

 

1.                                               In consideration of Operator
entering into the Drilling Contract with Contractor, the Guarantor (as a primary
obligor and not merely as a surety) hereby guarantees unconditionally and
irrevocably to Operator:

 

(a)                       the due and punctual payment by Contractor of all
amounts which Contractor is or shall become obliged to pay to Operator in
respect of the Guaranteed Obligations; and

 

(b)                       the full and complete performance by Contractor of all
other terms, covenants, agreements and obligations made or undertaken by or
imposed upon Contractor in respect of the Guaranteed Obligations and under the
Drilling Contract.

 

2.                                               The Guarantor’s liabilities
under this Guarantee shall in no event or circumstance be greater than those of
Contractor under the Drilling Contact.

 

3.                                               This Guarantee shall be a
primary obligation of the Guarantor and accordingly Operator shall not be
obligated before enforcing any of its rights and remedies under this Guarantee
to take any action or obtain any judgment in any court against Contractor or any
other Person, to make or file any claim against or any demand of Contractor, to
make, demand, enforce or seek to enforce any claim, right or remedy against
Contractor or any other Person, nor to enforce any other security held by it in
respect of the obligations of Contractor under the Drilling Contract.

 

4.                                               This Guarantee shall be a
continuing guarantee which shall be and continue in full force and effect
notwithstanding the dissolution of Contractor, the execution and delivery of the
Novation or any changes in the status, identity, function, control or ownership
of Contractor until all Contractor’s obligations under the Drilling Contract
have been performed.

 

5.                                               The Guarantor hereby represents
and warrants that:

 

(a)                        it is a company duly incorporated under the laws of
the place of its incorporation and has power to enter into and perform its
obligations under this Guarantee and has all necessary authority to enter into
this Guarantee and guarantee the Guaranteed Obligations;

 

(b)                        the obligations of the Guarantor hereunder constitute
legal, valid and binding obligations on the Guarantor;

 

(c)                         its entry into this Guarantee (A) will not
contravene any applicable law, regulation, judgment, order or decree of any
court or body having jurisdiction over the Guarantor; (B) will not conflict
with, or result in any breach of any of the terms of, or constitute a default
under, any agreement or other instrument to which the Guarantor is a party and
the Guarantor is subject, or by which the

 

I-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Guarantor, or any of its property, is bound; and (C) will not contravene or
conflict with any provision of the Guarantor’s memorandum and articles of
association, constitution or by-laws;

 

(d)                        the Guarantor’s obligations under this Guarantee rank
at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally; and

 

(e)                         no event or circumstance is outstanding which
constitutes a default under any deed, agreement, document or instrument which is
binding on the Guarantor, or to which its assets are subject, which might have a
material adverse effect on the Guarantor’s ability to perform its obligations
under this Guarantee.

 

6.                                               The Guarantor as principal
obligor and as a separate and independent obligation and liability from its
obligations and liabilities in Section 1 above agrees to indemnify and keep
indemnified Operator in full and on demand from and against all losses, claims,
costs, charges, damages, demands and expenses incurred or sustained by Operator
arising out of or in connection with any failure by Contractor to perform or
discharge any of its obligations or liabilities under the Drilling Contract.

 

7.                                               The liability of the Guarantor
under this Guarantee shall not be reduced, discharged or otherwise adversely
affected by:

 

(a)                        any termination, amendment, variation, novation,
replacement or supplement of or to any of the Guaranteed Obligations;

 

(b)                        any grant of time, indulgence, waiver or concession
to Contractor or any other Person;

 

(c)                         any insolvency, bankruptcy, liquidation,
administration, winding up, incapacity, limitation, disability, the discharge by
operation of law, or any change in the constitution, name or style of Contractor
or any other Person;

 

(d)                        any invalidity, illegality, unenforceability,
irregularity or frustration of any actual or purported obligation of Contractor
or any other Person in connection with the Guaranteed Obligations; or

 

(e)                         anything done or omitted by any Person which, but
for this provision, might operate to exonerate or discharge the Guarantor or
otherwise reduce or extinguish its liability under this Guarantee.

 

8.                                               This Guarantee and any
non-contractual obligations arising out of or in connection with it shall be
governed by and construed in accordance with the laws of the England and Wales.

 

9.                                               Any dispute between the Parties
in connection with or arising out of this Guarantee shall be finally resolved in
accordance with the provisions of Article XI of the Drilling Contract.

 

I-3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

10.                                        This Guarantee is effective on and
from the Effective Date of the Drilling Contract as defined in the Drilling
Contract irrespective of the date or dates on which it has been executed.

 

11.                                        This Guarantee shall remain in effect
for the duration of Contractor’s obligations under the Drilling Contract,
including any such obligations which survive the termination of the Drilling
Contract.

 

12.                                        No amendment, modification, variation
or waiver of this Guarantee shall be effective unless in writing and signed by
the Guarantor and Operator.

 

13.                                        Article XV (Notices) of the Drilling
Contract shall apply mutatis mutandis to this Guarantee.

 

14.                                        This Guarantee may be executed in any
number of counterparts, each of which when executed and delivered is an
original, but all the counterparts together constitute the same document.

 

[Signature page follows.]

 

I-4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

 

Executed as a deed

 

 

 

 

 

 

 

by ROWAN COMPANIES PLC

)

 

 

 

 

 

 

acting by Lord Colin Moynihan, a director,

)

 

 

 

 

 

 

in the presence of:

)

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executed as a deed

 

 

 

 

 

 

 

by COBALT INTERNATIONAL ENERGY, L.P.

 

)

 

 

 

 

 

acting by Van P. Whitfield, Chief Operating Officer,

 

)

 

 

 

 

 

in the presence of:

)

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

I-5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX I

 

REMUNERATION

 

Operator shall compensate Contractor in accordance with the lump sum amounts
and/or at the rates specified herein.

 

A.                                    SUMMARY OF FEES AND RATES

 

1.              Lump Sum Fees

 

US$

 

 

 

A.                      Mobilization Fee

 

$22,500,000

B.                      Demobilization Fee

 

$0.00 (Zero)

 

 

 

2.              Day Rates

 

US$/DAY

 

 

 

A.                      Operating Rate

 

$579,900.00

B.                      Standby Rate

 

98% of Operating Rate

C.                      Repair Rate

 

Zero Rate applicable after expiry of accumulated allowance at Standby Rate

D.                      Zero Rate

 

$0.00 (Zero)

E.                       Force Majeure Rate

 

98% of Operating Rate

F.                        Weather Rate

 

95% of Operating Rate

G.                      Other Reduced Day Rates

 

as set forth in Appendix I, Section B(2)(G)

 

 

 

 

 

3.              Handling Fee

 

10% of Contractor’s actual and documented costs.

 

B.                                    RATES OF PAYMENT TO CONTRACTOR

 

Section A of this Appendix I provides a summary of day rates applicable to this
Drilling Contract which shall be used as the basis for Contractor’s invoices to
Operator.  Operator shall pay to Contractor for the Work performed and
materials, equipment and supplies furnished by Contractor in accordance with the
rates in Appendix I, Section A above, which rates (except the Zero Rate) shall
be adjusted pursuant to the provisions of Section 3.3.

 

I-6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

1.                                      Lump Sum Compensation

 

Mobilization

 

Any Mobilization Fee (in the amount provided above) shall be due and payable by
Operator to Contractor in accordance with the terms and conditions of
Section 2.7(a).

 

2.                                      Day Rate Compensation

 

Accurate time records shall be maintained on the daily operation report to allow
determination of time spent on any of the day rate services as specified herein.

 

A.                                    Operating Rate (Appendix I,
Section A(2)(A))

 

The Operating Rate shall be the default rate paid to Contractor by Operator
during the time that Work is being performed.  Subject to the applicability of
the other rates set forth in this Appendix I, the Operating Rate shall commence
on the Term Commencement Date and shall end upon completion of Operator’s last
Designated Well (drilled to its planned total depth, unless otherwise modified
by Operator in its sole discretion) commenced during the Primary Term, or an
Extension Term, as applicable, when all of Operator’s Items are off-loaded and
the Rig is moved pursuant to Section 2.7(b).

 

B.                                    Standby Rate (Appendix I, Section A(2)(B))

 

The Standby Rate shall be the compensation paid to Contractor by Operator:

 

(i)                                     during any period of delay when
Contractor is unable to proceed because of loop, eddy or other adverse currents
(including periods required to repair damage caused by such seas, conditions and
currents), or as a direct result of an act, instruction or omission of Operator
including the failure of any of Operator’s Items, or the failure of Operator to
issue instructions, provide Operator’s Items or furnish services;

 

(ii)                                  during any period after the Term
Commencement Date that the Rig is underway or maneuvering between drilling
locations or sailing to the Demobilization Point after the last Designated Well;

 

(iii)                               [***]

 

I-7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(iv)                              during any period of delay in the Work due to
inspection and testing of a BOP requested by Operator under Section 5.1(e) of
this Drilling Contract;

 

(v)                                 during any period when Contractor suspends
operations pursuant to Appendix E, Part B of this Drilling Contract; and

 

(vi)                              as may otherwise be specified in this Drilling
Contract.

 

C.                                    Repair Rate  (Appendix I, Section A(2)(C))

 

Except as otherwise provided in this Drilling Contract, the Repair Rate shall be
the compensation paid to Contractor during any period (or periods) of suspension
of the Work resulting from the failure, breakdown or malfunction of the Rig or,
subject to Appendix I, Sections B(2)(B), B(2)(D), B(2)(E), B(2)(F) and B(3)(B),
when the Rig is otherwise unable to perform the Work; provided that (i) if such
suspension of the Work results from the failure, breakdown or malfunction of
surface equipment, the Standby Rate shall apply to the first twenty-four (24)
hours of suspension per month and (ii) if such suspension of the Work results
from the failure, breakdown or malfunction of subsea equipment, the Standby Rate
shall apply for the first forty-eight (48) hours of such suspension or the hours
accumulated below, whichever is greater; provided further that Contractor shall
be allowed to accumulate any unused allowance for subsea equipment from month to
month, up to a maximum of [***] hours.  The Zero Rate shall then apply after the
expiry of any repair allowance provided herein.  Suspensions of the Work for
routine maintenance and inspections, such as lubrication, packing of swivels,
slipping and cutting lines, servicing the top-drive, pipe-handling systems, and
the hoisting/lifting equipment, subsea testing BOP equipment, drill string
inspections, changing mud pump consumables, and any certification inspections,
shall not be considered repair time for purposes of this provision.

 

D.                                    Zero Rate (Appendix I, Section A(2)(D))

 

The Zero Rate shall be the compensation paid to Contractor by Operator,

 

(i)                                     as may be specified in Sections 2.2(c),
2.2(d), 8.4(b)(i), 8.4(b)(ii), 8.4(d)(i), 8.4(d)(ii) and 14.1, Appendix E,
Part A and Appendix I, Sections B(2)(C) and B(3)(C);

 

(ii)                                  for each day or part thereof, during which
the Work is not being performed due to the fault of or breach of this Drilling
Contract by Contractor and no other day rate specified in any of Appendix I,
Sections B(2)(B), B(2)(C), B(2)(E), B(2)(F), B(2)(G) and B(3)(B) applies;

 

I-8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(iii)                               during any period when Operator suspends the
Work pursuant to Appendix E, Part A of this Drilling Contract; and

 

(iv)                              as may otherwise be specified in this Drilling
Contract.

 

E.                                     Force Majeure Rate (Appendix I,
Section A(2)(E))

 

The Force Majeure Rate shall be applicable as set forth in Section 12.1(c).

 

F.                                      Weather Rate (Appendix I,
Section A(2)(F))

 

Notwithstanding the application of the Force Majeure Rate, when the Work cannot
be carried out due to severe weather, including named tropical storms or
hurricanes, the Weather Rate shall apply.

 

G.                                    Other Reduced Day Rates (Sections 5.2(f),
8.6 and 8.12 of this Drilling Contract)

 

Other reduced day rates shall be applicable as set forth in Sections 5.2(f), 8.6
and 8.12 of this Drilling Contract.

 

3.                                      BOP Unavailability

 

Performance of the Work hereunder and the day rates and compensation payable to
Contractor as specified herein this Appendix I is based upon the Rig being
equipped at all times with two (2) fully operational and Compliant BOPs.  The
following provisions shall apply when the Rig is not so equipped:

 

A.                                    Within the first 180 Days of Deployment

 

Except for any loss or destruction of, or damage to, a BOP which is governed by
Section 8.4(b)(ii) or Section 8.4(d), if a BOP is unavailable for performance of
the Work due to certification, inspection (excepting any inspection requested by
Operator pursuant to Section 5.1(e) of this Drilling Contract, which shall be
done at the Standby Rate pursuant to Appendix I, Section B(2)(B)(iv), and any
subsea testing of BOP equipment, which shall be governed by Appendix I,
Section B(2)(C)), repair, maintenance, breakdown, failure, malfunction, or
otherwise is not in a fully operational and Compliant condition (each such
occurrence, “BOP Unavailability”), and such BOP has been deployed below the
water line for one hundred and eighty (180) consecutive days or less, then
Contractor shall be entitled to any repair allowances provided in Appendix I,
Section B(2)(C) for the period from the time at which the Work is stopped
hereunder in preparation to pull and retrieve the BOP, including the time needed
to secure any Designated Well in progress, until the time that the second BOP is
deployed and the point where such Work or drilling was stopped is reached again
and operations

 

I-9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

resumed, and the Work shall resume at the Operating Rate up to a maximum of
thirty (30) days of BOP Unavailability, after which the Standby Rate shall apply
until the first BOP is restored to a fully operational and Compliant condition.

 

B.                                    After 180 Days of Deployment

 

Except for any loss or destruction of, or damage to, a BOP which is governed by
Section 8.4(b)(ii) or Section 8.4(d), if a BOP is subject to BOP Unavailability,
and such BOP has been deployed below the water line for more than one hundred
and eighty (180) consecutive days, then Contractor shall be entitled to a day
rate of ninety percent (90%) of the Standby Rate for the period from the time at
which the Work is stopped hereunder in preparation to pull and retrieve the BOP,
including the time needed to secure any Designated Well in progress, until the
time that the second BOP is deployed and the point where such Work or drilling
was stopped is reached again and operations resumed, and the Work shall resume
at the Operating Rate up to a maximum of thirty (30) days of BOP Unavailability,
after which the Standby Rate shall apply until the first BOP is restored to a
fully operational and Compliant condition.

 

C.                                    Both BOPs Unavailable

 

In the event that both of the BOPs are subject to BOP Unavailability, then
Contractor shall not be entitled to any repair allowances provided in Appendix
I, Section B(2)(C) to remedy such BOP Unavailability, and the Zero Rate shall
apply until at least one (1) BOP is restored to a fully operational and
Compliant condition, deployed, and the point where the Work or drilling was
stopped is reached again and operations resumed, and the Work shall resume at
the Standby Rate until the second BOP is restored to a fully operational and
Compliant condition.

 

4.                                      Cost of Rig Modifications

 

The Parties have agreed to outfit the Rig with drill pipe specified by Operator,
at a total cost of One Million Seven Hundred and Ninety-Six Thousand Seven
Hundred and Twenty-Seven U.S. Dollars and Forty-Five Cents (US $1,796,727.45)
(the “Rig Modification Cost”), with such Rig Modification Cost to be amortized
over the Primary Term of this Drilling Contract in the amount of One Thousand
Eight Hundred and Forty-Six U.S. Dollars (US $1,846.00) and payable every day of
the Primary Term.  In the event of termination of this Drilling Contract for any
reason whatsoever prior to the expiration of the Primary Term, Contractor shall
be entitled to payment, on a lump-sum basis, of the Rig Modification Cost less
any payments made in accordance with this Appendix I, Section B(4), regardless
of fault.

 

I-10

--------------------------------------------------------------------------------
